





--------------------------------------------------------------------------------



LIMITED LIABILITY COMPANY AGREEMENT
OF
HUDSON MC PARTNERS, LLC
Dated as of November 8, 2012



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE I. DEFINED TERMS
2

1.01.
Defined Terms:    2

1.02.
Other Defined Terms:    19

ARTICLE II. ORGANIZATION
19

2.01.
Continuation:    19

2.02.
Name and Principal Place of Business:    19

2.03.
Term:    19

2.04.
Registered Agent and Registered Office:    19

2.05.
Purpose:    19

2.06.
Certain Reit Matters:    20

2.07.
Property Owner:    23

ARTICLE III. MEMBERS
23

3.01.
Members:    23

3.02.
Limitation on Liability:    24

ARTICLE IV. CAPITAL
25


i

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






4.01.
Initial Capital Contributions:    25

4.02
Additional Capital Contributions……………………………………………………24

4.03.
Capital Accounts:    30

4.04.
No Further Capital Contributions:    31

4.05.
Loans; Guaranties:    31

4.06.
Proposition 13 Protection Amount:    34

ARTICLE V. INTERESTS IN THE COMPANY
35

5.01.
Percentage Interest:    35

5.02.
Return of Capital:    35

5.03.
Ownership:    36

5.04.
Waiver of Partition; Nature of Interests in the Company:    36

ARTICLE VI. ALLOCATIONS AND DISTRIBUTIONS
36

6.01.
Allocations:    36

6.02.
Allocations and Compliance with Section 704(b):    37

6.03.
Distributions:    38

6.04.
Special Distributions:    38

6.05.
Distributions In Liquidation:    38


ii

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






6.06.
Tax Matters:    39

6.07.
Tax Matters Partner:    40

6.08.
Allocations For Tax Purposes:    40

6.09.
Withholding:    41

ARTICLE VII. MANAGEMENT
41

7.01.
Management:    41

7.02.
Members of the Executive Committee:    45

7.03.
Administrative Member; Deadlocks:    48

7.04.
Services and Fees:    51

7.05.
Duties and Conflicts:    53

7.06.
Company Expenses:    54

ARTICLE VIII. BOOKS AND RECORDS
54

8.01.
Books and Records:    54

8.02.
Accounting and Fiscal Year:    54

8.03.
Reports:    55

8.04.
The Company Accountant:    55


iii

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






8.05.
Intentionally Omitted    55

8.06.
The Budget and Operating Plan:    56

8.07.
Accounts:    57

ARTICLE IX. TRANSFER OF INTERESTS
57

9.01.
No Transfer:    57

9.02.
Permitted Transfers:    57

9.03.
Transferees:    58

9.04.
Section 754 Election:    58

9.05.
Hudson Sale Right; Rofo:    58

9.06.
Sponsor Sale Right; Rofo:    59

9.07.
Sponsor Put Right:    61

ARTICLE X. EXCULPATION AND INDEMNIFICATION
63

10.01.
Exculpation:    63

10.02.
Indemnification:    64

ARTICLE XI. DISSOLUTION AND TERMINATION
65

11.01.
Dissolution:    65


iv

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






11.02.
Termination:    65

11.03.
Liquidating Member:    66

11.04.
Claims of the Members:    66

ARTICLE XII. INTENTIONALLY OMITTED
67

ARTICLE XIII. MISCELLANEOUS
67

13.01.
Representations and Warranties of the Members:    67

13.02.
Transferable Development Rights/ Further Assurances:    73

13.03.
Notices:    74

13.04.
Governing Law:    75

13.05.
Attorney Fees:    75

13.06.
Captions:    75

13.07.
Pronouns:    75

13.08.
Successors and Assigns:    75

13.09.
Extension Not a Waiver:    76

13.10.
Creditors Not Benefited:    76

13.11.
Recalculation of Interest:    76


v

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






13.12.
Severability:    76

13.13.
Entire Agreement:    76

13.14.
Publicity:    77

13.15.
Counterparts:    77

13.16.
Confidentiality:    77

13.17.
Venue:    78

13.18.
Waiver of Jury Trial:    78

13.19.
Limitation of Liability:    78

13.20.
Attorney Representation:    78

13.21
Limitation on Use of Name:    79

13.22
1031 Exchange:    79




vi

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






EXHIBIT LIST


Exhibit A            Legal Description of Pinnacle 1 Property
Exhibit B            Financing Guidelines
Exhibit C            Pinnacle 2 Contribution Agreement
Exhibit D            Legal Description of Pinnacle 2 Property
Exhibit E            RREEF Buyout Documents
Exhibit F            Acknowledgment of Pinnacle 2 Sponsor Admission
Exhibit G            Example of Dilution Calculation
Exhibit H-1            Reimbursement and Indemnity Agreement (Pinnacle 1 Loan)
Exhibit H-2            Reimbursement and Indemnity Agreement (Pinnacle 2 Loan)
Exhibit I-1            Property Management Agreement
Exhibit I-2            Sub Management/Leasing Agreement
Exhibit J            Pinnacle 1 Budget and Operating Plan
Exhibit K            Rent Roll
Exhibit L            Closing Statement







vii

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






LIMITED LIABILITY COMPANY AGREEMENT
OF
HUDSON MC PARTNERS, LLC
This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of Hudson MC
Partners, LLC is made and entered into as of November 8, 2012 by and between
Hudson JW,LLC, a Delaware limited liability company (“Hudson”), and Media Center
Partners, LLC, a California limited liability company (“Pinnacle 1 Sponsor”).
WHEREAS, the Company (as hereinafter defined) was formed pursuant to a
Certificate of Formation (the “Certificate of Formation”), dated as of October
16, 2012, and filed with the Secretary of State of Delaware on October 16, 2012;
WHEREAS, the Company is a limited liability company under the Delaware Act (as
hereinafter defined);
WHEREAS, The Pinnacle General Partner Corp. (“PGPC”), RREEF Investment GmbH
(f/k/a DB Real Estate Investment GmbH and, together with PGPC, “RREEF”) and
Pinnacle 1 Sponsor, indirectly own the Pinnacle 1 Property (as hereinafter
defined), through their, respective, zero percent (0%) general partnership,
ninety-five percent (95%) limited partnership and five percent (5%) limited
partnership interests in DB Real Estate The Pinnacle L.P., a Delaware limited
partnership (“Pinnacle 1 Joint Venture”), which owns all right, title and
interest in and to certain real property and the improvements thereon located in
Burbank, California commonly known as 3400 West Olive Avenue and more
particularly described on Exhibit A attached hereto (the “Pinnacle 1 Property”);
WHEREAS, pursuant to that certain Amended and Restated Limited Partnership
Agreement of DB Real Estate The Pinnacle L.P., dated as of November 2003 (as
amended, the “Pinnacle 1 Operating Agreement”), Pinnacle 1 Sponsor has the right
to acquire one hundred percent (100%) of (a) RREEF’s ninety-five percent (95%)
limited partnership interest and (b) RREEF’s zero percent (0%) general
partnership interest in Pinnacle 1 Joint Venture (collectively, “RREEF’S
Interest”) for a purchase price calculated based on a purchase price for the
Pinnacle 1 Property of $212,500,000 and otherwise in accordance with the terms
of the RREEF Buyout Documents;
WHEREAS, substantially concurrently herewith, Hudson has deposited funds in the
aggregate amount of $82,600,000 (“Hudson’s Escrowed Funds”) into an escrow
account (the “Escrow Account”) established with Chicago Title Insurance Company
(“Escrow Agent”) pursuant to the terms of the Escrow Instructions (as defined
below), and pursuant to which Hudson’s Escrowed Funds shall not be released
except in strict accordance with the terms of the Escrow Instructions,
including, without limitation, satisfaction of each and every condition
precedent set forth therein;
WHEREAS, substantially concurrently herewith and subject to Escrow Agent’s
receipt of written authorization from Hudson and Pinnacle 1 Sponsor (or any of
their respective agents, representatives, or attorneys designated in the Escrow
Instructions as having the authority to authorize Escrow Agent) and satisfaction
of all other terms of the Escrow Instructions, Escrow Agent shall disburse the
Hudson Escrowed Funds (as adjusted for any costs, fees, expenses and/or other
amounts (including, without limitation, all prorations or other adjustments set
forth in the Closing Statement)) to Pinnacle

1

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






1 Sponsor to be used for the purpose of, and as payment in full of the aggregate
amount required to be paid under the RREEF Buyout Documents to acquire RREEF’s
Interest (the “RREEF Buyout”) ;
WHEREAS, Pinnacle 1 Sponsor will cause Pinnacle 1 Joint Venture to transfer all
of its right, title and interest in and to the Pinnacle 1 Property to Pinnacle 1
Property Owner (as defined below) by grant deed, free and clear of all liens,
claims and encumbrances other than the Schedule B Exceptions set forth in the
Proforma Title Policy attached as an exhibit to the Escrow Instructions, and
pursuant to such other documents and/or conveyance instruments set forth in the
Escrow Agreement such that, after giving effect to all of the foregoing
transactions, (i) the Pinnacle 1 Property is wholly owned by Pinnacle 1 Property
Owner, (ii) Pinnacle 1 Property Owner is wholly owned by the Company, (iii)
Hudson shall have received credit to its Capital Account in the amount of the
Hudson Escrowed Funds as set forth on Schedule A attached hereto, following
adjustment pursuant to the Closing Statement; (iv) Pinnacle 1 Sponsor shall have
received credit to its Capital Account in the amount set forth opposite Pinnacle
1 Sponsor’s name on Schedule A attached hereto, in exchange for Pinnacle 1
Sponsor’s equity in the Pinnacle 1 Property, following adjustment pursuant to
the Closing Statement, and (v) the Company is owned by Hudson and Pinnacle 1
Sponsor in the initial Percentage Interests more particularly set forth in this
Agreement;
WHEREAS, concurrently herewith, the Company and Pinnacle 2 Sponsor Affiliate
have entered into the Pinnacle 2 Contribution Agreement pursuant to which
Pinnacle 2 Sponsor Affiliate has agreed to cause its wholly-owned subsidiary,
3300 West Olive, LLC, a Delaware limited liability company (“Pinnacle 2 Joint
Venture”), to contribute the Pinnacle 2 Property to Pinnacle 2 Property Owner
(as each of the foregoing terms is defined below) and, in such event, Pinnacle 2
Sponsor Affiliate will be admitted as an additional Member of the Company upon
the terms and conditions more particularly set forth herein;
WHEREAS, Hudson has agreed to make the Initial Capital Contributions and other
agreements more particularly set forth in this Agreement in exchange for
Pinnacle 1 Sponsor causing the contribution of the Pinnacle 1 Property to the
Pinnacle 1 Property Owner pursuant to the RREEF Buyout Documents and the Escrow
Instructions, and Pinnacle 2 Sponsor Affiliate causing the contribution of the
Pinnacle 2 Property to the Pinnacle 2 Property Owner pursuant to the Pinnacle 2
Contribution Agreement, and whereas Hudson and Pinnacle 2 Sponsor enter into
this Agreement to set forth the purposes of the Company and provide for its
organization and administration;
NOW, THEREFORE, the Company adopts the following as its “limited liability
company agreement” (as that term is used in the Delaware Act) and the parties
hereto hereby agree as follows:
ARTICLE I.
DEFINED TERMS
1.01.
DEFINED TERMS:

As used in this Agreement, the following terms have the meanings set forth
below:
“Acceptance Notice” has the meaning set forth in Section 9.06.

2

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Additional Capital Contribution” means any capital contribution (other than
Special Contributions or payments made in satisfaction of any Special
Contributions) made by Hudson and/or Sponsor pursuant to Section 4.02.
“Adjusted Capital Account” means, with respect to any Member for any taxable
year or other period, the balance, if any, in such Member’s Capital Account as
of the end of such year or other period, after giving effect to the following
adjustments:
(a)    Credit to such Capital Account any amounts that such Member is obligated
to restore or is deemed obligated to restore as described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) or the penultimate sentence of each of Treasury
Regulation Section 1.704-2(g)(1) and Treasury Regulation Section 1.704-2(i)(5);
and
(b)    Debit to such Capital Account the items described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
“Adjusted Capital Account Deficit” means, with respect to any Member for any
taxable year or other period, the deficit balance, if any, in such Member’s
Adjusted Capital Account.
“Administrative Member” has the meaning set forth in Section 7.03(a).
“Affiliated” or “Affiliate” means, with respect to any Person, (a) any other
Person directly or indirectly controlling, controlled by, or under common
control with such Person, or (b) any other Person owning or controlling 10% or
more of the outstanding voting interests of such Person, or (c) any officer,
director, general partner or managing member of such Person, or (d) any other
Person which is an officer, director, general partner, managing member or holder
of 10% or more of the voting interests of any other Person described in clauses
(a) through (c) of this definition. Without limiting the generality of the
foregoing, each of the Key Persons and any Affiliate thereof shall be deemed an
Affiliate of Sponsor, and Sponsor and each Key Person shall be deemed Affiliates
of one another.
“Affiliate Agreement” has the meaning set forth in Section 7.01(f).
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Assumed Tax Rate” means, for each calendar year, the highest effective maximum
combined marginal U.S. federal, state and local income tax rate (after giving
effect to any federal income tax deduction for such state and local income taxes
and taking into account the effect of any limitations or reductions under
Section 67 or Section 68 of the Code or other provisions of applicable law for
such calendar year) applicable during such year to income derived from the
Company (taking into account the character of such income) by an individual
residing in Los Angeles, California.
“Bankruptcy Proceeding” means, with respect to any Person, the taking of the
following: (i) commencement of a voluntary case, or having entered against it a
petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (ii) causing, suffering or
consenting to the appointment of a receiver, trustee, administrator,
conservator, liquidator or similar official in any federal, state or foreign
judicial or non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) making an assignment for the benefit
of creditors.

3

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Book Basis” means, with respect to any asset of the Company, the adjusted basis
of such asset for federal income tax purposes; provided, however, that (a) if
any asset is contributed to the Company, the initial Book Basis of such asset
shall equal its gross fair market value on the date of contribution, as
determined by the Executive Committee, (b) the Book Basis of all Company
Property shall be adjusted to equal their respective gross fair market values,
as determined by the Executive Committee, as of the following times: (i) the
acquisition of an additional Interest by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of property as
consideration for an Interest; (iii) in connection with the liquidation of the
Company within the meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(g)
and (iv) any other instance in which such adjustment is permitted under Treasury
Regulation Section 1.704-1(b)(2)(iv) (provided, however, that adjustments
pursuant to clauses (i), (ii) and (iv) above shall be made only if the Executive
Committee determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company), and (c)
the Book Basis of Company properties shall be increased (or decreased) to
reflect any adjustments to the adjusted tax basis of such properties pursuant to
Section 734(b) or Section 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) (provided; however, that Book
Basis shall not be adjusted pursuant to this clause (c) to the extent that an
adjustment pursuant to clause (b) is made in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (c)). The Book
Basis of all assets of the Company shall be adjusted thereafter by depreciation
as provided in Treasury Regulation Section 1.704-1(b)(2)(iv)(g) and any other
adjustment to the basis of such assets other than depreciation or amortization.
“Budget” means, with respect to any Project, the budget in effect from time to
time with respect to such Project pursuant to the terms of this Agreement.
“Budgeted Expense” has the meaning set forth in Section 4.02(b).
“Business Day” means any day other than Saturday, Sunday, or any day that is a
legal holiday in the States of California or New York, or any other day on which
banking institutions in California or New York are authorized to close.
“Capital Account” means the separate capital account maintained for each Member
under Section 4.03.
“Capital Contribution” means, with respect to any Member, all Initial Capital
Contributions and Additional Capital Contributions made by such Member to the
Company pursuant to this Agreement.
“Certificate of Formation” has the meaning set forth in the recital paragraphs
to this Agreement.
“Change in Control” means the occurrence of any of the following events: (i) the
failure of at least one Key Person to control Pinnacle 1 Sponsor and, indirectly
thereby (through Pinnacle 1 Sponsor’s status as managing member of Pinnacle 2
Sponsor) Pinnacle 2 Sponsor , or (ii) the failure of at least one Key Person to
own at least 20% of the equity (directly or indirectly, including through Family
Trusts of any Key Person) and voting interests of Pinnacle 1 Sponsor and,
indirectly thereby (through Pinnacle 1 Sponsor’s status as managing member of
Pinnacle 2 Sponsor), of Pinnacle 2 Sponsor Affiliate.

4

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Close Associate” is a person who is widely and publicly known to maintain an
unusually close relationship with a Senior Foreign Political Figure, and
includes a Person who is in a position to conduct substantial United States and
non-United States financial transactions on behalf of the Senior Foreign
Political Figure.
“Closing Statement” means the settlement statement attached hereto as Exhibit L.
“Code” means the Internal Revenue Code of 1986, as amended. All references
herein to sections of the Code shall include any corresponding provision or
provisions of succeeding law.
“Company” means the limited liability company continued and governed by the
terms of this Agreement.
“Company Accountant” has the meaning set forth in Section 8.04.
“Company Management Services” means (a) the services performed by Administrative
Member pursuant to and as provided in this Agreement and all actions in the
day-to-day management of the Company or any Property Owner LLC contemplated
under any Budget or Operating Plan and (b) all other services reasonably
requested from time to time by the Executive Committee, and reasonably agreed to
by Administrative Member, consistent with other services customarily provided by
administrative members or managers as part of their ordinary compensation in
comparable circumstances.
“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulation Section 1.704-2(d).
“Company Property” means (1) all of the limited liability company interests in
Pinnacle 1 Property Owner and, indirectly thereby, the Pinnacle 1 Property, (2)
following the consummation of the transactions contemplated by the Pinnacle 2
Contribution Agreement, all of the limited liability company interest in
Pinnacle 2 Property Owner and, indirectly thereby, the Pinnacle 2 Property, (3)
all of the limited liability company interests in any one or more Property Owner
LLC’s that the Company elects to form in connection with the acquisition of any
Project, in each case, pursuant to the terms of this Agreement and, indirectly
thereby, one or more other Projects, and (4) any asset or other property (real,
personal or mixed) acquired by the Company pursuant to the terms hereof.
“Confidential Information” has the meaning set forth in Section 13.16(a).
“Contributing Member” has the meaning set forth in Section 4.02(c).
“Control” means, whether or not such term is initially capitalized and including
the terms “controlling”, “controlled by” and “under common control with”, the
possession, direct or indirect, of the power (i) to vote 10% or more of the
outstanding voting securities of person or entity; or (ii) to otherwise direct
management policies of a person or entity by contract or otherwise.
“Construction Management Fee” has the meaning set forth in Section 7.04.
“CPI” means the “The Consumer Price Index (New Series) (Base Period 1982-84=100)
(all items for all urban consumers)” issued by the Bureau of Labor Statistics of
the United States Department

5

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






of Labor (the “Bureau”). If the CPI ceases to use the 1982-84 average equaling
100 as the basis of calculation, or if a change is made in the term, components
or number of items contained in said index, or if the index is altered,
modified, converted or revised in any other way, then the index shall be
adjusted to the figure that would have been arrived at had the change in the
manner of computing the index in effect at the date of this Agreement not been
made. If at any time the CPI shall no longer be published by the Bureau, then
any comparable index agreed upon by the Members (each acting reasonably) and
issued by the Bureau or similar agency of the United States issuing similar
indices shall be used in lieu of the CPI.
“Deadlock Decision” has the meaning set forth in Section 7.03(d).
“Delaware Act” means the Delaware Limited Liability Company Act, as amended from
time to time.
“Emergency Expenditures” means costs and expenses not set forth in the then
effective Budget and Operating Plan, (i) for emergency repairs to the extent
necessary to avoid imminent risk of injury, death or material damage to
property, (ii) for repairs, additions or modifications to the extent necessary
to comply with applicable laws or insurance requirements, (iii) necessary to
prevent a default under any applicable Loan Documents, (iv) required to cause
the Company (or the applicable Property Owner LLC) to comply in all material
respects with its obligations under any Leases and/or any other material
contracts or agreements (in each case, entered into in accordance with the terms
of this Agreement), or (v) with respect to which, in each case, in the
commercially reasonable judgment of the Administrative Member, time is of the
essence and if delayed in order to obtain prior Executive Committee approval,
could reasonably be expected to result in Losses (other than of a de minimis
nature) to the Company.
“Environmental Laws” means all federal, state and local environmental laws,
rules, statutes, directives, binding written interpretations, binding written
policies, ordinances and regulations issued by any Governmental Entity and in
effect as of the date of this Agreement with respect to or which otherwise
pertain to or affect the Pinnacle 1 Property or the improvements thereon, or any
portion thereof, the use, ownership, occupancy or operation of the Pinnacle 1
Property or the improvements thereon, or any portion thereof, or Pinnacle 1
Joint Venture or Pinnacle 1 Property Owner, and as the same have been amended,
modified or supplemented from time to time prior to the date of this Agreement,
including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et seq.), the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon and Indoor Air
Quality Research Act (42 U.S.C. § 7401 note, et seq.), the Superfund Amendment
Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), any and all comparable
state and local laws, including, without limitation Sections 25115, 25117,
25122.7, 25140, 25249.8, 25281, 25501 and 25316 of the California Health and
Safety Code, Section 2782.6(d) of the California Civil Code and Chapter 11 of
Title 22 of the California Code of Regulations, and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the aforementioned laws.
“Escrow Account” has the meaning set forth in the recital paragraphs to this
Agreement.

6

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Escrow Agent” has the meaning set forth in the recital paragraphs to this
Agreement.
“Escrow Instructions” means those certain Escrow Instructions of Gibson Dunn &
Crutcher LLP on behalf of Hudson, Pinnacle 1 Sponsor and Pinnacle 2 Sponsor, and
delivered to Escrow Agent substantially concurrently herewith.
“Event of Default” means a material violation or breach of any of the provisions
of this Agreement, which is not cured within a Reasonable Period or such shorter
period as may be expressly provided for herein (other than a For Cause event,
for which there shall be no cure period).
“Excess Amounts” has the meaning set forth in Section 4.02(c).
“Executive Committee” has the meaning set forth in Section 7.01(a).
“Expenses” means, for any period, the total gross expenditures of the Company
and all Property Owner LLC’s reasonably relating to the operations of the
Company and all Property Owner LLC’s and the ownership, maintenance, management,
operations, sale, financing or refinancing of the Company Property during such
period contemplated by all then applicable Budget(s) or otherwise approved
(either prospectively or retroactively) by the Executive Committee, including
without limitation (a) all cash operating expenses (including, without
limitation, real estate taxes and assessments, personal property taxes, sales
taxes and all fees, commissions, fees in connection with any condominium
declaration and/or easements encumbering or for the benefit of all or any part
of the Company Property, expenses and allowances paid or reimbursed to any
Member or any of its Affiliates pursuant to any property management agreement or
otherwise as expressly permitted hereunder); (b) all deposits of Revenues to the
Company’s or to any Property Owner LLC’s reserve accounts; (c) all debt service
payments including debt service on loans made to the Company or to any Property
Owner LLC by the Members or any of their Affiliates (other than Shortfall
Loans); (d) all fees payable to Property Manager (including, without limitation,
all Property Management Fees); (e) all expenditures which are treated as capital
expenditures (as distinguished from expense deductions included in (a)) under
GAAP; (f) all expenditures related to any acquisition, sale, disposition,
financing, refinancing or securitization of any Company Property; and (g) all
expenditures relating to the ownership, maintenance, management and operation of
the Company Property; provided, however, that Expenses shall not include (i) any
payment or expenditure to the extent (A) the sources of funds used for such
payment or expenditure are not included in Revenues or (B) such payment or
expenditure is paid out of any Company or any Property Owner LLC reserves, and
(ii) any expenditure properly attributable to the liquidation of the Company or
of any Property Owner LLC.


“Family Trust” means any trust or other entity established by any Key Person for
estate planning purposes only, provided that (i) such Key Person and/or one or
more of such Key Person’s immediate family members are at all times the
beneficial owners of 100% of the ownership interest of any such trust or other
entity, and (ii) at all times, such Key Person or a member of such Key Person’s
immediate family shall continue to Control any such trust or entity (and, for
all purposes while such Key Person is alive, such Key Person shall Control any
such trust or entity).  As used in this definition, “immediate family” means,
with respect to any individual, such individual's spouse, children, parents,
siblings or grandchildren.

7

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Financing Guidelines” means the guidelines and parameters governing the
financing or refinancing of any Company Property. The initial Financing
Guidelines approved by the Members are set forth on Exhibit B hereto.
“For Cause” means (i) any action or omission on the part of Sponsor, any Key
Person or any of their respective representatives or Affiliates which amounts to
gross negligence, fraud, bad faith (i.e., intentional dishonest conduct meant to
disadvantage the other Member(s)), intentional misrepresentations or willful
misconduct in connection with this Agreement or the Company Property; (ii)
criminal misconduct which has a material adverse effect on the business or
affairs of the Company or the commission of a felony by Sponsor or any Key
Person; (iii) any Change in Control with respect to Sponsor or any Key Person
Event; (iv) failure of Key Person or Sponsor to cause the Sponsor Loan Parties
to execute and deliver a guaranty or guaranties evidencing the Recourse
Obligations as required under Sections 4.05(b)-(d); (v) any default (subject to
any applicable notice and/or cure period) by Pinnacle 2 Sponsor Affiliate
pursuant to the terms of the Pinnacle 2 Contribution Agreement, (vi) from and
after the admission of Pinnacle 2 Sponsor Affiliate’s admission as a Member, any
dilution of Sponsor’s aggregate Percentage Interests pursuant to the terms of
Section 4.02 of this Agreement following a failure to fund Additional Capital
Contributions to less than a five percent (5%) aggregate Percentage Interest in
the Company, and/or (vii) any failure on the part of Sponsor to make any Special
Contributions or any other amounts required to be made pursuant to Section
4.02(e) under this Agreement or to pay any Proposition 13 Shortfall pursuant to
the terms of Section 4.06; or (vii) any material breach (subject to any
applicable notice and/or cure period) by a Sponsor Loan Party under any
Reimbursement Agreement.
“Forced Sale” has the meaning set forth in Section 9.05.
“GAAP” means United States generally accepted accounting principles consistently
applied.
“Gibson Dunn” has the meaning set forth in Section 13.20.
“Governmental Entity” means the various governmental and quasi-governmental
bodies or agencies having jurisdiction over Pinnacle 1 Joint Venture, the
Pinnacle 1 Property or any portion thereof.
“Hazardous Materials” means any pollutants, contaminants, hazardous or toxic
substances, materials or wastes (including petroleum, petroleum by-products,
methane, radon, asbestos and asbestos containing materials, polychlorinated
biphenyls (“PCB’s”), PCB-containing equipment, radioactive elements, infectious
agents, and urea formaldehyde), as such terms are used in any Environmental Laws
(excluding solvents, cleaning fluids and other lawful substances used in the
ordinary operation and maintenance of the Company Property, to the extent in
closed containers).
“Hudson” has the meaning set forth in the introductory paragraph hereof.
“Hudson Default” has the meaning set forth in Section 4.02(h).
“Hudson Transfer Event” means a Transfer where all or substantially all of the
interests in HPP or Hudson LP (or an entity owning and controlling, owned and
controlled, or under common ownership and control with either of the foregoing)
are proposed to be transferred , and as a result of or in connection with such
Transfer (1) neither HPP nor Hudson LP will, directly or indirectly, continue to
manage the day-to-day affairs of Hudson and/or Property Manager (if an Affiliate
of Hudson), or (2) as a result of

8

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






a sale or merger with respect to HPP or Hudson LP as applicable, the day to day
affairs of the surviving entity that does control Hudson and/or Property Manager
(if an Affiliate of Hudson) ceases to be managed by a board of directors
constituting a majority of the members of the board of HPP on the date
immediately prior to the effectiveness of a sale or merger with respect to HPP
or Hudson LP, as applicable. “Hudson’s Escrowed Funds” has the meaning set forth
in the recital paragraphs to this Agreement.
“Hudson LP” means Hudson Pacific Properties, L.P., a Maryland limited
partnership.
“Hudson Loan Parties” has the meaning set forth in Section 4.05(d).
“Hudson Removal Event” means the occurrence of any of the following at any time
that Hudson’s Percentage Interest is diluted, following application of the
procedures set forth in Section 4.02 following any failure to fund Additional
Capital Contributions, to thirty percent (30%) or less: (i) any action or
omission on the part of Hudson or any of its representatives or Affiliates which
amounts to gross negligence, fraud, bad faith (i.e., intentional dishonest
conduct meant to disadvantage the other Member(s)), intentional
misrepresentations or willful misconduct in connection with this Agreement or
the Company Property; or (ii) any Event of Default by Hudson that has a material
adverse economic impact on any other Member.
“HPP” means Hudson Pacific Properties, Inc., a Maryland corporation.
“Immediate Family Member” includes the parents, siblings, spouse, children and
in-laws of a Senior Foreign Political Figure.
“Indemnitees” has the meaning set forth in Section 10.02(a).
“Initial Capital Contribution” means any capital contribution made by Hudson,
Pinnacle 1 Sponsor and/or Pinnacle 2 Sponsor Affiliate pursuant to
Section 4.01(a).
“Initial Company Property” means all of the limited liability company interests
in Pinnacle 1 Property Owner and, indirectly thereby, the Pinnacle 1 Property.
“Interest” means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all of the benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.
“Joinder Party” shall mean M. David Paul Ventures LLC, a California limited
liability company.
“Key Person” means, individually or collectively, as the context may require,
Jeff Worthe and/or M. David Paul.
“Key Person Event” means the occurrence of any of the following: (i) the death
or disability of all Key Persons, or (ii) that no Key Person continues to be
actively involved in the management and operation of Pinnacle 1 Sponsor, or,
indirectly thereby (by operation of Pinnacle 1 Sponsor’s status as managing
member of Pinnacle 2 Sponsor) of Pinnacle 2 Sponsor; provided, however, that in
each instance Pinnacle 1 Sponsor may nominate a replacement for the Key Person,
subject to Hudson’s reasonable approval.

9

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Leasing/Construction Manager” means Worthe Real Estate Group.
“Lender” means, individually or collectively, as the context may require, the
Pinnacle 1 Lender, the Pinnacle 2 Lender and the lender under any other Loan
obtained pursuant to the terms of this Agreement.
“Liquidating Member” means the Member designated as such by the Executive
Committee; provided, however, that any Member that is then in default hereunder
or that causes the dissolution of the Company under Section 11.01(c) shall not
serve as the Liquidating Member (in which event the Liquidating Member shall be
the non-defaulting Member).
“Loan” means, individually or collectively, as the context may require, the
Pinnacle 1 Loan, the Pinnacle 2 Loan and any loan obtained by the Company or any
Property Owner LLC in connection with any financing or refinancing of any
Company Property in accordance with this Agreement.
“Lockout Period” has the meaning set forth in Section 9.05.
“Loss” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable deduction and loss for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
loss or deduction required to be stated separately under Section 703(a)(1) of
the Code), with the following adjustments:
(a)    Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures under Treasury Regulation
Section 1.704-1(b)(2)(iv)(i) , and not otherwise taken into account in computing
Loss, will be considered an item of Loss;
(b)    Loss resulting from any disposition of Company Property with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such property, notwithstanding that
the adjusted tax basis of such property may differ from its Book Basis;
(c)    In lieu of depreciation, amortization and other cost recovery deductions
taken into account in computing taxable income or loss, there will be taken into
account depreciation for the taxable year or other period as determined in
accordance with Treasury Regulation Section 1.704‑1(b)(2)(iv)(g);
(d)    Any items of deduction and loss specially allocated pursuant to Section
6.02 or otherwise shall not be considered in determining Loss;
(e)    Any decrease to Capital Accounts as a result of any adjustment to the
Book Basis of Company Property pursuant to Treasury Regulation Section
1.704-1(b)(2) (iv)(f) or (g) shall constitute an item of Loss; and
(f)    To the extent an adjustment to the adjusted tax basis of any Company
Property pursuant to Section 734(b) or Section 743(b) of the Code is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s interest in the

10

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Company, and such adjustment decreases the adjusted tax basis of the property,
the amount of such adjustment shall be treated as an item of loss from the
disposition of the property and shall be taken into account for purposes of
computing Loss.
“Losses” has the meaning set forth in Section 4.02(e).
“Major Decision” has the meaning set forth in Section 7.01(e).
“Major Decision Consent Request” has the meaning set forth in Section 7.01(h).
“Major Decision Response Deadline” has the meaning set forth in Section 7.01(h).
“MDP Ventures” means M. David Paul Ventures, LLC, a California limited liability
company.
“Member” means Hudson and/or Sponsor, or any other Person who is admitted as a
member of the Company in accordance with this Agreement and applicable law.
“Member Minimum Gain” has the meaning set forth for the term “partner
nonrecourse debt minimum gain” in Treasury Regulation Section 1.704-2(i)(2).
“Member Negotiation Expenses” has the meaning set forth in Section 4.01(b).


“Member Nonrecourse Deductions” has the meaning set forth for the term “partner
nonrecourse deductions” in Treasury Regulation Sections 1.704-2(i)(1) and
1.704-2(i)(2).
“Net Cash Flow” means, for any period, the excess of (a) Revenues for such
period over (b) Expenses for such period, adjusted as required to consider
changes in balance sheet accounts and any other non-cash items of Revenues or
Expenses as well as working capital required, if and to the extent such
adjustments are approved by the Executive Committee.
“Net Loss” means, for any period, the excess of Losses over Profits, if
applicable, for such period.
“Net Profit” means, for any period, the excess of Profits over Losses, if
applicable, for such period.
“Non-Contributing Member” has the meaning set forth in Section 4.02(c).
“Non-Recourse Carveout Obligations” has the meaning set forth in Section
4.05(d).
“Non-Transferable Sponsor Rights” means any and all of Sponsor’s rights at the
time of any Transfer permitted pursuant to this Agreement (a) to vote on or
otherwise participate in decision making with respect to any Major Decisions,
expressly excepting those set forth in Section 7.01(e) (vii), (viii), (xiii)
(and, in the case of (xiii), with respect to the subject Member only, not the
Company and without derogation of any covenants of any transferee of Sponsor
permitted hereunder, including, without limitation, pursuant to Section 4.05),
(xv), (xvi), (xxi) and (xxii) (and, in the case of (xxii), only to the extent it
relates to the foregoing expressly excepted rights), all of which shall be
retained; (b) to take any action pursuant to or to otherwise enforce the terms
and provisions of Sections 7.02(m) and (o); (c) under Sections 9.05, 9.06 and
9.07 hereof; and/or (d) to receive any fees (including, without limitation,

11

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






any Leasing Fees or Construction Management Fees) or to perform any services on
behalf of the Company (or any Property Owner LLC) related to leasing,
construction management and/or property management, whether pursuant to Section
7.04 or any other provision of this Agreement, or under any other agreement
between the Company (or any Property Owner LLC) and Sponsor (or any of their
Affiliates).
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(1).
“Notices” has the meaning set forth in Section 13.03.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OFAC List” is any list of prohibited countries, individuals, organizations and
entities that is administered or maintained by OFAC, including: (i) Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), any related enabling legislation or any other similar executive
orders, (ii) the List of Specially Designated Nationals and Blocked Persons (the
“SDN List”) maintained by OFAC), and/or on any other similar list (“Other
Lists”) maintained by OFAC pursuant to any authorizing statute, executive order
or regulation, or (iii) a “Designated National” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515.
“Operating Plan” means, with respect to any Project, the strategic and
comprehensive operating plan in effect from time to time with respect to such
Project pursuant to the terms of this Agreement.
“Organizational Documents” has the meaning set forth in Section 13.01(b)(i).
“Percentage Interest” means, at all times while Hudson and Sponsor are Members
of the Company, (a) from the date hereof until Pinnacle 2 Property Owner’s
acquisition of the Pinnacle 2 Property in accordance with the terms of this
Agreement and the admission of Pinnacle 2 Sponsor Affiliate as a Member, (i)
with respect to Pinnacle 1 Sponsor, 1.75% and (ii) with respect to Hudson,
98.25%, and (b) upon the Pinnacle 2 Closing Date, as follows: (i) Pinnacle 2
Sponsor Affiliate’s Percentage Interest shall be the quotient, expressed as a
percentage, of (A) (1) the positive difference between the Pinnacle 2 Property
Allocated Value, as adjusted to reflect the prorations and adjustments set forth
in the Pinnacle 2 Contribution Agreement, and the Pinnacle 2 Loan minus (2) the
Proposition 13 Reserve Amount, as the same may be adjusted pursuant to Section
4.06 and (B) the sum of the Capital Account balances of all of the Members
(after giving effect to the admission of Pinnacle 2 Sponsor Affiliate) on the
Pinnacle 2 Closing Date (as such Capital Account balances are calculated
pursuant to the terms of this Agreement); (ii) Pinnacle 1 Sponsor’s Percentage
Interest shall be the quotient, expressed as a percentage, of (A) Pinnacle 1
Sponsor’s Capital Account balance on the Pinnacle 2 Closing Date and (B) the sum
of the Capital Account balances of all of the Members (after giving effect to
the admission of Pinnacle 2 Sponsor Affiliate) on the Pinnacle 2 Closing Date
(as such Capital Account balances are calculated pursuant to the terms of this
Agreement); and (iii) Hudson’s Percentage Interest shall be the quotient,
expressed as a percentage of (A) the sum of (1) the Capital Account balance of
Hudson on the Pinnacle 2 Closing Date, as adjusted to reflect the prorations and
adjustments contemplated in the Pinnacle 2 Contribution Agreement plus (2) the
Proposition 13 Reserve Amount, as the same may be adjusted pursuant to Section
4.06, and (B) the sum of the Capital Account balances of all of the Members

12

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(after giving effect to the admission of Pinnacle 2 Sponsor Affiliate) on the
Pinnacle 2 Closing Date (as such Capital Account balances are calculated
pursuant to the terms of this Agreement) . For the avoidance of doubt, in no
event shall the Percentage Interests of the Members exceed one hundred percent
(100%) in the aggregate. The Percentage Interests of the Members may be adjusted
pursuant to the terms of Section 4.02(c), provided; however, and notwithstanding
anything to the contrary contained in this Agreement, for purposes of the
Members’ obligations pursuant to Sections 4.02 and 4.05 of this Agreement only,
the Percentage Interests of the Members shall be unaffected by (and shall not be
adjusted pursuant to) Section 4.02(c).
Notwithstanding anything to the contrary contained in this Agreement, in the
event the Percentage Interest of Pinnacle 1 Sponsor is adjusted downward
following the application of Section 4.02(c) between the effective date of this
Agreement and the Pinnacle 2 Closing Date, then concurrently with the admission
of Pinnacle 2 Sponsor Affiliate as a Member pursuant to the terms of this
Agreement, the Percentage Interest of Pinnacle 2 Sponsor shall be adjusted by
the same percentage as the Percentage Interest of Pinnacle 1 Sponsor, such that
the Percentage Interests of Pinnacle 1 Sponsor and Pinnacle 2 Sponsor Affiliate
shall have been proportionately diluted (i.e. if, on account of any failure to
fund Additional Capital Contributions pursuant to Section 4.02(c), Pinnacle 1
Sponsor’s Percentage Interest shall have been decreased from five percent (5%)
to four percent (4%), by way of example (a 20% decrease), then, concurrently
with the admission of Pinnacle 2 Sponsor Affiliate pursuant to this Agreement,
the Percentage Interest of Pinnacle 2 Sponsor Affiliate shall be reduced,
assuming that absent such event, the Percentage Interest of Pinnacle 2 Sponsor
Affiliate as calculated pursuant to the immediately preceding sentences would
have been thirty percent (30%) to twenty-four percent (24%)).
Further notwithstanding anything to the contrary contained in this Agreement, in
the event that the Proposition 13 Reserve Amount exceeds the actual Proposition
13 Protection Amount actually owed to the tenant pursuant to the WB Lease
determined at the time of any Reassessment (i.e. such that Hudson actually
received an unintended increase to its Capital Account on the Pinnacle 2 Closing
Date in an amount equal to such excess) (the date the actual Proposition 13
Protection Amount actually owed to the tenant, for purposes of this paragraph,
the “Determination Date”), then the Percentage Interests of the Members shall be
recalculated (1) as if the actual Proposition 13 Protection Amount owed to the
tenant pursuant to the WB Lease had been known on the Pinnacle 2 Closing Date
and (2) any subsequent adjustments to the Percentage Interests of the Members
between the Pinnacle 2 Closing Date and the Determination Date had been applied
to such adjusted Percentage Interests (i.e. as so adjusted pursuant to clause
(1)). In the event any amount is owed to any Member on account of the foregoing
adjustment based on Capital Contributions and/or Distributions made between the
Pinnacle 2 Closing Date and the Determination Date, the Member owing amounts to
any other Member shall fund the amount required to true-up such Member, and the
Company shall make a one-time special distribution in the amount of the true-up
to the Member who is owed such true-up amount.
“Permitted Unbudgeted Expenses” has the meaning set forth in Section 4.02(b).
“Person” means any individual, partnership, corporation, limited liability
company, limited liability partnership, trust or other entity.
“PGPC” has the meaning set forth in the recital paragraphs to this Agreement.
“Pinnacle 1 Joint Venture” has the meaning set forth in the recital paragraphs
to this Agreement.

13

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Pinnacle 1 Leases” has the meaning set forth in Section 13.01(c)(iv).
“Pinnacle 1 Lender” has the meaning set forth in Section 4.05(a).
“Pinnacle 1 Loan” has the meaning set forth in Section 4.05(a).
“Pinnacle 1 Non-Recourse Carveout Obligations” has the meaning set forth in
Section 4.05(b).
“Pinnacle 1 Operating Agreement” has the meaning set forth in the recital
paragraphs to this Agreement.
“Pinnacle 1 Property” has the meaning set forth in the recital paragraphs to
this Agreement.
“Pinnacle 1 Property Owner” means P1 MC Hudson Partners, LLC, a Delaware limited
liability company (the Property Owner LLC that will directly acquire, own and
hold title to the Pinnacle 1 Property).
“Pinnacle 1 Property Owner LLC Agreement” means that certain Limited Liability
Company Agreement of P1 MC Hudson Partners, LLC, dated substantially
concurrently herewith and made by the Company as its sole member.
“Pinnacle 1 Sponsor” has the meaning set forth in the Recitals hereto.
“Pinnacle 2 Closing Date” means the date of the closing under the Pinnacle 2
Contribution Agreement pursuant to the terms thereof and the terms of this
Agreement (assuming that such closing occurs).
“Pinnacle 2 Contribution Agreement” means that certain Acquisition and
Contribution Agreement, of even date herewith, between the Company and Pinnacle
2 Sponsor Affiliate, governing Pinnacle 2 Sponsor Affiliate’s agreement to cause
3300 West Olive, LLC to contribute to the Company the Pinnacle 2 Property, as
the same may be amended, modified and/or supplemented pursuant to the terms of
this Agreement. A copy of the Pinnacle 2 Contribution Agreement is attached
hereto as Exhibit C.
“Pinnacle 2 Joint Venture” has the meaning set forth in the Recitals hereto.
“Pinnacle 2 Loan” has the meaning set forth in Section 4.05(c).
“Pinnacle 2 Loan Documents” has the meaning set forth in Section 4.05(c)
“Pinnacle 2 Loan Assumption” has the meaning set forth in Section 4.05(c).
“Pinnacle 2 Loan Assumption Documents” has the meaning set forth in Section
4.05(c).
“Pinnacle 2 Property” means certain real property and the improvements thereon
located in Burbank, California commonly known as 3300 West Olive Avenue and more
particularly described in Exhibit D attached hereto.

14

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Pinnacle 2 Property Allocated Value” means One Hundred and Thirty Million and
No/100ths Dollars ($130,000,000.00).
“Pinnacle 2 Property Owner” means P2 MC Hudson Partners, LLC, a Delaware limited
liability company (the Property Owner LLC that will directly acquire, own and
hold title to the Pinnacle 2 Property in the event of a closing under the
Pinnacle 2 Contribution Agreement).
“Pinnacle 2 Non-Recourse Carveout Obligations” has the meaning set forth in
Section 4.05(c).
“Pinnacle 2 Replacement Guaranties” has the meaning set forth in Section
4.05(c).
“Pinnacle 2 Sponsor Affiliate” means Media Center Development, LLC, a Delaware
limited liability company.
“Post-Closing Liabilities” has the meaning set forth in Section 4.02(e).
“Pre-Closing Liabilities” has the meaning set forth in Section 4.02(e).
“Profit” means, for each taxable year or other period, an amount equal to the
Company’s items of taxable income and gain for such year or other period,
determined in accordance with Section 703(a) of the Code (including all items of
income and gain required to be stated separately under Section 703(a)(1) of the
Code), with the following adjustments:
(a)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profit will be added to Profit;
(b)    Gain resulting from any disposition of Company Property with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Book Basis of such property, notwithstanding that
the adjusted tax basis of such property may differ from its Book Basis;
(c)    Any items of income and gain specially allocated pursuant to Section 6.02
or otherwise shall not be considered in determining Profit;
(d)    Any increase to Capital Accounts as a result of any adjustment to the
Book Basis of Company Property pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(f) or (g) shall constitute an item of Profit; and
(e)    To the extent an adjustment to the adjusted tax basis of any Company
property pursuant to Section 734(b) or Section 743(b) of the Code is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s interest in the Company, and such adjustment
increases the adjusted tax basis of the property, the amount of such adjustment
shall be treated as an item of gain from the disposition of the property and
shall be taken into account for purposes of computing Profit.

15

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Project” means (a) the Pinnacle 1 Property, (b) from and after the Pinnacle 2
Closing Date, the Pinnacle 2 Property, and (c) any other real property assets
acquired (directly or indirectly) by the Company in accordance with the terms of
this Agreement.
“Property Management Agreement” has the meaning set forth in Section 7.04(a) of
this Agreement.
“Property Manager” means Hudson (or an Affiliate of Hudson), or any other Person
who is engaged as property manager for any Company Property and approved by the
Executive Committee (it being acknowledged and agreed that, in the event the
Property Management Agreement is terminated pursuant to the terms thereof or
pursuant to any assignment of management agreement for the benefit of any
Lender, then, as between the Members, Worthe Real Estate Group is pre-approved
as a replacement property manager provided the same shall be acceptable to such
Lender), whose services will include those specified in the applicable Property
Management Agreement.
“Property Owner LLC” has the meaning set forth in Section 2.07.
“Proposed Price” has the meaning set forth in Section 9.05.
“Proposed Offered Interest Price” has the meaning set forth in Section 9.06.
“Proposed Terms” has the meaning set forth in Section 9.05.
“Proposition 13 Protection Amount” has the meaning set forth in Section 4.06
“Proposition 13 Reserve Account” has the meaning set forth in Section 4.06
“Proposition 13 Reserve Amount” has the meaning set forth in Section 4.06.
“Proposition 13 Shortfall” has the meaning set forth in Section 4.06
“Purchase Notice” has the meaning set forth in Section 9.05.
“Put Closing” has the meaning set forth in Section 9.07(b).
“Put Deposit” has the meaning set forth in Section 9.07(b).
“Put Notice” has the meaning set forth in Section 9.07(a).
“Put Response Notice” has the meaning set forth in Section 9.07(b).
“Put Response Period” has the meaning set forth in Section 9.07(b).
“Qualified Organization” has the meaning set forth in Section 514(c)(9)(C) of
the Code or any successor provision of similar import.
“Reassessment” has the meaning set forth in Section 4.06.

16

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Reasonable Period” means, with respect to any defaulting member, a period of
thirty (30) calendar days after such defaulting Member receives written notice
of its default from a non-defaulting Member; provided, however, that if such
breach can be cured but cannot reasonably be cured within such 30-day period,
the period shall continue, if such defaulting Member commences to cure the
breach within such 30-day period, for so long as such defaulting Member
diligently prosecutes the cure to completion at all times during such period, up
to a maximum of the lesser of (a) sixty (60) consecutive calendar days, provided
that in no event shall the sum of the initial 30-day period plus the additional
60-day period set forth in this clause (a) exceed ninety (90) calendar days in
the aggregate, or (b) the period of time allowed for such performance under any
deed of trust encumbering all or any part of the Company Property.
“Recourse Obligations” means, individually and collectively as the context may
require, the Pinnacle 1 Non-Recourse Carveout Obligations, the Pinnacle 2
Recourse Obligations and the Non-Recourse Carveout Obligations.
“Redemption Payment” has the meaning set forth in Section 4.01(e).
“Regulatory Allocations” has the meaning set forth in Section 6.02(g).
“Reimbursement Agreement” means, individually and collectively as the context
may require, any Reimbursement and Indemnity Agreement entered into by Hudson,
Sponsor, the other Sponsor Loan Parties, the other Hudson Loan parties and/or
the Company in accordance with Section 4.05.
“REIT” has the meaning set forth in Section 2.06.
“Rent Roll” means the Rent Roll attached hereto for the Pinnacle 1 Property
attached hereto as Exhibit K.
“Revenues” means, for any period, the total cash receipts of the Company and all
Property Owner LLC’s during such period, from whatever source, including,
without limitation, any withdrawals from the Company’s or any such Property
Owner LLC’s reserve accounts (to the extent such amounts were not previously
treated as Revenues), and all excess cash from Capital Contributions that were
not used as contemplated by the Executive Committee for the purpose of funding
the Shortfall giving rise to the need for such Capital Contributions or such
other Shortfall as the Executive Committee may determine. Without limiting the
generality of the foregoing, if proceeds of a loan are used to pay for Expenses
of the Company or of any Property Owner LLC, then such proceeds and the
corresponding Expenses shall net out, so there shall be no Net Cash Flow
resulting therefrom.
“RREEF” has the meaning set forth in the recital paragraphs to this Agreement.
“RREEF Buyout Documents” means, collectively, the Pinnacle 1 Operating Agreement
and those certain letter agreements dated July 6, 2012 and July 12, 2012 by and
between Sponsor and RREEF regarding Sponsor’s acquisition of RREEF’s Interest
pursuant to Section 7.9 of the Pinnacle 1 Operating Agreement, copies of which
are attached hereto as Exhibit E.
“RREEF’s Interest” has the meaning set forth in the recital paragraphs to this
Agreement.
“RREEF Buyout” has the meaning set forth in the recital paragraphs to this
Agreement.

17

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






“Sale Notice” has the meaning set forth in Section 9.05.
“Sale Right” has the meaning set forth in Section 9.05.
“Senior Foreign Political Figure” means a senior official of a major non-United
States political party or a senior executive of a government-owned corporation
not organized within the United States. In addition, a “Senior Foreign Political
Figure” includes any corporation, business or other entity that has been formed
by or for the benefit of a Senior Foreign Political Figure.
“Shortfall” has the meaning set forth in Section 4.02(b).
“Shortfall Loans” has the meaning set forth in Section 4.02(d).
“Shortfall Loan Election” has the meaning set forth in Section 4.02(d).
“Special Contributions” has the meaning set forth in Section 4.02(e).
“Specified Valuation Amount” has the meaning set forth in Section 9.07(a).
“Sponsor” means, (i) between the effective date of this Agreement and the
Pinnacle 2 Closing Date, Pinnacle 1 Sponsor, and (ii) from and after the
Pinnacle 2 Closing Date and the consummation of the transactions contemplated by
the Pinnacle 2 Contribution Agreement and this Agreement, individually and/or
collectively, on a joint and several basis, Pinnacle 1 Sponsor and Pinnacle 2
Sponsor Affiliate.
“Sponsor’s Knowledge” means the present, actual (and not imputed) knowledge, as
of the date of this Agreement, without any duty of inquiry or investigation, of
Jeff Worthe and/or Leo Divinsky.
“Sponsor Loan Parties” has the meaning set forth in Section 4.05(d).
“Sponsor Offer Notice” has the meaning set forth in Section 9.06.
“Sponsor Offered Interest” has the meaning set forth in Section 9.06.
“SRO” means a self-regulatory organization.
“Subject Property” has the meaning set forth in Section 9.05.
“Substituted Capital Contribution” has the meaning set forth in Section 4.02(c).
“Transfer” has the meaning set forth in Section 9.01.
“Treasury Regulation” or “Regulation” means, with respect to any referenced
provision, such provision of the regulations of the United States Department of
the Treasury or any successor provision.
“Unrelated Project” has the meaning set forth in Section 7.05(c).
“WB Lease” means that certain Office Lease, dated August 8, 2005, by and
between, Media Center Development, LLC, a Delaware limited liability company, as
“Landlord”, and Warner Bros.

18

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Entertainment Inc., a Delaware corporation, as “Tenant”, for a portion of or
space within the Pinnacle 2 Property (as amended, restated, supplemented or
otherwise modified).
“Worthe Real Estate Group” means Worthe Real Estate Group, Inc., a California
corporation.
1.02.
OTHER DEFINED TERMS: As used in this Agreement, unless otherwise specified, (a)
all references to Sections, Articles or Exhibits are to Sections, Articles or
Exhibits of this Agreement, and (b) each accounting term has the meaning
assigned to it in accordance with GAAP.

ARTICLE II.
ORGANIZATION
2.01.
CONTINUATION: The Company was formed as a limited liability company under the
Delaware Act by the filing of the Certificate of Formation. The Members hereby
agree to continue the Company as a limited liability company under the Delaware
Act, upon the terms and subject to the conditions set forth in this Agreement.
Hudson is hereby authorized to file and record any amendments to the Certificate
of Formation, as authorized by the Members, and such other documents as may be
reasonably required or appropriate under the Delaware Act or the laws of any
other jurisdiction in which the Company may conduct business or own property.

2.02.
NAME AND PRINCIPAL PLACE OF BUSINESS:(a)    The name of the Company is set forth
on the cover page to this Agreement. The Executive Committee may change the name
of the Company or adopt such trade or fictitious names for use by the Company as
the Executive Committee may from time to time determine. All business of the
Company shall be conducted under such name, and title to all Company Property
shall be held in such name or in the name of the relevant Property Owner LLC.



(b)    The principal place of business and office of the Company shall be
located at c/o Hudson Pacific Properties, Inc., 11601 Wilshire Blvd., Suite 1600
Los Angeles, CA 90025, or at such other place or places as the Executive
Committee may from time to time designate.
2.03.
TERM:

The term of the Company commenced on the date of the filing of the Certificate
of Formation pursuant to the Delaware Act, and shall continue in perpetuity,
unless sooner terminated pursuant to the provisions of this Agreement.
2.04.
REGISTERED AGENT AND REGISTERED OFFICE:

The name of the Company’s registered agent for service of process shall be
Corporation Service Company, and the address, of the Company’s registered agent
and the address of the Company’s registered office in the State of Delaware
shall be 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. Such
agent and such office may be changed from time to time by the Executive
Committee with written notice to all Members.

19

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






2.05.
PURPOSE:

The purpose of the Company shall be to (i) own all of the membership interests
in Pinnacle 1 Property Owner, Pinnacle 2 Property Owner and of any other
Property Owner LLC’s formed by the Company pursuant to the terms hereof, and
(ii) indirectly thereby to acquire, own, manage, operate, improve, renovate,
finance, refinance, market, lease, sell and otherwise deal with and dispose of
all Company Property and (iii) to conduct all activities reasonably necessary or
desirable to accomplish the foregoing purposes.
2.06.
CERTAIN REIT MATTERS:

(a)    Notwithstanding any provision of this Agreement to the contrary, each
Member acknowledges that HPP, Hudson’s indirect equity owner, is qualified and
operates, and intends to continue to qualify and operate, as a real estate
investment trust within the meaning of Section 856 et. seq. of the Code (a
“REIT”) for federal income tax purposes, and that HPP’s ability to continue to
qualify and operate as a REIT and to avoid being subject to corporate-level
income and certain excise taxes will depend to some extent upon the nature of
the Company’s income, assets and operations. Accordingly, the business and
activities of the Company (including the business and activities of any
subsidiary of the Company) are intended to be conducted as if the Company were
itself a REIT. To this end, the Executive Committee will use its commercially
reasonable efforts to cause the Company to operate in a manner such that the
Company, assuming it were a REIT, would continue to qualify as a REIT and would
not be subject to any taxes under Section 857 or 4981 of the Code, determined
without regard to the distributions required in order to maintain REIT status or
to avoid income and excise taxes imposed on a REIT. For purposes of determining
whether the Company has met the requirements set forth in this Section 2.06, the
Company may rely on the advice of its counsel and accountants.
(b)    Notwithstanding any provision of this Agreement to the contrary, during
the time Hudson, HPP or any Affiliate thereof owns a direct or indirect
beneficial interest in the Company, without the consent of Hudson (which consent
shall not be unreasonably withheld) neither the Company nor its Affiliates shall
take, or refrain from taking, any action which, in the reasonable judgment of
Hudson, is inconsistent with the requirements of Section 2.06(a), including,
without limitation, taking any of the following actions:
(i)    entering into any lease that provides for rent based in whole or in part
on the income or profits of any Person;
(ii)    entering into any lease with a Person unless Hudson has confirmed in
writing that such Person is not a “prohibited tenant.” A “prohibited tenant” is
(A) any Person in which HPP owns, directly or indirectly (taking into account
applicable constructive ownership rules): (x) in the case of any Person which is
a corporation, stock of such Person possessing 10% or more of the total combined
voting power of all classes of stock entitled to vote, or 10% or more of the
total value of shares of all classes of stock of such Person; or (y) in the case
of any Person which is not a corporation, an interest of 10% or more in the
assets or net profits of such Person or (B) any Person required to be treated as
an independent contractor from which HPP may not receive any income;
(iii)    entering into any lease of space for a term of less than 30 days;

20

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(iv)    leasing personal property, except a lease of personal property that is
entered into in connection with a lease of real property where the rent
attributable to the personal property is less than 15% of the total rent
provided for under the lease, determined as set forth in Section 856(d)(1) of
the Code;
(v)    providing any services or amenities to tenants, other than services that
are (A) customarily furnished or rendered in connection with the rental of space
for occupancy only (as opposed to rendered primarily for the convenience of the
tenant); (B) customarily furnished or rendered by or on behalf of landlords in
connection with the rental of real property of a similar class in the geographic
areas in which the real property is located and provided by an independent
contractor from which the Company, HPP and any Affiliate thereof derive no
income; or (C) provided by a “taxable REIT subsidiary” (as defined in Section
856(l) of the Code) of HPP. In the event that Hudson determines that in order
for income derived by HPP with respect to its indirect interest in the Company
to constitute “rents from real property” under Section 856(d) of the Code, any
services or amenities performed or to be performed with respect to the Project
or for tenants of the Company or any activities or business operations of the
Company should be restructured such that such services, amenities, activities or
business operations are performed through a taxable REIT subsidiary of HPP,
Sponsor and Hudson agree to restructure such services, amenities, activities or
business operations (i) such that they are performed by a corporation owned by
the Company that is a taxable REIT subsidiary of HPP or an entity treated as a
partnership for U.S. federal income tax purposes owned by Sponsor and a taxable
REIT subsidiary of HPP in accordance with Sponsor’s and Hudson’s Percentage
Interests in the Company, respectively, or (ii) in such other manner as
reasonably proposed by Hudson (in each case, a “Restructuring”). The Company and
Sponsor will reasonably cooperate with such Restructuring; provided that any and
all costs and expenses (including, without limitation, reasonable attorneys’
fees and disbursements) associated with or incurred as a result of effecting any
such Restructuring shall be paid (or promptly reimbursed to the Person
originally incurring the same) solely by Hudson and neither the Company nor the
Sponsor shall have any responsibility therefor. In the event that there is a
Restructuring and it involves the provision of services to a tenant or licensee
of the Company by or on behalf of another entity (a “Service Provider”), the
Company shall, upon Hudson’s request, assign its rights and obligations to
provide such services to the Service Provider or cause the applicable tenant or
licensee to contract directly with the Service Provider for such services, in
each case, as determined by Hudson. Any costs or expenses associated with or
incurred in connection with the Company’s compliance with this Section
2.06(b)(v) shall be borne and paid by Hudson;
(vi)    owning or acquiring any stock, loan or other debt or equity securities
of, or making any advances to, another issuer (including an Affiliate of the
Company), other than any other entity that is treated as disregarded from the
Company for tax purposes;
(vii)    owning more than $250,000 of property except real property, furniture,
fixtures and equipment associated with such real property, cash, bank time
deposits and receivables which arise in the ordinary course of its rental
business, such as rent from leases;
(viii)    deriving more than $50,000 of income in any calendar year other than
from rent or interest on bank time deposits and sale of properties that satisfy
the requirements of clause (ix) below; or

21

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(ix)    selling, disposing, conveying or otherwise transferring real property
(or interests therein) in a manner that fails to satisfy the requirements of the
prohibited transaction safe-harbor set forth in Section 857(b)(6)(C) of the Code
with respect to Hudson.
So long as Hudson, HPP or any Affiliate thereof owns a direct or indirect
beneficial interest in the Company, the Company shall, promptly upon the request
of Hudson, make available to Hudson all data and information in the possession
of the Company which is reasonably determined by Hudson to be necessary or
helpful to (1) determine the tax treatment of Hudson, HPP or any Affiliate
thereof, or (2) monitor HPP’s compliance with the requirements relating to HPP’s
status as a REIT.
(c)    In furtherance of the foregoing, without the need for the consent of
Sponsor or the Executive Committee:
(i)    Hudson may direct the Executive Committee to cause the Company to refrain
from taking any action which, in Hudson’s reasonable judgment, (1) could
adversely affect the ability of HPP to continue to qualify as a REIT, or (2)
could subject HPP to any taxes under Section 857 or Section 4981 of the Code,
assuming, in each case, that Hudson’s only asset and income were attributable to
the Company.
(ii)    Hudson may direct the Executive Committee to cause the Company to take,
or refrain from taking, any action if, in Hudson’s reasonable judgment, such
action or inaction, as applicable (1) would permit the Company to make
distributions to its Members pursuant to the then-applicable distribution
provisions of this Agreement in such amounts as will permit Hudson to make
sufficient distributions to its equity holders to permit HPP to maintain REIT
status and avoid the payment of any federal income tax (including, for this
purpose, any corporate tax pursuant to Section 857(b) of the Code or any excise
tax pursuant to Section 4981 of the Code), (2) would permit HPP to satisfy the
REIT gross income tests, and (3) would permit HPP to satisfy the REIT asset
tests, assuming, in each case, that Hudson’s only asset and income were
attributable to the Company.
(iii)    Any action of the Company or any decision to refrain from acting on
behalf of the Company undertaken following the direction of Hudson in the
reasonable, good faith belief that such action or omission is necessary or
advisable in order (1) to protect the ability of HPP to continue to qualify as a
REIT, (2) to allow HPP to avoid incurring any liability for taxes under Section
857 or Section 4981 of the Code, (3) to otherwise protect the status of HPP as a
REIT, or (4) to comply with the provisions of Section 2.06(a) or subparagraphs
(i) or (ii) above, assuming, in each case, that Hudson’s only asset and income
were attributable to the Company, is expressly authorized under this Agreement
and is deemed approved by all of the Members.
(d)    The provisions of this Section 2.06 are solely for the benefit of Hudson,
HPP and, to the extent provided in Section 2.06(b)(v) with respect to the
payment of certain costs by Hudson, Sponsor and no other Person shall have the
right to enforce, or be the beneficiary of, the provisions of this Section 2.06
(other than the allocation of responsibility for Restructuring related cost and
expenses pursuant to Section 2.06(b)(v) which is expressly for the benefit of
the Company and the other Members and may be enforced against Hudson by the
other Members). The limitations of this Section 2.06 shall be applicable even if
they require the Company to forgo an otherwise advantageous business opportunity
and/or affect the profitability of the Company and/or otherwise preclude the
Company from taking an action, or require the Company to take an action which it
would not have otherwise taken, even though

22

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






the taking of such action or not taking such action, respectively, might
otherwise be advantageous to the Company and/or to one or more of the Members.
(e)    In the event of any conflict or inconsistency between the terms of this
Section 2.06 and any other provision of this Agreement, the terms of this
Section 2.06 shall control.
2.07.
PROPERTY OWNER:

The Executive Committee intends to cause the Company to form, from time to time,
wholly owned Delaware limited liability companies (each, a “Property Owner LLC”)
to own all or any part of the Company Property. As of the date hereof, the
Company has formed two Property Owner LLCs, the Pinnacle 1 Property Owner and
the Pinnacle 2 Property Owner. In each such case, it is expressly understood
that the Company shall conduct its business through each Property Owner LLC, and
it is the intent of the Members that the organizational documents relating to
the formation of each Property Owner LLC shall be interpreted together with the
provisions of this Agreement to have substantially the same effect to the
Members as would be the case if all business of the Property Owner LLC were
conducted by the Company pursuant to the terms of this Agreement. Administrative
Member shall perform, for no compensation, substantially identical services for
each Property Owner LLC as Administrative Member performs for the Company,
subject to the terms, conditions, limitations and restrictions set forth in this
Agreement. Administrative Member agrees to perform such duties, and in such
circumstances and with regard to such duties, Administrative Member shall be
subject to the same standards of conduct and shall have the same rights and
obligations with regard to such duties performed or to be performed on behalf of
any such Property Owner LLC as are set forth in this Agreement with regard to
substantially identical services to be performed for or on behalf of the
Company. The Members agree to make such changes as any Lender(s) may reasonably
require to this Agreement and to the organizational documents of each Property
Owner LLC, including, without limitation, the addition of one or more springing
members, a non-member manager and/or independent director to the structure of
the Company and/or any Property Owner LLC. The Company has acquired the Pinnacle
1 Property through Pinnacle 1 Property Owner on the date hereof pursuant to the
terms of the RREEF Buyout Documents, the Escrow Instructions, the Pinnacle 1
Property Owner LLC Agreement and the terms and conditions of this Agreement. The
Members intend that the Company will acquire the Pinnacle 2 Property through the
Pinnacle 2 Property Owner pursuant to the Pinnacle 2 Contribution Agreement and
Pinnacle 2 Property Owner (which will be governed pursuant to an operating
agreement substantially identical in form and substance to the Pinnacle 1
Property Owner LLC Agreement, subject to any changes Pinnacle 2 Lender may
reasonably require), shall assume the Pinnacle 2 Loan, substantially
concurrently with the acquisition of the Pinnacle 2 Property pursuant to the
terms of this Agreement.
ARTICLE III.
MEMBERS
3.01.
MEMBERS:

(a)    Effective as of the date of this Agreement, the Members of the Company
shall be Hudson and Pinnacle 1 Sponsor. Effective as of the closing of the
contribution of the Pinnacle 2 Property pursuant to the Pinnacle 2 Contribution
Agreement, Pinnacle 2 Sponsor Affiliate shall be admitted as an additional
Member and the Company and Pinnacle 2 Sponsor Affiliate shall execute the
acknowledgement attached hereto as Exhibit F, pursuant to which, among other
things, Pinnacle 2 Sponsor Affiliate agrees to be bound by each and every
covenant and obligation of Sponsor hereunder

23

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






and to each other term of this Agreement (and all references herein to Pinnacle
2 Sponsor Affiliate in the capacity of a Member shall be effective immediately
upon, but not prior to, the closing of the contribution of the Pinnacle 2
Property pursuant to the Pinnacle 2 Contribution Agreement). Concurrently with
the execution of the Acknowledgement, Pinnacle 2 Sponsor shall (1) execute its
counterpart signature to the Joinder attached hereto, for purposes of
acknowledging and agreeing only to the waivers enumerated therein and (2)
execute the joinder to the Reimbursement and Indemnity Agreement for the
Pinnacle 1 Non-Recourse Carveout Obligations as contemplated by Section 4.05.
Except as expressly permitted by this Agreement, no other Person shall be
admitted as a member of the Company and no additional Interest shall be issued,
without the approval of all of the Members.
(b)    It is the intent of the Members that, following the admission of Pinnacle
2 Sponsor Affiliate as a Member of the Company pursuant to the terms of Section
3.01(a) and otherwise pursuant to this Agreement, that Pinnacle 1 Sponsor and
Pinnacle 2 Sponsor Affiliate shall, for all intents and purposes, act
collectively as Sponsor. Without limiting the generality of the foregoing, the
Members intend that (1) the obligations of Pinnacle 1 Sponsor shall be the
obligations of Pinnacle 2 Sponsor Affiliate and vice versa (with the exception
of obligations to fund Additional Capital Contributions, and consequences for
failure to fund, in respect of which it is understood and agreed that the
Percentage Interests of Pinnacle 1 Sponsor and Pinnacle 2 Sponsor are not
identical), (2) any Event of Default or For Cause event caused by Pinnacle 1
Sponsor and/or by Pinnacle 2 Sponsor Affiliate shall constitute an Event of
Default or For Cause event, as applicable, with respect to Sponsor, (3) Pinnacle
1 Sponsor and Pinnacle 2 Sponsor Affiliate shall act jointly for all purposes,
including, without limitation, voting on any Major Decision, granting or
withholding any consent or approval or taking any similar action hereunder, and
(4) in connection with the exercise of any rights pursuant to Section 9.05,
Section 9.06 and/or Section 9.07, Pinnacle 1 Sponsor and Pinnacle 2 Sponsor
Affiliate shall act collectively (and do not have rights to sell and/or to
purchase either the Property or any Interest under any of the foregoing sections
on an individual basis). In the event of any inconsistency between the terms of
this Section 3.01(b) and any other term or provision of this Agreement, it is
the intent of the Members that the terms of this Section 3.01(b) shall control.
(c)    The Members, and the members of the Executive Committee, shall have no
fiduciary duties toward each other or towards the Company.
3.02.
LIMITATION ON LIABILITY:

Except as otherwise expressly provided in the Delaware Act or as expressly set
forth in this Agreement, the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be solely the debts,
obligations and liabilities of the Company, and no Member shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a member of the Company. Except as otherwise expressly provided
in the Delaware Act, the liability of each Member shall be limited to the amount
of Capital Contributions required to be made by such Member in accordance with
the provisions of this Agreement, but only when and to the extent the same shall
become due pursuant to the provisions of this Agreement.
ARTICLE IV.
CAPITAL
4.01.
INITIAL CAPITAL CONTRIBUTIONS:


24

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(a)    On the date hereof, Hudson and Pinnacle 1 Sponsor shall have made Initial
Capital Contributions to the Company in the amounts set forth opposite such
Member’s name on Schedule A attached hereto.
(b)    Hudson and its Affiliates and Pinnacle 1 Sponsor and its Affiliates
(including Pinnacle 2 Sponsor Affiliate), have heretofore incurred third party
out-of-pocket costs and expenses in connection with the transactions
contemplated hereby and its due diligence analyses, other evaluations and
indirect acquisition of the Pinnacle 1 Property and the Pinnacle 2 Property
including, without limitation, site visits, audits of leases, engineering and
feasibility costs and expenses, costs and expenses related to or associated with
analyzing the Pinnacle 1 Property and/or the Pinnacle 2 Property and payment of
broker and other acquisition fees and expenses in connection with the
acquisition of the Pinnacle 1 Property and the contemplated acquisition of the
Pinnacle 2 Property (including, without limitation, attorneys’ fees) incurred by
Hudson and Sponsor (and their respective Affiliates) in reviewing and analyzing
the Pinnacle 1 Property and/or the Pinnacle 2 Property) (collectively, the
“Contract and Due Diligence Costs”) and third-party costs and expenses incurred
in good faith and associated with or related to the negotiation and execution of
this Agreement and the Property Management Agreement (collectively, “Member
Negotiation Expenses”). The Members acknowledge and agree that all Contract and
Due Diligence Costs in connection with the Pinnacle 1 Property and the Pinnacle
2 Property, and Member Negotiation Expenses, shall be borne by such Member or
its Affiliates and shall not be paid or reimbursed by the Company.
(c)    In connection with any future Project to be acquired, directly or
indirectly, by the Company pursuant to the terms of this Agreement, it is
acknowledged and agreed that costs and expenses associated with (1) the
negotiation and/or execution of documents as between the Members (as opposed to
as between the Members, the Company and/or any Property Owner, LLC, on the one
hand, and a third party on the other hand) shall be borne by Hudson (and/or its
Affiliates) and Sponsor (and/or its Affiliates) individually and shall not be
paid or reimbursed by the Company, and (2) any and all loan application fees,
deposits, rate lock costs, or other costs and/or expenses set forth in any term
sheet for any Loan in connection with the acquisition of any new Project, legal
fees associated with the execution and/or delivery of any purchase and sale,
contribution or similar agreements and transaction documents by and between the
Company, any Member (or its applicable Affiliate) and/or any Project Owner LLC,
on the one hand, and any third party, on the other hand, in connection with any
new Project and all other costs and/or expenses benefitting the Project Owner
LLC in connection with the acquisition of any new Project (all of the costs and
expenses referred to in this clause (2), collectively, “New Project
Acquisition/Financing Costs”) shall be reimbursed or paid by the Company such
that the Members shall have funded New Project Acquisition/Financing Costs in
accordance with their respective Percentage Interests (or such other arrangement
as may have been agreed to by the Members in connection with such Project).
4.02.    Additional Capital Contributions:
(a)    If the Company closes under the Pinnacle 2 Contribution Agreement
pursuant to the terms of this Agreement and Pinnacle 2 Sponsor Affiliate causes
the Pinnacle 2 Property to be contributed to the Company, which the Company
shall contribute to Pinnacle 2 Property Owner substantially concurrently
therewith, in each case, pursuant to the Pinnacle 2 Contribution Agreement
and/or the terms of this Agreement, then, on the Pinnacle 2 Closing Date,
Pinnacle 2 Sponsor Affiliate shall, provided no adjustment has been made
pursuant to the terms of Section 4.02(c), be deemed to have made an Initial
Capital Contribution to the Company in an amount equal to (1) the positive
difference

25

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






between the Pinnacle 2 Property Allocated Value and the Pinnacle 2 Loan in
exchange for Pinnacle 2 Sponsor Affiliate’s contribution of the Pinnacle 2
Property pursuant to the Pinnacle 2 Contribution Agreement minus (2) the
Proposition 13 Reserve Amount, as the same may be adjusted pursuant to Section
4.06.
(b)    If at any time or from time to time after any of the Initial Capital
Contributions have been contributed, Hudson reasonably determines that
additional funds (a “Shortfall”) are required for any Company (or any Property
Owner LLC) expense that (i) is expressly set forth in the then effective Budget
and Operating Plan or is otherwise expressly approved in writing in advance by
all Members, each acting in its sole discretion (each, a “Budgeted Expense”), or
(ii) constitutes (A) a Non-Discretionary Expense not reflected in the then
effective Budget and Operating Plan, but permitted to be incurred under Section
7.03(b)(ii), and/or (B) a variance, Emergency Expenditure or other amount
permitted to be incurred under Section 8.06 (each of the foregoing, a “Permitted
Unbudgeted Expense” and, collectively, “Permitted Unbudgeted Expenses”), then
all Members shall make further capital contributions in an amount, in the
aggregate, equal to such Shortfall. If so requested by Hudson each Member shall,
within ten (10) Business Days after receipt of Hudson’s written request therefor
(which request shall state the amount of the subject Shortfall and shall provide
a reasonably detailed explanation of the purpose for which such additional funds
are being requested), contribute its pro rata share of such Shortfall based on
such Member’s Percentage Interest.
(c)    If any Member (the “Non-Contributing Member”) fails to timely make the
Capital Contributions (or any portions thereof) required by 4.02(b), then one or
more of the other Members that is not an Affiliate of the Non-Contributing
Member (each being a “Contributing Member”) may, but shall not be obligated to,
fund to the Company an amount equal to such capital contribution (i.e., the
Non-Contributing Member's share, in addition to such Contributing Member's
share; provided that if there is more than one Contributing Member who wishes to
so contribute the Non-Contributing Member's share, such Contributing Member(s),
in the aggregate, must contribute the entire amount of such share in proportion
to their thenexisting Percentage Interests relative to one another), and the
Contributing Member(s) shall have the following option: (X) to treat such amount
so contributed (i.e., the Contributing Member’s share and, if applicable, the
Non-Contributing Member’s share) as a Shortfall Loan by making the “Shortfall
Loan Election” (as provided in Section 4.02(d)), or, if no Shortfall Loan
Election is made, (Y) whether or not the Contributing Member contributes the
Non-Contributing Member’s share, electing to dilute the Percentage Interest of
the Non-Contributing Member, in which case the Percentage Interest of each of
the Members shall be adjusted to equal the percentage equivalent of the quotient
determined by dividing (1) the positive difference, if any, between (a) the sum
of (i) 100% of the aggregate Capital Contributions (excluding Substituted
Capital Contributions (as hereinafter defined)) then or therefore made by such
Member to the Company, plus (ii) 150% of the Substituted Capital Contributions
then or theretofore made by such Member to the Company (the excess of 150% of
such Member’s Substituted Capital Contributions over such Member’s Substituted
Capital Contributions is referred to herein as the “Excess Amounts”), minus (b)
the Excess Amounts attributable to the Substituted Capital Contributions then or
theretofore made by the other Member to the Company, by (2) 100% of the
aggregate Capital Contributions (including without limitation Substituted
Capital Contributions) then or theretofore made by all of the Members to the
Company. As used herein, the term “Substituted Capital Contribution” shall mean
an Additional Capital Contribution made by the Contributing Member equal to the
amount that the Non-Contributing Member failed to timely contribute pursuant to
Section 4.02(b). An example of the operation of such calculation is set forth on
Exhibit G attached hereto. If a Contributing Member’s Percentage Interest is
increased pursuant to this Section 4.02(c), then (A) its Capital Contributions,
as

26

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






previously adjusted, shall, in addition to being increased by the amount of
Capital Contributions (including without limitation ordinary Capital
Contributions and Substituted Capital Contributions) made by such Member, also
be increased by an amount equal to an additional 100% of the Substituted Capital
Contributions made by such Member, and the Capital Contributions of the other
Member shall be adjusted so that the ratios of the Member’s Capital
Contributions immediately after such adjustment are equal to their Percentage
Interests immediately after such adjustment.
(d)    The “Shortfall Loan Election” shall be made by notice from the
Contributing Member to the Non-Contributing Member within thirty (30) days of
the date on which the applicable Additional Capital Contribution was required to
be made hereunder or the date on which the Contributing Members funded any
amount that the Non-Contributing Member failed to contribute (whichever is
later). The Shortfall Loans shall accrue interest at an annual rate, compounded
monthly, equal to the lesser of (i) twenty percent (20%) per annum and (ii) the
maximum rate of interest permitted by applicable law, until repaid in full, and
all amounts remaining due thereunder (after application of Section 6.03(a))
shall be due and payable in full five (5) years from the date such loans are
made or, if sooner, upon an event giving rise to the liquidation of the Company.
Nothing in this Section 4.02(d) shall limit the application of any portion of
Section 4.02(c). A Shortfall Loan shall not be treated as a Capital Contribution
or a Substituted Capital Contribution, and a Member’s Capital Contributions
shall in no event be increased by a Shortfall Loan. The Members agree that, in
the event a Shortfall Loan is made by Hudson or an Affiliate thereof, they will
use their commercially reasonable efforts to cause such Shortfall Loan to be
secured by a mortgage (including a second mortgage) on real property owned by
the Company and to otherwise structure such Shortfall Loan in a manner that it
constitutes a qualifying asset for purposes of the REIT asset test set forth in
Section 856(c)(4)(B)(iii)(III) of the Code.


(e)    In the event that the Company, Pinnacle 1 Property Owner, Pinnacle 2
Property Owner, Hudson or any Affiliate thereof (other than Pinnacle 1 Sponsor,
Pinnacle 2 Sponsor or their respective Affiliates) suffer or incurs any costs,
expenses, liabilities, claims, demands, damages, or judgments (collectively,
“Losses”) as a result of or incidental to its direct or indirect ownership of
the Pinnacle 1 Property or the Pinnacle 2 Property, to the extent that such
Losses relate to or arise out of (A) any personal injury, property damage or any
other liability related to the ownership, operation or maintenance of (i) the
Pinnacle 1 Property existing or occurring before the date hereof, or (ii) the
Pinnacle 2 Property existing or occurring before the date on which the Pinnacle
2 Property Owner acquires fee title to the Pinnacle 2 Property (including,
without limitation, in each case, with respect to power outages at the premises
demised to the tenant known as Warner Music Group at the Pinnacle 1 Property of
which Pinnacle 1 Sponsor and Hudson have been made aware), (B) any breach of any
representation or warranty (i) made by Sponsor pursuant to the terms of Section
13.01(c) hereof (subject to the limitations on survival set forth in Section
13.01(e) hereof), or (ii) made by Pinnacle 2 Sponsor Affiliate under the
Pinnacle 2 Contribution Agreement (subject to the limitations on survival
expressly set forth therein), (C) with respect to the Pinnacle 1 Property, any
cost or expense which would typically be prorated among buyers and sellers of
real property and which is allocable to Pinnacle 1 Joint Venture’s period of
ownership, consistent with the proration categories/items and
methodology/adjustments set forth in the Closing Statement and/or (D) in the
event any governmental or other taxing authority determines that any additional
transfer taxes are owed on account of the transactions described in the recitals
to this Agreement, (any such Losses are referred to herein collectively as,
“Pre-Closing Liabilities”), Sponsor (as opposed to Hudson or the Company) shall
be liable for one hundred percent (100%) of all such Pre-Closing Liabilities.
For the avoidance of doubt, nothing herein contained shall derogate, limit

27

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






or otherwise modify any obligations of Pinnacle 2 Sponsor Affiliate pursuant to
the Pinnacle 2 Contribution Agreement, including, without limitation, the
survival of any representations and warranties expressly made therein (but
subject to any limitations set forth therein). In the event that Pinnacle 1
Sponsor, Pinnacle 2 Sponsor Affiliate (provided Pinnacle 2 Property Owner shall
have acquired the Pinnacle 2 Property pursuant to the terms of this Agreement)
or any Affiliate of either of them (except Pinnacle 1 Property Owner, Pinnacle 2
Property Owner, or the Company) suffers or incurs any Losses as a result of or
incidental to its direct or indirect ownership of the Pinnacle 1 Property or,
provided Pinnacle 2 Property Owner shall have acquired the Pinnacle 2 Property
pursuant to the terms of this Agreement, the Pinnacle 2 Property, to the extent
that such Losses relate to or arise out of (X) any personal injury, property
damage or any other liability related to the ownership, operation or maintenance
of (i) the Pinnacle 1 Property first arising or occurring after date hereof, or
(ii) the Pinnacle 2 Property first arising or occurring after the date on which
the Pinnacle 2 Property Owner acquires fee title to the Pinnacle 2 Property, (Y)
any breach of any representation or warranty made by the Company under the
Pinnacle 2 Contribution Agreement (subject to the limitations on survival set
forth therein), and/or (Z) with respect to the Pinnacle 1 Property, any cost or
expense which would typically be prorated among buyers and sellers of real
property and which is allocable to Pinnacle 1 Property Owner’s period of
ownership, consistent with the proration categories/items and
methodology/adjustments set forth in the Closing Statement (any such Losses are
referred to herein collectively as, “Post-Closing Liabilities”), the Company
shall be solely liable for one hundred percent (100%) of all such Post-Closing
Liabilities (but without amendment, expansion, limitation or derogation of any
other term or provision of this Agreement, including, without limitation,
Article X, and/or of any Reimbursement or Indemnity Agreement).


Sponsor shall either cause any such Pre-Closing Liabilities to be paid or
otherwise satisfied (or, alternatively, shall contribute to the Company, within
thirty (30) days of Hudson’s demand therefor or such earlier date as may be
required to satisfy the applicable Pre-Closing Liability or prevent delinquency
of same, cash in the aggregate amount of any such then unsatisfied Pre-Closing
Liabilities (in such case, a “Special Contribution”), to enable the Company to
satisfy the applicable Pre-Closing Liability). Any income tax deductions
attributable to such Pre-Closing Liabilities shall be for the account of Sponsor
(and if considered a deduction of the Company for income tax purposes, the
Sponsor’s payment, other satisfaction or Special Contribution shall be treated
solely for income tax purposes as a capital contribution (and in no event as a
Capital Contribution under this Agreement) and such deduction shall be specially
allocated to Sponsor. Notwithstanding anything to the contrary herein (1) no
Special Contribution (or other payment or satisfaction of any Pre-Closing
Liability) by Sponsor or any Affiliate thereof (including, without limitation,
the Joinder Party or any amounts paid by Pinnacle 2 Sponsor Affiliate pursuant
to the Pinnacle 2 Contribution Agreement) shall be treated as a Capital
Contribution and Sponsor’s Capital Account shall not be credited with the amount
thereof, and (2) no payment by the Company of any amount due with respect to any
Post-Closing Liabilities shall be treated as a distribution to Sponsor and
Sponsor’s Capital Account shall not be debited in the amount thereof. The
obligations of Sponsor and the Joinder Party under this Section 4.02(e) shall
survive the termination of this Agreement and the removal or withdrawal of
Sponsor as a Member of the Company. In the event Sponsor fails to make any
Special Contribution, or, in the event Pinnacle 2 Sponsor Affiliate fails to
comply with any surviving obligations under the Pinnacle 2 Contribution
Agreement (including, without limitation, any payment of any 12 Month
Reconciliation Amounts as defined therein or any payment on account of any
breach of any representations and/or warranties set forth therein, but subject
to the limitations set forth in the Pinnacle 2 Contribution Agreement), then
Hudson shall have the right, in addition to the rights and remedies set forth in
this Agreement and/or the Joinder annexed hereto and

28

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






to the remedies of Transferee under the Pinnacle 2 Contribution Agreement, to
treat such failure as a failure to make an Additional Capital Contribution in
such amount, in which event, Hudson shall have the rights and remedies set forth
in Section 4.02(c) above.


(f)    Each Member acknowledges and agrees that the other Members would not be
entering into this Agreement were it not for (i) the Members agreeing to make
the Capital Contributions provided for in Section 4.01 and this Section 4.02 and
(ii) the remedy provisions set forth above in this Section 4.02 (including,
without limitation, the ability to make Shortfall Loans). Each Member
acknowledges and agrees that if any Member fails to make its Capital
Contributions pursuant to this Agreement, the other Members will suffer
substantial damages and the remedy provisions set forth above are fair, just and
equitable in all respects.
(g)    All other Capital Contributions shall be made by wire transfer of funds
to accounts of the Company designated by the Executive Committee from time to
time.
(h)    If for any reason other than a Hudson Default, the closing under the
Pinnacle 2 Contribution Agreement has not occurred by the earliest to occur of
(1) six (6) months following the date hereof, or (2) the date upon which
Pinnacle 2 Lender delivers written notice to the Company and/or Pinnacle 2
Sponsor Affiliate (or any Affiliate or representative of either of them)
advising that Pinnacle 2 Lender will not approve the Pinnacle 2 Loan Assumption
pursuant to the Pinnacle 2 Loan Assumption Documents , or (3) a default (subject
to all applicable notice and cure periods expressly set forth in the Pinnacle 2
Contribution Agreement) on the part of Pinnacle 2 Sponsor Affiliate pursuant to
the Pinnacle 2 Contribution Agreement, Hudson shall have the right, exercisable
in Hudson’s sole and absolute discretion to redeem Sponsor’s entire Interest, by
(collectively, the “Sponsor Redemption”) by paying to Sponsor the Redemption
Payment. For purposes of this Agreement, the term “Redemption Payment” shall
mean (A) in the event the closing under the Pinnacle 2 Contribution Agreement
has not been consummated notwithstanding the discharge by Pinnacle 2 Sponsor
Affiliate of each of its material obligations thereunder (by way of example, if,
notwithstanding the efforts required under the Pinnacle 2 Contribution
Agreement, Pinnacle 2 Lender does not approve the Pinnacle 2 Loan Assumption),
an amount equal to Sponsor’s aggregate Capital Contributions as of the date of
the Sponsor Redemption, or (B) in the event the closing under the Pinnacle 2
Contribution Agreement has not been consummated due to a default (subject to all
applicable notice and cure periods expressly set forth in the Pinnacle 2
Contribution Agreement) on the part of Pinnacle 2 Sponsor Affiliate under the
Pinnacle 2 Contribution Agreement, an amount equal to the greater of (1)
$1,500,000.00 or (2) an amount equal to eighty percent (80%) of Sponsor’s
aggregate Capital Contributions as of the date of the Sponsor Redemption.
Concurrently with the Sponsor Redemption, Sponsor shall be automatically deemed
to have withdrawn as a Member of the Company and shall have no further right,
title or interest in and to the Company, to any Property Owner LLC and/or all or
any portion of the Company Property whatsoever, except for any indemnification
provisions which are expressly deemed to survive the withdrawal of a Member
pursuant to the terms of this Agreement; provided however, that if requested by
Hudson, Sponsor shall promptly execute and deliver to Hudson an instrument
withdrawing from the Company and otherwise evidencing the Sponsor Redemption’
provided, further, that no Sponsor Redemption shall be effectuated hereunder
until and unless Hudson either (1) causes the Pinnacle 1 Lender to deliver to
Sponsor an executed agreement (in form and substance reasonably acceptable to
Sponsor) releasing Sponsor (and its Affiliates, if applicable) from any and all
liability with respect to the Pinnacle 1 Non-Recourse Carveout Obligations
and/or under any other agreements, guarantees or indemnities (if any) pursuant
to which Sponsor and/or any of its Affiliates is liable in connection with the
Pinnacle 1 Loan to the

29

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






extent first arising or occurring after the Sponsor Redemption, or (2) in the
event Hudson is unable to cause Pinnacle 1 Lender to release Sponsor and/or its
Affiliates under any Pinnacle 1 Non-Recourse Carveout Obligations, provides
Sponsor (and its Affiliates, if applicable) with an indemnity from a
creditworthy Affiliate of Hudson reasonably acceptable to Sponsor, indemnifying
Sponsor (and/or its Affiliates, if applicable) from and against any Pinnacle 1
Non-Recourse Carveout Obligations to the extent first arising or occurring after
the Sponsor Redemption. Notwithstanding anything to the contrary herein,
Sponsor’s and the Joinder Party’s obligations to Hudson under Section 4.02(e),
and the obligations of any Sponsor Loan Parties under any Reimbursement and
Indemnity Agreement executed prior to the Sponsor Redemption in respect of the
period of time prior to the Sponsor Redemption, shall survive any Sponsor
Redemption. A “Hudson Default” shall be deemed to have occurred for purposes of
this Section 4.02(h) only if all of the conditions precedent to the closing
under the Pinnacle 2 Contribution Agreement (other than those that are the
responsibility of the Company to satisfy) have been satisfied and the closing
thereunder does not occur solely as a result of Hudson’s or its appointed
Executive Committee members’ failure to cause the Company to close thereunder.
(i)    For the avoidance of doubt, nothing contained in this Section 4.02 or
elsewhere in this Agreement shall modify, limit, affect or otherwise derogate
the rights of Hudson to, on behalf of the Company, exercise any rights and/or
remedies under the Pinnacle 2 Contribution Agreement, or from exercising any
other rights and/or remedies of Hudson set forth in this Agreement, in the event
Pinnacle 2 Sponsor Affiliate fails to contribute the Pinnacle 2 Property.
4.03.
CAPITAL ACCOUNTS:

A separate Capital Account will be maintained for each Member in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv). Consistent therewith, the Capital
Account of each Member will be determined and adjusted as follows:
(a)    Each Member’s Capital Account will be credited with:
(i)    Any Capital Contributions made by such Member to the Company plus the
gross fair market value of any property contributed by such Member to the
capital of the Company;
(ii)    The Member’s allocated share of Net Profit and any items in the nature
of income or gain specially allocated to such Member pursuant to Section 6.02;
(iii)    Any other increases required by Treasury Regulation Section
1.704-1(b)(2)(iv); and
(iv)    The amount of any Company liabilities assumed by such Member or that are
secured by any Company property distributed to such Member.
(b)    Each Member’s Capital Account will be debited with:
(i)    Any distributions of cash made from the Company to such Member plus the
gross fair market value of any property distributed in kind to such Member;
(ii)    The Member’s allocated share of Net Loss and any items in the nature of
expenses or losses specially allocated to such Member pursuant to Section 6.02;
and

30

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(iii)    Any other decreases required by Treasury Regulation Section
1.704-1(b)(2)(iv); and
(iv)    The amount of any liabilities of such Member assumed by the Company or
that are secured by any property contributed by such Member to the Company.
(c)    The estimated initial Capital Account balance of each Member is set forth
in Schedule A, which balances have been determined in accordance with the
provisions of Treasury Regulation Section 1.704-1(b)(2)(iv)(f). Upon any
adjustment to Initial Capital Contributions, Schedule A shall be revised as
determined by the Executive Committee.
(d)    Upon the Transfer of an Interest permitted under this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
of the Interest so Transferred.
The provisions of this Section 4.03 and any other provisions of this Agreement
relating to the maintenance of Capital Accounts have been included in this
Agreement to comply with Section 704(b) of the Code and the Treasury Regulations
promulgated thereunder and will be interpreted and applied in a manner
consistent with those provisions. In the event that the Executive Committee
shall determine that it is necessary or prudent to modify the manner in which
the Capital Accounts, or any additions thereto or subtractions therefrom, are
computed in order to comply with such Treasury Regulations, the Executive
Committee may make such modification.
4.04.
NO FURTHER CAPITAL CONTRIBUTIONS:

Except as expressly provided in this Agreement or with the prior written consent
of the Members, and subject to the provisions of this Agreement, no Member shall
be required or entitled to contribute any other or further capital to the
Company, nor shall any Member be required or entitled to loan any funds to the
Company. No Member will have any obligation to restore any negative balance in
its Capital Account at any time including upon liquidation or dissolution of the
Company.
4.05.
LOANS; GUARANTIES:

(a)    Concurrently herewith, Pinnacle 1 Property Owner has obtained a mortgage
loan in the original principal amount of $129,000,000.00(the “Pinnacle 1 Loan”)
from Jefferies LoanCore LLC, a Delaware limited liability company (“Pinnacle 1
Lender”), pursuant to the terms of that certain Loan Agreement made by and
between Pinnacle 1 Property Owner, as borrower, and Pinnacle 1 Lender (the
“Pinnacle 1 Loan Agreement”), which Pinnacle 1 Loan is evidenced by that certain
Promissory Note in the original principal amount of the Pinnacle 1 Loan made by
Pinnacle 1 Property Owner as maker thereunder and is secured by that certain
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing
encumbering the Pinnacle 1 Property (the “Pinnacle 1 Deed of Trust”, and,
together with the Pinnacle 1 Note, the Pinnacle 1 Loan Agreement and the other
documents and instruments executed and delivered in connection with the Pinnacle
1 Loan and set forth on Schedule 4.05 attached hereto, in each case, as amended,
modified and/or supplemented pursuant to the terms of this Agreement,
collectively, the “Pinnacle 1 Loan Documents”). The Company hereby approves
Pinnacle 1 Property Owner’s obtaining the Pinnacle 1 Loan and approves the terms
of the Pinnacle 1 Loan Documents in all respects.

31

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(b)    As a condition to making the Pinnacle 1 Loan, Pinnacle 1 Lender has
required that each of the Company, Hudson LP, Pinnacle 1 Sponsor and MDP
Ventures enter into, on a joint and several basis (i) that certain Guaranty of
Recourse Obligations and (ii) that certain Environmental Indemnity Agreement, in
each case, for the benefit of Pinnacle 1 Lender (collectively, the “Pinnacle 1
Non-Recourse Documents”; the obligations set forth therein, collectively, the
“Pinnacle 1 Non-Recourse Carveout Obligations”). To the extent the Company
incurs any Pinnacle 1 Non-Recourse Obligations, then the following shall apply:
(1) in the event that the Company incurs any Pinnacle 1 Non-Recourse Obligations
that are attributable solely to the fraud, bad faith, willful misconduct,
intentional misrepresentation or gross negligence, or knowing and willful act or
omissions taken (or not taken, as the case may be) with the intent in each case
to cause a breach under the Pinnacle 1 Loan Documents, of Hudson, Hudson LP or
any Affiliate thereof, then Hudson shall be liable for 100% of such Pinnacle 1
Non-Recourse Obligations; (2) in the event that the Company incurs any Pinnacle
1 Non-Recourse Obligations that (A) are attributable solely to the fraud, bad
faith, willful misconduct, intentional misrepresentation or gross negligence, or
knowing and willful act or omissions taken (or not taken, as the case may be)
with the intent in each case to cause a breach under the Pinnacle 1 Loan
Documents of Sponsor, MDP Ventures or any Affiliate thereof or (B) are on
account of any breach by the Pinnacle 1 Property Owner of any real property
specific representations and warranties made to Pinnacle 1 Lender concurrently
with the making of the Pinnacle 1 Loan, then Sponsor shall be responsible for
100% of such Pinnacle 1 Non-Recourse Obligations, and (3) in the event that the
Company incurs any Pinnacle 1 Non-Recourse Obligations that are not covered by
clauses (1) or (2) of this Section 4.05(b), then Hudson and Sponsor shall be
responsible for their pro rata share of such Pinnacle 1 Non-Recourse
Obligations, based on their respective Percentage Interests. Any failure on the
part of Hudson or Sponsor to fund to the Company the amounts required pursuant
to this Section 4.05(b) shall be treated as a failure on the part of such Member
to fund required Additional Capital Contributions hereunder. Notwithstanding the
foregoing, any amounts funded by Hudson or Sponsor pursuant to Section
4.05(b)(1), in the case of Hudson, or Section 4.05(b)(2) in the case of Sponsor,
shall, in no event, constitute an Additional Capital Contribution on the part of
Hudson or Sponsor, as applicable, and Hudson, or Sponsor, as applicable, shall,
in no event, receive credit to its Capital Account in such amount. Concurrently
with the execution hereof, Pinnacle 1 Sponsor and MDP Ventures on the one hand,
and Hudson LP on the other hand, have entered into that certain Reimbursement
and Indemnity Agreement in the form attached hereto as Exhibit H-1, to
memorialize their agreements with respect to allocation of responsibility with
respect to any Pinnacle 1 Non-Recourse Carveout Obligations to the extent
incurred by either Hudson LP or MDP Ventures. The obligations of all parties
under such Reimbursement and Indemnity Agreement shall survive any Sponsor
Redemption. In the event that the Pinnacle 2 Property is contributed to Pinnacle
2 Property Owner pursuant to the terms of this Agreement, then, concurrently
with the execution of the acknowledgement attached hereto as Exhibit F, Pinnacle
2 Sponsor Affiliate shall execute such documents as are reasonably necessary to
evidence the joinder of Pinnacle 2 Sponsor Affiliate to such Reimbursement and
Indemnity Agreement (effective as of the date of the execution of the Pinnacle 1
Non-Recourse Obligations), jointly and severally, with Pinnacle 1 Sponsor and
MDP Ventures.
(c)    The Members acknowledge and agree that the Pinnacle 2 Property is
currently encumbered by a mortgage loan in the original principal amount of
$90,800,000 (and with an approximate outstanding principal balance as of the
date hereof of $89,755,808.30) (the “Pinnacle 2 Loan”) made by Greenwich Capital
Financial Products, Inc., a Delaware corporation (together with its
successors-in-interest with respect to the Pinnacle 2 Loan, “Pinnacle 2 Lender”)
pursuant to the loan documents set forth on Schedule 4.05 attached hereto (as
amended, modified and/or supplemented pursuant to the Pinnacle 2 Assumption
Documents, and/or as may be further amended, modified and/

32

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






or supplemented pursuant to the terms of this Agreement, the “Pinnacle 2 Loan
Documents”). In the event that the closing occurs under the Pinnacle 2
Contribution Agreement pursuant to the terms thereof and the terms of this
Agreement, then in connection therewith (and as a condition to closing
thereunder), the Pinnacle 2 Property Owner shall assume the Pinnacle 2 Loan and
the Pinnacle 2 Loan Documents pursuant to assumption and/or amendment documents
reasonably required by the Pinnacle 2 Lender and approved by Hudson and without
the consent of Sponsor or its Affiliates, it being understood and agreed that
Hudson shall not have the right, without the consent of Sponsor or the
applicable Affiliate of Sponsor, to enter (or to cause to be entered) into any
assumption and/or amendment documents that (1) amends the terms of the Pinnacle
2 Loan Documents in a manner that is inconsistent with the Financing Guidelines
and/or is materially adverse to the Company or (2) is in violation of the other
terms of this Section 4.05(c) (collectively, the “Pinnacle 2 Loan Assumption
Documents”; the transactions contemplated thereby, collectively, the “Pinnacle 2
Loan Assumption”). The Members agree to make such reasonable changes to this
Agreement as may be reasonably requested by the Pinnacle 2 Lender (including,
without limitation, single purpose entity requirements and/or independent
director requirements substantially similar to the terms of the Pinnacle 1
Property Owner LLC Agreement); provided that such changes shall not alter the
economic terms, or any fundamental rights of the Members, set forth herein. M.
David Paul Development LLC, a California limited liability company (“MDP
Development”) and Hudson LP shall provide to Pinnacle 2 Lender replacement
guaranties, on a joint and several basis (collectively, the “Pinnacle 2
Replacement Guaranties”), it being understood and agreed that Hudson shall have
the right (subject to reasonable consultation with Sponsor) to negotiate the
form and substance of the Pinnacle 2 Replacement Guaranties, and MDP Development
and Hudson LP each shall be obligated to provide the Pinnacle 2 Replacement
Guaranties, so long as the same are substantially similar to the recourse
provided under the Pinnacle 2 Loan Documents and do not expand recourse
thereunder in a manner inconsistent with the Financing Guidelines, and otherwise
subject to the terms of Section 4.05(d). For the sake of clarity and
notwithstanding anything to the contrary contained in this Agreement, it is
understood and agreed that no Member, nor any creditworthy Affiliate or
principal of such Member, shall be required to provide any recourse or other
credit enhancement in respect of the Pinnacle 2 Loan which is inconsistent with
the Financing Guidelines without such Member’s (or the applicable Affiliate of
principal of such Member’s) consent, in its sole and absolute discretion. The
obligations of MDP Development and Hudson LP under such Pinnacle 2 Replacement
Guaranties shall be referred to herein as the “Pinnacle 2 Non-Recourse Carveout
Obligations”. In connection with any Pinnacle 2 Non-Recourse Carveout
Obligations, Hudson LP, Sponsor and MDP Ventures shall enter into a
Reimbursement and Indemnity Agreement in form and substance substantially
similar to the form attached hereto as Exhibit H-2.
(d)    In connection with any Loan (other than the Pinnacle 1 Loan and the
Pinnacle 2 Loan), or in any refinancing of the Pinnacle 1 Loan, the Pinnacle 2
Loan or any other Loan, in each case, in accordance with the terms of this
Agreement, the creditworthy Affiliates and principals of Sponsor (collectively,
the “Sponsor Loan Parties”) and the one or more creditworthy Affiliates of
Hudson (collectively, the “Hudson Loan Parties”), shall each provide such
guaranties and/or indemnities required by the applicable Lender for the
carveouts set forth in the Financing Guidelines (the obligations under such
guaranties and/or indemnities, collectively, the “Non-Recourse Carveout
Obligations”), on a joint and several basis, and otherwise in form and substance
acceptable to the Sponsor Loan Parties and the Hudson Loan Parties, it being
understood and agreed that, in no event, shall any Member, nor any creditworthy
Affiliate or principal thereof be required to provide any recourse or other
credit enhancement which is any greater or broader than the recourse expressly
set forth in the Financing Guidelines. In connection with any Non-Recourse
Carveout Obligations, the Hudson Loan Parties,

33

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Sponsor, and the Sponsor Loan Parties shall enter into a Reimbursement and
Indemnity Agreement pursuant to which (1) Hudson Loan Parties shall reimburse
any Sponsor Loan Party for recourse actually incurred by such Sponsor Loan Party
under the Non-Recourse Carveout Obligations solely as a direct result of any
gross negligence, fraud, bad faith, intentional misrepresentation, intentional
misappropriation of funds, willful misconduct or the knowing and willful act or
omission, taken (or not taken, as the case may be) with the intent in each case,
to cause a breach under any then applicable Loan Documents, by the Hudson Loan
Parties, and (2) Sponsor Loan Parties shall reimburse any Sponsor Loan Party for
recourse actually incurred by any Hudson Loan Party under the Non-Recourse
Obligations solely as a direct result of any gross negligence, fraud, bad faith,
intentional misrepresentation, intentional misappropriation of funds, willful
misconduct or the knowing and willful act or omission, taken (or not taken, as
the case may be) with the intent in each case, to cause a breach under any then
applicable Loan Documents, by a Sponsor Loan Party, and (3) for all other
recourse under the Non-Recourse Carveout Obligations, the Sponsor Loan Parties
and Hudson Loan Parties shall be liable for an amount equal to, respectively,
Hudson’s and Sponsor’s aggregate Percentage Interests hereunder and otherwise in
in form and substance substantially similar to the form attached hereto as
Exhibit H-1/H-2. Notwithstanding anything to the contrary contained in this
Agreement, including, without limitation, Section 4.05(c) or this Section
4.05(d), the Members shall use diligent, good faith efforts to minimize/obtain
best available terms for recourse (including, without limitation, attempting to
cause any Lender to approve the Company as a guarantor/indemnitor) and/or the
scope of any and all recourse carveouts (including, without limitation,
attempting to cause any Lender to accept environmental insurance in lieu of an
environmental indemnity).


4.06.
PROPOSITION 13 PROTECTION AMOUNT:

The Members acknowledge that, with respect to the Pinnacle 2 Property only, the
tenant under the WB Lease is not obligated to pay (i) the extent of any increase
in Tax Expenses (as defined in the WB Lease) resulting from any reassessments
due to a sale of all or any portion of the Pinnacle 2 Property (a
“Reassessment”) during the initial eighty-four months of the initial term of the
WB Lease and (ii) fifty percent (50%) of the extent of any increase in Tax
Expenses (as defined in the WB Lease) resulting from any reassessments due to a
sale of all or any portion of the Pinnacle 2 Property during the period from the
first day of the eighty-fifth month of the initial term of the WB Lease until
the expiration of the initial term thereof (the amount that the tenant under the
WB Lease is not obligated to pay under clauses (i) or (ii) above, as applicable,
is referred to herein as, the “Proposition 13 Protection Amount”). Concurrently
with the acquisition of the Pinnacle 2 Property by Pinnacle 2 Property Owner
pursuant to the terms of the Pinnacle 2 Contribution Agreement and the terms of
this Agreement, (1) Hudson shall fund an additional Capital Contribution in cash
to the Company in an amount equal to the Proposition 13 Reserve Amount (defined
below), and (2) the Proposition 13 Reserve Amount shall be funded into a reserve
account maintained by the Company (the “Proposition 13 Reserve Account”) to be
disbursed in accordance with the terms of this Section 4.06. For purposes of
this Agreement, the “Proposition 13 Reserve Amount” shall mean the Proposition
13 Protection Amount as reasonably determined by Hudson in good faith assuming a
sale price of the Pinnacle 2 Property equal to the sale price set forth in the
Pinnacle 2 Contribution Agreement and otherwise in accordance with the formula
set forth in Section 6(vi) of the WB Lease. Notwithstanding the foregoing, if,
after giving effect to the immediately preceding sentences and the terms of
Section 4.02(a), the aggregate Percentage Interests of Pinnacle 1 Sponsor and
Pinnacle 2 Sponsor Affiliate are less than thirty-five percent (35%), then for
purposes of determining

34

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






the Capital Account balances and Percentage Interests of the Members only (and
not, for the avoidance of doubt, affecting either Hudson’s obligation to make a
Capital Contribution in the amount of the entire Proposition 13 Reserve Amount
or Sponsor’s obligation to pay (or cause to be paid) any Proposition 13
Shortfall (as defined below)), the Proposition 13 Reserve Amount shall deemed to
be reduced by the lesser of (i) Two Million and No/100ths Dollars
($2,000,000.00) or (ii) the amount necessary to cause the Percentage Interests
of the Members, after giving effect to the Capital Contribution made by Hudson
following the funding of the Proposition 13 Reserve Amount, to be sixty-five
percent (65%) for Hudson and thirty-five (35%) percent, in the aggregate, for
Pinnacle 1 Sponsor and Pinnacle 2 Sponsor Affiliate. In the event that,
following the adjustment described in the immediately preceding sentence, the
Percentage Interests of Pinnacle 1 Sponsor and Pinnacle 2 Sponsor shall be less
than thirty five percent (35%), Sponsor shall have the right (but not the
obligation) to make a one-time special Capital Contribution to the Company in an
amount necessary to cause Pinnacle 1 Sponsor and Pinnacle 2 Sponsor’s Percentage
Interests to equal, but, in no event to exceed, thirty-five percent (35%). In
the event that the Company indirectly acquires the Pinnacle 2 Property in
accordance with this Agreement and same, at any point thereafter, triggers a
Reassessment that results in any increase in Tax Expenses, the Company shall
disburse the Proposition 13 Reserve Amount for purposes of paying the
Proposition 13 Protection Amount actually owed to the tenant (re-calculated at
the time of Reassessment) under the WB Lease. In the event the Proposition 13
Reserve Amount exceeds the actual Proposition 13 Protection Amount actually owed
to the tenant pursuant to the WB Lease, then the procedures set forth in the
third paragraph of the definition of Percentage Interests shall apply. In the
event the Proposition 13 Reserve Amount is insufficient to pay the Proposition
13 Protection Amount actually owed to the tenant pursuant to the WB Lease and to
satisfy all of Landlord’s obligations pursuant to Section 6(vi) of the WB Lease
in full (the “Proposition 13 Shortfall”), then Sponsor shall be exclusively
responsible for paying (or causing to be paid) such Proposition 13 Shortfall (in
the time and manner required pursuant to the WB Lease) and the same shall, in no
event, be deemed a Capital Contribution on the part of Sponsor or otherwise
increase Sponsor’s Capital Account balance hereunder. The obligations of Sponsor
pursuant to this Section 4.06 shall be guaranteed by the Joinder Party pursuant
to the Joinder attached hereto. Notwithstanding the foregoing, and without
limiting Hudson’s remedies pursuant to the immediately preceding sentence, in
the event Sponsor does not pay the Proposition 13 Shortfall then Hudson may, at
its election, elect to treat the same as a failure to make an Additional Capital
Contribution on the part of Sponsor, in which event, Hudson shall have the
remedies set forth in Section 4.02(c).
ARTICLE V.
INTERESTS IN THE COMPANY
5.01.
PERCENTAGE INTEREST:

The Percentage Interests of the Members may be adjusted only as set forth in
this Agreement.
5.02.
RETURN OF CAPITAL:

No Member shall be liable for the return of the Capital Contributions (or any
portion thereof) of any other Member, it being expressly understood that any
such return shall be made solely from the assets of the Company. No Member shall
be entitled to withdraw or receive a return of any part of its Capital
Contributions or Capital Account, to receive interest on its Capital
Contributions or Capital Account or to receive any distributions from the
Company, except as expressly provided for in this

35

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Agreement or under applicable law. No Member shall have any obligation to
restore any negative balance in its Capital Account.
5.03.
OWNERSHIP:

All Company Property shall be owned by the Company or, as provided in Section
2.07, by one or more Property Owner LLC’s, subject to the terms and provisions
of this Agreement. Title to Company Property shall be held by the Company in the
Company’s name or, as provided in Section 2.07, by one or more Property Owner
LLC’s in the name of such Property Owner LLC’s.
5.04.
WAIVER OF PARTITION; NATURE OF INTERESTS IN THE COMPANY:

Except as otherwise expressly provided for in this Agreement, each of the
Members hereby irrevocably waives any right or power that such Member might have
(provided that nothing in the foregoing shall affect the ability of the
Executive Committee to compel the Company to sell all or any portion of the
Company Property, subject only to Section 7.01(e)(1)(iii)):
(a)    To cause the Company or any of its assets to be partitioned;
(b)    To cause the appointment of a receiver for all or any portion of the
assets of the Company;
(c)    To compel any sale of all or any portion of the assets of the Company
pursuant to any applicable law; or
(d)    To file a complaint, or to institute any proceeding at law or in equity,
to cause the termination, dissolution or liquidation of the Company.
Each of the Members has been induced to enter into this Agreement in reliance
upon the waivers set forth in this Section 5.04, and without such waivers no
Member would have entered into this Agreement. No Member shall have any interest
in any specific Company Property. The interests of all Members in this Company
are personal property.
ARTICLE VI.
ALLOCATIONS AND DISTRIBUTIONS
6.01.
ALLOCATIONS:

(a)    Net Profit and Net Loss of the Company shall be determined and allocated
with respect to each taxable year as of the end of each such year, at such times
as the Book Basis of any Company property is adjusted pursuant to the definition
of “Book Basis” and at such other times as may be required or permitted pursuant
to this Agreement, the Code or the Treasury Regulations. Subject to the other
provisions of this Agreement, an allocation to a Member of a share of Net Profit
or Net Loss shall be treated as an allocation to such Member of the same share
of each item of income, gain, loss or deduction that is taken into account in
computing Net Profit or Net Loss.
(b)    Subject to the provisions of Section 6.02, for purposes of adjusting the
Capital Accounts of the Members, the Net Profit and Net Loss for any taxable
year or other period shall be allocated among the Members in a manner such that
the Adjusted Capital Account of each Member, immediately

36

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






after making such allocation, is, as nearly as possible, equal (proportionately)
to the distributions that would be made to such Member if the Company were
dissolved, its affairs wound up and its properties sold for cash equal to their
Book Basis, all Company liabilities were satisfied (limited with respect to each
nonrecourse liability to the Book Basis of the property securing such
liability), and the net assets of the Company were distributed in accordance
with Section 6.03 to the Members immediately after making such allocation.
6.02.
ALLOCATIONS AND COMPLIANCE WITH SECTION 704(B):

The following special allocations shall, except as otherwise provided, be made
in the following order:
(a)    If there is a net decrease in Company Minimum Gain or in any Member
Minimum Gain during any taxable year or other period, prior to any other
allocation pursuant hereto, such Member shall be specially allocated items of
income and gain for such year (and, if necessary, subsequent years) in an amount
and manner required by Treasury Regulation Sections 1.704-2(f) or 1.704-2(i)(4).
The items to be so allocated shall be determined in accordance with Treasury
Regulation Section 1.704-2. This Section 6.02(a) is intended to comply with the
minimum gain chargeback and partner non-recourse debt minimum chargeback
requirements of Treasury Regulation Section 1.704-2 and shall be interpreted
consistently therewith.
(b)    Nonrecourse Deductions for any taxable year or other period shall be
allocated (as nearly as possible) under Treasury Regulation Section 1.704-2 to
the Members, pro rata in proportion to their respective Percentage Interests.
(c)    Any Member Nonrecourse Deductions for any taxable year or other period
shall be allocated to the Member that made or guaranteed or otherwise bears the
economic risk of loss with respect to the loan to which such Member Nonrecourse
Deductions are attributable in accordance with principles under Treasury
Regulation Section 1.704-2(i).
(d)    Any Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) which causes or increases an Adjusted Capital Account Deficit shall
be allocated items of Profit sufficient to eliminate such increase or negative
balance caused thereby, as quickly as possible, to the extent required by such
Treasury Regulation. This Section 6.02(d) is intended to comply with the
“qualified income offset” provisions of the Treasury Regulation Section
1.704-1(b)(2)(ii) and shall be interpreted consistently therewith.
(e)    No allocation of loss or deduction shall be made to any Member if, as a
result of such allocation, such Member would have an Adjusted Capital Account
Deficit. Any such disallowed allocation shall be made to the Members entitled to
receive such allocation under Treasury Regulation Section 1.704-1(b)(2)(iv) in
proportion to their respective Percentage Interests. If losses or deductions are
reallocated under this Section 6.02(e), subsequent allocations of income and
losses (and items thereof) shall be made so that, to the extent possible, the
net amount allocated under this Section 6.02(e) equals the amount that would
have been allocated to each Member if no reallocation had occurred under this
Section 6.02(e).
(f)    To the extent that an adjustment to the adjusted tax basis of any Company
property pursuant to Section 734(b) or Section 743(b) of the Code is required,
pursuant to Treasury Regulation

37

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Section 1.704-1(b)(2)(iv)(m)(2) or Treasury Regulation Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its interest in the Company, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
adjusted tax basis of the property) or loss (if the adjustment decreases the
adjusted tax basis of the property) and such gain or loss shall be specially
allocated among the Members in proportion to their relative Percentage Interests
in the event that Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) applies,
or to the Members to whom such distribution was made in the event that Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4) applies.
(g)    The allocations contained in Sections 6.02(a), 6.02(b), 6.02(c), 6.02(d),
6.02(e) and 6.02(f) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulation Sections 1.704-1 and 1.704-2. The
Regulatory Allocations shall be taken into account in allocating Profits,
Losses, Net Profit and Net Loss and other items of income, gain, loss and
deduction among the Members so that to the extent possible, the aggregate of (i)
the allocations made to each Member under this Agreement other than the
Regulatory Allocations and (ii) the Regulatory Allocations made to each Member
shall equal the net amount that would have been allocated to each Member had the
Regulatory Allocations not occurred as necessary to effect the intent of Section
6.05. The Executive Committee shall take account of the fact that certain of the
Regulatory Allocations will occur at a period in the future for purposes of
applying this Section 6.02(g).
(h)    For purposes of Section 752 of the Code and the Treasury Regulations
thereunder, excess nonrecourse liabilities (within the meaning of Treasury
Regulations Section 1.752-3(a)(3)) shall be allocated to the Members in
accordance with Treasury Regulations Section 1.752-3.
6.03.    DISTRIBUTIONS:
Except as provided in Section 6.05, the Company shall, as soon as reasonably
practical (but no less often than quarterly), make distributions of Net Cash
Flow to the Members in the following manner and order of priority:
(a)     First, to Contributing Members pro rata in proportion to the amounts
outstanding under the Shortfall Loans held by each Contributing Member, which
amounts shall be applied to the repayment of any amounts outstanding under
Shortfall Loans (principal and interest), provided that such repayments shall
not reduce the Capital Account balances of the Members under this Agreement. The
parties agree that distributions under this Section 6.03(a) with respect to
Shortfall Loans will be applied first to the interest on Shortfall Loans, to the
extent accrued as of the date of distribution, and then to the return of
principal on such Shortfall Loans. The parties further agree that the interest
on Shortfall Loans represents a commercially reasonable rate of return on such
Shortfall Loans and the parties will report interest on Shortfall Loans as
interest for tax purposes, unless otherwise required by applicable law; and
(b)    Second, to the Members in proportion to their respective Percentage
Interests.
6.04.
SPECIAL DISTRIBUTIONS:

(a)    In the event there is any Excess Net Cash Flow (defined below) in any
given fiscal quarter, then the Company shall distribute to the Members (pro
rata, in accordance with their Percentage Interests) with respect to each such
fiscal quarter an amount equal to the lesser of (i) the Excess Net Cash Flow
available and (ii) the amount necessary to cause Sponsor to have received,
following

38

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






distribution of such amount to the Members (pro rata, in accordance with their
then applicable Percentage Interests) an amount equal to the product of (A) the
amount of taxable income allocable to Sponsor in respect of such fiscal quarter
(net of taxable tax losses allocated to Sponsor in respect of prior fiscal
quarters and not previously taken into account under this Section 6.04), taking
into account for the avoidance of doubt, allocations of items if applicable
under the "remedial allocation method" under Code Section 704(c) and the
Treasury Regulations thereunder and (B) the Assumed Tax Rate. For purposes of
this Section 6.04(b) only, the term “Excess Cash Flow” shall mean Net Cash Flow
available for distribution, less any reasonable additional reserves determined
by Administrative Member (by way of example only, if necessary to reflect any
interim leasing activity, capital expenditures or other mid-year adjustments in
the interim period between approval of the Budget and Operating Plan for any
Project). Each Tax Distribution pursuant to this Section 6.04 shall be treated
as a prepayment to such Member of amounts to which it is otherwise entitled
under Section 6.03 in that any such distribution shall reduce distributions
otherwise to be made to a recipient Member under this Agreement. Distributions
made to a Member pursuant to Section 6.03 during any taxable year shall reduce
distributions otherwise to be made under this Section 6.04 for such taxable
year. The Company shall, in no event, be required to make a capital call to make
a Tax Distribution or sell assets or borrow money for purposes of making any Tax
Distribution.
6.05.    DISTRIBUTIONS IN LIQUIDATION:
Notwithstanding the provisions of Section 6.03, upon the dissolution and
winding-up of the Company, the proceeds of sale and other assets of the Company
distributable to the Members under Section 11.02(c)(iii) shall be distributed,
not later than the latest time specified for such distributions pursuant to
Treasury Regulation Section 1.704-1(b)(2)(ii)(b)(2) to the Members in accordance
with Section 6.03. With the approval of the Executive Committee, a pro rata
portion of the distributions that would otherwise be made to the Members under
the preceding sentence may be distributed to a trust reasonably established, for
a reasonable period of time, for the benefit of the Members for the purposes of
liquidating Company Property, collecting amounts owed to the Company, and paying
any contingent or unforeseen liabilities or obligations of the Company arising
out of or in connection with the Company. The assets of any trust established
under this Section 6.05 will be distributed to the Members from time to time by
the trustee of the trust upon approval of the Executive Committee in the same
proportions as the amount distributed to the trust by the Company would
otherwise have been distributed to the Members under this Agreement.
6.06.
TAX MATTERS:

(a)    The Members intend for the Company to be treated as a partnership for
federal and, if applicable, state and local income tax purposes. The Executive
Committee shall have the right to make all applicable elections, determinations
and other decisions under the Code and applicable Treasury Regulations,
including, without limitation, the deductibility of a particular item of expense
and the positions to be taken on the Company’s tax return, and shall approve the
settlement or compromise of all audit matters raised by the Internal Revenue
Service affecting the Members generally, except as provided in Section
7.01(e)(xi), Section 7.01(e)(xxiii) and Section 6.08(b) or as otherwise
expressly provided in this Agreement. The Members shall each take reporting
positions on their respective federal, state and local income tax returns
consistent with the positions determined for the Company by the Executive
Committee except as otherwise required by law. Administrative Member shall cause
all federal, state and local income and other tax returns to be timely filed by
the Company and shall, after

39

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






receiving the Executive Committee’s approval of such returns, be authorized to
execute such returns (provided that Administrative Member shall, for so long as
it diligently performs its obligations hereunder, not be responsible for the
delays of any other Member or reputable accountants or auditors retained by
Administrative Member or at the request of the Executive Committee on behalf of
the Company).
(b)    The Members further hereby agree that the payment of cash for interests
in Pinnacle 1 Joint Venture pursuant to the RREEF Buyout Documents shall be
treated as a sale of such interests in the Pinnacle 1 Joint Venture by PCPG and
RREEF, and a purchase of such interests in the Pinnacle 1 Joint Venture by the
Company, for cash paid pursuant to the RREEF Buyout Documents for U.S. federal
income tax purposes.  The Members hereto and the Company consent to such
treatment and agree to report, and to cause their respective Affiliates to
report, the transactions contemplated in the RREEF Buyout Documents and in this
Agreement consistent with such treatment on tax returns. The parties agree that
Pinnacle 1 Sponsor’s credit to its Capital Account in the amount set forth
opposite Pinnacle 1 Sponsor’s name on Schedule A attached hereto is solely in
exchange for Pinnacle 1 Sponsor’s equity in the Pinnacle 1 Property and shall be
treated, for federal income tax purposes or otherwise in connection with taxes,
as a tax-free transfer under Section 721 of the Code. The Company and the
Members shall not take a position inconsistent with the foregoing on their
respective tax returns unless there is a contrary determination within the
meaning of Section 1313 of the Code.
6.07.
TAX MATTERS PARTNER:

Hudson (or any Affiliate of Hudson treated as owning the Interest owned by
Hudson) shall be the tax matters partner within the meaning of Section
6231(a)(7) of the Code and, subject to Section 6.06, shall exercise all rights,
obligations and duties of a tax matters partner under the Code; provided,
however, that Hudson shall not have any right to settle or compromise any matter
raised by the Internal Revenue Service without the approval of the Executive
Committee, and the other Members shall be kept reasonably informed of, and given
an opportunity to participate in a non-binding manner in, all such matters which
the tax matters partner deems to be material; provided, however, (i) that if a
tax settlement would have a disproportionate material adverse impact on one of
the other Members, such Member shall be given a reasonable period of time to
approve the proposed settlement, which approval shall not be unreasonably
withheld, conditioned or delayed; and (ii) Hudson shall not enter into an
agreement extending the period of limitations as contemplated in Section
6229(b)(1)(B) of the Code without the approval of all of the Members, which
approval shall not be unreasonably withheld, conditioned or delayed.
6.08.
ALLOCATIONS FOR TAX PURPOSES:

(a)    Except as provided in Section 6.08(b) or otherwise as required under
Section 704(b) of the Code and the related Treasury Regulations, each item of
income, gain, loss or deduction of the Company for federal income tax purposes
shall be allocated to the Members in the same manner that the corresponding item
of Net Profit, Net Loss or other item of income, gain, loss or deduction that
affect the Capital Accounts of the Members was allocated pursuant to Sections
6.01 and 6.02.
(b)    In accordance with Section 704(c) of the Code and the applicable Treasury
Regulations thereunder, income, gain, loss, deduction and tax depreciation with
respect to any property contributed to the capital of the Company, or with
respect to any property which has a Book Basis different than its adjusted tax
basis, shall, solely for federal income tax purposes, be allocated among the
Members so as

40

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






to take into account any variation between the adjusted tax basis of such
property to the Company and the Book Basis of such property. Any elections,
accounting conventions or other decisions relating to such allocations shall be
made by the Executive Committee in a manner that reasonably reflects the
purposes and intention of this Agreement, and complies with Code Sections 704(b)
and 704(c) and the Treasury Regulations thereunder. For such allocations, the
Executive Committee may select any method permitted in the Treasury Regulations
under Code Section 704(c) with respect to such allocations, including the
“traditional method,” or the “remedial allocation method”, but not the
“traditional method with curative allocations”.
6.09.
WITHHOLDING:

All amounts required to be withheld pursuant to Section 1446 of the Code or any
other provision of federal, state, local or other tax law shall be treated as
amounts actually distributed to the Members for all purposes under this
Agreement. If the Executive Committee determines that the Company has
insufficient liquid assets to satisfy such withholding obligation, the Member as
to which withholding applies shall contribute cash to the Company in an amount
sufficient to satisfy such withholding obligation (which amounts shall not be
treated as Capital Contributions and the related payment of tax shall not be
treated as a distribution).
ARTICLE VII.
MANAGEMENT
7.01.
MANAGEMENT:

Except as otherwise expressly provided in this Agreement, the business and
affairs of the Company shall be vested in and controlled by the Executive
Committee as provided below.
(a)    The Company and the Members shall act by means of and through a committee
of persons appointed in writing pursuant to Section 7.02 (the “Executive
Committee”). Each person appointed by a Member to the Executive Committee shall
act at the exclusive direction of, be the agent of, and shall be free to
represent the views and positions of such appointing Member. The Executive
Committee shall have responsibility for establishing the policies and operating
procedures with respect to the business and affairs of the Company and for
making all decisions as to all matters which the Company has authority to
perform, as fully as if all the Members were themselves making such decisions in
lieu thereof. All decisions made with respect to the management and control of
the Company and approved by the Executive Committee (except for such decisions
which by the express terms of Section 7.01(e) require the approval of all
Members) shall be binding on the Company and all Members. The Executive
Committee may elect officers of the Company to implement the decisions
(including, without limitation, executing documents) of the Executive Committee
from time to time.
(b)    Notwithstanding anything to the contrary herein, except as expressly set
forth in Section 7.01(e) below, the Executive Committee shall have the authority
to act and make decisions on behalf of the Company to the extent materially
consistent with any applicable Budget and Operating Plan.
(c)    The Company may employ, engage or retain any Persons (including any
Affiliate of any Member) to act as brokers, accountants, attorneys, engineers or
in such other capacities as the Executive Committee may determine are reasonably
necessary or desirable in connection with the Company’s business, and the
members of the Executive Committee, Administrative Member and each Property

41

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Manager shall be entitled to rely in good faith upon the recommendations,
reports and advice given them by any such Persons in the course of their
professional engagement.
(d)    Except as set forth in Section 7.01(c) above and subject to
Administrative Member’s rights pursuant to Section 7.03 below, only the
Executive Committee shall have the right or power to make decisions on behalf of
and exercise control over the Company’s business, affairs or operations;
provided, however, that the Executive Committee may elect to implement those
decisions through any Member it selects in writing, including without limitation
through Administrative Member pursuant to the terms hereof, and/or through one
or more officers it elects in writing.
(e)    Notwithstanding the generality of the foregoing, provided that Sponsor
shall not have committed any For Cause conduct, or an Event of Default hereunder
(that has not been cured at the time any Major Decision is to be made), the
Executive Committee shall not, without the written consent or ratification of
the specific act by all the Members or by other written instrument executed and
delivered by all the Members subsequent to the date of this Agreement, cause or
permit the Company to take any of the following actions (each, a “Major
Decision”), except to the extent provided in any applicable Budget and Operating
Plan (and subject to the permitted variance rights set forth in Section 7.03(d)
and, without duplication, any Permitted Unbudgeted Expenses):
(i)    subject to Administrative Member’s rights under Section 7.03 and Section
8.06, the approval of any Budget and Operating Plan, and any amendments or
modifications thereto;
(ii)    any sale, assignment, transfer or other disposition of Company Property
(except for personal property incidental to the operation of the Company
Property consistent with the then current Budget or Operating Plan) or any part
thereof during the Lockout Period (without derogation, for the avoidance of
doubt, of Sponsor’s rights pursuant to Section 9.05 in the event of any proposed
sale of the Company Property or any portion thereof following the Lockout
Period);
(iii)     entering into any lease of any portion of or space within Company
Property;
(iv)    except for the Pinnacle 2 Loan Assumption and the Pinnacle 1 Loan (each
of which is hereby approved by the Members), borrowing money, refinancing,
recasting, modifying, amending, extending, compromising or otherwise dealing
with any such secured loan, and in connection therewith, issuing evidences of
indebtedness and securing the same by mortgages, deeds of trust, security
agreements or other similar documents affecting the assets of the Company;
(v)    except for the Pinnacle 1 Property Management Agreement, the Pinnacle 2
Property Management Agreement, the Pinnacle 1 Sub Management/Leasing Agreement,
the Pinnacle 2 Sub Management/Leasing Agreement and/or any replacement of the
foregoing in connection with any termination of any Sub Management/Leasing
Agreement pursuant to Section 7.04, entering into any contract for the
operation, improvement or rehabilitation of the Company Property pursuant to
which the Company is obligated to (1) pay or expend more than $50,000.00 in any
fiscal year, or (2) more than $200,000.00 in the aggregate;
(vi)    instituting, or settling, any legal action in the name of the Company,
which are either (A) outside of the ordinary course of business of the Company
(except routine tenant

42

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






enforcement and collection activities including, without limitation, the
institution of any eviction suits for breach of tenant leases), or (B) for legal
matters in an amount in excess of $50,000 that are not covered by insurance;
(vii)    causing the Company to undertake a merger, consolidation or other form
of reorganization;
(viii)    except as otherwise expressly provided in this Agreement, admitting
any additional Member into the Company;
(ix)    except as otherwise expressly provided in this Agreement, appointing any
Person (other than an Affiliate of the Person then-serving as Administrative
Member) as the Administrative Member of the Company;
(x)    modifying or amending the Certificate of Formation or this Agreement,
except pursuant to Sections 2.06 or 2.07 (provided that all Members hereby agree
to make such amendments as may be reasonably requested from time to time by any
lender, if any, to the Company, to the extent the same have been approved by the
Executive Committee);
(xi)    except pursuant to Sections 2.06, 2.07 or 6.08(b), electing or
implementing, and once elected or implemented, changing in any material respect,
the accounting, tax treatment, tax election and/or related matters pertaining to
the Company in a manner that has a disproportionate material adverse effect on
the rights and/or obligations of Sponsor under this Agreement and/or that causes
a disproportionate increase in the tax liabilities or other payment or reporting
obligations to third parties of Sponsor ;
(xii)    except for the Pinnacle 1 Property Management Agreement, the Pinnacle 2
Property Management Agreement, the Pinnacle 1 Sub Management/Leasing Agreement
and the Pinnacle 2 Sub Management/Leasing Agreement or any replacement of the
foregoing in connection with any termination of any Sub Management/Leasing
Agreement pursuant to Section 7.04, entering into or consummating any
transaction or arrangement with any Member or any Affiliate of any Member
including the payment of any compensation to such Member or any Affiliate of any
Member, all of which shall require the approval of the non-interested Member(s)
notwithstanding anything contained herein to the contrary;
(xiii)    entering into any guaranty by the Company, or causing any Member or
any Affiliate of any Member to provide any recourse or other credit enhancement
of any kind (without derogation of the obligations set forth in Section 4.05);
(xiv)    granting any general power of attorney on behalf of the Company;
(xv)    (A) the filing of any voluntary petition in bankruptcy on behalf of the
Company, (B) the consenting to the filing of any involuntary petition in
bankruptcy against the Company, (C) the filing of any petition seeking, or
consenting to, the reorganization or relief under any applicable federal or
state law relating to bankruptcy or insolvency, (D) the consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, (E) the
making of any assignment for the benefit of creditors, (F) the admission in
writing of the Company’s inability to pay its debts

43

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






generally as they become due or (G) the taking of any action by the Company in
furtherance of any such action;
(xvi)    doing any act in contravention of this Agreement, or doing any act
which is not in the ordinary course of the Company’s business;
(xvii)    except for the Pinnacle 1 Property Management Agreement, the Pinnacle
2 Property Management Agreement, the Pinnacle 1 Sub Management/Leasing Agreement
and the Pinnacle 2 Sub Management/Leasing Agreement or any replacement of the
foregoing in connection with any termination of any Sub Management/Leasing
Agreement pursuant to Section 7.04, entering into any asset or property
management agreement, property operating agreement or leasing agreement (but
subject to the terms of Section 7.05(c));
(xviii)    causing the Company to make any distribution of Net Cash Flow that is
inconsistent with any Operating Plan or this Agreement;
(xix)     except as expressly permitted in this Agreement, the Transfer by any
Member of its Interest in the Company;
(xx)    modifying or amending the Financing Guidelines;
(xxi)    any purchase or other acquisition of any new Project or any other new,
material real or personal Company Property (except for personal property
incidental to the operation of the then existing Company Property consistent
with the then current Budget or Operating Plan);
(xxii)     the taking of any of the actions set forth in clauses (i) through
(xxi) inclusive by or on behalf of any Property Owner LLC;
(xxiii)     changing the tax classification of the Company or any subsidiary of
the Company (other than any TRS formed pursuant to Section 2.06) from that of a
partnership to that of a C-corporation.
(f)    Notwithstanding anything to the contrary set forth herein, with respect
to any agreement, contract or transaction (each, an “Affiliate Agreement”)
entered into between the Company and any Affiliate of any Member (including,
without limitation, the Property Management Agreement and the Leasing
Agreement), the Member that is not affiliated with the Affiliate (excluding the
Company) that is party to the relevant Affiliate Agreement shall have the
unilateral right to declare that a “default” or an “Event of Default” by such
Affiliate party has occurred thereunder and the unilateral right to enforce the
rights and remedies available to the Company in connection therewith (including,
without limitation, the right to terminate the relevant Affiliate Agreement).
Without limiting the generality of the foregoing, it is understood and agreed
that Hudson shall have the sole right, without the consent of Sponsor (or the
vote or approval of any Executive Committee member appointed by Sponsor) to take
any and all action on behalf of the Company and/or any Property Owner LLC in
respect of the Pinnacle 2 Contribution Agreement and the Pinnacle 2 Loan
Assumption, including, without limitation, making the election on behalf of the
Company to consummate the transactions contemplated by the Pinnacle 2
Contribution Agreement, the exercise of any rights and/or remedies thereunder
(including, without limitation, in respect of any obligations that survive the
closing thereunder), the negotiation, execution

44

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






and/or delivery of the Pinnacle 2 Loan Assumption Documents (subject to, for the
avoidance of doubt, the provisions of Section 4.05(b)).
(g)    Subject to the terms of this Agreement, and the limitations imposed by
law, Hudson (acting through the Executive Committee, and subject to all
applicable limitations on the authority of the Executive Committee set forth
herein) shall have all of the same powers as, but not the duties of, a general
partner of a general partnership under the laws of the State of Delaware.
(h)    Notwithstanding anything to the contrary contained herein, wherever the
consent of Sponsor is required in connection with a Major Decision (a “Major
Decision Consent Request”), then Sponsor shall provide either Sponsor’s approval
or disapproval in writing (and, in the case of any disapproval, shall endeavor
to provide reasonable detail as to the reason(s) for Sponsor’s disapproval)
within ten (10) Business Days of receipt of the Major Decision Consent Request
(the “Major Decision Response Deadline”). If Sponsor shall not have responded on
or before the Major Decision Response Deadline and, provided that Hudson shall
have delivered a second notice to Sponsor, indicating, in bold, conspicuous font
that a failure to respond to such second notice shall result in a deemed
approval on the part of Sponsor pursuant to the terms of this Agreement, then,
any failure on the part of Sponsor to provide its approval or disapproval in
writing (and, in the case of any disapproval, reasonable detail as to the
reason(s) for Sponsor’s disapproval) within five (5) Business Days following
receipt of such second notice, then the matter set forth in the Major Decision
Consent Request shall be deemed approved by Sponsor.
7.02.
MEMBERS OF THE EXECUTIVE COMMITTEE:

(a)     The Executive Committee shall initially consist of five (5) members. The
initial members of the Executive Committee shall be Alex Vouvalides, Chris
Barton and Mark Lammas, appointed by Hudson, and Jeff Worthe, and Leo Divinsky
appointed by Sponsor. Notwithstanding any other provision of this Agreement to
the contrary, Hudson will at all times have the right to appoint a majority in
number of the members of the Executive Committee, and a majority in number of
the members of the Executive Committee shall represent and shall have been
appointed by Hudson. Each Member may, by written notice to the others, remove
any person appointed by such Member and appoint a substitute therefor; provided,
however, that any new person appointed to the Executive Committee by any Member
must either (i) be a partner, managing member, officer, director or employee of
such Member or of an Affiliate of such Member, or (ii) be approved by the
Executive Committee members appointed by the other Members, such approval not to
be unreasonably withheld. Any Member may, by written notice delivered to the
other Members, delegate any or all of the duties of such Member’s
representatives on the Executive Committee to another of its representatives on
the Executive Committee or to any employee of Hudson or any of its respective
Affiliates, on the one hand, or Sponsor or any of its Affiliates, on the other
hand, as the case may be (and such delegate shall also be an agent of and
operate at the sole direction of the appointing Member), and any decisions or
actions taken by such delegate shall be fully binding upon the Company and the
Members as if taken by such member of the Executive Committee.
(b)    The number of members of the Executive Committee may be increased or
decreased from time to time by the Executive Committee, so long as a majority in
number of the members of the Executive Committee shall represent and shall have
been appointed by Hudson.
(c)    Regular meetings of the Executive Committee shall be held at such times
and places as shall be designated from time to time by resolution of the
Executive Committee, provided the Executive

45

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Committee shall meet no less frequently than quarterly and provided such regular
meetings of the Executive Committee shall be as often as necessary or desirable
to carry out its management functions.
(d)    Special meetings of the Executive Committee may be called by or at the
request of any Member. The person or persons authorized to call the special
meeting of the Executive Committee may fix any reasonable place as the place for
holding the special meeting of the Executive Committee, or such meeting may
occur telephonically with any member of the Executive Committee electing to
participate telephonically.
(e)    Notice of any meeting of the Executive Committee shall be given to each
Member no fewer than two (2) days and no more than thirty (30) days prior to the
date of the meeting. Notices shall be delivered in the manner set forth in
Section 13.03. The attendance of a member of the Executive Committee at a
meeting of the Executive Committee shall constitute a waiver of notice of such
meeting, except where a member of the Executive Committee attends a meeting for
the express purpose of objecting to the transaction of any business because the
meeting is not properly called or convened. Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the
Executive Committee need be specified in the notice or waiver of notice of such
meeting.
(f)    Provided that notice of a meeting has been given to each Member as called
for by clause (e), above, a majority (in number) of the members of the Executive
Committee shall constitute a quorum for transaction of business at any meeting
of the Executive Committee, provided that, subject to the proviso set forth in
clause (g), below, if less than a majority of such number of members of the
Executive Committee are present at said meeting, a majority of the members of
the Executive Committee present may adjourn the meeting at any time without
further notice; provided, however, that, subject to Sections 7.02(m), 7.02(n)
and 7.02(o), a quorum may not be deemed established without the presence of at
least one Executive Committee member appointed by Hudson, and in connection with
any Major Decision, a quorum may not be deemed established without the presence
of at least one Executive Committee member appointed by Sponsor.
(g)    Provided that notice of a meeting has been given to each Member as called
for by clause (e), above, the act of a majority (in number) of the members of
the Executive Committee present shall be the act of the Executive Committee,
unless the act of a greater number is required by this Agreement; and no action
shall be deemed to have taken place unless a majority of the members of the
Executive Committee shall have approved the same provided; however, that no
Major Decision or other Executive Committee matter may be decided, nor may any
Executive Committee action be taken, without the attendance at the applicable
meeting of, and the vote of, an Executive Committee member appointed by Hudson.
Notwithstanding anything to the contrary herein, if there is a disagreement
between the Executive Committee members appointed by Sponsor and the Executive
Committee members appointed by Hudson with respect to any matter requiring the
vote, consent or approval of the Executive Committee (other than a Major
Decision), the Hudson members of the Executive Committee shall have the right to
cast the deciding vote and thus the decision made by Hudson shall be deemed the
decision of the Executive Committee, irrespective of the actual number of
members of the Executive Committee appointed by Hudson that are present at such
meeting (or taking part in any Executive Committee action by written consent),
or of the number of contrary votes cast by the members of the Executive
Committee not appointed by Hudson.

46

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(h)    Any action required to be taken at a meeting of the Executive Committee
or any other action which may be taken at a meeting of the Executive Committee
may be taken without a meeting if a consent in writing, setting forth the
actions so taken, shall be signed by a majority in number of the members of the
Executive Committee entitled to vote with respect to the subject matter thereof.
Any such consent signed by a majority in number of the members of the Executive
Committee shall have the same effect as an act of a majority (in number) of the
members of the Executive Committee at a properly called and constituted meeting
of the Executive Committee at which a quorum were present and voting.
Notwithstanding the foregoing, or anything to the contrary provided elsewhere
herein, no Major Decision or other Executive Committee matter may be decided,
nor may any Executive Committee action be taken, by written consent or
otherwise, without the attendance at the applicable meeting of, and the vote of,
an Executive Committee member appointed by Hudson, and, in the case of any Major
Decision, without the vote of the Executive Committee Member appointed by
Sponsor.
(i)    The members of the Executive Committee may participate in and act at
meetings of the Executive Committee through the use of a conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other. Participation in such meetings shall constitute
attendance in person at the meeting of the person or persons so participating.
(j)    Except as otherwise determined by the Executive Committee or as approved
as part of any Budget (except that the consent of all disinterested Members
shall be required in the case of salaries or remuneration), no member thereof,
nor officer of the Company, nor employee, agent or contractor of any Member or
any Affiliate thereof (other than the Company), shall be entitled to receive any
salary or any remuneration or expense reimbursement from the Company for his or
her services as a member of the Executive Committee or for his or her services
to the Company or with respect to Company Property.
(k)    The Executive Committee may, by resolution, designate one or more
individuals as employees or agents of the Company in furtherance of its business
and exclusive purposes. No such employee or agent need be a Member of the
Company. Each employee or agent shall have the authority and shall perform the
duties as designated by the Executive Committee from time to time. Any employee
or agent so appointed by the Executive Committee may be removed by the Executive
Committee whenever in their judgment the best interests of the Company would be
served.
(1)    Subject to Section 7.01(e)(i), the approval of any Budget and Operating
Plan will be evidenced by the signing or initialing of a copy of the approved
version by at least a majority (in number) of the members of the Executive
Committee. Minutes and/or resolutions of the Executive Committee when initialed
or signed by a majority (in number) of the members of the Executive Committee
shall be binding and conclusive evidence of the decisions reflected therein and
any authorizations granted thereby.
(m)    Each of Hudson and Sponsor may, at any time as set forth in a notice to
the other Member, remove, for any reason or no reason, its own representative
from the Executive Committee and may designate a replacement person to act as
its representative. Any representative appointed pursuant to this Section
7.02(m) shall satisfy the requirements of Sections 7.02(a)(i) or (a)(ii).
Notwithstanding anything else to the contrary in this Article VII or any other
provision of this Agreement, and without limiting the generality of any of the
foregoing (i) Hudson, acting alone and without the approval of Sponsor or the
Executive Committee, shall have the right (x) to declare that Sponsor has
committed For

47

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Cause conduct and (y) after the expiration of the Lockout Period, to cause the
Company to sell the Company Property and to control such sale process, subject
to Sponsor’s rights under Section 9.05, and (ii) Sponsor acting alone and
without the approval of Hudson or the Executive Committee, shall have the right
to declare that a Hudson Removal Event has occurred.
(n)     If Sponsor has committed For Cause conduct, then (i) the members
appointed by Sponsor to the Executive Committee shall be automatically removed
from the Executive Committee without any further action by any Member or the
Executive Committee, (ii) Sponsor shall have no right to have any members on the
Executive Committee or to make any decisions hereunder, including, without
limitation, any Major Decisions or any decision to cause the Company to sell the
Company Property, pursuant to Section 9.05 or otherwise, (iii) Sponsor shall be
deemed to have forfeited its right of first offer under Section 9.05 and shall
have no right to exercise same, and (iv) all members of the Executive Committee
shall be appointed by Hudson.
(o)    If a Hudson Removal Event has occurred, then (i) the members appointed by
Hudson to the Executive Committee shall be automatically removed from the
Executive Committee and Sponsor shall replace Hudson as the Administrative
Member hereunder without any further action by any Member or the Executive
Committee, (ii) Hudson shall have no right to have any members on the Executive
Committee or to make any decisions hereunder, including, without limitation, any
Major Decisions (except pursuant to Section 2.06, to the limited extent
necessary, if applicable, to protect HPP’s continued REIT status) or any
decision to cause the Company to sell the Company Property, pursuant to Section
9.05 or otherwise, and (iII) all members of the Executive Committee shall be
appointed by Sponsor.
7.03.
ADMINISTRATIVE MEMBER; DEADLOCKS:

(a)    The Executive Committee shall designate one of the Members to act as the
administrative member of the Company (the “Administrative Member”) and implement
the decisions of the Executive Committee. Administrative Member may (i) conduct
the business of the Company on a day-to-day basis, (ii) retain any Property
Manager, or another person or entity approved by the Executive Committee, to
perform the Company Management Services for the Company, (iii) perform the
duties assigned to it hereunder, and (iv) carry out all decisions and
resolutions of the Executive Committee. The initial Administrative Member shall
be Hudson, which shall remain Administrative Member until changed by action of
the Executive Committee. If Hudson or any other Person retires or resigns as
Administrative Member, then the Executive Committee shall be under no obligation
to appoint a replacement thereof. Subject to the limitations set forth in this
Agreement and the guidelines adopted by the Executive Committee, Administrative
Member, on behalf of the Company, shall have the power and authority to take any
action and/or to make any decision on behalf of the Company that is materially
consistent with any Budget and Operating Plan, subject to the terms of Section
7.03, Section 8.06 and Sponsor’s rights with respect to Major Decisions.
Administrative Member may rely on written instructions from the Executive
Committee. Subject to Administrative Member’s right to charge certain matters to
the Company as provided in Sections 8.01 and 8.03, Administrative Member shall
not be entitled to receive any fees or other compensation in respect of its
activities as Administrative Member, and will not receive reimbursement for
compensation payable to any of its employees or other direct or indirect
overhead which may be attributable to the performance of its duties as
Administrative Member.

48

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(b)    Notwithstanding anything to the contrary contained herein, if at the
beginning of any calendar year any Budget and Operating Plan or any item or
portion thereof shall not have been approved by the Members, then, and without
derogation of the terms of Section 8.06:
(i)    Any items or portions of any such Budget and Operating Plan and amounts
of expenses provided therein which have been so approved shall become operative
immediately and Administrative Member shall be entitled to expend funds solely
in accordance with those operative portions;
(ii)    Administrative Member may expend funds in respect of debt service on the
Company’s financing (including the reasonable expense of curing any defaults
thereunder) utilities, real estate taxes and assessments, insurance deductibles,
increases in insurance premiums necessary to maintain any insurance policies in
effect (to the extent such policies are included in the approved Budget and
Operating Plan), and any final orders, judgments, or other proceedings and all
reasonable costs and expenses related thereto, regardless of whether any Budget
has been approved or whether such expenditures exceed the amounts provided for
in any Budget (all of the foregoing, collectively, “Non-Discretionary
Expenses”).
(c)    In addition to and without limiting any rights set forth in this
Agreement, Administrative Member may, subject to the availability of adequate
funds therefor in any Budget and from Revenues, Capital Contributions or other
sources, and provided that Administrative Member may delegate such tasks to any
Property Manager or any other third parties with whom the Company may contract
pursuant to the terms hereof:
(i)    Oversee, coordinate and process the operations and the management on a
day-to-day basis of any and all of the assets which comprise Company Property,
and prepare all communications with relevant third parties;
(ii)    Subject to the availability of funds therefor, cause the Company and all
third parties at all times to perform and comply with the provisions (including,
without limitation, any provisions requiring the expenditure of funds by the
Company) of any loan commitment, agreement, mortgage, lease, or other contract,
instrument or agreement, including but not limited to any Purchase Agreement, to
which the Company is a party or which affects any Company Property or the
operation thereof;
(iii)    Subject to the availability of funds therefor, pay in a timely manner
all non-disputed operating expenses of the Company in accordance with the terms
of any Budget and Operating Plan or as otherwise provided herein;
(iv)    To the extent available, and subject to the availability of the funds
therefor, obtain and maintain insurance coverage on Company Properties as
required by the Executive Committee and pay all non-disputed taxes, assessments,
charges and fees payable in connection with the ownership, entitlement,
development and construction, use and occupancy of the Company Properties
(provided that if the Executive Committee requires that the Company maintain
insurance as part of Hudson’s blanket policy, the Company’s allocable share of
deductibles and premiums under the liability insurance policy shall be no
greater than those under such policies previously maintained by the Property
Manager of the relevant Company Property);

49

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(v)    If required by the Executive Committee, manage and administer the process
of selling and refinancing Company Property; and
(vi)    Subject to Section 7.01(e), execute and deliver agreements, certificates
and similar documents which are necessary to obtain loans, as well as manage any
approved financing or refinancing, on terms as approved by the Executive
Committee.
(d)    If the Members cannot not reach agreement with respect to a matter which
requires the unanimous consent of the Members pursuant to Section 7.01(e) (other
than Section 7.01(e)(iv), which is dealt with at Section 7.03(e) below) of this
Agreement (a “Deadlock Decision”), then either Member may, following thirty (30)
days of unresolved good faith negotiations, serve written notice on the other
Member electing that such dispute (and no other matters) shall be submitted to
final and binding arbitration (without appeal or review) to a three member
panel. The Member requesting arbitration shall do so by giving notice to that
effect to the other Member specifying the name and address of the person
designated to act as an arbitrator on its behalf. Within five (5) Business Days
after the service of such notice, the other Member shall give notice to the
first Member specifying the name and address of the person designated to act as
an arbitrator on its behalf. If the other Member fails to timely notify the
first party of the appointment of its arbitrator, then the appointed arbitrators
shall in writing immediately notify by personal delivery the AAA in Los Angeles
County (or any successor organization thereto) and request that the AAA appoint
such arbitrator within three (3) Business Days of receipt of the notice. The
appointment of such arbitrator shall be on an expedited basis and shall be made
within such three (3) Business Day period. Once both Members’ arbitrators have
been appointed, the third arbitrator shall be selected in accordance with the
Commercial Expedited Arbitration Rules of the AAA (or any successor provision
thereto), and thereafter such arbitrators shall comprise the three member panel
that is referenced above. Each arbitrator appointed pursuant to this Section
7.03(d) shall have a minimum of ten (10) years of experience in the operation,
ownership, leasing and finance of office and/or commercial real estate in Los
Angeles County. Each arbitrator appointed by a Member pursuant to this Section
7.03(d) shall be deemed non-neutral and need not meet any standards to the
contrary in the Commercial Expedited Arbitration Rules of the AAA (or any
successor provision thereto). The arbitration proceeding shall be held in Los
Angeles, California and in the English language.     The arbitrators appointed
shall commence and conduct the arbitration hearing as promptly as possible and
shall determine the issues in accordance with the terms and provisions of this
Agreement. Said hearing, shall it be necessary to be continued, shall be
conducted on successive and continuous days exclusive of Sunday and Federal
holidays, until the taking of testimony and evidence is completed and the
hearing is closed by the arbitrators. The arbitrators must render a written
decision no later than ten (10) days after the close of the hearing. The
arbitrators may conduct the arbitration process informally and without strict
adherence to the rules of evidence and may, applying the experience of the
arbitrators (but otherwise consistent with the terms of this Section 7.03(d) and
(e)), consider such matters as such arbitrator deems appropriate to reach a
determination as to the Deadlock Decision, provided that each party shall be
entitled to make written submissions to the arbitration panel and, if requested
by either party, the arbitration panel shall hold at least one hearing at which
each party may be heard. Each party may make a submission to the arbitration
panel, and such party shall also provide a copy of its submission to the other
party and the other party shall have the right to respond in writing to such
submission. Each party will cooperate with the arbitration panel and will
provide to the arbitration panel all data and information reasonably requested
by such arbitration to the end that the arbitration panel may reach a decision
on the Deadlock Decision as rapidly as possible. Within ten (10) days after
their respective appointment, the arbitration panel shall resolve the Deadlock
Decision, by choosing one of the positions advocated

50

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






by the Members, and deliver a written report to the Members stating such
decision. The decision, made in writing and signed by any two of such three
arbitrators, shall determine such dispute. The decision of the arbitrators shall
be final and conclusive with respect to such submitted matter(s) and no
arbitrator shall have any right or power to consider, determine or resolve any
other issue or dispute between the parties, or to alter, modify or amend any of
the provisions of this Agreement. The Members and the Company shall be bound by
the decision of the arbitration panel, and agree that such determination shall
be binding and non-appealable. The fees and charges of the arbitration panel
shall be split 50:50 between the Members. Each Member shall pay the fees and
charges of any expert designated separately by it.
(e)    If the Members cannot, following diligent, good faith negotiation
efforts, reach agreement with respect to any matter which requires the unanimous
consent of each Member pursuant to Section 7.01(e)(iv), and, in the case of any
proposed replacement financing, on or before the date which is six (6) months
prior to the maturity date of any such Loan, then either Member may seek, but
shall in no event bind the Company to obtain, financing from potential lenders.
The Members shall continuously consult with one another while they are seeking
such financing so that their efforts will be conducted in a coordinated manner,
intended to minimize disruption and unnecessary cost and to encourage
efficiency. In addition, each Member shall submit to the arbitration panel
selected in accordance with the procedures set forth in Section 7.03(d) above, a
financing proposal, which may include a detailed term sheet or commitment
letter, or comparable indication of interest, and which shall set forth the
proceeds level, interest rate, other material economic terms and material
non-economic terms, including, without limitation, any proposed recourse (each,
a “Financing Proposal”). The provisions of Section 7.03(d) shall govern the
arbitration of such dispute in all respects; provided, however, in evaluating
each Member’s Financial Proposals, the arbitration panel shall determine which
of the proposals submitted best serves the interest of the Company based on (1)
the Company’s Financing Guidelines and (2) the arbitrators’ determination of the
best interests of the Company within the boundaries of the Company’s Financing
Guidelines, it being understood and agreed that, in no event, shall any
arbitrator have any right to select any Financing Proposal containing any
recourse term to, or requiring any other credit enhancement by any Member or any
Affiliate of any Member which are not specifically set forth in the Financing
Guidelines. Notwithstanding the foregoing, or anything to the contrary contained
in this Agreement, in the event that, notwithstanding the procedures set forth
in this Section 7.03(e), the Members are unable to obtain replacement Financing
Proposals, or to otherwise resolve any dispute with respect to any replacement
Financing Proposals, in each case, in time reasonably sufficient to enable the
Company to, following resolution of any such dispute, actually close upon the
Loan contemplated by the winning Financing Proposal, then Hudson shall have the
right, but not the obligation, to provide bridge financing to the Company in
order to prevent any maturity default, upon reasonable terms and conditions and
otherwise pursuant to documents in form and substance reasonably acceptable to
Hudson and the Company.
7.04.
SERVICES AND FEES:

(a)     Concurrently with the execution hereof, Pinnacle 1 Property Owner and
Property Manager have entered into that certain Property Management Agreement in
the form attached hereto as Exhibit I-1 (the “Pinnacle 1 Property Management
Agreement”) pursuant to which Property Manager shall provide the services, and
shall earn the management and/or leasing fees set forth therein, in each case,
upon the terms and conditions more particularly set forth in the Pinnacle 1
Property Management Agreement. In addition, concurrently herewith, Property
Manager and Leasing/Construction Manager have entered into that certain Sub
Management and Leasing Agreement in the form attached hereto as

51

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Exhibit I-2 (the “Pinnacle 1 Sub Management/Leasing Agreement”) pursuant to
which Leasing/Construction Manager shall provide the services, and earn the
leasing/construction management fees set forth therein, in each case, upon the
terms and conditions more particularly set forth in the Pinnacle 1 Sub
Management/Leasing Agreement. Provided no For Cause event shall have occurred
and subject to the terms of Section 7.04(c), upon the Pinnacle 2 Closing Date
and the contribution of the Pinnacle 2 Property in accordance with the terms of
the Pinnacle 2 Contribution Agreement and the terms hereof, the Company shall
cause Pinnacle 2 Property Owner to enter into a property management agreement
with Property Manager in form and substance substantially similar to the
Pinnacle 1 Property Management Agreement (the “Pinnacle 2 Property Management
Agreement”) and shall cause Property Manager to enter into a sub management
agreement with Leasing/Construction Manager in form and substance substantially
similar to the Pinnacle 1 Sub Management/Leasing Agreement (the “Pinnacle 2 Sub
Management/Leasing Agreement”). The Pinnacle 1 Property Management Agreement,
the Pinnacle 2 Property Management Agreement and/or any other property
management agreement entered into in accordance with the terms of this Agreement
is sometimes referred to herein individually as a “Property Management
Agreement”). The Pinnacle 1 Sub Management/Leasing Agreement, the Pinnacle 2 Sub
Management/Leasing Agreement and/or any other sub property management, leasing
and/or construction management agreement entered into in accordance with the
terms of this Agreement is sometimes referred to herein individually as a “Sub
Management/Leasing Agreement”. The leasing fees payable to Leasing/Construction
Manager pursuant to the Sub Management/Leasing Agreement are sometimes referred
to herein as the “Leasing Fees” and the construction management fees payable to
Leasing/Construction Manager pursuant to the Sub/Management Leasing Agreement
are sometimes referred to herein as the “Construction/Management Fees”.
(b)     Intentionally Omitted.
(c)    Except as set forth in this Section 7.04 or elsewhere in this Agreement,
any agreements with an Affiliate of any Member must be approved by the
non-Affiliated Members, and no other fees or compensation will be paid by the
Company to any Member or any of its Affiliates. Neither Hudson, Sponsor nor any
of their respective Affiliates will be entitled to any leasing, management or
other fees associated with the management or leasing of any of the Company
Property except as set forth in the applicable Property Management Agreement and
Sub Management/Leasing Agreement and will not be entitled to any reimbursement
for its employees or other direct or indirect overhead, except as set forth in
the applicable Property Management Agreement, the Sub Management/ Leasing
Agreement or this Agreement, or as otherwise expressly set forth in any Budget.
Notwithstanding anything to the contrary herein, upon the occurrence of any For
Cause event, or in connection with any sale of all of the Company Property or
Sponsor’s Interest in accordance with this Agreement, Hudson shall have the
unilateral right to terminate all Sub Management/Leasing Agreements and any
other Affiliate Agreement between the Company or any Property Owner LLC on the
one hand, and an Affiliate of Sponsor, on the other hand. In addition, without
limiting the foregoing, in the event of any Transfer of any direct or indirect
interests in Sponsor (without derogation of any other term herein with respect
to Transfers, including, without limitation, Article IX hereof) following which,
Jeff Worthe no longer owns at least twenty percent (20%) of the interests in
Pinnacle 1 Sponsor (and, indirectly thereby, by operation of Pinnacle 1
Sponsor’s status as managing member of Pinnacle 2 Sponsor), directly or
indirectly, including, without limitation, through Family Trusts, and/or no
longer continues to be actively involved in the management and operation of
Pinnacle 1 Sponsor (and, indirectly thereby, by operation of Pinnacle 1
Sponsor’s status as managing member of Pinnacle 2 Sponsor), then Hudson shall
have the unilateral right to terminate

52

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






all Sub Management/Leasing Agreements and to either perform, or to delegate, the
functions of the Leasing/Construction Manager pursuant thereto.
7.05.
DUTIES AND CONFLICTS:

(a)    The Members and their respective officers, employees, appointed members
of the Executive Committee and Affiliates shall devote such time to the Company
business as they deem to be necessary or desirable in connection with their
respective duties and responsibilities hereunder. Except as provided hereunder
or as otherwise agreed to in writing by the Executive Committee and all
disinterested Members, no Member nor any member, partner, shareholder, officer,
director, employee, agent or representative of any Member shall receive any
salary or other remuneration for its services rendered pursuant to this
Agreement.
(b)    Each of the Members recognizes that each of the other Members and its
members, managers, partners, shareholders, officers, directors, employees,
agents, representatives, appointed members of the Executive Committee and
Affiliates, have or may have other business interests, activities and
investments, some of which may be in conflict or competition with the business
of the Company and that each of the other Members and its members, managers,
partners, shareholders, officers and directors, employees, agents,
representatives, appointed members of the Executive Committee and Affiliates,
are entitled to carry on such other business interests, activities and
investments. Each of the Members may engage in or possess an interest in any
other business or venture of any kind, independently or with others, including,
without limitation, owning, financing, acquiring, leasing, promoting,
developing, improving, operating, managing and servicing real property and
mortgage loans on its own behalf or on behalf of other entities with which any
of the Members is affiliated or otherwise, and each of the Members may engage in
any such activities, whether or not competitive with the Company, without any
obligation to offer any interest in such activities to the Company or to the
other Members. Neither the Company nor the other Members shall have any right,
by virtue of this Agreement, in or to such activities, or the income or profits
derived therefrom, and the pursuit of such activities, even if competitive with
the business of the Company, shall not be deemed wrongful or improper.
(c)The Members acknowledge and agree that Sponsor and/or its Affiliates own
other projects in the Burbank, California area (each, individually, an
“Unrelated Project”). In the event any potential tenant is considering leasing
space at both (1) either the Pinnacle 1 Property and/or the Pinnacle 2 Property
and (2) an Unrelated Project (including, for the avoidance of doubt, in the
event of a vacancy described in the immediately succeeding sentence), Sponsor
agrees that, at Administrative Member’s election, notwithstanding anything to
the contrary set forth in the Sub Management/Leasing Agreement,
Leasing/Construction Manager shall not broker or otherwise act as the leasing
agent for the Company with respect to any leasing activity in respect of such
tenant, provided, however, that all amounts that would be due and payable to
Leasing/Construction Manager under the Sub Management/Leasing Agreement if such
tenant should execute a lease shall be payable to Leasing/Construction Manager
(i.e. as if Leasing/Construction Manager had acted as the leasing broker).
Further, without limiting the foregoing, in the event the tenants known as Clear
Channel (AM/FM), Warner Music Group. and/or Warner Brothers Entertainment vacate
their respective premises, or, in the event the leases pursuant to which space
is demised to such tenants expire, or are sooner terminated, in each case,
pursuant to their respective terms, then Administrative Member shall have the
right to engage a third party broker on behalf of the Company for the purpose of
leasing all such space without the consent of the Sponsor (or of any
representative of Sponsor appointed to the Executive Committee), notwithstanding
the terms of

53

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Section 7.01(e). In the event Administrative Member elects to engage a third
party broker as set forth in the preceding sentence, then the terms of the Sub
Management/Leasing Agreement with respect to payment (e.g., any leasing split
and/or leasing override fee) shall govern.
7.06.
COMPANY EXPENSES:

Except as otherwise provided in this Agreement or the Property Management
Agreement, except for costs which are to be borne by Property Manager pursuant
to the terms of the Property Management Agreement, and except for any costs to
be borne by any third party under any agreement with the Company, the Company
shall be responsible for paying, and shall pay, all direct costs and expenses
related to the business of the Company and of acquiring, holding, owning,
developing, servicing, collecting upon and operating the Company Property.
Subject to the preceding sentence, all fees and expenses payable under Section
7.04, costs and expenses relating to any employees, staff or other personnel
approved by the Executive Committee to provide day-to-day operations and
financial reporting to oversee the operations of the Company Property, costs of
financing, fees and disbursements of attorneys, financial advisors, accountants,
appraisers, brokers and engineers, travel expenses and all other fees, costs and
expenses directly attributable to the business and operations of the Company
shall be borne by the Company. If any such costs and expenses are or have been
paid by any Member, such Member shall be entitled to be reimbursed for such
payment so long as such payment is reasonably necessary for Company business or
operations and has been approved by the Executive Committee or is expressly
authorized in this Agreement or the appropriate Budget or Operating Plan
(including any permitted variance hereunder). Notwithstanding the foregoing, and
without affecting any contrary terms (if any) in the Property Management
Agreement, in no event shall the Company have any obligation to pay or reimburse
any Member for any general overhead expense of such Member.
ARTICLE VIII.
BOOKS AND RECORDS
8.01.
BOOKS AND RECORDS:

(a)    Administrative Member shall maintain, or cause to be maintained, at the
expense of the Company, in a manner customary and consistent with generally
accepted accounting principles, practices and procedures, a system of office
records, books and accounts (which records, books and accounts shall be and
remain the property of the Company) in which shall be entered fully and
accurately each and every financial transaction with respect to the ownership
and operation of Company Property. Bills, receipts and vouchers shall be
maintained on file by Administrative Member. Administrative Member shall
maintain or cause to be maintained said books and accounts in a safe manner and
separate from any records not having to do directly with the Company or any
Company Property. Such books and records of account shall be prepared and
maintained by Administrative Member at the principal place of business of
Administrative Member or such other place or places as may from time to time be
reasonably determined by the Executive Committee. Each Member or its duly
authorized representative, and so long as Hudson is a Member, HPP or its duly
authorized representative, shall have the right to inspect, examine and copy
such books and records of account at Administrative Member’s office during
reasonable business hours.
8.02.
ACCOUNTING AND FISCAL YEAR:


54

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






The books of the Company shall be kept on the accrual basis in accordance with
GAAP. The Company also shall report its operations for tax purposes on the
accrual method. The fiscal year and tax year of the Company shall end on
December 31 of each year, unless a different tax year shall be required by the
Code.
8.03.
REPORTS:

(a)    Administrative Member will prepare, or cause to be prepared, at the
expense of the Company, and furnish to each Member (provided that Administrative
Member shall, for so long as it diligently performs its obligations hereunder,
not be responsible for the delays of any other non-Affiliated Member or
reputable accountants or auditors retained by Administrative Member or at the
request of the Executive Committee on behalf of the Company) within sixty (60)
days after the end of each fiscal quarter of the Company, unless such fiscal
quarter is the last fiscal quarter of any fiscal year of the Company, (i) an
unaudited balance sheet of the Company dated as of the end of such fiscal
quarter, (ii) an unaudited related income statement of the Company for such
fiscal quarter, (iii) an unaudited statement of each Member’s Capital Account
for such fiscal quarter, and (iv) an unaudited statement of cash flows of the
Company for such fiscal quarter.
(b)    Administrative Member will prepare, or cause to be prepared, at the
expense of the Company, and furnish to each Member, no later ninety (90) days
after the end of each fiscal year of the Company (i) an unaudited balance sheet
of the Company dated as of the end of such fiscal year, (ii) an unaudited
related income statement of the Company for such fiscal year, (iii) an unaudited
statement of each Member’s Capital Account for such fiscal year, and (iv) an
unaudited statement of cash flows of the Company as of the end of the fiscal
year.
(c)    As soon as reasonably practicable after the end of each fiscal year,
Administrative Member will cause the Company Accountant to prepare and deliver
to each Member such information and documentation as will enable each Member to
prepare its federal, state and local income tax returns in accordance with
applicable laws, rules and regulations. Administrative Member will cause the
Company Accountant to prepare all federal, state and local tax returns required
of the Company, and will file, or cause to be filed, such tax returns after they
have been approved by the Executive Committee. If the Executive Committee shall
not have approved any such tax return prior to the date required for the filing
thereof (including any extensions granted), Administrative Member will timely
obtain an extension of such date to the extent such an extension is available.
(d)    All decisions as to accounting principles shall be made by the Executive
Committee, subject to the provisions of this Agreement.
(e)    It is understood and agreed that the financial information for each
Property Owner LLC will each be contained in the consolidated financial
statements for the Company.
8.04.
THE COMPANY ACCOUNTANT:

The Company shall retain as the regular accountant and auditor for the Company
(the “Company Accountant”) any nationally-recognized accounting firm designated
by the Executive Committee. The fees and expenses of the Company Accountant
shall be a Company expense. The Executive Committee and each of the Members
hereby approves Ernst & Young as the initial Company Accountant.

55

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






8.05.
INTENTIONALLY OMITTED



8.06.
THE BUDGET AND OPERATING PLAN:

The Members have approved the Budget and Operating Plan (the “Interim Budget and
Operating Plan”) for the Pinnacle 1 Property through December 31, 2012 attached
hereto as Exhibit J. Within thirty (30) days following the date hereof, the
Members shall agree upon a final budget and operating plan for the Pinnacle 1
Property through December 31, 2013 , which sets forth all anticipated revenue,
operating expenses, all reasonable reserves relating to the Company Property
anticipated to be required during the subject period and capital expenditures
for the Pinnacle 1 Property, together with an exit valuation/strategy and
projected capital contributions/returns, all of which is based on the strategic
and comprehensive business plan designed to maximize the Company’s returns on
the Pinnacle 1 Property, and all of which shall be consistent with preliminary
projections previously provided to Hudson by Sponsor (such budget and operating
plan, once approved, shall thereafter become the “Initial Budget and Operating
Plan” for the Company). In the event the Members cannot agree upon an Initial
Budget and Operating Plan, then the terms of this Agreement shall apply with
respect to resolution of such dispute, and the ability of Administrative Member
to incur certain costs and expenses as expressly set forth in this Agreement
until such time as the Initial Budget and Operating Plan is approved. At least
thirty (30) days prior to the Company’s acquisition (directly or indirectly) of
any Project (including, without limitation, the Pinnacle 2 Property) in
accordance with this Agreement, Administrative Member shall prepare and submit
an independent Budget and Operating Plan for such Project to the Members for
approval. Administrative Member shall prepare and submit a revised Budget and
Operating Plan for each Project annually to the Members for approval at least
sixty (60) calendar days prior to the end of each fiscal year with respect to
the following fiscal year (provided if Administrative Member should fail to
timely prepare and submit in proposed form any such Budget and Operating Plan,
the Executive Committee shall be authorized to prepare such Budget and Operating
Plan). Each proposed or revised independent Budget and Operating Plan for a
Project submitted to the Members for approval shall include all anticipated
revenue, operating expenses, all reasonable reserves relating to the Company
Property anticipated to be required during the subject period and capital
expenditures for the Project. The Members may review any Budget and Operating
Plan and make such amendments or modifications thereto as the Members shall
determine appropriate or necessary in its reasonable discretion. Without
limiting Administrative Member’s rights under Section 7.03(b), until an updated
Budget for any Project for any applicable fiscal year has been approved by the
Members, the Budget for such Project for the preceding fiscal year shall
continue to be operative (subject to increase equal to the greater of (1) 3.5%
or (2) the increase in the CPI over the CPI as of January 1 of the previous
fiscal year ) after giving effect to any applicable adjustment for CPI;
provided, however, all non-recurring capital expenditures shall be deemed
removed from such Budget (unless the work with respect to any such capital items
is in process in which event any amount remaining in the line item from such
Budget for the previous year shall be included in the operative Budget);
provided, further, however, that Administrative Member and/or Property Manager
may incur and pay non-capital recurring expenses after giving effect to any
non-discretionary increases thereto, but without adjustment for CPI, relating to
taxes, insurance, utilities, vendors under existing contracts or emergencies in
excess of amounts allocated to such amounts in the approved Budget for any
Project for the previous calendar year. Additionally, without limitation of the
rights set forth in Section 7.03(b), Administrative Member may incur any cost or
expense by or on behalf of the Company (i) in excess of the amount set forth on
a monthly basis or on an annual basis in the

56

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Budget for such expenditure on a line item basis by less than 10% of the line
item or 5% of the applicable Budget, whichever is less, for such period, or (ii)
that is an Emergency Expenditure; provided, however, that the Administrative
Member shall notify the Executive Committee of any such expenditure as soon as
reasonably practical after incurring the same (and in all events within two (2)
Business Days thereafter).
8.07.
ACCOUNTS:

All funds of the Company shall be deposited in such checking accounts, savings
accounts, time deposits, or certificates of deposit in the Company’s name or
shall be invested in the Company’s name, in such manner as shall be reasonably
designated by the Executive Committee from time to time. Company funds shall not
be commingled with those of any other person or entity. Company funds shall be
used only for the business of the Company.
ARTICLE IX.
TRANSFER OF INTERESTS
9.01.
NO TRANSFER:

Except as expressly permitted or contemplated by this Agreement, no Member may
sell, assign, give, hypothecate, pledge, encumber or otherwise transfer
(“Transfer”) all or any portion of its Interest, whether directly or indirectly,
without the written consent of the other Members. Any Transfer in contravention
of this Article IX shall be null and void. No Member, without the prior written
consent of the other Members, shall resign from the Company except as a result
of such Member’s involuntary dissolution or final adjudication as a bankrupt or
in connection with a Transfer permitted by this Article IX. Without limitation
of the foregoing and notwithstanding anything in Section 9.02 to the contrary,
Sponsor shall in no event Transfer all or any portion of its Interest if the
effect would be to cause a Qualified Organization to have a direct or indirect
interest in the Company.
9.02.
PERMITTED TRANSFERS:

(a)    Hudson may from time to time and in its sole discretion without the
consent of any other Member or the Company, Transfer (directly or indirectly)
its Interest in whole or in part to any Person, provided, that, after giving
effect to any such transfer, (i) (A) such transferee is subject to the same
representations and warranties made by Hudson herein, including, without
limitation, those relating to compliance with OFAC and the Patriot Act, and (B)
to the extent applicable, in connection with a direct Transfer, such transferee
shall comply with the requirements of Section 9.03, and (ii) in all events, such
Transfer shall not cause a breach of any of the terms and conditions of the
documents evidencing any Loan.
(b)    Sponsor may from time to time cause or permit the Transfer to any Person
of any direct or indirect interest in Sponsor (but not the Interests held
directly by Sponsor other than among Pinnacle 1 Sponsor and Pinnacle 2 Sponsor )
without the consent of any other Member or the Company, provided, that, after
giving effect to any such transfer, (i) there is no Change In Control or Key
Person Event, it being understood and agreed that Pinnacle 1 Sponsor shall
remain the managing member of Pinnacle 2 Sponsor at all times, (ii) (A) such
transferee is subject to the same covenants, representations and warranties made
by Sponsor herein, including, without limitation, those relating to compliance
with OFAC and the Patriot Act, and (B) to the extent applicable in connection
with a direct Transfer, such

57

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






transferee shall comply with the requirements of Section 9.03, and (iii) such
Transfer shall not cause a breach of any of the terms and conditions of the
documents evidencing any Loan.
(c)    Any permitted Transfer shall not relieve the transferor of any of its
obligations prior to such Transfer. The parties hereto agree to amend the
transfer provisions of Article IX if the Executive Committee reasonably
determines that such amendment is necessary for the Company to be treated as a
partnership for Federal and applicable state income tax purposes. Nothing
contained in this Article IX shall prohibit a Transfer indirectly of any
interest in the Company if a direct Transfer would otherwise be permitted under
this Section 9.02. Subject to Section 9.03, any transferee pursuant to this
Section 9.02 may become a Member of the Company.
9.03.
TRANSFEREES:

Notwithstanding anything to the contrary contained in this Agreement, no
transferee of all or any portion of any Interest shall be admitted as a Member
unless (a) such Interest is transferred in compliance with the applicable
provisions of this Agreement, (b) such transferee shall have furnished evidence
of satisfaction of the requirements of Section 9.02 reasonably satisfactory to
the remaining Members, and (c) such transferee shall have executed and delivered
to the Company such instruments as the remaining Members reasonably deem
necessary or desirable to effectuate the admission of such transferee as a
Member and to confirm the agreement of such transferee to be bound by all of the
terms and provisions of this Agreement with respect to such Interest. In
connection with any Transfer of a direct Interest in the Company and the
admission of the applicable Transferee as a Member, at the request of the
remaining Members, each such transferee shall also cause to be delivered to the
Company, at the transferee’s sole cost and expense, an opinion (in form and
substance reasonably acceptable to the Company) of legal counsel reasonably
acceptable to the Company, to the effect that such Transfer does not violate any
federal or state securities laws and will not cause the Company to become
subject to the Investment Company Act of 1940, as amended. As promptly as
practicable after the admission of any Person as a Member, the books and records
of the Company shall be changed to reflect such admission. All reasonable costs
and expenses incurred by the Company in connection with any Transfer of any
Interest and, if applicable, the admission of any transferee as a Member shall
be paid by such transferee.
9.04.
SECTION 754 ELECTION:

In the event of a Transfer of all or part of the Interest of a Member, at the
request of the transferee or if in the best interests of the Company (as
determined by the Executive Committee), the Company shall elect pursuant to
Section 754 of the Code to adjust the basis of Company Property as provided by
Sections 734 and 743 of the Code. .
9.05.
HUDSON SALE RIGHT; ROFO:

From and after the date which is two (2) years after the date of this Agreement
(the “Lockout Period”), Hudson shall have the right (the “Sale Right”) to cause
one or more sales of all or any portion of the Company Property by the Company
or any Property Owner LLC, as applicable, (a “Forced Sale”) on any terms, and to
any Person subject to first complying with the terms of this Section 9.05. If
Hudson desires to conduct a Forced Sale, it shall provide written notice thereof
to Sponsor, which notice (each, a “Sale Notice”) shall identify the Company
Property that is the subject of the applicable Forced Sale (the “Subject
Property”) and shall also set forth the price at which the Subject Property is
to be offered for sale (the “Proposed Price”) and other material business and
economic terms of the proposed sale

58

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(the “Proposed Terms”). So long as no Event of Default exists on the part of
Sponsor hereunder and no For Cause event shall have occurred with respect to
Sponsor, Sponsor may, at its option, deliver written notice (the “Purchase
Notice”) to Hudson, within fifteen (15) days of its receipt of a Sale Notice,
indicating Sponsor’s agreement to buy the Subject Property at the Proposed Price
and on the Proposed Terms. If Hudson has not received a Purchase Notice from
Sponsor prior to the expiration of such 15-day period, Hudson shall be free to
cause the Company to sell the Subject Property to any Person in accordance with
the terms of this Section 9.05. If within such 15-day period, Sponsor delivers
to Hudson a Purchase Notice that satisfies the requirements set forth in the
immediately preceding sentence, then within two (2) Business Days after delivery
of such Purchase Notice, Sponsor shall deposit in an escrow established by the
parties a non-refundable cash deposit equal to five percent (5%) of the Proposed
Price (to be applied to the purchase price at closing). Sponsor’s failure to
make such deposit within such 2-Business Day period shall be deemed to be the
equivalent of Sponsor’s failure to deliver a Purchase Notice and Hudson shall
thereafter have the right to sell the Subject Property as otherwise provided
herein. If the deposit is timely made, the parties shall enter into a purchase
and sale agreement incorporating the Proposed Terms, on the form proposed by
Hudson and mutually acceptable to the parties (each acting in good faith), it
being understood that the applicable Company Property will be sold on an as-is,
where-is basis without any representations and warranties (other than
organizational representations and warranties) on the part of Hudson, as seller,
and that the purchase and sale agreement will not provide for any credit
enhancement or other seller holdback. The purchase and sale agreement shall
provide for a closing thereunder within ninety (90) days of the date on which
Sponsor made its 5% deposit. If a default on the part of Sponsor occurs under
such purchase and sale agreement and is not cured prior to the expiration of all
applicable cure periods (it being understood and agreed that there shall be no
cure period for the failure of the buyer to deliver the purchase price or any
conveyance documents at the closing thereunder), then (i) Sponsor shall be
deemed to have forfeited its 5% deposit which shall be retained by Hudson as its
sole remedy (other than the right to enforce the following clause (ii)) against
Sponsor as a result of such default, and (ii) Sponsor shall have no further
rights under this Section 9.05. If Sponsor does not deliver a Purchase Notice
within the applicable 15-day period required hereunder, Hudson shall be free to
market the Subject Property and consummate a sale of the Subject Property for a
price that is equal to or greater than 95% of the Proposed Price and on other
material business and economic terms that, taken as a whole, are not materially
less favorable to Hudson than the Proposed Terms and on such other terms that
are consistent with a customary form of purchase and sale agreement, together
with market changes thereto and changes which do not have a material adverse
effect on the Company (other than as permitted pursuant to the 5% variance
allowed above) but in either case without regard to considerations of timing;
provided, however, that (1) if Hudson is unable to sell the Subject Property
within one hundred eighty (180) days from the date the applicable Purchase
Notice was required to be delivered by Sponsor, or (2) if Hudson desires to sell
the Subject Property for a price that is less than 95% of the Proposed Price
and/or on other material business and economic terms that, taken as a whole, are
materially less favorable to Hudson than the Proposed Terms, Hudson shall, in
each case, re-offer the Subject Property for purchase to Sponsor in accordance
with this Section 9.05 prior to consummating any sale of the Subject Property to
any other Person. Notwithstanding the foregoing or anything to the contrary
contained herein, if the Members unanimously agree to sell all or any portion of
the Company Property at any time, then the terms of this Section 9.05 shall not
apply to such sale. Nothing in this Section 9.05 or elsewhere herein shall limit
the authority of the Executive Committee to compel a sale of all or any portion
of the Company Property, subject to Sponsor’s rights pursuant to this Section
9.05.

59

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






9.06.
SPONSOR SALE RIGHT; ROFO:

From and after the expiration of the Lockout Period, Sponsor, (acting together
but not individually for the avoidance of doubt), shall have the right to cause
the sale of Sponsor’s then outstanding aggregate Interests (collectively, the
“Sponsor Offered Interest”) on any terms, and to any Person subject to first
complying with the terms of this Section 9.06. If Sponsor desires to sell the
Sponsor Offered Interest pursuant to this Section 9.06, Sponsor shall first
provide written notice thereof to Hudson, which notice (a “Sponsor Offer
Notice”) shall set forth the price (the “Proposed Offered Interest Price”) at
which the Sponsor Offered Interest is proposed to be sold together with such
other material and economic terms upon which the Sponsor Offered Interest is
proposed to be sold (the “Proposed Offered Interest Terms”). So long as no
Hudson Removal Event shall have occurred, Hudson may, at its option, deliver
written notice (the “Acceptance Notice”) to Sponsor and Pinnacle 2 Sponsor
Affiliate, within fifteen (15) days of its receipt of a Sponsor Offer Notice,
indicating Hudson’s agreement to buy the Sponsor Offered Interest at the
Proposed Offered Interest Price and otherwise upon the Proposed Offered Interest
Terms. If Sponsor has not received an Acceptance Notice from Hudson prior to the
expiration of such 15-day period, Sponsor shall be free to sell the Sponsor
Offered Interest to any Person in accordance with the terms of this Section
9.06. If within such 15-day period, Hudson delivers to Sponsor an Acceptance
Notice that satisfies the requirements set forth in the immediately preceding
sentence, then within two (2) Business Days after delivery of such Acceptance
Notice, Hudson shall deposit in an escrow established by the parties a
non-refundable cash deposit equal to five percent (5%) of the Proposed Offered
Interest Price (to be applied to the purchase price at closing). Hudson’s
failure to make such deposit within such 2-Business Day period shall be deemed
to be the equivalent of Hudson’s failure to deliver an Acceptance Notice and
Sponsor and Pinnacle 2 Sponsor Affiliate shall thereafter have the right to sell
the Sponsor Offered Interest as otherwise provided in this Section 9.06. If the
deposit is timely made, the parties shall enter into a purchase and sale
agreement on the form proposed by Sponsor and mutually acceptable to the parties
(each acting in good faith), it being understood that the Sponsor Offered
Interest will be sold on an as-is, where-is basis without any representations
and warranties (other than organizational representations and warranties and
representation and warranties confirming that Sponsor owns 100% of the Sponsor
Offered Interest, has not assigned any portion thereof to any Peron, and that
the Sponsor Offered Interest will be conveyed unencumbered) on the part of
Sponsor as seller, and that the purchase and sale agreement will not provide for
any credit enhancement or other seller holdback for any property level
representations or warranties (as opposed to representations regarding
membership interests) . The purchase and sale agreement shall provide for a
closing thereunder within ninety (90) days of the date on which Hudson made its
5% deposit. If a default on the part of Hudson occurs under such purchase and
sale agreement and is not cured prior to the expiration of all applicable cure
periods, then (i) Hudson shall be deemed to have forfeited its 5% deposit which
shall be retained by Sponsor as their sole remedy against Hudson as a result of
such default, and (ii) Hudson shall have no further rights under this Section
9.06. If Hudson does not deliver an Acceptance Notice within the applicable
15-day period required hereunder, Sponsor shall be free to market the Sponsor
Offered Interest and consummate a sale thereof for a price that is equal to or
greater than 95% of the Proposed Offered Interest Price and on other material
business and economic terms that, taken as a whole, are not materially less
favorable to Sponsor than the Proposed Offered Interest Terms and on such other
terms that are consistent with a customary form of purchase and sale agreement,
together with market changes thereto and changes which do not have a material
adverse effect on the Company (other than as permitted pursuant to the 5%
variance allowed above) but in either case without regard to considerations of
timing; provided, however, that (1) if Sponsor is unable to sell the Sponsor
Offered Interest within one hundred eighty (180) days from the date the
applicable Acceptance Notice was required to be delivered by

60

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Hudson, or (2) if Sponsor desire to sell the Sponsor Offered Interest for a
price that is less than 95% of the Proposed Offered Interest Price or otherwise
upon material business and economic terms that, taken as a whole, are materially
less favorable to Sponsor than the Proposed Offered Interest Terms, Sponsor
shall, in each case, re-offer the Sponsor Offered Interest for purchase to
Hudson in accordance with this Section 9.06 prior to consummating any sale of
the Sponsor Offered Interest to any other Person. Notwithstanding the foregoing
or anything to the contrary contained herein, Sponsor hereby acknowledges and
agrees that any sale of the Sponsor Offered Interest pursuant to this Section
9.06 to any Person other than Hudson (or its Affiliates) shall expressly exclude
the Non-Transferable Sponsor Rights (all of which shall become null and void and
of no further force or effect automatically upon the closing of any such sale
transaction) and the admission of any such transferee of the Sponsor Offered
Interest shall be subject to the condition (in addition to the requirements of
Section 9.03) that such transferee execute and deliver an amendment to this
Agreement removing the Non-Transferable Sponsor Rights. If Hudson exercises its
rights pursuant to this Section 9.06 and acquires the Sponsor Offered Interest,
then Hudson shall attempt to cause the applicable Lender to release the
applicable Sponsor Loan Parties from any Non-Recourse Carveout Obligations with
respect to matters first arising after the closing of the sale of the Sponsor
Offered Interest to Hudson, or, alternatively, creditworthy Affiliates of Hudson
reasonably acceptable to Sponsor shall provide an indemnity to the Sponsor Loan
Parties indemnifying the Sponsor Loan Parties from and against any Non-Recourse
Carveout Obligations first arising or occurring following the closing of the
Sponsor Offered Interest to Hudson. In the event that Hudson shall not exercise
its rights pursuant to this Section 9.06 and Sponsor shall desire to sell the
Sponsor Offered Interest to another Person in accordance with the terms of this
Section 9.06, then, as a condition to such sale, (1) the proposed transferee and
its creditworthy Affiliates and/or principals shall provide a replacement
guaranty to any then applicable Lender in form and substance substantially
identical to any Non-Recourse Carveout Obligations then provided by the Sponsor
Loan Parties and otherwise in form reasonable acceptable to Lender, and (2) the
proposed transferee and its creditworthy Affiliates and/or principals acceptable
to Hudson shall enter into a form of reimbursement and indemnity agreement as
required pursuant to Section 4.05, in each case, with respect to matters first
arising or occurring prior to the date of the sale of the Sponsor Offered
Interest. Notwithstanding anything to the contrary contained in this Section
9.06, the obligations of the Sponsor Loan Parties under any Reimbursement and
Indemnity Agreement then in effect shall survive any sale of the Sponsor Offered
Interest with respect to matters first arising or occurring prior to the date of
the sale of the Sponsor Offered Interest, provided, however, that, if the
proposed transferee and its creditworthy Affiliates and/or principals acceptable
to Hudson and to Lender agree to assume all of the Sponsor Loan Parties
obligations (on both a historical and going forward basis) with respect to all
then applicable Non-Recourse Carveout Obligations, the Sponsor Loan Parties
shall be released from such surviving liability under the applicable
Reimbursement and Indemnity Agreement.
9.07.
SPONSOR PUT RIGHT:

(a)    If at any time a transaction constituting a Hudson Transfer Event is
announced (including, without limitation, prior to the expiration of the Lockout
Period), and, provided no For Cause or other Event of Default on the part of
Sponsor shall have occurred, Hudson shall, within two (2) Business Days
following such announcement deliver written notice of such announcement to
Sponsor and Sponsor (acting together but not individually for the avoidance of
doubt) shall have the right to require Hudson to acquire the Sponsor Offered
Interest in accordance with this Section 9.07 by delivering written notice (the
“Put Notice”) to Hudson on or before the fifteenth (15th) day after Sponsor
shall have received Hudson’s notice of the initial public announcement with
respect to such transaction. The Put Notice

61

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






shall (i) contain a statement of irrevocable intent to utilize the procedures
set forth in this Section 9.07 and (ii) contain a statement of the aggregate
dollar amount for which Sponsor is willing to sell all of the assets of the
Company and all Property Owner LLC’s (the “Specified Valuation Amount”) as of
the date of the Put Notice. Hudson, after receiving the Put Notice shall have
the option either to (A) sell Hudson’s entire Interest (the “Hudson Offered
Interest”) to Sponsor for an amount equal to the amount Hudson would be entitled
to receive if the Company sold all of its (and all of any Property Owner LLC’s)
assets and business for the Specified Valuation Amount on the date of the Put
Notice and immediately thereafter, the Company paid all liabilities and
obligations of the Company (and/or of any Property Owner LLC) and deducted
customary closing costs (excluding brokerage fees and commissions) that would be
associated with a third party sale, and distributed the net proceeds and any
other Company assets to each Member in liquidation of the Company pursuant to
the terms of this Agreement (excluding, however, reserves described in Section
11.02); or (B) to purchase the entire Sponsor Offered Interest for an amount
equal to the amount that Sponsor would be entitled to receive if the Company
sold all of its (and all of any Property Owner LLC’s) assets and business for
the Specified Valuation Amount on the date of the Put Notice and immediately
thereafter, the Company paid all liabilities and obligations of the Company
(and/or of any Property Owner LLC) and deducted customary closing costs
(excluding brokerage fees and commissions) that would be associated with a third
party sale, and distributed the net proceeds and any other Company assets to
each Member in liquidation of the Company pursuant to the terms of this
Agreement (excluding, however, reserves described in Section 11.02).
(b)    Hudson shall give written notice (the "Put Response Notice") to Sponsor
of its election within thirty (30) days after receiving the Put Notice (the "Put
Response Period"). If Hudson does not send its Put Response Notice within the
Put Period, Hudson shall be deemed conclusively to have elected to sell Hudson’s
Interest. The Member obligated to purchase under this Section 9.07 shall fix a
closing date not later than forty-five (45) days following the date of the
earlier of the delivery of the Put Response Notice or the expiration of such Put
Response Period (the “Put Closing”) and shall deposit an amount equal to five
percent (5%) of the amount for the Sponsor Offered Interest or the Hudson
Offered Interest, as applicable, calculated pursuant to the terms of Section
9.07(a) (the "Put Deposit") in the escrow established for the closing of the
sale. At the Put Closing, the selling Member shall execute and deliver to the
purchasing Member assignments of interest, deeds, bills of sale, instruments of
conveyance, as applicable, and such other instruments as the purchasing Member
may reasonably require to give the purchasing Member good and marketable title
to all of the right, title and interest in and to the selling Member's Interest
(it being understood and agreed, however, that such sale shall be made on an
as-is, where-is basis other than organizational representations and warranties
and representation and warranties confirming that the selling Member owns 100%
of the Interest being sold, has not assigned any portion thereof to any Peron,
and that the Interest being sold will be conveyed unencumbered). Each Member
shall pay its own legal, accounting and other consultant fees and expenses in
connection with consummating a transaction under this Section 9.07, and all
other closing costs shall be allocated 50% to the selling Member and 50% to the
purchasing Member. The purchasing Member hereby irrevocably constitutes and
appoints the selling Member as its attorney-in-fact to execute, acknowledge and
deliver such instruments as may be necessary or appropriate to carry out and
enforce the provisions of this Section 9.07 following the failure of the
purchasing Member to execute, acknowledge and deliver such instruments as and
when required herein, after written request to do so. If the purchasing Member
defaults in the performance of its obligations under this Section 9.07 the
selling Member may, as its exclusive remedy (except for the purchasing Member's
loss of rights described in the next sentence), either (i) retain the Put
Deposit as liquidated damages, or (ii) acquire the purchasing Member's Interest
at a ten percent (10%) discount to the price that would otherwise have been
applicable

62

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






to an acquisition of such Member's Interest under this Section 9.07 and with an
extra sixty (60) days (from the time of default) to make such decision, and an
extra sixty (60) days (from the time of such election) to close, but otherwise
on the terms described in this Section 9.07. If the selling Member defaults, the
purchasing Member may enforce its rights by specific performance (and damages
incidental to a specific performance action which are allowed as part of such
action as well as a dollar amount equal to the Deposit as agreed upon liquidated
damages), as its exclusive remedy. If the Member defaulting under this Section
is the Sponsor, then Sponsor shall have no further rights under this Section
9.07, including, without limitation, to trigger the procedures set forth herein.
(c)    The purchasing Member shall use commercially reasonable efforts to cause
any applicable Lender to release the selling Member and/or its creditworthy
Affiliates from any Non-Recourse Carveout Obligations to the extent first
arising from and after the date of the sale of such selling Member’s Interest
pursuant to the terms of this Section 9.07, provided; however, if Lender is
unwilling to provide such release, the purchasing Member shall provide an
indemnity from its creditworthy Affiliates reasonably acceptable to the selling
Member with respect to any Non-Recourse Carveout Obligations to the extent first
arising from and after the date of the sale of such selling Member’s Interest.
For the avoidance of doubt, no Sponsor Loan Party (if Sponsor is the selling
Member) and no Hudson Loan Party (if Hudson is the selling Member) shall be
released from any obligation under any Reimbursement and Indemnity Agreement
then in effect for such Loan with respect to Non-Recourse Carveout Obligations
arising out of or relating to the period prior to the sale of the selling
Member’s interest, and the same shall survive any sale contemplated by this
Section 9.07.
(d)    The amount to be paid for the selling Member's Interest in the Company
shall be adjusted as follows: There shall be determined, as of the date of the
Put Closing (i) the aggregate amount of all Capital Contributions made by the
selling Member between the date of the Put Notice and the date of the Closing,
and (ii) the aggregate amount of all distributions of capital made to the
selling Member during such period pursuant to Sections 6.03(a) and 6.03(b). If
(A) the amount determined under (i) exceeds the amount determined under (ii),
then the amount to be received by the selling Member shall be increased by the
amount of such excess, and (B) if the amount determined under (ii) exceeds the
amount determined under (i), then the amount to be received by the selling
Member shall be decreased by the amount of such excess.
ARTICLE X.
EXCULPATION AND INDEMNIFICATION
10.01.
EXCULPATION:

No Member, member of the Executive Committee, general or limited partner of any
Member, shareholder or member or other holder of an equity interest of any
Member or manager, officer or director of any of the foregoing, shall be liable
to the Company, any Property Owner LLC or to any other Member for monetary
damages for any losses, claims, damages or liabilities arising from any act or
omission performed or omitted by it and arising out of or in connection with
this Agreement or the Company’s business or affairs; provided, however, that
such act or omission was taken in good faith, was reasonably believed to be in
the best interests of the Company and was within the scope of authority granted
to such Person, and in the case of a Member or related Person (including in its
capacity as Property Manager), was not attributable to such Member’s or Person’s
fraud, gross negligence, bad faith (i.e., intentional dishonest conduct meant to
disadvantage the other Member), willful misconduct or

63

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






intentional misrepresentations. No general or limited partner of any Member,
shareholder, member or other holder of an equity interest in such Member or
manager, officer of director of any of the foregoing shall be personally liable
for the performance of any such Member’s obligations under this Agreement, but
the foregoing shall not relieve any partner or member of any Member from its
obligations to such Member. Notwithstanding anything to the contrary contained
herein, under no circumstances shall any liability or obligation of Hudson to
the Company or any Member hereunder be recourse to any asset of Hudson other
than its Interest. For the avoidance of doubt, this Section 10.01 shall not
limit, derogate or otherwise affect the obligations of any Person under any
Reimbursement Agreement or of the Joinder Party pursuant to the Joinder attached
hereto.
10.02.
INDEMNIFICATION:

(a)    The Company shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless each Member, each member of the Executive
Committee and each general or limited partner of any Member or such Member’s
Affiliate, shareholder, member or other holder of any equity interest in such
Member or its Affiliate, or any manager, officer or director of any of the
foregoing (collectively, the “Indemnitees”), from and against any losses,
claims, demands, liabilities, costs, damages, expenses and causes of action to
which such Indemnitee may become subject in connection with any matter arising
out of or incidental to any act performed or omitted to be performed by any such
Indemnitee in connection with this Agreement or the Company’s business or
affairs; provided, however, that such act or omission was taken in good faith,
was reasonably believed by the applicable Indemnitee to be in the best interest
of the Company and within the scope of authority granted to such member or
applicable Indemnitee, and in the case of a Member or related Indemnitee
(including in its capacity as Property Manager), was not attributable to such
Indemnitee’s fraud, gross negligence, bad faith (i.e., intentional dishonest
conduct meant to disadvantage the other Member), willful misconduct or
intentional misrepresentations. Any indemnity under this Section 10.02 shall be
paid solely out of and to the extent of Company Property and shall not be a
personal obligation of any Member and in no event will any Member be required,
or permitted without the consent of all of the Members, to contribute additional
capital under Section 4.02 to enable the Company to satisfy any obligation under
this Section 10.02; provided, however, that the foregoing shall have no effect
on Sponsor’s obligation to make Special Contributions as required under Section
4.02(e). All judgments against the Company and the Members, or any one or more
thereof, wherein such Member (or Members) is entitled to indemnification, must
first be satisfied from Company Property before the Members shall be responsible
therefor.
(b)    The Company and the other Members shall be indemnified and held harmless
by each Member from and against any and all claims, demands, liabilities, costs,
damages, expenses and causes of action of any nature whatsoever arising out of
or attributable to (i) the fraud, gross negligence, bad faith (i.e., intentional
dishonest conduct meant to disadvantage the other Member), willful misconduct or
misrepresentations of such Member, its designated Executive Committee member or,
if Property Manager is an Affiliate of such Member, such Property Manager and
(ii) the breach by the Company of any of its representations and warranties made
under any purchase, loan or other agreement entered into in connection with the
acquisition of Company Property, which breach was the result of an intentional
misstatement or intentional withholding of information by any Member or, if
Property Manager is an Affiliate of such Member, such Property Manager.
(c)    The provisions of this Section 10.02 shall survive for a period of four
(4) years from the date of dissolution of the Company, provided that, if at the
end of such period there are any actions,

64

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






proceedings or investigations then pending, any Indemnitee may so notify the
Company and the other Members at such time (which notice shall include a brief
description of each such action, proceeding or investigation and the liabilities
asserted therein) and the provisions of this Section 10.02 shall survive with
respect to each such action, proceeding or investigation set forth in such
notice (or any related action, proceeding or investigation based upon the same
or similar claim) until such date that such action, proceeding or investigation
is finally resolved.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the Company or any Member under this Section 10.02 shall (i) be
in addition to any liability which the Company or such Member may otherwise have
and (ii) inure to the benefit of such Indemnitee, its Affiliates and their
respective members, managers, directors, officers, employees, agents and
Affiliates and any successors, assigns, heirs and personal representatives of
such Persons.
(e)    Notwithstanding the foregoing or anything to the contrary herein, under
no circumstances shall Sponsor or any Affiliate of Sponsor be indemnified by the
Company or any Member or any Affiliate thereof for a breach by Sponsor of its
obligations under Section 4.02(e), Section 4.06, for any obligation of Sponsor
guaranteed by the Joinder Party or for any obligations of Pinnacle 2 Sponsor
Affiliate which survive pursuant to the Pinnacle 2 Contribution Agreement.
ARTICLE XI.
DISSOLUTION AND TERMINATION
11.01.
DISSOLUTION:

The Company shall be dissolved and its business wound up upon the earliest to
occur of any of the following events, unless the majority-in-interest of the
remaining Members vote to continue the life of the Company upon the occurrence
of such an event:
(a)    The sale, condemnation or other disposition of all Company Property and
the receipt of all consideration therefor;
(b)    The written determination of all the Members to terminate the Company; or
(c)    The resignation, expulsion, bankruptcy or dissolution of any Member
(which shall not include the occurrence of such an event with respect to any
Member’s underlying members or partners which does not cause such an event to
occur with respect to the Member itself) or the occurrence of any other event
that terminates the continued membership of any Member in the Company, unless,
within ninety (90) days after such event, each of the remaining Members elects
in writing (i) to continue the business of the Company and (ii) if at such time
there exists only one remaining Member, effective as of the date of such event,
to admit at least one additional Member to the Company.
Without limitation on, but subject to, the other provisions hereof, the
assignment of all or any part of a Member’s Interest permitted hereunder will
not result in the dissolution of the Company. Except as otherwise specifically
provided in this Agreement, each Member agrees that, without the consent of the
other Members, any Member may not withdraw from or cause a voluntary dissolution
of the Company. If any Member withdraws from or causes a voluntary dissolution
of the Company in contravention of this Agreement, such withdrawal or the
causing of a voluntary dissolution shall not affect such Member’s liability for
obligations of the Company.

65

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






11.02.
TERMINATION:

In all cases of dissolution of the Company, the business of the Company shall be
wound up and the Company terminated as promptly as practicable thereafter, and
each of the following shall be accomplished:
(a)    The Liquidating Member shall cause to be prepared a statement setting
forth the assets and liabilities of the Company as of the date of dissolution, a
copy of which statement shall be furnished to all of the Members.
(b)    The Company Property shall be liquidated by the Liquidating Member as
promptly as possible, but in an orderly and businesslike and commercially
reasonable manner and subject to the provisions of the Operating Plan then in
effect or a liquidating plan approved by the Executive Committee. The
Liquidating Member may distribute the Company Property in kind only with the
consent of all of the Members.
(c)    The proceeds of sale and all other assets of the Company shall be applied
and distributed as follows and in the following order of priority:
(i)    To the payment of (A) the debts and liabilities of the Company (including
any outstanding amounts due on any indebtedness encumbering the Company
Property, or any part thereof and any Shortfall Loans) and (B) the expenses of
liquidation.
(ii)    To the setting up of any reserves which the Liquidating Member and the
Executive Committee shall determine to be reasonably necessary for contingent,
unliquidated or unforeseen liabilities or obligations of the Company or any
Member arising out of or in connection with the Company. Such reserves may, in
the discretion of the Liquidating Member, be paid over to a national bank or
national title company selected by it and authorized to conduct business as an
escrow agent to be held by such bank or title company as escrow agent for the
purposes of disbursing such reserves to satisfy the liabilities and obligations
described above, and at the expiration of such period as the Liquidating Member
may reasonably deem advisable, distributing any remaining balance as provided in
Section 11.02(c)(iii); provided, however, that, to the extent that it shall have
been necessary, by reason of applicable law or regulation, to create any
reserves prior to any and all distributions which would otherwise have been made
under Section 11.02(c)(i) and, by reason thereof, a distribution under
Section 11.02(c)(i) has not been made, then any balance remaining shall first be
distributed pursuant to Section 11.02(c)(i).
(iii)    The balance, if any, to the Members in accordance with Section 6.05.

66

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






11.03.
LIQUIDATING MEMBER: The Liquidating Member is hereby irrevocably appointed as
the true and lawful attorney in the name, place and stead of each of the
Members, such appointment being coupled with an interest, to make, execute,
sign, acknowledge and file with respect to the Company all papers which shall be
necessary or desirable to effect the dissolution and termination of the Company
in accordance with the provisions of this Article XI. Notwithstanding the
foregoing, each Member, upon the request of the Liquidating Member or the
Executive Committee, shall promptly execute, acknowledge and deliver all such
documents, certificates and other instruments as the Liquidating Member or the
Executive Committee shall reasonably request to effectuate the proper
dissolution and termination of the Company, including the winding up of the
business of the Company.

11.04.
CLAIMS OF THE MEMBERS:

Members and former Members shall look solely to the Company’s assets for the
return of their Capital Contributions, and if the assets of the Company
remaining after payment of or due provision for all debts, liabilities and
obligations of the Company are insufficient to return such Capital
Contributions, the Members and former Members shall have no recourse against the
Company or any other Member.
ARTICLE XII.
INTENTIONALLY OMITTED
ARTICLE XIII.
MISCELLANEOUS
13.01.
REPRESENTATIONS AND WARRANTIES OF THE MEMBERS:

(a)     Each Member represents and warrants to the other Member(s) as follows:
(i)    It is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation with all requisite power and authority to
enter into this Agreement and to conduct the business of the Company.
(ii)    This Agreement constitutes the legal, valid and binding obligation of
the Member enforceable in accordance with its terms.
(iii)    No consents or approvals are required from any governmental authority
or other person or entity for the Member, other than those whose consent has
been secured, to enter into this Agreement or to take any action or grant any
consent or approval under this Agreement. All limited liability company,
corporate or partnership action on the part of the Member necessary for the
authorization, execution and delivery of this Agreement, and the consummation of
the transactions contemplated hereby, has been duly taken.
(iv)    The execution and delivery of this Agreement by the Member, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it or

67

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






its properties are bound or any law, rule, regulation, order or decree to which
it or its properties are subject.
(v)    No Member has retained any broker, finder or other commission or fee
agent, and no such person has acted on its behalf in connection with the
acquisition of the Initial Company Property or the execution and delivery of
this Agreement, except that Sponsor has engaged Eastdil Secured pursuant to a
separate agreement in connection the transactions contemplated by this Agreement
and Sponsor shall be solely liable for the payment of any broker’s commissions,
finder’s fees and/or any other costs payable to Eastdil Secured in connection
therewith.
(vi)    It understands that (A) an investment in the Company involves
substantial and a high degree of risk, (B) no federal or state agency has passed
on the offer and sale of the Interest in the Company to such Person, (C) it must
bear the economic risk of such Person’s investment in the Company for an
indefinite period of time, since such Person’s Interest in the Company has not
been registered for sale under the Securities Act of 1933 and, therefore, cannot
be sold or otherwise transferred unless subsequently registered under the
Securities Act of 1933 or an exemption from such registration is available, and
the Interest in the Company of such Person cannot be sold or otherwise
transferred unless registered under applicable state securities or blue sky laws
or an exemption from such registration is available, (D) there is no established
market for the Interest of such Person in the Company and no public market will
develop and (E) such Person’s principals have such knowledge and experience in
real estate and, other financial and business matters that they are capable of
evaluating the merits and risks of an investment in the Company.
(vii)    It is in compliance with all applicable anti-money laundering and
anti-terrorist laws, regulations, rules, executive orders and government
guidance, including the reporting, record keeping and compliance requirements of
the Bank Secrecy Act (“BSA”), as amended by the International Money Laundering
Abatement and Financial Anti-Terrorism Act of 2001, Title III of the USA PATRIOT
Act (the “Patriot Act”), and other authorizing statutes, executive orders and
regulations administered by OFAC, and related Securities and Exchange
Commission, SRO or other agency rules and regulations, and has policies,
procedures, internal controls and systems that are reasonably designed to ensure
such compliance (it being understood and agreed, that, with respect to Hudson,
Hudson does not make any representation or warranty in respect of any limited
partner or passive investor in Hudson only to Hudson’s knowledge, and does not
make any such representation or warranty with respect to any holder of any
publicly traded stock).
(viii)    Neither (A) such Member, any Affiliate of such Member nor, to such
Member’s knowledge, any Person controlled by such Member; nor (B) to such
Member’s knowledge, any Person who owns a controlling interest in or otherwise
controls such Member; nor (C) if such Member is a privately held entity, to such
Member’s knowledge, any Person otherwise having a direct or indirect beneficial
interest (other than with respect to an interest in a publicly traded entity) in
such Member; nor (D) any Person for whom such Member is acting as agent or
nominee in connection with this investment, is a country, territory, Person,
organization or entity named on an OFAC List, nor is a prohibited country,
territory, Person, organization or entity under any economic sanctions program
administered or maintained by OFAC.

68

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(b)    In addition to the representations and warranties in Section 13.01(a),
Sponsor represents, warrants, and covenants to Hudson as follows:
(i)    To Sponsor’s Knowledge, the offer and sale of interests in Sponsor has
been undertaken in full compliance with all applicable federal and state
securities laws and no interests in Sponsor have been offered or sold to any
person who was not at the time of such offer or sale an “accredited investor” as
defined in Section 2(15) of the Securities Act of 1933 and Rule 501 promulgated
thereunder and under the securities laws of various states.
(ii)    Sponsor is not a Qualified Organization, and no Qualified Organization
has or will have a direct or indirect ownership interest in Sponsor.
(iii)    To Sponsor’s Knowledge, the issuance of all ownership interests in
Sponsor was accomplished in accordance with all applicable laws, including,
without limitation, all applicable securities laws.
(iv)    It is not a Senior Foreign Political Figure, or an Immediate Family
Member or a Close Associate of a Senior Foreign Political Figure, that it is not
controlled by a Senior Foreign Political Figure, or an Immediate Family Member
or a Close Associate of a Senior Foreign Political Figure, and that, to
Sponsor’s Knowledge, none of the direct or indirect owners of Sponsor (other
than any owner(s) of any interest(s) in a publicly-traded entity) is a Senior
Foreign Political Figure, or an Immediate Family Member or a Close Associate of
a Senior Foreign Political Figure.
(v)    Sponsor agrees that any breach of these representations, warranties and
covenants that causes a breach or violation or failed condition (beyond any
applicable cure periods) under any documents by which the Company is bound (such
as loan documents) could result in liability to Hudson and the Company.
(vi)    Sponsor agrees that, upon receiving a request from Hudson or the
Executive Committee, Sponsor shall (to the extent the same is within Sponsor’s
possession or control or otherwise readily available to Sponsor) provide
information reasonably required by Hudson or the Executive Committee to confirm
that the representations, warranties and covenants continue to be true in all
material respects and to comply with all applicable anti-money laundering and
anti-terrorist laws, regulations and executive orders. Sponsor consents to the
disclosure to United States regulators and law enforcement authorities by Hudson
and its Affiliates and the Executive Committee of such information about Sponsor
that Hudson or the Executive Committee reasonably deems necessary or appropriate
to comply with applicable anti-money laundering and anti-terrorist laws,
regulations, and executive orders.
(vii)    Sponsor agrees that as a condition of any Transfer of any of its direct
or indirect interest in the Company, Hudson and the Executive Committee have the
right to require compliance, in all material respects, with these
representations, warranties and covenants, with respect to any transferee and
any Person who owns or otherwise controls the transferee. Notwithstanding
anything herein to the contrary, the representation and warranty made by Sponsor
in this paragraph shall not be interpreted as meaning or implying that Sponsor
has any right to Transfer any direct or indirect interest in the Company other
than as expressly granted to Sponsor herein.

69

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






(viii)    Sponsor agrees to notify Hudson and the Executive Committee promptly
if Sponsor obtains Knowledge (as defined below) of any material adverse change
with respect to the representations provided herein.
(ix)    Sponsor is a “United States person” for United States federal income tax
purposes.
(x)     To Sponsor’s Knowledge, no representation or warranty made by Sponsor in
this Agreement or any information, statement or certificate furnished by Sponsor
or at Sponsor’s direction pursuant to this Agreement or in connection with the
transactions contemplated hereby, contains any materially untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained therein not materially misleading. To Sponsor’s Knowledge, there is no
material misstatement or omission in the copies of contracts, agreements and
other documents delivered by Sponsor in connection with the transactions
contemplated hereby.
(xi)    Prior to the admission of Pinnacle 1 Sponsor and Pinnacle 2 Sponsor
Affiliate to the Company, Pinnacle 1 Sponsor and Pinnacle 2 Sponsor Affiliate
have not, do not and shall not own any assets other than, respectively, (1) 100%
of the partnership interests in the Pinnacle 1 Joint Venture and (2) 100% of the
membership interests in the Pinnacle 2 Joint Venture.
(c)    In addition to the representations and warranties in Sections 13.01(a)
and 13.01(b), Sponsor represents, warrants, and covenants to Hudson as follows:
(i)    True, correct and complete copies of the RREEF Buyout Documents have been
delivered to Hudson, the same constitute the entire agreement with respect to
the transactions contemplated by the RREEF Buyout Documents and there are no
other agreements in respect thereof, and the RREEF Buyout Documents have not
been modified or amended;
(ii)    Sponsor has all requisite power and authority to enter into the RREEF
Buyout Documents and to consummate the transactions contemplated thereby. The
RREEF Buyout Documents constitute the legal, valid and binding obligation of
Sponsor enforceable against Sponsor in accordance with its terms. No consents or
approvals are required from any governmental authority or other Person, other
than those whose consent has been secured, required of Sponsor to enter into the
RREEF Buyout Documents and the transactions contemplated thereby and all limited
liability company, corporate or partnership action on the part of Sponsor,
necessary for the authorization, execution and delivery of the RREEF Buyout
Documents, has been taken. The execution and delivery of the RREEF Buyout
Documents, and the consummation of the transactions contemplated thereby, do not
conflict with or contravene the provisions of the organizational documents of
Sponsor, or to Sponsor’s Knowledge of RREEF, or any agreement or instrument by
which it or its properties are bound or any law, rule, regulation, order or
decree to which it or its properties are subject.
(iii)    Neither Sponsor nor any Affiliate of Sponsor has engaged or dealt with
any broker or finder in connection with the transactions contemplated by the
RREEF Buyout Documents, the Pinnacle 2 Contribution Agreement or this Agreement
except for Eastdil Secured. Sponsor shall pay a brokerage commissions to Eastdil
Secured in accordance with a separate agreement, and Sponsor shall indemnify,
defend and hold harmless Hudson and the Company from any claims, costs, damages
or liabilities (including attorneys’ fees) arising from any breach of the
foregoing representation or if the

70

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






same shall be based on any statement, representation or agreement by Sponsor or
any Affiliate of Sponsor with respect to the payment of any brokerage
commissions or finder’s fees.
(iv) To Sponsor’s Knowledge, there are no legal actions, suits or similar
proceedings pending, or threatened in writing, against the Pinnacle 1 Property.
(v)    Neither Sponsor, nor, to Sponsor’s Knowledge, the Pinnacle 1 Joint
Venture has received any written condemnation notice from a Governmental Entity
with respect to all or part of the Pinnacle 1 Property and, to Sponsor’s
Knowledge, no Governmental Entity is contemplating condemning or taking all or
any portion of the Pinnacle 1 Property.
(vi)    Except as disclosed in (i) that certain Phase I Report Environmental
Site Assessment dated as of September 21, 2012 and prepared by Global Realty
Services Group, and (ii) that certain Phase I Environmental Site Assessment
Report Project Number 5113.1066.0 dated as of October 25, 2012 and prepared by
Citadel Environmental Services, Inc. , to Sponsor’s Knowledge, all operations or
activities at, on, in, under or about, or use or occupancy of, the Pinnacle 1
Property, or any portion thereof, by Pinnacle 1 Joint Venture and any other
party, at all times have been, in all respects in compliance with all
Environmental Laws, and Pinnacle 1 Joint Venture has not, nor has any prior
owner or prior or current tenant or occupant of the Pinnacle 1 Property, or any
portion thereof, engaged in or permitted any dumping, discharge, disposal,
spillage, use or leakage of Hazardous Materials in violation of Environmental
Law, at, on, in, under or about the Pinnacle 1 Property, or any portion thereof.
To Sponsor’s Knowledge, except as disclosed in the foregoing reports, there is
not present at, on, in, under or about the Pinnacle 1 Property, or any portion
thereof, any Hazardous Materials, underground storage tanks, asbestos, or any
structures, fixtures, equipment or other objects or materials containing
Hazardous Materials or asbestos.
(vii)    Neither Sponsor, nor, to Sponsor’s Knowledge, Pinnacle 1 Joint Venture
has received written notice with respect to the Pinnacle 1 Property from any
Governmental Authority alleging, and neither it nor Pinnacle 1 Joint Venture has
any knowledge of, any material violation of any law, ordinance, rule or
regulation, easement, covenant or restriction encumbering the Pinnacle 1
Property.
(viii)    To Sponsor’s Knowledge, Pinnacle 1 Joint Venture owns all of the
personal property at the Pinnacle 1 Property (other than the personal property
of tenants pursuant to the terms of the Pinnacle 1 Leases) free and clear of all
encumbrances.
(ix)     The rent roll for the Pinnacle 1 Property attached hereto as Exhibit K
(the “Rent Roll”) has been prepared in the ordinary course of business and, to
Sponsor’s Knowledge, is true, correct and complete in all material respects and
accurately represents the subject matter thereof as of the date thereof.
(x)    The Rent Roll sets forth a true, correct and complete list of leases (the
“Pinnacle 1 Leases”) and Sponsor has delivered to Hudson true, correct and
complete copies of the Pinnacle 1 Leases. Except as set forth in the Rent Roll,
neither Sponsor nor, to Sponsor’s Knowledge, Pinnacle 1 Joint Venture has
received or delivered any written notices from or to any of the tenants under
the Pinnacle 1 Leases, asserting that Pinnacle 1 Joint Venture or any such
tenant is in default under any of the Pinnacle 1 Leases (other than defaults
that have been cured). To Sponsor’s Knowledge, no tenant

71

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






has exercised any audit, reconciliation or similar right with respect to, or is
otherwise disputing payment of percentage rent, operating expenses, or similar
CAM charges under the Pinnacle 1 Leases.
(xi)    To Sponsor’s Knowledge, the Schedule attached hereto as Schedule
13.01(c)(xi) sets forth the security deposits, letters of credit and like
documents actually held by Pinnacle 1 Joint Venture and no security deposits
have been applied except as set forth in such Schedule.
(xii)    Sponsor has provided Hudson with a true, correct and complete copy of
that certain Declaration of Reciprocal Easement Agreements made by and between
the predecessor in interest to Pinnacle 1Joint Venture and Pinnacle 2 Sponsor
Affiliate and dated as of November 21, 2003 (the “REA”), and the REA has not
been amended or modified. The REA is in full force and constitutes the entire
agreement regarding cost and maintenance sharing among the Pinnacle 1 Property
and Pinnacle 2 Property. The REA is in full force and effect and all costs
and/or other amounts to be paid by Pinnacle 1 Joint Venture pursuant to the REA
have been paid current. No party to the REA is in default of its obligations
thereunder.
(xiii)    To Sponsor’s Knowledge, Sponsor has provided Hudson with true, correct
and complete copies of all material contracts affecting the Pinnacle 1 Property.
Except for that certain Music Services Agreement with DMX Services dated March
19, 2003, to Sponsor’s Knowledge, no contracts will encumber the Pinnacle 1
Property following the closing of the transactions contemplated hereby which
cannot be terminated upon thirty (30) days’ notice without penalty or other
premium.
(xiv)    No property management or similar agreement with a property manager at
the Pinnacle 1 Property will survive the consummation of the RREEF Buyout and
the contribution of the Pinnacle 1 Property to the Company (other than the
Property Management Agreement) and Sponsor shall cause all such property
management arrangements to be terminated, and to pay all amounts associated
therewith.
(xv)    Pinnacle 1 Joint Venture has no employees, and all employees are
employed by the existing property manager. There are no collective bargaining,
union or other labor agreements affecting the Pinnacle 1 Property.
(xvi)    Except for the rent abatement owed to the tenant known as Warner Music
Group pursuant to the express terms of its Lease, there are no leasing
commissions, brokerage commissions or other tenant improvement costs, tenant
allowance, free rent or other tenant inducements or costs in connection with any
Pinnacle 1 Lease (collectively, “Tenant Costs”) which are due and payable in
connection with the execution or delivery of any Pinnacle 1 Lease, or in
connection with the exercise of any extension, renewal, expansion or extension
right under any Pinnacle 1 Lease which has been exercised as of the date hereof.
There are no leasing commission, brokerage commissions or other Tenant Costs
which will become due and payable in connection with the exercise of any
extension, renewal, expansion or otherwise pursuant to any Pinnacle 1 Lease
after the date hereof. There are no landlord work, landlord base building work
or similar landlord capital expenses (collectively, “Landlord Work Expenses”)
which are outstanding and which may become due and payable following the date
hereof under the Pinnacle 1 Leases. .
(xvii)    Except as may be set forth in the Leases, and except as set forth in
the title policy described in the Escrow Instructions, neither Sponsor nor, to
Sponsor’s Knowledge, Pinnacle 1 Joint Venture has entered into any letter of
intent or other verbal or written agreement for the lease of all or

72

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






any portion of the Pinnacle 1 Property, and, except as may be set forth in the
Pinnacle 1 Leases and the RREEF Buyout Documents, there are no rights of first
offer, rights of first refusal, or similar rights to purchase or occupy all or
any portion of the Pinnacle 1 Property.
(xviii)    Pinnacle 1 Joint Venture is not a foreign person or foreign
corporation, as defined in the Internal Revenue Code of 1986, as amended, or
under any regulations promulgated thereunder.
(xix)Neither Sponsor nor, to Sponsor’s Knowledge, Pinnacle 1 Joint Venture has
commenced, nor is any of the foregoing the subject of, a Bankruptcy Proceeding.
(xx)    The representations and warranties made by Pinnacle 1 Joint Venture to
the title company in the Owner’s Affidavit contemplated by the Escrow
Instructions are true, correct and complete.
(xxi)    The representations and warranties made by Pinnacle 2 Sponsor Affiliate
in the Pinnacle 2 Contribution Agreement are true, correct and complete (subject
to the limitations expressly set forth therein).
(d)    Each Member agrees to indemnify and hold harmless the Company and each
other Member and their officers, directors, shareholders, partners, members,
employees, successors and assigns from and against any and all loss, damage,
liability or expense (including costs and attorneys’ fees) which they may incur
by reason of, or in connection with, any breach of the representations and
warranties made by such Member in Section 13.01(a) and all such representations
and warranties shall survive the execution and delivery of this Agreement and
the termination and dissolution of Sponsor and/or the Company or any other
Member.
(e)    Sponsor agrees to indemnify and hold harmless the Company and each other
Member and their officers, directors, shareholders, partners, members,
employees, successors and assigns from and against any and all loss, damage,
liability or expense (including costs and attorneys’ fees) which they may incur
by reason of, or in connection with, any breach of the representations and
warranties made by Sponsor in Sections 13.01(b) and (c) and all such
representations and warranties shall survive the execution and delivery of this
Agreement and the termination and dissolution of Sponsor and/or the Company or
any other Member; provided, however, that, notwithstanding anything to the
contrary contained in this Agreement, with respect to the representations and
warranties set forth in Section 13.01(c), such representations and warranties
shall survive for a period of one (1) year after the date of this Agreement.


13.02.
TRANSFERABLE DEVELOPMENT RIGHTS/FURTHER ASSURANCES:

(a)    Each Member agrees to execute, acknowledge, deliver, file, record and
publish such further instruments and documents, and do all such other acts and
things as may be required by law, or as may be required to carry out the intent
and purposes of this Agreement. Without limiting the generality of the
foregoing, Sponsor shall, at no material cost to Sponsor, cooperate with Hudson
and/or its Affiliates to provide Hudson access to such factual information
concerning the operation of any Company Property as may be reasonably requested
by Hudson, and in the possession or control of Sponsor or its Affiliates, or its
previous property manager or accountants, to enable Hudson or its Affiliates to
prepare audited

73

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






financial statements as may be required by the Securities and Exchange
Commission (“SEC”). At Hudson’s sole cost and expense, Hudson or its designated
independent or other auditor may audit Sponsor’s (or Sponsor’s previous property
manager’s) operating statements of any Company Property, and Sponsor will
cooperate in the preparation of the audit, including by providing a customary
representations letter to such auditor; provided, however, that the foregoing
obligations of Sponsor under this subsection shall be limited to providing such
information or documentation as may be in the possession of, or reasonably
obtainable by, Sponsor, its property manager or accountants, at no material cost
to Sponsor, and in the format that Sponsor (or its property manager or
accountants) have maintained such information in the ordinary course of its
business.
(b)    The Members acknowledge and agree that, pursuant to the terms of that
certain Development Rights Deed and Agreement, made by and between National
Broadcasting Company, a Delaware corporation, as Grantor, and NBC Plaza, L.P., a
California limited partnership, as Grantee, dated September 26, 1991 and
recorded in the Official Records of the County Recorder for Los Angeles County
as Document Number 91-1534540 (the “Development Rights Deed”), certain
transferable development rights were transferred from the Donor Site (as defined
in the Development Rights Deed) to the Project Site (as defined in the
Development Rights Deed), upon which the Pinnacle 1 Property and Pinnacle 2
Property were constructed (such development rights, collectively, the “TDR”). To
the extent that Hudson determines, in its reasonable discretion, that all or any
portion of the TDR’s are not required for the existing or reasonably foreseeable
access, use, operation or enjoyment of the Pinnacle 1 Property and/or the
Pinnacle 2 Property (such portion of the TDR’s, the “Excess TDR”), then Hudson
shall reasonably cooperate with Sponsor to cause such Excess TDR to be
transferred to a project site unrelated to any Company Property in accordance
with Section 10-1-2017(A)(5)(v) of the Burbank Municipal Code; provided, that
(i) the same shall be at no expense to Hudson, the Company or any Property Owner
LLC, including, without limitation, any TDR fee, impact fee or other fee
required by the City of Burbank or any entitling authority (the “City”) in
connection with the transfer of such Excess TDR, (ii) Hudson shall have the
right to participate, at Hudson’s election, in any hearing or other meeting with
the City and any applications and/or other materials prepared by Sponsor to be
submitted to the City shall be prepared in reasonable consultation with Hudson,
(iii) any approval by the City to transfer such Excess TDR does not result in
any new conditions or restrictions being imposed by the City against the
Pinnacle 1 Property, the Pinnacle 2 Property, the Company and/or any Property
Owner, LLC, and (iv) the transfer of such Excess TDR and all documents and/or
other instruments evidencing and/or implementing such transfer shall have been
approved by any applicable Lender to the extent required pursuant to any then
applicable Loan Documents . For the avoidance of doubt, no failure to achieve
the transfer of any Excess TDR, other than to the extent the same shall
constitute a failure to reasonably cooperate where such efforts are required
pursuant to this Section 13.02, shall constitute a breach or default of any kind
on the part of Hudson under this Agreement.
13.03.
NOTICES:

All notices, demands, consents, approvals, requests or other communications
which any of the parties to this Agreement may desire or be required to give
hereunder (collectively, “Notices”) shall be in writing and shall be given by
(a) personal delivery, (b) facsimile transmission or (c) a reputable overnight
courier service, fees prepaid, addressed as follows:

74

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






If to Hudson to:
Hudson Pacific Properties, Inc.
11601 Wilshire Boulevard., Suite 1600
Los Angeles, CA 90025
Attn: Alex Vouvalides
Facsimile No.: (310) 445-5710
With a copy to:
Hudson Pacific Properties, Inc.
11601 Wilshire Blvd., Suite 1600
Los Angeles, CA 90025
Attn: Chris Barton
Facsimile No.: (310) 445-5710
and a copy to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067
Attn: Jesse Sharf
Facsimile No.: (213) 229-6638
If to Sponsor, to:
Media Center Partners, LLC and/or Media Center Development, LLC
c/o M. David Paul Ventures, LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
Attn: Jeffrey M. Worthe
Facsimile No.: (310) 458-2644

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 13.03. A Notice
sent in compliance with the provisions of this Section 13.03 shall be deemed
given on the date of receipt.
13.04.
GOVERNING LAW:

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed wholly
within that State.
13.05.
ATTORNEY FEES:

If the Company or any Member obtains a judgment against any other Member by
reason of the breach of this Agreement or the failure to comply with the terms
hereof, reasonable attorneys’ fees and costs as fixed by the court shall be
included in such judgment.
13.06.
CAPTIONS:

All titles or captions contained in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision in this
Agreement.
13.07.
PRONOUNS:

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.

75

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






13.08.
SUCCESSORS AND ASSIGNS:

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, legal representatives, heirs, successors and assigns,
and shall inure to the benefit of the parties hereto and, except as otherwise
provided herein, their respective executors, administrators, legal
representatives, heirs, successors and assigns.
13.09.
EXTENSION NOT A WAIVER:

No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the same.
Any extension of time or other indulgence granted to a member hereunder shall
not otherwise alter or affect any power, remedy or right of any other Member or
of the Company, or the obligations of the Member to whom such extension or
indulgence is granted.
13.10.
CREDITORS NOT BENEFITED:

Nothing contained in this Agreement is intended or shall be deemed to benefit
any creditor of the Company or any Member, and no creditor of the Company shall
be entitled to require the Company or the Members to solicit or accept any
Additional Capital Contribution for the Company or to enforce any right which
the Company or any Member may have against any Member under this Agreement or
otherwise or under any guaranty.
13.11.
RECALCULATION OF INTEREST:

If any applicable law is ever judicially interpreted so as to deem any
distribution, contribution, payment or other amount received by any Member or
the Company under this Agreement as interest and so as to render any such amount
in excess of the maximum rate or amount of interest permitted by applicable law,
then it is the express intent of the Members and the Company that all amounts in
excess of the highest lawful rate or amount theretofore collected be credited
against any other distributions, contributions, payments or other amounts to be
paid by the recipient of the excess amount or refunded to the appropriate
Person, and the provisions of this Agreement immediately be deemed reformed,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the payment of the fullest amount
otherwise required hereunder. All sums paid or agreed to be paid that are
judicially determined to be interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the term
of such obligation so that the rate or amount of interest on account of such
obligation does not exceed the maximum rate or amount of interest permitted
under applicable law.
13.12.
SEVERABILITY:

In case any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and other application thereof shall not in any way be affected or
impaired thereby.
13.13.
ENTIRE AGREEMENT:


76

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






This Agreement, together with all exhibits attached hereto, including without
limitation, the Escrow Instructions and the Pinnacle 2 Contribution Agreement,
contains the entire agreement between the parties relating to the subject matter
hereof and all prior agreements relative hereto which are not contained herein
are terminated. Amendments, variations, modifications or changes herein may be
made effective and binding upon the Members by, and only by, the setting forth
of same in a document duly executed by each Member, and any alleged amendment,
variation, modification or change herein which is not so documented shall not be
effective as to any Member.
13.14.
PUBLICITY:

The parties agree that no Member shall issue any press release or otherwise
publicize or disclose the terms of this Agreement or the proposed terms of any
acquisition of the Initial Company Property, without the consent of each of the
other Members, except as such disclosure may be made in the course of normal
reporting practices by any Member to its members, shareholders or partners or as
otherwise required by law.
13.15.
COUNTERPARTS:

This Agreement may be executed in multiple counterparts, each of which shall be
an original but all of which together shall constitute but one and the same
agreement. Electronically transmitted signatures shall serve as the functional
equivalent of manually executed signatures for all purposes.
13.16.
CONFIDENTIALITY:

(a)    The terms of this Agreement, the identity of any person with whom the
Company may be holding discussions with respect to any investment, acquisition,
disposition or other transaction, and all other business, financial or other
information relating directly to the conduct of the business and affairs of the
Company or the relative or absolute rights or interests of any of the Members
(collectively, the “Confidential Information”) that is not already publicly
available or that has not been publicly disclosed pursuant to authorization by
all of the Members is confidential and proprietary information of the Company,
the disclosure of which would cause irreparable harm to the Company and the
Members. Accordingly, each Member represents that it has not and agrees that it
will not, and will direct its shareholders, partners, directors, officers,
agents, advisors and Affiliates not to, disclose to any Person any Confidential
Information or confirm any statement made by third Persons regarding
Confidential Information until the Company has publicly disclosed the
Confidential Information pursuant to authorization by the Executive Committee
and has notified each Member that it has done so; provided, however, that any
Member (or its Affiliates) may disclose such Confidential Information if
required by law (it being specifically understood and agreed that anything set
forth in a registration statement or any other document filed pursuant to law
will be deemed required by law), if necessary for it to perform any of its
duties or obligations hereunder or in any management agreement to which it is a
party covering any Company Property, and to its attorneys and advisors who agree
to maintain a similar confidence.
(b)    Subject to the provisions of Section 13.16(a), each Member agrees not to
disclose any Confidential Information to any Person (other than a Person
(including, without limitation, an attorney or advisor) agreeing to maintain all
Confidential Information in strict confidence or a judge, magistrate or referee
in any action, suit or proceeding relating to or arising out of this Agreement
or otherwise), and to keep confidential all documents (including, without
limitation, responses to discovery requests) containing any Confidential
Information. Each Member hereby consents in advance to any motion for

77

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






any protective order brought by any other Member represented as being intended
by the movant to implement the purposes of this Section 13.16; provided that, if
a Member receives a request to disclose any Confidential Information under the
terms of a valid and effective order issued by a court or governmental agency
and the order was not sought by or on behalf of or consented to by such Member,
then such Member may disclose the Confidential Information to the extent
required if the Member as promptly as practicable (i) notifies each of the other
Members of the existence, terms and circumstances of the order, (ii) consults in
good faith with each of the other Members on the advisability of taking legally
available steps to resist or to narrow the order, and (iii) if disclosure of the
Confidential Information is required, exercises its best efforts to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the portion of the disclosed Confidential Information that any other
Member designates. The cost (including, without limitation, attorneys’ fees and
expenses) of obtaining a protective order covering Confidential Information
designated by such other Member will be borne by the Company.
(c)    The covenants contained in this Section 13.16 will survive the Transfer
of the Interest of any Member and the termination of the Company.
13.17.
VENUE:

Each of the Members consents to the jurisdiction of any court in Wilmington,
Delaware for any action arising out of matters related to this Agreement. Each
of the Members waives the right to commence an action in connection with this
Agreement in any court outside of Wilmington, Delaware.
13.18.
WAIVER OF JURY TRIAL:

EACH OF THE MEMBERS HEREBY WAIVES TRIAL BY JURY IN ANY ACTION ARISING OUT OF
MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.
13.19.
LIMITATION OF LIABILITY:

Except as otherwise expressly provided by Delaware law, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Member shall be obligated personally for any such debt, obligation or liability
of the Company solely by reason of being a Member. Except as otherwise expressly
provided by this Agreement (with respect to liability among Members) or by
Delaware law, the liability of each Member shall be limited to the amount of
Capital Contributions, if any, required to be made by such Member in accordance
with this Agreement, but only when and to the extent the same shall become due
pursuant to the provisions of this Agreement.
13.20.
ATTORNEY REPRESENTATION:

Each Member hereby acknowledges and agrees that: (i) in the negotiation and
preparation of this Agreement and with respect to the matters contemplated
hereby Hudson has been independently represented by the law firm of Gibson, Dunn
& Crutcher LLP (“Gibson Dunn”) and Sponsor has been independently represented by
the law firm of Skadden Arps Slate Meagher & Flom LLP; (ii) Gibson Dunn has
represented both Hudson and Affiliates (including, without limitation, HPP) in
other related and unrelated matters; (iii) each Member hereby waives any
potential conflict of interest resulting from

78

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------






Gibson Dunn’s representation of Hudson and Hudson’s Affiliates with respect to
this Agreement and the Company with respect to other related and unrelated
matters; and (iv) Sponsor agrees and acknowledges that in the event of a default
on the part of Sponsor under this Agreement, Gibson Dunn shall be free to
represent the Company, Hudson and Hudson’s Affiliates in the enforcement of this
Agreement.
13.21
LIMITATION ON USE OF NAME:

Notwithstanding anything contained in this Agreement or otherwise to the
contrary, Sponsor agrees that neither it nor any of its Affiliates, agents, or
representatives is granted a license to use or shall use the name of Hudson or
any of Hudson’s Affiliates under any circumstances whatsoever, without the prior
written consent of Hudson. Without the prior written consent of Hudson, the name
“Hudson Pacific Properties” may not be used or appear in any press release or
any marketing materials of the Company.
13.22
1031 EXCHANGE:

Notwithstanding anything to the contrary contained in this Agreement, in
connection with the acquisition of any Company Property, any Member may elect by
notice to the other Members to cause the Company (or any applicable Property
Owner LLC) to effect a tax-deferred exchange (each, an “Exchange”) in accordance
with Section 1031 of the Internal Revenue code of 1986, as amended, which
Exchange will involve an exchange of another property or properties, and any
Company Property, so long as (a) same does not postpone any closing date for any
acquisition, or any closing date for any Loan, (b) the Company and the other
Members shall not incur any cost, expense or liability in connection with such
Exchange, (c) the Member electing to cause the Company to effect an Exchange
shall indemnify, defend and hold the Company and the other Members harmless from
and against any and all cost, loss, liability and expenses arising out of or in
connection with such Exchange, (d) such Exchange is carried out in accordance
with all applicable laws and all documentation concerning the Exchange shall be
reasonably satisfactory to the Company and the other Members, (e) such Exchange
does not adversely affect the Company or the other Members in any material
respect, regarding the terms and conditions of the applicable transaction, and
(f) such Exchange does not have an adverse effect on title to the applicable
Company Property. The Company and the other Members shall use commercially
reasonable efforts to accommodate an electing Member in effecting the Exchanges
subject to the terms of this Section 13.22.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.
[SIGNATURE PAGE FOLLOWS]



79

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------












SPONSOR:


MEDIA CENTER PARTNERS, LLC,
a California limited liability company


By:    /s/ Jeffery M. Worthe___________________
Name:    Jeffery M. Worthe
Its:    Vice President








HUDSON:


HUDSON JW, LLC,
a Delaware limited liability company


By:    Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member


By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner


By:    __/s/ Mark T. Lammas________
Name:    Mark T. Lammas    
Its:     Chief Financial Officer












--------------------------------------------------------------------------------






Joinder:
M. David Paul Ventures, LLC, a California limited liability company (“MDP
Ventures”) joins in the execution of this Agreement solely for the purpose of
(i) guaranteeing Sponsor’s obligations under Sections 4.02(e) and 4.06 and
Sponsor’s obligations to indemnify the Company, Hudson or any Affiliate thereof
for any costs, expenses, losses, claims, liabilities, damages or judgments
incurred or suffered as a result of Sponsor’s breach of the representations and
warranties set forth in Section 13.01(c), (ii) making the covenants to provide
guarantees and indemnities specified in and in accordance with the terms of
Section 4.05, and (iii) agreeing to the waivers enumerated below. Each of
Pinnacle 1 Sponsor and Pinnacle 2 Sponsor, following its admission to the
Company pursuant to the terms of the Agreement to which this Joinder is annexed,
join in the execution of this Agreement for purpose of agreeing to the waivers
enumerated below. TO THE EXTENT THAT MDP VENTURES IS DEEMED TO BE A GUARANTOR OR
SURETY OF SPONSOR, THEN THE WAIVERS SET FORTH BELOW SHALL APPLY. With respect to
the undersigned’s obligations under any portion of this Agreement, each of the
undersigned is referred to herein as an “Obligated Party” and collectively, the
“Obligated Parties.”
Each of the Obligated Parties waives any defense arising out of the absence,
impairment or loss of any right of reimbursement, contribution or subrogation or
any other right or remedy of any or all of the Obligated Parties against the
other. Each of the Obligated Parties waives any defense arising by reason of any
disability or other defense of any of the other Obligated Parties or any other
Person whose action or actions results in a For Cause event. Each of the
Obligated Parties respectively waives any defense arising by reason of the
cessation from any cause whatsoever (including, without limitation, any
intervention or omission by the Company or Hudson) of the liability, either in
whole or in part, of the other to the Company or Hudson for the obligations set
forth herein. Each of the Obligated Parties expressly acknowledges that each of
them will be and remain fully liable for its respective obligations set forth
herein even if, as a result of any election of remedies by the Company or Hudson
or for any other reason, any rights of reimbursement, contribution or
subrogation on the part of any or all of the Obligated Parties, against the
other has been destroyed or impaired. Each of the Obligated Parties expressly
acknowledges that it, and each of the other Obligated Parties, could, in the
absence of the waivers and agreements set forth herein, have one or more
defenses to or otherwise be exonerated from the obligations set forth herein as
a result of any such election of remedies by the Company or Hudson, and each of
the Obligated Parties hereby knowingly, expressly and irrevocably waives each
and every such defense to its respective liability hereunder, and expressly
acknowledges the reliance hereon of the Company and Hudson. Each of the
Obligated Parties respectively assumes the responsibility for being and keeping
itself informed of the financial condition of the other and of all other
circumstances bearing upon the risk of nonpayment or nonperformance of the
obligations set forth herein which diligent inquiry would reveal, and agrees
that neither the Company nor Hudson shall have any duty to advise any or all of
the Obligated Parties of information known to the Company or Hudson regarding
such condition or any such circumstances. Each of the Obligated Parties
irrevocably and unconditionally waives any and all rights of subrogation,
indemnity, contribution or reimbursement, and any and all benefits of and rights
to enforce any power, right or remedy that the Company or Hudson may now or
hereafter have in respect of the obligations set forth herein against the other
Obligated Parties, any other obligor upon any of the obligations covered herein,
any and all benefits of and rights to participate in any collateral, whether
real or personal property, now or hereafter held by the Company or Hudson,




--------------------------------------------------------------------------------






and any and all other rights and claims (as defined in the Bankruptcy Code) any
or all of the Obligated Parties have against the other Obligated Parties upon or
in respect of the obligations set forth herein, under applicable law or
otherwise, at law or in equity, by reason hereof, unless and until the
obligations set forth herein shall have been indefeasibly paid and performed in
full.
Without limiting the generality of the foregoing, each of the Obligated Parties
hereby waives: (a) any defense based upon any legal disability or other defense
of any other Obligated Party or any other Person, or by reason of the cessation
or limitation of the liability of any other Obligated Party from any cause;
(b) any defense based upon any lack of authority of the officers, directors,
partners or agents acting or purporting to act on behalf of any Obligated Party
or any principal of Sponsor or any defect in the formation of Sponsor or any
principal of Sponsor; (c) any defense based upon the application by any
Obligated Party of funds for purposes other than the purposes represented by
such Obligated Party or intended or understood by such Obligated Party; (d) any
and all rights and defenses arising out of an election of remedies by Hudson,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed such Obligated
Party’s rights of subrogation and reimbursement against any other Obligated
Party by the operation of Section 580d of the California Code of Civil Procedure
or otherwise; (e) any defense based upon Hudson’s failure to disclose to such
Obligated Party any information concerning any other Obligated Party’s or
Sponsor’s financial condition or any other circumstances bearing on any other
Obligated Party’s or Sponsor’s ability to pay all sums payable by it to Hudson;
(f) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal; (g) any defense based upon
Hudson’s election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111(b)(2) of the Federal Bankruptcy Code or
any successor statute; (h) any defense based upon any borrowing or any grant of
a security interest under Section 364 of the Federal Bankruptcy Code; (i) until
such Obligated Party’s obligations hereunder are performed in full, any right of
subrogation, any right to enforce any remedy which Hudson may have against any
other Obligated Party or Sponsor and any right to participate in, or benefit
from, any security now or hereafter held by Hudson; (j) presentment, demand,
protest and notice of any kind; and (k) the benefit of any statute of
limitations affecting the liability of such Obligated Party hereunder or the
enforcement hereof. Each Obligated Party further waives any and all rights and
defenses that such Obligated Party may have because the Sponsor or any other
Obligated Party’s obligations may, in the future, be secured by real property;
this means, among other things, that: (i) Hudson may collect from such Obligated
Party without first foreclosing on any real or personal property collateral
pledged by Sponsor or any other Obligated Party; (ii) if Hudson forecloses on
any real property collateral pledged by Sponsor or any other Obligated Party,
then (A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Hudson may collect from such Obligated Party even
if Hudson, by foreclosing on the real property collateral, has destroyed any
right such Obligated Party may have to collect from the Sponsor or any other
Obligated Party. The foregoing sentence is an unconditional and irrevocable
waiver of any rights and defenses such Obligated Party may have because the
Sponsor’s debt may be or may in the future be secured by real property. These
rights and defenses being waived by such Obligated Party include, but are not
limited to (i) any rights or defenses based upon Section 580a, 580b, 580d or 726
of the California Code of Civil Procedure, (ii) to the extent permitted by law
any and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution until the
obligations of Sponsor hereunder are fully discharged, which might otherwise be
available to such Obligated Party under




--------------------------------------------------------------------------------






California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or under
California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or any of
such sections. Without limitation, none of the Obligated Parties shall exercise
any voting rights, shall file any claim or participate or appear in any
bankruptcy or insolvency case involving the other with respect to the
obligations set forth herein whether or not such obligations shall have been
paid and performed in full.




IN WITNESS WHEREOF, each of the undersigned has executed this Joinder as of the
date and year first written above.




--------------------------------------------------------------------------------










M. DAVID PAUL VENTURES, LLC,
a California limited liability company


By:    ___/s/ Jeffery M. Worthe__________________
Name:    Jeffery M. Worthe
Its:    Manager




    




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------




SCHEDULE A


INITIAL CAPITAL CONTRIBUTIONS








Member


Initial Capital Contribution




Hudson




$83,037,717.88


Sponsor




$1,478,130.61




101398824.1



--------------------------------------------------------------------------------




SCHEDULE 4.05
PINNACLE 1 LOAN DOCUMENTS


1.
Loan Agreement, dated as of November __, 2012, between Pinnacle 1 Lender and
Pinnacle 1 Property Owner.

2.
Promissory Note, dated as of November __, 2012, made by Pinnacle 1 Property
Owner in favor of Pinnacle 1 Lender.

3.
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing,
dated as of November __, 2012, by Pinnacle 1 Property Owner, as grantor, to
Chicago Title Company, a California corporation, as trustee, for the benefit of
Pinnacle 1 Lender.

4.
Assignment of Leases and Rents, dated as of November __, 2012, from Pinnacle 1
Property Owner, as assignor, to Pinnacle 1 Lender, as assignee,

5.
Environmental Indemnity Agreement (Unsecured), dated as of November __, 2012, by
Pinnacle 1Property Owner, Hudson LP, MDP Ventures, Pinnacle 1 Sponsor as
Guarantor, in favor of Pinnacle 1 Lender.

6.
Assignment of Management Agreement and Subordination of Management Fees, dated
as of November __, 2012, by the Company to Lender, and consented and agreed to
by Property Manager.

7.
Guaranty of Recourse Obligations (Unsecured), dated as of November __, 2012, by
Hudson LP, MDP Ventures and Pinnacle 1 Sponsor , for the benefit of Lender.

8.
Deposit Account Control Agreement, dated as of November __, 2012, by and among
the Pinnacle 1 Property Owner, Pinnacle 1 Lender, and Wells Fargo Bank, National
Association.

9.
Deposit Account Agreement, dated as of November __, 2012, by and among Wells
Fargo Bank, National Association, Pinnacle 1 Property Owner and Pinnacle 1
Lender.







PINNACLE 2 LOAN DOCUMENTS


1.     Loan Agreement, dated as of August 18, 2006, between Greenwich Capital
Financial Products, Inc., a Delaware corporation, as lender, and 3300 West
Olive, LLC, a Delaware limited liability company, as borrower.
2. Promissory Note, dated as of August 18, 2006, made by 3300 West Olive, LLC, a
Delaware limited liability company, as maker, in favor of Greenwich Capital
Financial Products, Inc., a Delaware corporation, as holder.
3. Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of August 18, 2006, by 3300 West Olive, LLC, a Delaware limited
liability company, as Trustor, to Chicago Title Company, a California
corporation, as Trustee, for the benefit of Greenwich Capital Financial
Products, Inc., a Delaware Corporation, as Beneficiary.
4. Assignment of Leases and Rents, dated as of August 18, 2006, between 3300
West Olive, LLC, as Assignor, and Greenwich Capital Financial Products, Inc., a
Delaware corporation, as Assignee.




--------------------------------------------------------------------------------




5. Collateral Assignment of Contracts, Licenses, Permits, Agreements,
Warranties, and Approvals, dated as of August 18, 2006, by 3300 West Olive, LLC,
a Delaware limited liability company, as Borrower, to Greenwich Capital
Financial Products, Inc., a Delaware corporation, as Lender.
6. Environmental Indemnity Agreement, dated as of August 18, 2006, by 3300 West
Olive, LLC, a Delaware limited liability company, as Indemnitor, in favor of
Greenwich Capital Financial Products, Inc., a Delaware corporation, as
Indemnitee.
7. Guaranty of Recourse Obligations and Limited Payment Guaranty, dated as of
August 18, 2006, made by M. David Paul Development LLC, as guarantor, in favor
of Greenwich Capital Financial Products, Inc., a Delaware corporation.
8. Consent and Agreement of Property Manager and Subordination of Property
Management Agreement, dated as of August 18, 2006, made by The Worthe Real
Estate Group, Inc., a California corporation, as Manager, for the benefit of
Greenwich Capital Financial Products, Inc., a Delaware corporation, as Lender,
and consented to by 3300 West Olive, LLC, a Delaware limited liability company,
as Borrower.
9. Deposit Account Control Agreement (Lockbox – With Activation), dated as of
August 18, 2006, by and among 3300 West Olive, LLC, Greenwich Capital Financial
Products, Inc., and Bank of America, N.A.
10. UCC Financing Statement, listing 3300 West Olive, LLC, as Debtor, and
Greenwich Capital Financial Products, Inc., as Secured Party.
 




--------------------------------------------------------------------------------






EXHIBIT A
PINNACLE 1 PROPERTY DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 17 TO 19 INCLUSIVE, 48 TO 64 INCLUSIVE AND PORTIONS OF LOTS 15, 16, 20, 21,
45, 46, 47, 65, 66 AND THAT PORTION OF VACATED LIMA STREET, ALL IN TRACT NO.
7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER
MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY, DESCRIBED AS A WHOLE AS FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF SAID LOTS 57 TO 64 INCLUSIVE TO AND ALONG THE
NORTHWESTERLY LINE OF PARCEL 12 OF THE RELINQUISHMENT DEED RECORDED NOVEMBER 18,
1964 AS INSTRUMENT NUMBER 5197 OF OFFICIAL RECORDS IN THE OFFICE OF SAID COUNTY
RECORDER, SOUTH 22° 59' 37" EAST 611.34 FEET; THENCE CONTINUING ALONG THE
SOUTHWESTERLY LINE OF SAID PARCEL 12, SOUTH 11° 37' 43" EAST 16.92 FEET TO THE
BEGINNING OF A TANGENT CURVE CONCAVE SOUTHWESTERLY AND HAVING A RADIUS OF 272.00
FEET, SOUTHERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 17° 22' 48" AN ARC
DISTANCE OF 82.51 FEET TO THE SOUTHWESTERLY CORNER OF SAID PARCEL 12, SAID
CORNER BEING IN THE NORTHEASTERLY LINE OF THE I-134 (VENTURA) FREEWAY; THENCE
NORTHWESTERLY ALONG SAID NORTHEASTERLY LINE THROUGH ITS VARIOUS DEEDS, NORTH 69°
30' 15" WEST 142.73 FEET, NORTH 69° 35' 04" WEST 69.76 FEET, NORTH 72° 39' 12"
WEST 110.70 FEET TO THE NORTHEASTERLY LINE OF VACATED LIMA STREET; THENCE ALONG
SAID NORTH EASTERLY LINE, NORTH 22° 59' 10" WEST 1.52 FEET TO THE SOUTHWESTERLY
LINE OF PARCEL 11 OF SAID RELINQUISHMENT DEED; THENCE ALONG SAID LINE, NORTH 71°
43' 21" WEST 79.82 FEET TO THE SOUTHWESTERLY LINE OF SAID VACATED LIMA STREET;
THENCE ALONG SAID SOUTHWESTERLY LINE, NORTH 22° 59' 10" WEST 0.22 FEET TO SAID
NORTHEASTERLY LINE OF THE I‑134 (VENTURA) FREEWAY; THENCE CONTINUING ALONG SAID
NORTHEASTERLY LINE, NORTH 76° 44' 20" WEST 15.58 FEET, NORTH 77° 29' 18" WEST
150.46 FEET TO THE NORTHWESTERLY CORNER OF SAID LOT 20; THENCE CONTINUING ALONG
SAID NORTHEASTERLY LINE OF SAID FREEWAY, NORTH 63° 12' 07" WEST 4.16 FEET, NORTH
57° 21' 13" WEST 21.44 FEET, NORTH 74° 53' 41" WEST 38.46 FEET TO A POINT IN THE
SOUTHWESTERLY LINE OF SAID LOT 16, AND ALONG SAID LINE, SOUTH 23° 00' 49" EAST
0.21 FEET AND CONTINUING ALONG THE SOUTHEASTERLY LINE OF SAID FREEWAY, NORTH 74°
01' 44" WEST 22.11 FEET TO A POINT IN THE SOUTHEASTERLY LINE OF THE
NORTHWESTERLY 10.00 FEET OF SAID LOT 15; THENCE ALONG SAID SOUTHEASTERLY LINE,
NORTH 40° 10' 20" EAST 19.26




--------------------------------------------------------------------------------




FEET TO SAID SOUTHWESTERLY LINE OF LOT 16; THENCE ALONG SAID LINE, NORTH 23° 00'
49" WEST 11.20 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 16; THENCE ALONG THE
NORTHWESTERLY LINES OF LOTS 16, 17, 18 AND 19, NORTH 40° 10' 20" EAST 201.89
FEET TO THE MOST NORTHERLY CORNER OF SAID LOT 19; THENCE ALONG THE NORTHEASTERLY
LINE OF SAID LOT 19, SOUTH 22° 59' 10" EAST 11.21 FEET TO THE NORTHWESTERLY LINE
OF SAID VACATED LIMA STREET; THENCE ALONG SAID LINE NORTH 40° 10' 20" EAST 67.25
FEET TO THE SOUTHWESTERLY LINE OF SAID LOT 52; THENCE ALONG SAID LINE, NORTH 22°
59' 10" WEST 11.21 FEET TO THE MOST WESTERLY CORNER OF SAID LOT 52; THENCE ALONG
THE NORTHWESTERLY LINES OF SAID LOTS 52 THROUGH 57, NORTH 40° 10' 20" EAST
302.67 FEET TO THE POINT OF BEGINNING.
EXCEPT THEREFROM THAT PORTION OF SAID LOTS LYING NORTHEASTERLY OF THE FOLLOWING
DESCRIBED LINE:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59' 37" EAST 484.22
FEET TO THE TRUE POINT OF BEGINNING; THENCE NORTH 70° 36' 36" WEST 148.83 FEET;
THENCE NORTH 22° 51' 36" WEST 21.56 FEET; THENCE NORTH 70° 36' 36" WEST 88.37
FEET; THENCE NORTH 22° 51' 36" WEST 106.22 FEET; THENCE NORTH 70° 36' 36" WEST
103.14 FEET TO THE NORTHWESTERLY LINE OF SAID LOT 52.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 1 ON THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED "DEVELOPMENT RIGHTS
DEED AND AGREEMENT", BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION ("GRANTOR"), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
("GRANTEE"), AND CITY OF BURBANK, A MUNICIPAL CORPORATION ("CITY"), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED "FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED
DEVELOPMENT 89-6" DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS
INSTRUMENT NO. 97-596882.




--------------------------------------------------------------------------------




PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN "AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-448




--------------------------------------------------------------------------------




EXHIBIT B
FINANCING GUIDELINES


1.    Maximum LTV:    60%
2.    Recourse:        Non-recourse except for customary “bad boy” carveouts.
3.    Collateral:        To be limited to the real property and improvements
                            constituting the applicable Project (and only
subject Project,                         excluding, by way of example and not
limitation, any cross-                        collateralization of Projects or
any pledge of membership                         interests).
4.    Interest Rate:        Fixed or variable, depending on market conditions at
the time                         of financing.
5.    Amortization:        Interest Only
6.    Prepayment:        Customary prepayment structures for fixed or variable
rate                         debt at the time of financing.
7.    Transfers:        Loan must allow direct and indirect transfers of (1)
interest in                         and by Hudson, and (2) by and among Hudson
and Sponsor,                         as provided for in the LLC Agreement to
which this Exhibit                         B is annexed from time to time (by
way of example, and not                         limitation, any rights following
a For Cause Event or in                         connection with any buy/sell,
ROFO, redemption or similar                         mechanism).






--------------------------------------------------------------------------------




EXHIBIT C
PINNACLE 2 CONTRIBUTION AGREEMENT




--------------------------------------------------------------------------------




EXHIBIT D
PINNACLE 2 PROPERTY DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
LOTS 55 TO 59 INCLUSIVE AND PORTIONS OF LOTS 50 TO 54 INCLUSIVE AND LOTS 60 TO
62 INCLUSIVE OF TRACT NO. 7553, IN THE CITY OF BURBANK, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 99 PAGES 16 AND 17 OF MAPS, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY DESCRIBED AS A WHOLE AS
FOLLOWS:
BEGINNING AT THE MOST NORTHERLY CORNER OF SAID LOT 57; THENCE ALONG THE
NORTHEASTERLY LINES OF LOTS 57 TO 62 INCLUSIVE, SOUTH 22° 59' 37" EAST 484.22
FEET; THENCE NORTH 70° 36' 36" WEST 148.83 FEET; THENCE NORTH 22° 51' 36" WEST
21.56 FEET; THENCE NORTH 70° 36' 36" WEST 88.37 FEET; THENCE NORTH 22° 51' 36"
WEST 106.22 FEET; THENCE NORTH 70° 36' 36" WEST 103.14 FEET TO THE NORTHWESTERLY
LINE OF SAID LOT 52; THENCE ALONG SAID NORTHWESTERLY LINE AND THE NORTHWESTERLY
LINES OF LOTS 53 THROUGH 57 TO THE POINT OF BEGINNING.
EXCEPT THEREFROM ALL MINERALS, OIL, GASES AND OTHER HYDROCARBONS BY WHATSOEVER
NAME KNOWN THAT MAY BE WITHIN OR UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED,
WITHOUT, HOWEVER, THE RIGHT TO DRILL, DIG OR MINE THROUGH THE SURFACE THEREOF,
AS RESERVED IN THE DEEDS RECORDED DECEMBER 3, 1965 AS INSTRUMENT NO. 4248, MARCH
11, 1964 AS INSTRUMENT NO. 3500 AND JUNE 23, 1964 AS INSTRUMENT NO. 2275.
SAID LAND IS SHOWN AS PROPOSED PARCEL 2 OF THAT CERTAIN CERTIFICATE OF
COMPLIANCE RECORDED MAY 22, 2001 AS INSTRUMENT NO. 01-868383.
PARCEL 2:
ALL RIGHTS AND BENEFITS OF THAT CERTAIN DOCUMENT ENTITLED "DEVELOPMENT RIGHTS
DEED AND AGREEMENT", BY AND BETWEEN NATIONAL BROADCASTING COMPANY, A DELAWARE
CORPORATION ("GRANTOR"), NBC PLAZA L.P., A CALIFORNIA LIMITED PARTNERSHIP
("GRANTEE"), AND CITY OF BURBANK, A MUNICIPAL CORPORATION ("CITY"), AS RECORDED
SEPTEMBER 27, 1991 AS INSTRUMENT NO. 91-1534540 AND MODIFIED BY A DOCUMENT
ENTITLED "FIRST AMENDMENT TO DEVELOPMENT AGREEMENT FOR THE OLIVE-CALIFORNIA
PROJECT (PREVIOUSLY CALLED THE NBC PLAZA PROJECT) AMENDMENT TO PLANNED
DEVELOPMENT 89-6" DATED DECEMBER 20, 1996 AND RECORDED APRIL 21, 1997 AS
INSTRUMENT NO. 97-596882.




--------------------------------------------------------------------------------




PARCEL 3:
NON-EXCLUSIVE EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS FOR PEDESTRIAN
AND VEHICULAR INGRESS AND EGRESS, AS CREATED BY THAT CERTAIN "AGREEMENT FOR
GRANT OF EASEMENTS AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS
RECORDED IN THE OFFICIAL RECORDS ON NOVEMBER 24, 2003 AS INSTRUMENT NO.
03-3535733 ON, OVER, ACROSS AND THROUGH THOSE PORTIONS OF THE LAND SHOWN AS
PROPOSED PARCEL 1 OF THAT CERTAIN CERTIFICATE OF COMPLIANCE RECORDED MAY 22,
2001 AS INSTRUMENT NO. 01-868383.
Assessor’s Parcel Number: 2483-023-452






--------------------------------------------------------------------------------




EXHIBIT E
RREEF BUYOUT DOCUMENTS




--------------------------------------------------------------------------------




AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
DB REAL ESTATE THE PINNACLE L.P.
Made and Entered into
As of November __, 2003






--------------------------------------------------------------------------------




7.9.    Sale Right.
(a)    DBRE Sale Right. DBRE shall have the right to exercise the sale right
described in this Section 7.9 at any time after the date hereof. If DBRE desires
to invoke the provisions of this Section 7.9, DBRE shall deliver to the other
Partners written notice that DBRE desires to cause the Partnership to pursue the
sale of the Property and invoke the provisions of this Section 7.9 (the “Sale
Notice”). The Sale Notice shall set forth a price (the “Proposed Sale Price”),
which shall be all cash, at which DBRE would be willing to sell the Property, in
an “as is” condition (including no representations, warranties, indemnifications
or guaranties by or from the Partnership (or the Partners) in favor of the
prospective buyer relating to the condition of the Property, or the nature or
quality of construction of any improveme    nts thereon) taking into account the
cost of any transfer and recordation taxes, real estate commissions, attorney’s
fees, post-closing obligations, loan prepayment fees and charges and other
closing costs to be paid by the Partnership (the “Seller Transaction Costs” The
amount of cash proceeds distributable to a Partner pursuant to Section 10.3
hereof upon the sale of the Property at the Proposed Sale Price and the closing
of the transactions described in the Sale Notice, after payment of (a) all debts
and liabilities of the Partnership not to be assumed by a purchaser and (b) the
Seller Transaction Costs, is herein referred to as the “Net Equity”. The Sale
Notice shall constitute (i) a notice by DBRE to cause the Partnership to sell
the Property pursuant to a transaction that will generate Net Equity
distributable to the MDP Partner Group in an amount not less than ninety-seven
percent (97%) of the Net Equity distributable to the MDP Partner Group pursuant
to the transaction described in the Sale Notice (“97% of the Net Equity”), and,
in the alternative, (ii) an irrevocable Offer by the DBRE Partner Group to sell
its entire interest (and to cause the General Partner to sell its interest) in
the Partnership (“DB Partner Group Interest”) to the MDP Partner Group for an
aggregate price (the “DB Partner Payment”) equal to the Net Equity distributable
to the DB Partner Group pursuant to the transaction described in the Sale Notice
(but for purposes of determining the deduction for Seller Transaction Costs in
calculating the DB Partner Payment, only the Seller Transaction Costs to be
actually incurred in connection with such sale of the DB Partner Group Interest
to the MDP Partner Group shall be deducted). If DBRE invokes the sale right
described in this Section 7.9, the provisions of this Section 7.9 shall control
and be binding on the Partners and, if the Property is sold to a third party
pursuant to the procedure described in Section 7.9(b) hereof, such a sale of the
Property shall not require the approval of the General Partner or any other
Limited Partner hereof and the General Partner, at the direction of DBRE, will
enter into a contract on behalf of the Partnership to effect such a sale of the
Property and will close and consummate such sale.
(b)    Election. Upon receipt of the Sale Notice, the MDP Partner Group shall
elect either (i) to approve, authorize and permit the Property to be sold
pursuant to a transaction that will generate at least 97% of the Net Equity or
(ii) to purchase the DB Partner Group Interest at a price equal to the DB
Partner Payment and on the terms set forth in the Sale Notice. The MDP Partner
Group shall give notice of its election hereunder to DBRE within thirty (30)
days after the MDP Partner Group’s receipt of the Sale Notice; provided,
however, that in the event the MDP Partner Group shall fail to give DBRE notice
of its election within such thirty (30) day period, the MDP Partner Group shall
be conclusively deemed to have elected that the Property be




--------------------------------------------------------------------------------




sold as provided in clause (i) of this Section 7.9(6). In the event the MDP
Partner Group elects or is deemed to have elected so to permit the Property to
be sold, DBRE shall have nine (9) months (commencing with the date upon which
DBRE receives such written election or the date it is deemed to have occurred)
to market the Property on terms which would generate at least 97% of the Net
Equity. If within such nine (9) month period, the Partnership shall receive a
bona fide all cash written offer from a buyer to purchase the Property (which
may include assumption by the prospective buyer of the debt then encumbering the
Property, provided such assumption is allowable under the terms of such debt and
related security) which the DB Partner Group desires to accept (a “Purchase
Offer”) pursuant to a transaction that will generate at least 97% of the Net
Equity and close within 120 days after the date of the Purchase Offer, then, at
the direction of DBRE, the General Partner, on behalf of the Partnership, shall
accept such Purchase Offer and the sale of the Property shall thereafter be
closed in accordance with the terms of such Purchase Offer. The closing of such
a sale of the Property shall take place at such time, date and place, and on
such terms, as are agreed between DBRE and the buyer, subject to the provisions
of this Section 7.9; provided, however, that so long as the transaction will
generate at least 97% of the Net Equity, the DB Partner Group will not be
required to submit a new Sale Notice to the MDP Partner Group in the event such
terms include representations, warranties, guaranties or indemnities regarding
the condition of the Property or the nature or quality of construction thereof
as described in Section 7.9(a). Notwithstanding the foregoing, the DB Partner
Group will be required to submit a new Sale Notice if any of the aforementioned
agreed upon terms between DBRE and the buyer include direct or indirect income
guaranties or indemnifications which will benefit the buyer to a greater extent
than that which is described in the then existing Sale Notice. If the Property
is sold pursuant to a Sale Notice, the Partnership shall pay all Seller
Transaction Costs required to be paid by the Partnership as the seller pursuant
to such transaction,
(c)    Expiration. If (i) the Partnership shall not receive a Purchase Offer
which DBRE desires to accept within said nine (9) month period after the MDP
Partner Group’s election or deemed election to sell the Property or (ii) the
sale of the Property pursuant to a Purchase Offer fails to close in accordance
with its terms, then the Sale Notice shall be deemed to be ineffective, and the
Partners shall thereupon be subject to all the provisions of this Section 7.9 as
if no Sale Notice had been given; provided, however, DBRE shall have the right
to subsequently invoke the sale right provisions of this Section 7.9.
(d)    Earnest Money. If the MDP Partner Group elects to purchase the DB Partner
Group Interest pursuant to clause (ii) of Section 7.9(b), then, as a condition
to the effectiveness of such election, the MDP Partner Group shall be required
to deposit in escrow with a title insurance company (“Escrow Holder”) reasonably
acceptable to DBRE, within ten (10) Business Days after the date the MDP Partner
Group makes such election, a cash earnest money deposit of four percent (4%) of
the DB Partner Payment (but in no event greater than $1 million) payable to the
Escrow Holder. On the Partner Closing Date (as hereafter defined), subject to
the conditions to closing, such earnest money, together with all interest earned
thereon, shall be paid by the Escrow Holder to the DB Partner Group and such
amount shall be credited against the DB Partner Payment.




--------------------------------------------------------------------------------




(e)    Partner Closing. If the MDP Partner Group elects to purchase the DB
Partner Group Interest pursuant to Section 7.9(b) hereof, then the sale of the
DB Partner Group Interest and the withdrawal of the DB Partner Group from the
Partnership shall be closed and consummated through Escrow Holder on the date
(the “Partner Closing Date”) designated by the MDP Partner Group in a notice to
the DB Partner Group, which date shall be within one hundred twenty (120) days
after the election made by the MD? Partner Group. Effective as of the Partner
Closing Date, (i) the Partners in the DB Partner Group shall release any and all
claims (of any nature whatsoever) against the Partnership and the Partners, (ii)
the Partnership and the Partners in the MDP Partner Group shall release any and
all claims (of any nature whatsoever) against the Partners in the DB Partner
Group arising from and after the Partner Closing Date, (iii) the Partners in the
DB Partner Group shall cease to be a Partners of the Partnership and (iv) the
provisions of this Section 7.9(e) shall apply. The balance of the DB Partner
Payment, after credit for the earnest money deposited with the Escrow Holder,
shall be deposited with the Escrow Holder by the MDP Partner Group in cash on or
prior to the Partner Closing Date. On or prior to the Partner Closing Date, the
Partners in the DB Partner Group shall execute, seal, swear to and deliver for
and on their behalf all assignment and other documents that may be necessary or
appropriate, in the reasonable opinion of counsel to the MDP Partner Group, to
transfer the DB Partner Group Interest to the MDP Partner Group free and clear
of all liens and encumbrances, provided that an Affiliate of the MDP Partner
Group (selected by MDP in its sole and absolute discretion) shall agree to
assume the known General Partner’s obligations related to the Partnership, and
the MDP Partner Group shall thereafter indemnify, hold harmless and defend the
DB Partner Group from and against any and all such liabilities accruing from and
after the Partner Closing Date. If the MDP Partner Group purchases the DB
Partner Group Interest pursuant to this Section 7.9, since the Seller
Transaction Costs actually incurred in connection with such transaction shall be
deducted in determining the DB Partner Payment, the Partnership shall pay such
Seller Transaction Costs, Notwithstanding the foregoing, the MDP Partner Group
and DBRE shall each pay the fees and expenses of its own legal counsel incurred
pursuant to the exercise of the sale right described in this Section 7.9;
provided, however, if the Property is sold to a third party pursuant to a Sale
Notice, then the Partnership shall pay the legal fees and expenses incurred in
connection with the sale of the Property,
(f)    Default.
(i)    In the event DBRE defaults in the performance of its obligations under
the sale right procedures described in this Section 7.9, the MDP Partner Group
shall have the right to receive a return of its earnest money deposit or
exercise the remedy of specific performance. DBRE acknowledges that monetary
damages in favor of the MDP Partner Group as a result of DBRE’s default will not
be an adequate remedy to the MDP Partner Group, at law or in equity.
(ii)    IN THE EVENT THE MDP PARTNER GROUP FAILS TO CLOSE THE PURCHASE OF DB
PARTNER GROUP INTEREST BY REASON OF MDP PARTNER GROUP’S DEFAULT UNDER THE SALE
RIGHT PROCEDURES DESCRIBED IN THIS SECTION 7.9, THEN DBRE




--------------------------------------------------------------------------------




SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE RIGHT AND REMEDY FOR MDP PARTNER
GROUP’S DEFAULT, TO BE PAID AND RETAIN THE EARNEST MONEY DEPOSIT DESCRIBED IN
SECTION 7,9(d) HEREOF AS LIQUIDATED DAMAGES FOR SUCH DEFAULT OF THE MDP PARTNER
GROUP. THE PARTNERS ACKNOWLEDGE THE DIFFICULTY OF ESTABLISHING THE ACTUAL
DAMAGES TO DBRE IN THE EVENT OF A DEFAULT BY THE MDP PARTNER GROUP UNDER
THIS SECTION 7.9 AND AGREE THAT THE AMOUNT OF THE EARNEST MONEY DEPOSIT
CONSTITUTES A REASONABLE ESTIMATE OF SUCH DAMAGES AND AN AGREED AMOUNT OF
LIQUIDATED DAMAGES FOR THE DEFAULT OF THE MDP PARTNER GROUP
    
DBRE’s Initials
    
MDP Initials

(g)    Group Allocation. In the event the MDP Partner Group elects to purchase
the DB Partner Group’s Interest, the MDP Partner Group shall acquire the DB
Partner Group Interest (and pay the DB Partner Payment) in proportion to their
respective Percentage Interests in the Partnership or as they may otherwise
agree.
7.10    Depositary Bank Approval. The Partners acknowledge that in accordance
with the KAGG and the KAGG Investment Agreement, the Bank must approve any
Transfer of DBRE’s interest in the Partnership and/or any sale or encumbrance of
the Property. In the event that DBRE is the Transferring Partner pursuant to
Section 7.4 above or issues a Sale Notice pursuant to Section 7.9 above, DBRE
shall be required to obtain the provisional approval of the Bank pursuant to the
KAGG Investment Agreement prior to issuing a ROFO Notice or Sale Notice, as
applicable. MDP understands that in the event MDP elects to acquire the ROFO
Interest or the interest of DBRE for the price and on the terms set forth in
such ROFO Notice or Sale Notice (including, without limitation, the terms of any
assignment and assumption agreement or purchase and sale agreement, as
applicable, that may be included in the ROFO Notice or Sale Notice, as
applicable) the review and final approval of such transaction by the Bank cannot
be arbitrarily withheld and will be limited in scope to confirming that the
final terms of the transaction are not materially different from those for which
provisional approval is granted. However, any material changes to the terms set
forth in such ROFO Notice or Sale Notice will require further Bank approval.










--------------------------------------------------------------------------------




RREEF
Media Center Partners, LLC
c/o M. David Paul Development LLC
233 Wilshire Boulevard, Suite 990
Santa Monica, CA 90401
Attention: M. David Paul
Phone No: 310-393-9653
Fax No: 310-458-2644
(current street address understood to be
100 Wilshire Boulevard Suite 1600:
MDP, please confirm when responding)


2012-06-07
Dear Partners in DB Real Estate The Pinnacle L.P.:
With reference to that certain Amended and Restated Limited Partnership
Agreement (the “LPA”) of DB Real Estate The Pinnacle L.P. (the “Partnership”),
the undersigned, RREEF Investment GmbH, formerly known as DB Real Estate
Investment GmbH (“DBRE”), hereby delivers to you, as the other Partners in the
Partnership, written notice (the “Sale Notice”) as required in Section 7.9 of
the LPA that DBRE desires to cause the Partnership to pursue the sale of the
Property and invoke the provisions of said Section 7.9.
The price (the “Proposed Sale Price”) required to be set forth in the Sale
Notice is $ 212,500,000, and has been determined by DBRE in accordance with the
third sentence of Section 7.9 (a) of the LPA, among other things taking into
account Seller Transaction Costs, as required in that sentence.
As provided in Section 7.9 (a), this Sale Notice shall constitute “(i) a notice
by DBRE to cause the Partnership to sell the Property pursuant to a transaction
that will generate Net Equity [as defined in Section 7.9 (a)] distributable to
the MDP Partner Group [Media Center Partners, LLC] in an amount not less than
ninety-seven percent (97%) of the Net Equity distributable to the MDP Partner
Group pursuant to the transaction described in the Sale Notice (“97% of the Net
Equity”), and, in the alternative, (ii) an irrevocable offer by the DBRE Partner
Group to sell its entire interest (and to cause the General Partner to sell its
interest) in the Partnership (“DB Partner Group Interest”) to the MDP Partner
Group for an aggregate price (the “DB Partner Payment”) equal to the Net Equity
distributable to the DB Partner Group pursuant to the transaction described in
the Sale Notice (but for purposes of determining the deduction for Seller
Transaction Costs in calculating the DB Partner Payment, only the Seller
Transaction Costs to be actually incurred in connection with such sale of the DB
Partner Group Interest to the MDP Partner Group shall be deducted).”




--------------------------------------------------------------------------------




As provided in Section 7.9 (b), Media Center Partners, LLC, as the MDP Partner
Group, has thirty (30) days after its receipt of this Sale Notice to elect by
notice to DBRE either “(i) to approve, authorize and permit the Property to be
sold pursuant to a transaction that will generate at least 97% of the Net Equity
or (ii) to purchase the DB Partner Group Interest at a price equal to the DB
Partner Payment and on the terms set forth in this Sale Notice.”
As you know, with respect to the election or failure to elect by the MDP Partner
Group, the remainder of Section 7.9 and the remainder of the LPA shall apply.
This Sale Notice shall also constitute a notice under Section 14.12 of the LPA
of the change of address for notices to DBRE to the following:
RREEF Investment GmbH
Mainzer Landstrasse 178-190
60327 Frankfurt am Main
Germany
Attention: Martin Scharpey
Phone No: +49 69 71704 6493
Fax No: +49 69 71704 6934
Yours truly,
RREEF Investment GmbH
By:

Name: Dr. Georg Allendorf
Title: Managing Director

By:

Name: Martin Scharpey
Title: Director with Proxy













--------------------------------------------------------------------------------




MEDIA CENTER PARTNERS, LLC
c/o M. David Paul Development LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
July 6, 2012
VIA FAX AND EMAIL
RREEF Investment GmbH
Mainzer Landstrasse 178-190
60327 Frankfurt am Main
Germany
Attention: Martin Scharpey
Phone: +49 69 71704 6493
Fax: +49 69 71704 6934
Email: martin.scharpey@rreef.com
Re:    Pinnacle I — Election Notice
Dear Martin:
Thank you for your letter, dated and received by us on June 7, 2012,
constituting your “Sale Notice” under Section 7.9 of the Amended and Restated
Limited Partnership Agreement of DB Real Estate The Pinnacle L.P., dated
November 2003 (the “LPA”), among Media Center Partners, LLC (“MDP”), RREEF
Investment GmbH (formerly known as DB Real Estate Investment GmbH), and The
Pinnacle General Partner Corp. All capitalized terms used and not otherwise
defined herein shall have the meanings set forth for the same in the LPA.
Please be advised that pursuant to Section 7.9(b) of the LPA, MDP hereby elects
to purchase the DB Partner Group Interest. This election is premised and
conditioned upon our understanding that, as discussed, the Property will be free
of all debt as of the Partner Closing Date.
We understand that pursuant to Section 7.9(d) of the LPA, MDP is required to
deposit in escrow with a title insurance company reasonably acceptable to DBRE
(“Escrow Holder”), within ten (10) Business Days after the date on which MDP
makes such election, a cash earnest money deposit of 4% of the DB Partner
Payment (but in no event greater than $1 million). We intend to use Chicago
Title Insurance Company as the Escrow Holder (attention Maggie G. Watson, Senior
Vice President National Projects Group, 24300 Town Center Drive, Suite 320,
Valencia, CA 91355, (661) 753- 5701, maggie.watson@ctt.com). Unless we hear
otherwise from you, we will assume that Chicago Title Insurance Company is
acceptable as the Escrow Holder and we will deposit $1,000,000 with Chicago
Title Insurance Company within ten (10) Business Days of the date hereto (i.e.,
on or before Friday, July 20, 2012).




--------------------------------------------------------------------------------




In addition, we have had discussions regarding certain agreements,
clarifications and/or modifications relating to the terms of the closing of this
transaction. It is our understanding based on these prior discussions that the
Partners have agreed that (i) notwithstanding anything to the contrary contained
in Section 7.9(e) of the LPA, the Partner Closing Date shall occur on November
6, 2012, provided that MDP has the right to extend the Partner Closing Date to
either December 17, 2012 or January 15, 2012 by delivering a written notice of
such extension to DBRE on or before October 5, 2012, (ii) upon such closing, the
Property will be free of all debt, and all Seller Transaction Costs (including,
without limitation, loan prepayment and/or defeasance fees) shall be deducted in
determining the DB Partner Payment and the Partnership shall pay such Seller
Transaction Costs (as per the penultimate sentence of Section 7.9(e) of the
LPA), and (iii) the Partners will enter into a letter agreement evidencing the
foregoing prior to July 20, 2012.
Please contact us immediately if you believe we have misunderstood anything.
Thank you.


Sincerely,


MEDIA CENTER PARTNERS, LLC, a California limited liability company


By:
M. DAVID PAUL DEVELOPMENT, LLC,
a California limited liability company,
its managing member



By:
    
Name: M. David Paul
Title: Managing Member



cc:    Jonathan Richter (via email to jonathansichter@rreef.com)










--------------------------------------------------------------------------------




MEDIA CENTER PARTNERS, LLC
c/o M. David Paul Development LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
July 12, 2012
VIA FAX AND EMAIL
RREEF Investment GmbH
Mainzer Landstrasse 178-190
60327 Frankfort am Main
Germany
Attention: Martin Scharpey
Phone: +49 69 71704 6493
Fax: +49 69 71704 6934
Email: martin.scharpey@rreef.com
Re:    Pinnacle 1— Let Agreement
Dear Martin:
Please refer to that certain Amended and Restated Limited Partnership Agreement
of DB Rea] Estate The Pinnacle L.P., dated November 2003 (the “LPA”), among
Media Center Partners, LLC (“MDP”), RREEF Investment GmbH (formerly known as 013
Real Estate Investment GmbH), and The Pinnacle General Partner Corp. and, in
particular, Section 7.9 thereof. All capitalized terms used and not otherwise
defined herein shall have the meanings set forth for the same in the I.PA.
As a follow up to our “election notice” letter, dated and delivered to you on
July 6, 2012, whereby we notified you of our election to purchase the DB Partner
Group Interest, we are sending this letter to confirm our understanding based on
subsequent conversations that the Partners have agreed as follows:
(i)
Chicago Title Insurance Company shall be the Escrow Holder;

(ii)
upon such closing, the Property will be free of all debt, the Partnership will
pay all Seller Transaction Costs pursuant to the penultimate sentence of Section
7.9(e) of the LPA (including, without limitation, all loan prepayment and/or
defeasance fees, but subject to the terms of clause (iii)(2) below), and the 013
Partner Payment shall be equal to the Net Equity that would be distributable to
the 013 Partner Group after payment of such Seller Transaction Costs (i.e., 95%
of the net proceeds); and

(iii)
notwithstanding anything to the contrary contained in Section 7.9(e) of the LPA,
the Partner Closing Date shall occur on November 6, 2012, provided that (a) MDP
has the right to extend the Partner Closing Date to December 17, 2012 by
delivering a written





--------------------------------------------------------------------------------




notice of such extension to DBRE on or before September 21, 2012, and (b) MDP
has the right to accelerate the Partner Closing Date to a date prior to November
6, 2012 if, and only if, (I) MDP delivers written notice identifying the
accelerated Partner Closing Date to DBRE (which accelerated Partner Closing Date
cannot he earlier than the 45th calendar day after MDP delivers such written
notice to DBRE) and (2) in the event of such an acceleration, MDP is
responsible, at its sole cost and expense, for the payment of all debt
prepayment/defeasance expenses to the extent relating to the period between such
accelerated Partner Closing Date and November 6, 2012.
Please acknowledge that the foregoing reflects your understanding and agreement
by signing this letter in the space provided below. If you have any questions,
please contact us. Thank you.
Sincerely,
MEDIA CENTER PARTNERS, LLC, a California limited liability company
By:
M. DAVID PAUL DEVELOPMENT, LLC,
a California limited liability company,
its managing member

By:
    
Name: M. David Paul
Title: Managing Member



ACCEPTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN
RREEF INVESTMENT GMBH
By:

Name: Dr. Georg Allendorf
Title: Managing Director

By:

Name: Bernd Ebert
Title: Director with Proxy



cc:    Jonathan Richter (via email to jonathansichter@rreef.com)




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT F
ACKNOWLEDGMENT OF (PINNACLE 2 SPONSOR AFFILIATE ADMISSION)


ACKNOWLEDGMENT AND ACCEPTANCE
OF ADMISSION OF MEMBER


THIS ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION OF MEMBER, is made and entered
into as of ____________ ___, 20___ (this “Acknowledgment”), by and between
HUDSON JW, LLC, a Delaware limited liability company (“Administrative Member”),
and MEDIA CENTER PARTNERS, LLC, a California limited liability company
(“Sponsor”, and together with Administrative Member, the “Existing Members”),
and MEDIA CENTER DEVELOPMENT, LLC, a Delaware limited liability company (the
“Admitted”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in that certain Limited Liability Company
Agreement of Hudson MC Partners, LLC, dated as of November __, 2012 (as amended
to date, the “JV Agreement”).
WHEREAS, the Existing Members are the Members of Hudson MC Partners, LLC, a
Delaware limited liability company (the “Joint Venture”), under the JV
Agreement;
WHEREAS, the Admitted has contributed to the Joint Venture certain assets in
exchange for the Membership Interests (as defined in that certain Acquisition
and Contribution Agreement, of even date herewith, by and between Admitted, as
“Transferor”, and P2 Hudson MC Partners, LLC, a Delaware limited liability
company, as “Transferee”); and
WHEREAS, each of the Existing Members desires to evidence the admission of the
Admitted as a Member in the Joint Venture, and the Admitted desires to evidence
acceptance of such admission to the Joint Venture.
NOW, THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:
1.    Schedule A to the JV Agreement is hereby amended and supplemented by the
addition of the line items set forth in Schedule A attached to this
Acknowledgment.
2.    In accordance with the terms of the JV Agreement, each of the Existing
Members hereby approves the admission of the Admitted as a Member of the Joint
Venture with the interests in the Joint Venture set forth in Schedule A attached
to this Acknowledgment.
3.    Each of the Existing Members hereby certifies that a true and correct copy
of the JV Agreement has been delivered to the Admitted prior to the date hereof.




--------------------------------------------------------------------------------




4.    This Acknowledgment shall be binding upon the parties hereto and their
respective successors, assigns, heirs and legal representatives and may be
relied upon by them and by other third parties.
5.    By its signature below, the Admitted hereby accepts admission to the Joint
Venture as a Member and agrees to be bound by all of the provisions of the JV
Agreement, which are incorporated herein by this reference, and to perform each
and all of the obligations as Pinnacle 2 Sponsor Affiliate (as defined in the JV
Agreement) and as a Member and Sponsor thereunder.
(Remainder of Page Intentionally Blank)




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment and the
attachment counterpart signature page to the JV Agreement effective as of the
date first written above.


EXISTING MEMBERS:


HUDSON JW, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________




MEDIA CENTER PARTNERS, LLC,
a California limited liability company


By:    ___________________________
Name:    ___________________________
Title:    ___________________________




THE ADMITTED:


MEDIA CENTER DEVELOPMENT, LLC,
a Delaware limited liability company




By:    ___________________________
Name:    ___________________________
Title:    ___________________________










--------------------------------------------------------------------------------




SCHEDULE A TO
ACKNOWLEDGMENT AND ACCEPTANCE OF ADMISSION OF MEMBER


MEMBERS, CONTRIBUTIONS AND MEMBERSHIP INTEREST




Name and Address of
Additional Member
Net Agreed Value of Contributed Property
Membership Interest
 
[________]
[________]
Name: Media Center Development, LLC


Address: Media Center Development, LLC
c/o M. David Paul Development LLC
100 Wilshire Boulevard, Suite 1600
Santa Monica, California 90401
Attention: Jeffrey M. Worthe


 
 





--------------------------------------------------------------------------------




EXHIBIT G
EXAMPLE OF DILUTION CALCULATION


By way of example only, and without limitation, assume that on the Effective
Date, the Members made Capital Contributions aggregating $1,000,000, of which
$650,000 was made by Hudson, with a Percentage Interest of sixty five percent
(65%), $50,000 was made by Pinnacle 1 Sponsor, with a Percentage Interest of
five percent (5%), and $300,000 was made by Pinnacle 2 Sponsor Affiliate with a
Percentage Interest of thirty percent (30%). Subsequent to the Effective Date,
the Executive Committee calls for Additional Capital Contributions of $500,000
in the aggregate (the "Additional Capital Call"), of which Hudson is responsible
for $325,000, Pinnacle 1 Sponsor is responsible for $25,000 and Pinnacle 2
Sponsor Affiliate is responsible for $150,000.
A. Assume further that Hudson and Pinnacle 1 Sponsor make their respective
shares of the Additional Capital Call, but Pinnacle 2 Sponsor Affiliate does
not. Pinnacle 1 Sponsor may not elect to make contributions on behalf of
Pinnacle 2 Sponsor Affiliate. Hudson elects to make contributions on behalf of
Pinnacle 2 Sponsor Affiliate in the amount of $150,000, which amount is a
"Substituted Capital Contribution" equal to Pinnacle 2 Sponsor Affiliate’s share
of the Additional Capital Call. After the Additional Capital Call is funded, the
Members' Percentage Interests shall have been adjusted as follows, in accordance
with Section 4.02(c):
1.    Pinnacle 1 Sponsor: The adjusted Percentage Interest of Pinnacle 1
Sponsor, in the aggregate, is calculated by dividing (1) the positive
difference, if any, between (a) the sum of (i) one hundred percent (100%) of the
aggregate Capital Contributions (excluding Substituted Capital Contributions)
then or theretofore made by Pinnacle 1 Sponsor to the Company ($75,000), plus
(ii) one hundred and fifty percent (150%) of the Substituted Capital
Contributions then or theretofore made by Pinnacle 1 Sponsor to the Company
($0), minus (b) the Excess Amounts attributable to the Substituted Capital
Contributions then or theretofore made by any other Member to the Company on
account of Pinnacle 1 Sponsor’s failure to make any Additional Capital
Contribution ($0), by (2) one hundred percent (100%) of the aggregate Capital
Contributions (including without limitation Substituted Capital Contributions)
then or theretofore made by all of the Members to the Company ($1,500,000). This
results in a Percentage Interest for Pinnacle 1 Sponsor of (i) the sum of
$75,000 divided by (ii) $1,500,000 = 5%.
2.    Pinnacle 2 Sponsor Affiliate: Pinnacle 2 Sponsor Affiliate’s adjusted
Percentage Interest is calculated by dividing (1) the positive difference, if
any, between (a) the sum of (i) one hundred percent (100%) of the aggregate
Capital Contributions (excluding Substituted Capital Contributions) then or
theretofore made by Pinnacle 2 Sponsor Affiliate to the Company ($300,000), plus
(ii) one hundred and fifty percent (150%) of the Substituted Capital
Contributions then or theretofore made by Pinnacle 2 Sponsor Affiliate to the
Company ($0), minus (b) the Excess Amounts attributable to the Substituted
Capital Contributions then or theretofore made by any other Member to the
Company on account of Pinnacle 2 Sponsor Affiliate’s failure to make any
Additional Capital Contribution ($75,000), by (2) one hundred percent (100%) of
the aggregate Capital Contributions (including without limitation Substituted
Capital Contributions) then or theretofore made by all of the Members to the
Company ($1,500,000). This results in a Percentage Interest for Pinnacle 2
Sponsor Affiliate of (i) the difference between $300,000 minus $75,000, divided
by (ii) $1,500,000 = 15%.




--------------------------------------------------------------------------------




3.    Hudson: The adjusted Percentage Interest of Hudson, in the aggregate, is
calculated by dividing (1) the positive difference, if any, between (a) the sum
of (i) one hundred percent (100%) of the aggregate Capital Contributions
(excluding Substituted Capital Contributions) then or theretofore made by Hudson
to the Company ($975,000), plus (ii) one hundred and fifty percent (150%) of the
Substituted Capital Contributions then or theretofore made by Hudson to the
Company ($225,000), minus (b) the Excess Amounts attributable to the Substituted
Capital Contributions then or theretofore made by any other Member to the
Company on account of Hudson’s failure to make any Additional Capital
Contribution ($0), by (2) one hundred percent (100%) of the aggregate Capital
Contributions (including without limitation Substituted Capital Contributions)
then or theretofore made by all of the Members to the Company ($1,500,000). This
results in a Percentage Interest for Hudson of (i) the sum of $975,000 plus
$225,000 divided by (ii) $1,500,000 = 80%.


B.     Using the same example, assume instead that Pinnacle 1 Sponsor and
Pinnacle 2 Sponsor Affiliate contribute their respective shares of the
Additional Capital Call, but Hudson does not. Pinnacle 1 Sponsor and Pinnacle 2
Sponsor both elect to make the contributions on behalf of Hudson. In that case,
Pinnacle 1 Sponsor would contribute 14.28% (Pinnacle 1 Sponsor’s proportionate
share based on its Percentage Interest relative to Pinnacle 2 Sponsor
Affiliate’s (5 divided by 35)) of Hudson’s $325,000 = $46,410, which amount is a
"Substituted Capital Contribution" of Pinnacle 1 Sponsor; and Pinnacle 2 Sponsor
Affiliate would contribute 85.72% (Pinnacle 2 Sponsor Affiliate’s proportionate
share based on its Percentage Interest relative to Pinnacle 1 Sponsor (30
divided by 35)) of Hudson’s $325,000 = $278,590, which amount is a "Substituted
Capital Contribution" of Pinnacle 2 Sponsor Affiliate, such that the aggregate
amount of the Substituted Capital Contributions by Pinnacle 1 Sponsor and
Pinnacle 2 Sponsor Affiliate equals Hudson’s share of the Additional Capital
Call. After the Additional Capital Call is funded, the Members' Percentage
Interests shall have been adjusted as follows, in accordance with Section
4.02(c):
1.    Pinnacle 1 Sponsor: The adjusted Percentage Interest of Pinnacle 1
Sponsor, in the aggregate, is calculated by dividing (1) the positive
difference, if any, between (a) the sum of (i) one hundred percent (100%) of the
aggregate Capital Contributions (excluding Substituted Capital Contributions)
then or theretofore made by Pinnacle 1 Sponsor to the Company ($75,000), plus
(ii) one hundred and fifty percent (150%) of the Substituted Capital
Contributions then or theretofore made by Pinnacle 1 Sponsor to the Company
($69,615), minus (b) the Excess Amounts attributable to the Substituted Capital
Contributions then or theretofore made by any other Member to the Company on
account of Pinnacle 1 Sponsor’s failure to make any Additional Capital
Contribution ($0), by (2) one hundred percent (100%) of the aggregate Capital
Contributions (including, without limitation, Substituted Capital Contributions)
then or theretofore made by all of the Members to the Company ($1,500,000). This
results in a Percentage Interest for Pinnacle 1 Sponsor of (i) the sum of
$75,000 plus $69,615, divided by (ii) $1,500,000 = 9.641%
2.    Hudson: Hudson’s adjusted Percentage Interest is calculated by dividing
(1) the positive difference, if any, between (a) the sum of (i) one hundred
percent (100%) of the aggregate Capital Contributions (excluding Substituted
Capital Contributions ) then or theretofore made by Hudson to the Company
($650,000), plus (ii) one hundred and fifty percent (150%) of the Substituted
Capital Contributions then or theretofore made by Hudson to the Company ($0),
minus (b) the Excess Amounts attributable to the Substituted Capital
Contributions then or theretofore made by any other Member to the Company on
account of Hudson failure to make any Additional Capital Contribution
($162,500), by (2) one hundred percent (100%) of the aggregate Capital
Contributions (including, without limitation, Substituted Capital Contributions)
then or theretofore made by all of the Members




--------------------------------------------------------------------------------




to the Company ($1,500,000). This results in a Percentage Interest for Hudson of
(i) the difference between $650,000 minus $162,500, divided by (ii) $1,500,000 =
32.5%
3.    Pinnacle 2 Sponsor Affiliate: Pinnacle 2 Sponsor Affiliate’s adjusted
Percentage Interest is calculated by dividing (1) the positive difference, if
any, between (a) the sum of (i) one hundred percent (100%) of the aggregate
Capital Contributions (excluding Substituted Capital Contributions) then or
theretofore made by Pinnacle 2 Sponsor Affiliate to the Company ($450,000), plus
(ii) one hundred and fifty percent (150%) of the Substituted Capital
Contributions then or theretofore made by Pinnacle 2 Sponsor Affiliate to the
Company ($417,885), minus (b) the Excess Amounts attributable to the Substituted
Capital Contributions then or theretofore made by any other Member to the
Company on account of Pinnacle 2 Sponsor Affiliate’s failure to make any
Additional Capital Contribution ($0), by (2) one hundred percent (100%) of the
aggregate Capital Contributions (including, without limitation, Substituted
Capital Contributions) then or theretofore made by all of the Members to the
Company ($1,500,000). This results in a Percentage Interest for Pinnacle 2
Sponsor Affiliate of (i) the sum of $450,000 plus $417,885, divided by (ii)
$1,500,000 = 57.859%








--------------------------------------------------------------------------------




EXHIBIT H-1






--------------------------------------------------------------------------------






REIMBURSEMENT AND INDEMNITY AGREEMENT (PINNACLE 1 LOAN)


This REIMBURSEMENT AND INDEMNITY AGREEMENT (this “Agreement”) is made and
entered into as of November __, 2012, by and among Hudson Pacific Properties,
L.P., a Maryland limited partnership (“HPP”) on the one hand, and, on the other
hand, Media Center Partners, LLC, a California limited liability company
(“MCP”), and M. David Paul Ventures, LLC, a California limited liability company
(“MDP Ventures” and, together with MCP , collectively, and jointly and
severally, the “Sponsor Parties”).


WHEREAS, HPP’s wholly owned subsidiary, Hudson JW, LLC, a Delaware limited
liability company (“Hudson”), and MCP are members of Hudson MC Partners, LLC, a
Delaware limited liability company (the “Company”), which was formed pursuant to
that certain Certificate of Formation filed with the Secretary of State of
Delaware on October 16, 2012, and which is governed by that certain Limited
Liability Company Agreement of the Company dated as of November __, 2012 (as
amended, the “Operating Agreement”). Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Operating Agreement;




WHEREAS, concurrently herewith, the Company’s wholly owned subsidiary, P1 MC
Hudson Partners, LLC, a Delaware limited liability company (“Pinnacle 1
Borrower”), is obtaining that certain mortgage loan in the original principal
amount of $129,000,000 (the “Pinnacle 1 Loan”) pursuant to those certain
documents and other instruments evidencing, securing and/or otherwise being
executed and delivered in connection with the Pinnacle 1 Loan and set forth on
Exhibit A attached hereto (collectively, the “Pinnacle 1 Transaction
Documents”);


WHEREAS, in connection with the making of the Pinnacle 1 Loan, Lender is
requiring that each of the Company, HPP, and MDP Ventures execute and deliver,
on a joint and several basis, that certain Guaranty of Recourse Obligations
(Unsecured) in the form attached hereto as Exhibit B-1 (the “Pinnacle 1
Guaranty”) and that certain Environmental Indemnity Agreement (Unsecured) in the
form attached hereto as Exhibit B-2 (the “Pinnacle 1 Environmental Indemnity”,
and, together with the Pinnacle 1 Guaranty, collectively, the “Pinnacle 1
Recourse Documents”; the obligations and matters described in the Pinnacle 1
Recourse Documents, collectively, the “Obligations”);




WHEREAS, the parties hereto wish to allocate their respective maximum
obligations for the responsibilities for the Obligations;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    Reimbursement Obligations.


(a)    Pursuant to the Pinnacle 1 Recourse Documents, HPP, the Company and MDP
Ventures are liable, on a joint and several basis, for 100% of the Obligations.
The parties hereto agree that each of HPP and the Sponsor Parties hereto shall
have liability with respect to the Obligations (with respect to each party, its
“Maximum Obligation”), regardless of any contrary language in the Operating
Agreement, the Pinnacle 1 Recourse Documents or any of the other Pinnacle 1
Transaction Documents, as follows:






--------------------------------------------------------------------------------




(i)    In the event that either HPP or MDP incurs any Obligations (including
enforcement expenditures) that are attributable solely to (a) the fraud, bad
faith, willful misconduct, intentional misrepresentation or gross negligence, or
the knowing and willful act or omission, taken (or not taken, as the case may
be) with the intent in each case, to cause a breach under any Pinnacle 1
Transaction Documents, of any Sponsor Party or their respective Affiliates, or
(b) on account of any breach by the Pinnacle 1 Borrower of any real property
specific representations and warranties made to Pinnacle 1 Lender concurrently
with the making of the Pinnacle 1 Loan, then the Sponsor Parties shall be liable
for 100% of such Obligations;


(ii)    In the event that either HPP or MDP Ventures incurs any Obligations
(including enforcement expenditures) that are attributable solely to the fraud,
bad faith, willful misconduct, intentional misrepresentation or gross
negligence, or the knowing and willful act or omission, taken (or not taken, as
the case may be) with the intent in each case, to cause a breach under any
Pinnacle 1 Transaction Documents, of HPP, Hudson or any of their respective
Affiliates, then HPP shall be liable for 100% of such Obligations;


(iii)    In the event that either HPP or MDP Ventures incur any Obligations
under the Pinnacle 1 Recourse Documents that are not covered by Section 1(a)(i)
or Section 1(a)(ii) above, then HPP and the Sponsor Parties shall be liable for
their pro rata share of such Obligations, based on, respectively, Hudson’s and
MCP's Percentage Interests as defined in the Operating Agreement and without
regard to any application of Section 4.02 of the Operating Agreement.


Notwithstanding anything to the contrary contained in this Agreement, nothing in
this Agreement shall affect the rights of any party under Article X of the
Operating Agreement, or the obligations of the Members of the Company pursuant
to Section 4.05(b) of the Operating Agreement.


(b)      If HPP, on the one hand, or any of the Sponsor Parties, on the other
hand, is called upon to pay and actually does pay amounts under or pursuant to
any of the Obligations in excess of such parties’ respective Maximum Obligation
as determined pursuant to Section 1(a) above (an “Overage Guarantor”) in such
Overage Guarantor’s discretion, the Sponsor Parties or HPP, respectively, hereby
absolutely, irrevocably and unconditionally agrees to reimburse the Overage
Guarantor upon demand an amount such that after giving effect to such
reimbursement the Overage Guarantor, in the aggregate, shall have borne only its
Maximum Obligation with respect to the Obligations owed to that date.


(c)    This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of each party, provided; however, that the sale,
assignment or other transfer (each, a “Transfer”), directly or indirectly, of
all or any portion of any Interest in the Company shall not result in a release
of any party of its liability under this Agreement, except that if any Member
makes a Transfer of its entire direct or indirect interest in the Company in
accordance with the terms and conditions of the Operating Agreement, then such
party shall have no liability under this Agreement with respect to Obligations
which arise from events occurring after the date of such Transfer.
Notwithstanding the foregoing, it is acknowledged and agreed that if Hudson
sells or assigns its direct interest in the Company, in part, to any Person, and
such Person is admitted as a Member of the Company, then Hudson and such Person
shall re-apportion Hudson’s liability hereunder among themselves pursuant to a
separate written agreement, and there shall be a corresponding release of
liability, but if Hudson sells or assigns its direct interest in the Company in
whole to one Person, and such Person is admitted as a Member of the Company,
then, as a condition of Hudson’s release, such Person shall assume the
obligations of Hudson hereunder.






--------------------------------------------------------------------------------




2.    Remedies. In the event that HPP or the Sponsor Parties fail to reimburse
the other as required hereunder within five (5) business days following written
demand therefor, the party who is entitled to but does not receive payment (the
“Aggrieved Party”) may exercise any right or remedy available to it at law or in
equity, including the right to sue for specific performance hereof, and the
Aggrieved Party shall additionally be entitled to interest on the unpaid amount
accrued at a rate equal to the lower of twenty percent (20%) per annum and the
highest rate permitted by applicable law, and to recover from the other party
the Aggrieved Party's out-of-pocket costs incurred in connection with the
enforcement of this Agreement, including reasonable attorneys' fees and expenses
incurred before and at trial, at all levels, and whether or not suit is
instituted. Without limiting the foregoing, in the event that HPP or any Sponsor
Party fails to reimburse the other as required hereunder for any amount funded
by HPP (or, as applicable Sponsor Party) on behalf of the other party in
accordance with this Agreement, shall be treated as a failure to contribute
Additional Capital pursuant to the terms of Section 4.02 of the Operating
Agreement on the part of Hudson or, as applicable, Sponsor and Hudson (or, as
applicable, Sponsor) shall have the rights and remedies set forth in Section
4.02 of the Operating Agreement.


3.    Guarantor Waivers. If and to the extent that any Sponsor Party or HPP or
any of them (for the purposes of this Section 3 only, being individually and
collectively referred to herein as “Guarantor”) would be deemed or construed to
be a guarantor or surety under applicable law with respect to its obligations
hereunder, Guarantor hereby agrees as follows:


(a)    Guarantor expressly agrees that until each and every term, covenant and
condition of this Agreement is fully performed, Guarantor shall not be released
by any act or event which might be deemed a legal or equitable discharge or
exoneration of a surety, or because of any waiver, extension, modification,
forbearance or delay or other act or omission of any Sponsor Party or HPP, as
applicable, or its failure to proceed promptly or otherwise as against HPP or
Sponsor Party, respectively, or Guarantor, or because of any action taken or
omitted or circumstance which might vary the risk or affect the rights or
remedies of Guarantor as against HPP or any Sponsor Party, as applicable, or
because of any further dealings between any Sponsor Party or HPP, as applicable,
whether relating to this Agreement or otherwise. Guarantor hereby expressly
waives and surrenders any defense to Guarantor's liability under this Agreement
based upon any of the foregoing acts, omissions, things, agreements, waivers or
any of them, except to the extent expressly provided in Section 1 hereof. It is
the purpose and intent of this Agreement that the obligations of Guarantor under
it shall be absolute and unconditional under any and all circumstances, subject
to and in accordance with the terms and conditions of this Agreement.


(b)    Each Guarantor waives:


(i)    all statutes of limitations as a defense to any action or proceeding
brought against any Sponsor Party or HPP, or by Guarantor, as applicable, to the
fullest extent permitted by law;


(ii)    any right it may have to require any Sponsor Party or HPP, to proceed
against HPP or Sponsor Party, respectively, or pursue any other remedy in any
Sponsor Party’s or HPP’s, as applicable, power to pursue, it being acknowledged
and agreed that the obligations of Guarantor hereunder are independent of the
obligations of HPP and the Sponsor Parties, as applicable, hereunder, and
neither any Sponsor Party, nor HPP, shall be required to make any demand upon,
exercise any right to declare a default by, or proceed against, HPP or any
Sponsor Party, respectively, prior to proceeding against Guarantor to the full
extent of Guarantor’s obligations hereunder;






--------------------------------------------------------------------------------




(iii)    any defense based on any legal disability of HPP or any Sponsor Party
and any discharge, release or limitation of the liability of Hudson to any
Sponsor Party, or of Sponsor Party to HPP, as applicable, whether consensual or
arising by operation of law or any bankruptcy, reorganization, receivership,
insolvency, or debtor relief proceeding, or from any other cause, or any claim
that Guarantor's obligations exceed or are more burdensome than those of HPP or
Sponsor Parties, as applicable;


(iv)    all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Agreement and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind, except to the extent
expressly provided herein;


(v)    any defense based on or arising out of any defense that HPP or any
Sponsor Party, as applicable, may have to the payment or performance of any
obligation set forth in this Agreement;


(vi)    until all obligations under this Agreement have been paid and performed
in full, all rights of subrogation and all rights to enforce any remedy that
Guarantor may have against HPP or any Sponsor Party, as applicable, all
regardless of whether Guarantor may have made any payments to Sponsor Party or
HPP, as applicable;


(c)    Guarantor assumes full responsibility for keeping informed of the
financial condition and business operations of HPP and the Sponsor Parties, as
applicable, and all other circumstances affecting HPP and Sponsor Party’s
ability to pay for and perform its Obligations and/or its obligations to Sponsor
Parties or HPP, respectively, and agrees that the Sponsor Parties and HPP,
respectively, shall have no duty to disclose to Guarantor any information which
Sponsor Parties, on the one hand, HPP on the other hand, may receive about HPP
or the Sponsor Parties’ respective financial condition, business operations, or
any other circumstances bearing on its ability to perform.


4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
conflicts of laws principles.


5.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, incorporates all prior
negotiations and understandings with respect to such subject matter and may be
amended solely by an instrument in writing executed by all of the parties.


6.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
but one and the same agreement.


7.    Waiver of Jury. EACH OF SPONSOR AFFILIATE AND HPP, TO THE FULLEST EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS AGREEMENT.


8.    Third Parties Not Benefited. Nothing in this Agreement shall confer any
rights or remedies under or by reason of this Agreement on any person or entity
other than the parties and their respective successors and assigns, nor shall
anything in this Agreement relieve or discharge the obligation




--------------------------------------------------------------------------------




or liability of any third person to any party to this Agreement, nor shall any
provision of this Agreement give any third person any right of subrogation or
action over or against any party to this Agreement.


9.    Attorneys' Fees. If any action is brought hereunder or to enforce rights
hereunder, the prevailing party(ies) shall be entitled to recover its attorneys'
fees and costs from the other party(ies).


10.    Pinnacle 2 Contribution. Pursuant to the terms of the Pinnacle 1
Transaction Documents, in the event that the Pinnacle 2 Property (as defined in
the Operating Agreement) is contributed to the Company pursuant to the terms of
the Pinnacle 2 Contribution Agreement, then Pinnacle 1 Lender shall release each
of HPP and MDP Ventures from any Obligations under the Pinnacle 1 Recourse
Documents, in each case, to the extent first occurring or arising from and after
the date the Pinnacle 2 Property is so contributed (the date upon which the
Pinnacle 1 Lender so releases HPP and MDP Ventures from any Obligations under
the Pinnacle 1 Recourse Documents, the “Pinnacle 1 Guaranty Release Date”). In
such event, then, the obligations of the parties hereunder shall terminate with
respect to any Obligations under the Pinnacle 1 Recourse Guaranties to the
extent first arising from and after the Pinnacle 1 Guaranty Release Date, it
being understood and agreed that the obligations of the parties hereunder shall
continue following the Pinnacle 1 Guaranty Release Date to the extent any
Obligations are incurred by HPP or MDP Ventures hereunder in respect of any
Obligations first arising or occurring prior to the Pinnacle 1 Guaranty Release
Date. For the avoidance of doubt, in no event shall the terms of this Section 10
affect the obligations of the Members pursuant to Section 4.05(b), regardless of
when arising.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


[The remainder of this page has been intentionally left blank]




--------------------------------------------------------------------------------








HUDSON PACIFIC PROPERTIES, L.P.,
a Maryland limited partnership


By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner


By:    ___________________
Name:
Its:






M. David Paul Ventures LLC,
a California limited liability company


By:       ___________________
Name:  Jeffery M. Worthe
Its:       Manager
  






--------------------------------------------------------------------------------




EXHIBIT A


PINNACLE 1 TRANSACTION DOCUMENTS




10.
Loan Agreement, dated as of November __, 2012, between Pinnacle 1 Lender and
Pinnacle 1 Property Owner.

11.
Promissory Note, dated as of November __, 2012, made by Pinnacle 1 Property
Owner in favor of Pinnacle 1 Lender.

12.
Deed of Trust, Security Agreement, Assignment of Leases and Fixture Filing,
dated as of November __, 2012, by Pinnacle 1 Property Owner, as grantor, to
Chicago Title Company, a California corporation, as trustee, for the benefit of
Pinnacle 1 Lender.

13.
Assignment of Leases and Rents, dated as of November __, 2012, from Pinnacle 1
Property Owner, as assignor, to Pinnacle 1 Lender, as assignee,

14.
Environmental Indemnity Agreement (Unsecured), dated as of November __, 2012, by
Pinnacle 1Property Owner, Hudson LP, MDP Ventures, Pinnacle 1 Sponsor as
Guarantor, in favor of Pinnacle 1 Lender.

15.
Assignment of Management Agreement and Subordination of Management Fees, dated
as of November __, 2012, by the Company to Lender, and consented and agreed to
by Property Manager.

16.
Guaranty of Recourse Obligations (Unsecured), dated as of November __, 2012, by
Hudson LP, MDP Ventures and Pinnacle 1 Sponsor, for the benefit of Lender.

17.
Deposit Account Control Agreement, dated as of November __, 2012, by and among
the Pinnacle 1 Property Owner, Pinnacle 1 Lender, and Wells Fargo Bank, National
Association.

18.
Deposit Account Agreement, dated as of November __, 2012, by and among Wells
Fargo Bank, National Association, Pinnacle 1 Property Owner and Pinnacle 1
Lender.









--------------------------------------------------------------------------------




EXHIBIT B-1


FORM OF PINNACLE 1 GUARANTY


GUARANTY OF RECOURSE OBLIGATIONS
(UNSECURED)
This GUARANTY OF RECOURSE OBLIGATIONS (UNSECURED) (this “Guaranty”) is made as
of November 8, 2012 by HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (“Hudson LP”), having an address at 11601 Wilshire Boulevard, Suite
1600, Los Angeles, California 90025, M. DAVID PAUL VENTURES LLC, a California
limited liability company (“MDP”), having an address at 100 Wilshire Boulevard,
Suite 1600, Santa Monica, California 90401, and HUDSON MC PARTNERS, LLC, a
Delaware limited liability company (“MC Partners”), having an address at 11601
Wilshire Boulevard, Suite 1600, Los Angeles, California 90025 (each, a
“Guarantor” and collectively, “Guarantors”), for the benefit of JEFFERIES
LOANCORE LLC, a Delaware limited liability company having an address at c/o
LoanCore Capital, 80 Field Point Road, Greenwich, Connecticut 06830 (“Lender”).
RECITALS:
A.    Pursuant to that certain Promissory Note, dated of even date herewith,
executed by P1 Hudson MC Partners, LLC, a Delaware limited liability company
(“Borrower”), and payable to the order of Lender in the original principal
amount of One Hundred Twenty Nine Million and No/100 Dollars ($129,000,000.00)
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Note”), Borrower has become indebted, and may
from time to time be further indebted, to Lender with respect to a loan (“Loan”)
made pursuant to that certain Loan Agreement, of even date herewith between
Borrower and Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
which Loan is secured by that certain Deed of Trust, Security Agreement,
Assignment of Leases and Fixture Filing of even date herewith (as the same may
be amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Security Instrument”), and further evidenced, secured or governed by
other instruments and documents executed in connection with the Loan (together
with the Note, the Loan Agreement and Security Instrument, collectively, the
“Loan Documents”).
B.    Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantors unconditionally guarantee payment and performance to
Lender of the Guaranteed Obligations (as herein defined).
C.    Each Guarantor is the owner of a direct or indirect interest in Borrower,
and each Guarantor will directly benefit from Lender’s making the Loan to
Borrower.
D.    All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.




--------------------------------------------------------------------------------




NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time extend under the
Loan Documents, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties do hereby agree
as follows:
ARTICLE I

NATURE AND SCOPE OF GUARANTY
Section 1.1    Guaranty of Guaranteed Obligations. Guarantors hereby irrevocably
and unconditionally guarantee to Lender and its successors and assigns the
payment and performance of the Guaranteed Obligations as and when the same shall
be due and payable, whether by lapse of time, by acceleration of maturity or
otherwise. Each Guarantor hereby irrevocably and unconditionally covenants and
agrees that it is liable for the Guaranteed Obligations as a primary obligor.
Notwithstanding the foregoing or anything contained herein to the contrary, in
no event shall Hudson LP and MDP’s collective liability for the Guaranteed
Obligations hereunder exceed $20,000,000 in the aggregate.
Section 1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means:
(a)    losses, damages (excluding punitive damages and consequential damages
(other than punitive damages or consequential damages that are assessed against
Lender, and other than any diminution in value or lost revenue which are in any
way related to Hazardous Substances or Environmental Statutes)), costs,
expenses, liabilities (including, without limitation, strict liability), claims,
obligations, settlement payments, penalties, fines, assessments, citations,
litigation, demands, defenses, judgments, suits, proceedings or other expenses
of any kind whatsoever incurred or suffered by Lender (including reasonable
attorneys’ fees and expenses and court costs) arising out of or in connection
with the following:
(i)    fraud or intentional misrepresentation by or on behalf of Borrower,
Guarantor, or any Affiliate of any of them in connection with the Loan or the
Property;
(ii)    willful misconduct of Borrower, Guarantors or any Affiliate of any of
them in connection with the Loan or the Property;
(iii)    breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Loan Agreement or the Security
Instrument concerning Environmental Statutes or Hazardous Substances;
(iv)    intentional physical waste of the Property by any Restricted Party;
(v)    the intentional removal or disposal of any portion of the Property after
an Event of Default by Borrower, Guarantors, or any Affiliate of either of the
foregoing entities;




--------------------------------------------------------------------------------




(vi)    breach of any Legal Requirement (including RICO) mandating the
forfeiture by Borrower of the Property, or any portion thereof, because of the
conduct or purported conduct of criminal activity by Borrower or any Restricted
Party in connection therewith;
(vii)    any misrepresentation, misleading or incorrect certification or breach
of any representation, warranty or certification contained in this Guaranty or
any other Loan Document or in any document executed in connection therewith,
pursuant to any of the Loan Documents or otherwise to induce Lender to make the
Loan, or any advance thereof, or to release monies from any account held by
Lender (including any reserve or escrow) or to take other action with respect to
the Collateral;
(viii)    misapplication, misappropriation or conversion by or on behalf of
Borrower of (A) any Insurance Proceeds, (B) any Awards, (C) any Rents, (D) any
Rents paid more than one (1) month in advance, or (E) any other monetary
collateral for the Loan;
(ix)    failure to pay charges for Taxes, Other Charges, labor or materials or
judgments that can create Liens on any portion of the Property, unless such
charges are the subject of a bona fide dispute in which Borrower is contesting
the amount or validity thereof in accordance with the terms of the Loan
Agreement; provided, however, there shall be no recourse liability pursuant to
this clause (ix) for any losses of Lender first arising after the Applicable
Date (as defined below) to the extent (a) such loss arises due to the failure of
the Property to produce sufficient cash flow to pay for such amounts, and (b)
there are insufficient funds in the applicable Reserve Account to pay such
amounts;
(x)    failure to deliver to Lender any security deposits, advance deposits or
any other deposits collected with respect to the Property upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;
(xi)    failure by Borrower to obtain and maintain, from time to time, the fully
paid for insurance policies in accordance with the terms hereof; provided,
however, there shall be no recourse liability pursuant to this clause (xi) for
any losses of Lender first arising after the Applicable Date (as defined below)
to the extent (a) such loss arises due to the failure of the Property to
generate sufficient income to maintain the insurance policies required by the
Loan Agreement in force and (b) there are insufficient funds in the applicable
Reserve Account to pay the premiums for such insurance policies;
(xii)    Any Restricted Party shall contest, or direct any other Person to
contest, the validity or enforceability of any Loan Document or any portion
thereof, or the Lender’s security interest in the Property and/or shall assert
any defense or take any action for the purpose of delaying, hindering or
impairing Lender’s enforcement of its rights or remedies under Loan Documents or
the realization on any security provided for the Loan, other than a successful
good faith assertion of a defense of full payment and/or full performance of an
Obligation;




--------------------------------------------------------------------------------




(xiii)    Borrower failing to comply (other than a failure described in Section
1.2 (b) (H) of this Guaranty) with any representation, warranty or covenant set
forth in Section 4.1.30 of the Loan Agreement or failure by Borrower to maintain
its status as a Special Purpose Entity (unless such failure is de minimis and
promptly cured), as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument; provided, however,
that notwithstanding the foregoing, there shall be no liability to Borrower or
Guarantors resulting from Borrower’s failure to comply with clause (xxxiv) of
the definition of Special Purpose Entity as set forth in the Loan Agreement,
solely to the extent there is insufficient cash flow from the Property to pay
the taxes required to be paid by Borrower pursuant to such clause (xxxiv); or
(xiv)    Borrower’s indemnifications of Lender set forth in Section 9.2 of the
Loan Agreement.
As used in clauses (ix) and (xi) above, “Applicable Date” shall mean the date on
which (A) Borrower tenders to Lender (whether or not Lender accepts such tender)
an unconditional deed-in-lieu of foreclosure for the Property together with
evidence reasonably satisfactory to Lender that (i) there are no Liens on the
Property that do not constitute Permitted Encumbrances and (ii) the Property is
in compliance with the Environmental Indemnity, or (B) Lender acquires title to
the Property through completion of a foreclosure action and Borrower has
surrendered possession of the Property to Lender.
(b)    the entire amount of the Debt in the event of: (A) Borrower or a
Guarantor filing a voluntary petition under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law; (B) the filing of an involuntary
petition against Borrower or a Guarantor under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, in which any Restricted Party (by
way of example, but not limitation, such Person seeks the appointment of a
receiver or files a bankruptcy petition), consents to, aids, solicits, supports,
or otherwise cooperates or colludes to cause such condition or event; (C) any
Restricted Party filing an answer consenting to or otherwise acquiescing or
joining in any involuntary petition filed against Borrower or a Guarantor, by
any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (D) any Restricted Party consenting to or
otherwise acquiescing or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property; (E) Borrower or a Guarantor making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding (unless failure
to make such admission would be a violation of law), its insolvency or inability
to pay its debts as they become due; (F) Borrower failing to obtain Lender’s
prior written consent to any Indebtedness or voluntary Lien encumbering the
Property as required by the Loan Agreement or the Security Instrument; (G)
Borrower failing to obtain Lender’s prior written consent to any Transfer, as
required by the Loan Agreement or the Security Instrument; (H) (i) Borrower
failing to comply with any representation, warranty or covenant set forth in
Section 4.1.30 of the Loan Agreement or failing to maintain its status as a
Single Purpose Entity, as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument, and (ii) the
substantive consolidation of Borrower or the Property into the bankruptcy estate
of another Person; provided, however, that notwithstanding the foregoing, there
shall be no liability to Borrower or Guarantors resulting from Borrower’s
failure to comply with clause (xxxiv) of the definition of Special Purpose
Entity as set forth in the Loan




--------------------------------------------------------------------------------




Agreement, solely to the extent there is insufficient cash flow from the
Property to pay the taxes required to be paid by Borrower pursuant to such
clause (xxxiv); (I) the first Monthly Debt Service Payment Amount is not paid
when due.
Notwithstanding anything to the contrary in this Guaranty or in any of the other
Loan Documents, Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt or to require
that all collateral shall continue to secure all of the Debt owing to Lender in
accordance with the Loan Documents. Each Guarantor expressly waives any defense
or benefits arising out of any voluntary or involuntary filing by or on behalf
of Borrower for protection under any federal or state bankruptcy, insolvency, or
debtor relief laws, including without limitation under Sections 364 or
1111(b)(2) of the Bankruptcy Code.
Section 1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by Guarantors and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by a Guarantor and after (if Guarantor is a natural
person) such Guarantor’s death (in which event this Guaranty shall be binding
upon such Guarantor’s estate and such Guarantor’s legal representatives and
heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of Guarantors to Lender with respect to the Guaranteed Obligations.
This Guaranty may be enforced by Lender and any subsequent holder of the Note
and shall not be discharged by the assignment or negotiation of all or part of
the Note.
Section 1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder, shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower, or any other party,
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.
Section 1.5    Payment By Guarantor. If all or any part of the Guaranteed
Obligations shall not be paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever (except for notices expressly provided
for in this Guaranty or in any of the other Loan Documents, which shall not be
waived), all such notices being hereby waived by Guarantors pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
Lender at Lender’s address as set forth herein. Such demand(s) may be made at
any time coincident with or after the time for payment of all or part of the
Guaranteed Obligations, and may be made from time to time with respect to the
same or different items of Guaranteed Obligations. Such demand shall be deemed
made, given and received in accordance with the notice provisions hereof.
Section 1.6    No Duty To Pursue Others. It shall not be necessary for Lender
(and each Guarantor hereby waives any rights which such Guarantor may have to
require Lender),




--------------------------------------------------------------------------------




in order to enforce the obligations of Guarantors hereunder, first to (a)
institute suit or exhaust its remedies against Borrower or others liable on the
Loan or the Guaranteed Obligations or any other Person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
Section 1.7    Waivers. Each Guarantor agrees to the provisions of the Loan
Documents, and hereby waives to the fullest extent now or hereafter not
prohibited by applicable law (I) notice of (a) any loans or advances made by
Lender to Borrower, (b) acceptance of this Guaranty, (c) any amendment or
extension of the Note, the Loan Agreement or any other Loan Document, (d) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Property, (e) the occurrence of (X) any breach by Borrower of any of the terms
or conditions of the Loan Agreement or any other Loan Documents, or (Y) an Event
of Default, (f) Lender’s transfer or disposition of the Guaranteed Obligations,
or any part thereof, (g) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Guaranteed Obligations, (h) protest,
proof of non-payment or default by Borrower, and (i) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guaranty, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and/or the obligations hereby guaranteed (except for notices
expressly provided for in this Guaranty or in any of the other Loan Documents),
(II) all suretyship defenses and defenses in the nature thereof, (III) any right
or claim of right to cause a marshalling of the assets of Borrower or of any
collateral for the Loan, or to cause Lender to proceed against any of the other
security for the Recourse Obligations or the Obligations of Borrower before
proceeding under this Guaranty against such Guarantor, or, if there shall be
more than one Guarantor, to require Lender to proceed against any other
Guarantor or any of the Guarantors in any particular order, (IV) the right to
assert a counterclaim, other than a mandatory or compulsive counterclaim, in any
action or proceeding brought against or by such Guarantor, (V) any defense that
may arise by reason of the incapacity, lack of authority, death or disability of
any other person or persons or the failure of Lender to file or enforce a claim
against the estate (in administration, bankruptcy or any other proceeding) of
any other person or persons, (VI) any defense based upon an election of remedies
by Lender, (VII) any duty on the part of Lender to disclose to Guarantors any
facts Lender may now or hereafter know about Borrower, any Tenant, or the
Property, regardless of whether Lender has reason to believe that any such facts
materially increase the risk beyond that which Guarantors intend to assume or
has reason to believe that such facts are unknown to Guarantors or has a
reasonable opportunity to communicate such facts to Guarantors, it being
understood and agreed that Guarantors are fully responsible for being and
keeping informed of the financial condition of Borrower, any Tenant or of the
condition of the Property and of any and all circumstances bearing on the risk
that liability may be incurred by Guarantors hereunder; (VIII) any lack of
notice of disposition or of manner of disposition of any collateral for the
Loan, (IX) any invalidity, irregularity or unenforceability, in




--------------------------------------------------------------------------------




whole or in part, of any one or more of the Loan Documents, (X) any lack of
commercial reasonableness in dealing with the collateral for the Loan, (XI) any
deficiencies in the collateral for the Loan or any deficiency in the ability of
Lender to collect or to obtain performance from any persons or entities now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed, (XII) an assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
Borrower) or any other stay provided under any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, shall operate or
be interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against a Guarantor or the collateral for the Loan, and (XIII)
any modifications of the Loan Documents or any obligation of Borrower relating
to the Loan by operation of law or by action of any court, whether pursuant to
the Bankruptcy Code, or any other debtor relief law (whether statutory, common
law, case law or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, or otherwise.
Section 1.8    No Impairment. The liability of Guarantors hereunder shall in no
way be limited, expanded or impaired by, and Guarantors hereby assent to and
agree to be bound by, any amendment or modification of the provisions of the
Loan Documents to or with Lender by Borrower or any other Guarantor or any
person who succeeds Borrower as owner of the Property. In addition, the
liability of Guarantors under this Guaranty and the other Loan Documents shall
in no way be limited, expanded or impaired by:
A.    any acceleration of the Loan or any extensions of time for performance
required by any of the Loan Documents;
B.    any amendment to or modification of any of the Loan Documents;
C.    any sale or assignment of the Loan or any sale, assignment or foreclosure
of the Security Instrument or any sale, transfer or exchange of all or part of
the Property;
D.    any exculpatory, or nonrecourse, or limited recourse, provision in any of
the Loan Documents limiting Lender’s recourse to the Property encumbered by the
Security Instrument or to any other property or limiting Lender’s rights to a
deficiency judgment against Borrower or any other person or entity;
E.    the accuracy or inaccuracy of the representations and warranties made by
or on behalf of each Guarantor herein or by or on behalf of Borrower, or any
affiliate or successor of Borrower in any of the Loan Documents;
F.    the release of Borrower, any affiliate or successor of Borrower or of any
other person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender’s voluntary act or otherwise;
G.    the filing of any bankruptcy or reorganization proceeding by or against
Borrower, any affiliate or successor of Borrower or any subsequent owner of the
Property;




--------------------------------------------------------------------------------




H.    the release or substitution in whole or in part of any collateral or
security for the Obligations or the Recourse Obligations;
I.    Lender’s failure to record the Security Instrument or file any UCC
financing statements, or Lender’s improper recording or filing of any thereof,
or Lender’s failure to otherwise perfect, protect, secure, or insure any
security interest or lien given as security for the Obligations;
J.    the release of any other party now or hereafter liable upon or in respect
of this Guaranty or any of the other Loan Documents;
K.    the invalidity or unenforceability of all or any portion of any of the
Loan Documents as to Borrower or any other person or entity;
L.    any change in the composition of Borrower, including, without limitation,
the withdrawal or removal of the beneficial owner from any current or future
position of ownership, management or control of Borrower; or
M.    the taking or failure to take any action of any type whatsoever.
Any of the foregoing may be accomplished with or without notice to Borrower or
Guarantors (except as may be expressly required pursuant to the Loan Documents)
and with or without consideration.
Section 1.9    Payment of Expenses. In the event that a Guarantor should breach
or fail to timely perform any provisions of this Guaranty, such Guarantor shall,
immediately upon demand by Lender, pay Lender all costs and expenses (including
court costs and attorneys’ fees and costs) incurred by Lender in the enforcement
hereof or the preservation of Lender’s rights hereunder together with interest
thereon at the Default Rate from the date requested by Lender until the date of
payment to Lender. The covenant contained in this Section 1.9 shall survive the
payment and performance of the Guaranteed Obligations.
Section 1.10    Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantors by Lender shall be without
effect, and this Guaranty shall remain (or shall be reinstated to be) in full
force and effect. It is the intention of Borrower and Guarantors that
Guarantors’ obligations hereunder shall not be discharged except by Guarantors’
performance of such obligations and then only to the extent of such performance.
Section 1.11    Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, each
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating such Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for




--------------------------------------------------------------------------------




payment of any or all of the Guaranteed Obligations for any payment made by
Guarantors under or in connection with this Guaranty or otherwise.
Section 1.12    Delay Not Waiver. No delay on Lender’s part in exercising any
right, power or privilege hereunder or under any of the Loan Documents shall
operate as a waiver of any such privilege, power or right. No waiver by Lender
in any instance shall constitute a waiver in any other instance
Section 1.13    Borrower/Guarantor. The term “Borrower” or “Guarantor” as used
herein shall include any new or successor corporation, association, partnership
(general or limited), limited liability company, joint venture, trust or other
individual or organization formed as a result of any merger, reorganization,
sale, transfer, devise, gift or bequest of Borrower or Guarantor, as the case
may be, or any interest in Borrower or a Guarantor, as the case may be.
Section 1.14    Release of Guarantors. Hudson LP and MDP shall be automatically
released from their obligations under this Guaranty on the date that each of the
following conditions are satisfied (such date, the “Guarantor Release Date”):
(x) MC Partners completes, whether directly or through one or more subsidiaries,
the acquisition of certain real property and the improvements thereon located in
Burbank, California commonly known as 3300 West Olive Avenue (the “Pinnacle II
Property”) and (y) Lender reasonably determines, based on the receipt of,
amongst other things, a certificate signed by an officer of MC Partners that,
following the acquisition of the Pinnacle II Property, the Net Worth of MC
Partners (including any Net Worth attributable to the direct or indirect
ownership of the Property) is at least $20,000,000 and that MC Partners shall
have Liquid Assets of at least $4,000,000 (provided that for purposes hereof,
the Liquid Assets of Borrower, including any amounts constituting the Reserve
Funds, shall constitute Liquid Assets of MC Partners). Lender shall confirm in
writing that Hudson LP and MDP are released from their obligations hereunder
upon satisfaction of the conditions of the foregoing sentence pursuant to
Lender’s then standard form of release agreement with such changes as are
requested by Hudson LP and MDP and are reasonably satisfactory to Lender. In the
event that Hudson LP and MDP are released from their obligations hereunder, MC
Partners hereby acknowledges and agrees that it is liable as Guarantor hereunder
solely in accordance with the terms and conditions hereof, whether or not such
liability arises as a result of the action or inaction of either of Hudson LP or
MDP.
ARTICLE II

EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTOR’S OBLIGATIONS
Guarantors hereby consents and agrees to each of the following, and agrees that
Guarantors’ obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice, except notices expressly provided for in this Guaranty or in
any other Loan Document) which a Guarantor might otherwise have as a result of
or in connection with any of the following:




--------------------------------------------------------------------------------




Section 2.1    Modifications/Sales. Any renewal, extension, increase,
modification, alteration or rearrangement, made pursuant to the terms of the
Loan Documents, of all or any part of the Guaranteed Obligations, the Note, the
Security Instrument, the Loan Agreement, the other Loan Documents or any other
document, instrument, contract or understanding between Borrower and Lender or
any other parties pertaining to the Guaranteed Obligations, or any sale,
assignment or foreclosure of the Note, the Loan Agreement, the Security
Instrument, or any other Loan Documents or any sale or transfer of the Property,
or any failure of Lender to notify Guarantors of any such action.
Section 2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Lender to Borrower or Guarantors.
Section 2.3    Condition of Borrower or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantors or any other Person at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantors, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantors, or any changes in the shareholders, partners
or members, as applicable, of Borrower or Guarantors; or any reorganization of
Borrower or Guarantors.
Section 2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceed the amount permitted by
Legal Requirements, (b) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (c) the officers or representatives executing the
Note, the Security Instrument, the Loan Agreement or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (d) the Guaranteed Obligations violate applicable usury laws, (e) the
Borrower has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (f) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations, or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (g) the Note, the Security Instrument, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantors shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.
Section 2.5    Release of Obligors. Any full or partial release of the liability
of Borrower for the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantors that a
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support from any other




--------------------------------------------------------------------------------




Person, and Guarantors have not been induced to enter into this Guaranty on the
basis of a contemplation, belief, understanding or agreement that other Persons
(including Borrower) will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons (including Borrower) to
pay or perform the Guaranteed Obligations.
Section 2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
Section 2.7    Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.
Section 2.8    Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligations or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligations.
Section 2.9    Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by each Guarantor that Guarantors are not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.
Section 2.10    Representation. The accuracy or inaccuracy of the
representations and warranties made by each Guarantor herein or by Borrower in
any of the Loan Documents.
Section 2.11    Offset. The Note, the Guaranteed Obligations and the liabilities
and obligations of Guarantors to Lender hereunder shall not be reduced,
discharged or released by reason of any existing or future right of offset,
claim or defense of Borrower against Lender, or any other Person, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
Section 2.12    Merger. The reorganization, merger or consolidation of Borrower
or Guarantors into or with any Person.




--------------------------------------------------------------------------------




Section 2.13    Preference. Any payment by Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.
Section 2.14    Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that Guarantors
shall be obligated to pay the Guaranteed Obligations when due, notwithstanding
any occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
Section 2.15    Ability to Enforce Certain Environmental Claims. Nothing
contained in this Guaranty shall prevent or in any way diminish or interfere
with any rights or remedies, including, without limitation, the right to
contribution, which Lender may have against Borrower, Guarantors or any other
party under the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (codified at Title 42 U.S.C. §9601 et seq.) as it may be amended
from time to time, or any other applicable federal, state or local laws, all
such rights being hereby expressly reserved.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
Section 3.1    Benefit. Each Guarantor is an Affiliate of Borrower, is the owner
of a direct or indirect interest in Borrower, and has received, or will receive,
direct or indirect benefit from the making of this Guaranty with respect to the
Guaranteed Obligations.
Section 3.2    Familiarity and Reliance. Each Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of the Borrower and is familiar with the value of any and all collateral
intended to be created as security for the payment of the Note or Guaranteed
Obligations; however, Guarantors are not relying on such financial condition or
the collateral as an inducement to enter into this Guaranty.
Section 3.3    No Representation By Lender. Neither Lender nor any other party
has made any representation, warranty or statement to Guarantors in order to
induce the Guarantors to execute this Guaranty.
Section 3.4    Guarantors’ Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
each Guarantor is, and will be, solvent, and has and will have assets which,
fairly valued, exceed its obligations,




--------------------------------------------------------------------------------




liabilities (including contingent liabilities) and debts, and has and will have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations. In addition, true and
complete copies of the financial statements of each Guarantor have been
delivered to Lender and each of the same are true, accurate and complete in all
material respects and fairly present such Guarantor’s financial condition as of
the dates thereof and no material and adverse change has occurred in such
Guarantor’s financial condition or business since the respective dates thereof;
and each financial statement of each Guarantor submitted in the future shall be
true, accurate and complete in all material respects and shall fairly present
such Guarantor’s financial condition as of the dates thereof.
Section 3.5    Legality. The execution, delivery and performance by each
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not, and will not, contravene or conflict with any law, statute or
regulation whatsoever to which such Guarantor is subject or constitute a default
(or an event which with notice or lapse of time or both would constitute a
default) under, or result in the breach of, any indenture, mortgage, deed of
trust, charge, lien, or any material contract, agreement or other instrument to
which Guarantor is a party or which may be applicable to such Guarantor. This
Guaranty is a legal and binding obligation of each Guarantor and is enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to the enforcement of creditors’
rights.
Section 3.6    No Violation. The payment and performance by each Guarantor of
such Guarantor’s obligations under the Loan Agreement and this Guaranty do not
and shall not constitute a violation of any law, order, regulation, or material
contract or agreement to which such Guarantor is a party or by which such
Guarantor or such Guarantor’s property may be bound.
Section 3.7    No Litigation. There is no material litigation now pending or, to
the best of each Guarantor’s knowledge threatened in writing, against such
Guarantor which, if adversely decided would materially impair the ability of
such Guarantor to pay and perform Guarantor’s obligations under the Loan
Agreement or this Guaranty. There is no litigation (whether or not material)
pending, or threatened in writing, against a Guarantor in which the amount in
controversy exceeds $250,000 which is not either: (i) covered by adequate
insurance, or (ii) previously disclosed in writing to Lender together with a
written explanation of why such litigation is not material.
Section 3.8    Entity Matters. Hudson Pacific Properties, L.P. is a duly formed,
validly existing limited partnership organized and in good standing under the
laws of Maryland, and duly qualified to do business and in good standing under
the laws of each jurisdiction where such qualification is required based on
Hudson Pacific Properties, L.P.’s business, has all requisite power and
authority to conduct its business and to own its property as now conducted or
owned, and is qualified to do business in all jurisdictions where the nature and
extent of its business is such that qualification is required by law. M. David
Paul Ventures LLC is a duly formed, validly existing limited liability company
organized and in good standing under the laws of California, and duly qualified
to do business and in good standing under the laws of each jurisdiction where
such qualification is required based on M. David Paul Ventures LLC’s business,
has all requisite power and authority to conduct its business and to own its
property as now conducted or owned, and is qualified to do business in all
jurisdictions where the nature and extent of its business is such that




--------------------------------------------------------------------------------




qualification is required by law. Hudson MC Partners, LLC is a duly formed,
validly existing limited liability company organized and in good standing under
the laws of Delaware, and duly qualified to do business and in good standing
under the laws of each jurisdiction where such qualification is required based
on Hudson MC Partners, LLC’s business, has all requisite power and authority to
conduct its business and to own its property as now conducted or owned, and is
qualified to do business in all jurisdictions where the nature and extent of its
business is such that qualification is required by law
Section 3.9    Material Economic Benefit. The granting of the Loan to Borrower
will constitute a material economic benefit to Guarantor.
Section 3.10    Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.
ARTICLE IV

SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantors, whether such debts and liabilities now exist or are hereafter
incurred or arise, and whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person or Persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantors. The Guarantor Claims shall include without limitation
all rights and claims of each Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of such Guarantor’s payment of all or a
portion of the Guaranteed Obligations. So long as any portion of the Debt or the
Guaranteed Obligations remain outstanding, Guarantors shall not receive or
collect, directly or indirectly, from Borrower or any other Person any amount
upon the Guarantor Claims.
Section 4.2    Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceeding involving a Guarantor as a debtor, Lender shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to Lender. Should
Lender receive, for application against the Guaranteed Obligations, any such
dividend or payment which is otherwise payable to a Guarantor, and which, as
between Borrower and Guarantor, shall constitute a credit against the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations, such
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.




--------------------------------------------------------------------------------




Section 4.3    Payments Held in Trust. Notwithstanding anything to the contrary
in this Guaranty, in the event that a Guarantor shall receive any funds,
payments, claims or distributions which are prohibited by this Guaranty, such
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to Lender, and such Guarantor covenants
promptly to pay the same to Lender.
Section 4.4    Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender, no Guarantor shall (a) exercise or enforce any
creditor’s rights it may have against Borrower, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or the
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by such Guarantor.
ARTICLE V

COVENANTS
Section 5.1    Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:
(a)    “Consolidated Subsidiaries” shall mean each Subsidiary of each Guarantor,
the financial statements of which shall be (or should have been) consolidated
with the financial statements of Guarantor in accordance with GAAP.
(b)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(c)    “Liquid Assets” shall mean assets in the form of cash, cash equivalents,
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided the full faith and
credit of the United States supports such obligation or guarantee), certificates
of deposit issued by a commercial bank having net assets of not less than $500
million, securities listed and traded on a recognized stock exchange or traded
over the counter and listed in the National Association of Securities Dealers
Automatic Quotations, or liquid debt instruments that have a readily
ascertainable value and are regularly traded in a recognized financial market.




--------------------------------------------------------------------------------




(d)    “Net Worth” shall mean, as of a given date, (x) the total assets of a
Guarantor as of such date less (y) such Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.
(e)    “Subsidiary” shall mean any Affiliate of Guarantor that is controlled by
Guarantor.
Section 5.2    Covenants.
(a)    From and after the date hereof, through, but not including the Guarantor
Release Date (or in the event that the Guarantor Release Date does not occur,
until all of the Obligations and the Guaranteed Obligations have been paid in
full), (i) Guarantors shall collectively at all times maintain a Net Worth of at
least $20,000,000 (excluding any Net Worth attributable to the direct or
indirect ownership of the Property), (ii) Guarantors shall collectively at all
times maintain Liquid Assets of at least $4,000,000, (iii) Guarantors shall
deliver to Lender within ten (10) Business Days of receipt, copies of any
default notices received by a Guarantor in respect of any Indebtedness of such
Guarantor and (iv) Guarantors shall deliver to Lender, concurrently with the
delivery of each quarterly or annual financial statement required to be
delivered by each Guarantor hereunder, a certificate signed by an officer of
such Guarantor setting forth in reasonable detail such Guarantor’s Net Worth and
Liquid Assets, based on such financial statement.
(b)    From and after the Guarantor Release Date and until all of the
Obligations and the Guaranteed Obligations have been paid in full, (i) MC
Partners shall at all times maintain a Net Worth of at least $20,000,000
(including any Net Worth attributable to the direct or indirect ownership of the
Property), (ii) MC Partners shall at all times maintain Liquid Assets in an
amount equal to $4,000,000, less the amount of Liquid Assets (which, for the
purpose hereof, shall include any amounts constituting the Reserve Funds) of
Borrower, (iii) MC Partners shall deliver to Lender within ten (10) Business
Days of receipt, copies of any default notices received by MC Partners in
respect of any Indebtedness of MC Partners and (iv) MC Partners shall deliver to
Lender, concurrently with the delivery of each quarterly or annual financial
statement required to be delivered by MC Partners hereunder, a certificate
signed by an officer of MC Partners setting forth in reasonable detail (y) MC
Partners’ Net Worth and Liquid Assets, based on such financial statement, and
(z) the Borrower’s Liquid Assets based on the Borrower’s financial statements
delivered pursuant to the Loan Agreement.
(c)    Notwithstanding the foregoing, if at any time Hudson Pacific Properties,
Inc. does not own, directly or indirectly, at least twenty percent (20%) of the
ownership interests in Borrower, the provisions of Section 5.2(a) and (b) above
shall continue to apply, but with a Net Worth threshold of $50,000,000 instead
of the $20,000,000 threshold set forth in Section 5.2(a) and (b) above and a
Liquid Assets threshold of $7,000,000 instead of the $4,000,000 threshold set
forth in Section 5.2(a) and (b) above.
Section 5.3    Prohibited Transactions. No Guarantor shall, at any time while a
default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate, including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for




--------------------------------------------------------------------------------




consideration of any stock in such Guarantor or (ii) sell, pledge, mortgage or
otherwise transfer to any Person any of such Guarantor’s assets, or any interest
therein, in either case, which could reasonably be expected to have the effect
of reducing the collective Net Worth of Guarantors below the level required in
Section 5.2 hereof.
ARTICLE VI

MISCELLANEOUS
Section 6.1    Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
Section 6.2    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by
registered or certified mail, postage prepaid, return receipt requested, or
delivered by hand or by reputable overnight courier, addressed to the party to
be so notified at its address hereinafter set forth, or to such other addresses
as such party may hereafter specify in accordance with the provisions of this
Section 6.2. Any Notice shall be deemed to have been received: (a) three (3)
days after the date such Notice is mailed, (b) on the date of delivery by hand
if delivered during business hours on a Business Day (otherwise on the next
Business Day), and (c) on date of delivery if sent by an overnight commercial
courier, in each case addressed to the parties as follows:
Guarantor:
Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides and Mark Lammas
Facsimile No.: (310) 445-5710

with a copy to :
Gibson, Dunn & Crutcher, LLP
2029 Century Park East
Los Angeles, California 90067
Attention: Jesse Sharf
Facsimile No.: (213) 229-6638

and:
Hudson MC Partners, LLC
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides and Mark Lammas
Facsimile No.: (310) 445-5710





--------------------------------------------------------------------------------




with a copy to :
Gibson, Dunn & Crutcher, LLP
2029 Century Park East
Los Angeles, California 90067
Attention: Jesse Sharf
Facsimile No.: (213) 229-6638

and:
M. David Paul Ventures LLC
100 Wilshire Boulevard, Suite 1600
Santa Moncia, California 90401
Attention: Jeffrey M. Worthe
Facsimile No.: (310) 458-2644

with copy to:
Skadden, Arps, Slate, Meagher & Flom, LLP
300 South Grand Avenue
Los Angeles, California 90071
Attention: Meryl K Chae
Facsimile No.: (213) 621-5035

Lender:
Jefferies LoanCore LLC
c/o LoanCore Capital
80 Field Point Road
Greenwich, Connecticut 06830
Attention: Perry Gershon
Facsimile No. (203) 861-6006
E-Mail: PGershon@LoanCoreCapital.com

with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Stephen Gliatta, Esq.
Facsimile No. (212) 836-8689
E-mail: Steve.Gliatta@kayescholer.com

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by any servicer which Lender
empowers to send such Notices on its behalf.
Section 6.3    Governing Law. (a) This Guaranty shall be governed in accordance
with the terms and provisions of Section 10.3 of the Loan Agreement.
(b)    WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS GUARANTY
(EACH, A “PROCEEDING”), EACH GUARANTOR




--------------------------------------------------------------------------------




IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF NEW YORK, COUNTY OF NEW YORK
AND STATE OF NEW YORK, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS GUARANTY SHALL
PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL
THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE
BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. EACH GUARANTOR FURTHER
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN
ANY NEW YORK STATE OR UNITED STATES COURT SITTING IN THE CITY OF NEW YORK AND
COUNTY OF NEW YORK MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED IN THIS GUARANTY, AND
SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF BORROWER SHALL
REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO MAILED.
Section 6.4    Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 6.5    Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.
Section 6.6    Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors, permitted assigns, heirs and legal representatives.
Lender may sell, assign, pledge, participate, transfer or delegate, as
applicable to one or more Persons all or a portion of its rights and obligations
under this Guaranty in connection with any assignment, sale, pledge,
participation or transfer of the Loan and the Loan Documents. Any assignee or
transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty, no Guarantor shall have the right to delegate, assign or
transfer its rights or obligations under this Guaranty without the prior written
consent of Lender, and any attempted assignment, delegation or transfer without
such consent shall be null and void. If a Guarantor consists of more than one
Person or party, the obligations of each such Person or party under this
Guaranty shall be joint and several.




--------------------------------------------------------------------------------




Section 6.7    Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.
Section 6.8    Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
Section 6.9    Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 6.10    Rights and Remedies. If a Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against such Guarantor. The
exercise by Lender of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
Section 6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT
OF GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.
Section 6.12    Judicial Reference. GUARANTORS AND LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ANY ACTION TO RESOLVE A DISPUTE RELATING TO OR
ARISING OUT OF THIS GUARANTY SHALL BE DETERMINED BY JUDICIAL REFERENCE PURSUANT
TO SECTION 638, ET SEQ., OF THE CALIFORNIA CODE OF CIVIL PROCEDURE AND
GUARANTORS AND LENDER SHALL ATTEMPT TO SELECT AND PROPOSE JOINTLY TO THE COURT A
MUTUALLY AGREEABLE RETIRED JUDGE AS A REFEREE AND, FAILING THAT, EACH OF




--------------------------------------------------------------------------------




GUARANTOR AND LENDER SHALL RECOMMEND TO THE COURT A LIST OF RETIRED JUDGES WHO
MAY SERVE AS THE REFEREE. GUARANTORS AND LENDER KNOWINGLY AND IRREVOCABLY WAIVE
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION TO RESOLVE ANY DISPUTE
RELATING TO OR ARISING OUT OF THIS GUARANTY OR ANY PART THEREOF; AND IN
CONNECTION WITH THIS GUARANTY, EACH OF GUARANTOR AND LENDER REPRESENTS THAT IT
HAS DISCUSSED SUCH WAIVER WITH ITS OWN INDEPENDENT COUNSEL AND HAS RELIED ON
ADVICE OF ITS COUNSEL AND MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY.
Section 6.13    Cooperation. Guarantors acknowledge that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to Sections 9.2 and 9.4
of the Loan Agreement, each Guarantor shall cooperate with Lender in effecting
any such Secondary Market Transaction and shall cooperate to implement all
requirements imposed by any Rating Agencies involved in any Secondary Market
Transaction. Each Guarantor shall provide such information and documents
relating to such Guarantor, Borrower, the Property and any tenants of the
Property as Lender may reasonably request in connection with such Secondary
Market Transaction. In addition, each Guarantor shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request. Lender shall be permitted to share all such information with
the investment banking firms, Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction. It is understood that the
information provided by Guarantors to Lender including any and all financial
statements provided to Lender pursuant to Section 5.2 hereof may ultimately be
incorporated into the offering documents for the Secondary Market Transaction
and thus various investors or potential investors may also see some or all of
the information. Lender and all of the aforesaid third-party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, each Guarantor in the form as provided by such Guarantor. Lender
may publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction or otherwise as part of its business development.
Section 6.14    Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantors’ obligations hereunder with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.
Section 6.15    Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this




--------------------------------------------------------------------------------




Guaranty may be used interchangeably in the singular or plural form, (b) any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, (c) the word “Borrower” shall mean “each Borrower and any
subsequent owner or owners of the Property or any part thereof or interest
therein”, (d) the word “Lender” shall mean “Lender and any subsequent holder of
the Note”, (e) the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by the Loan Agreement, as amended, restated or otherwise
modified”, (f) the word “Property” shall include any portion of the Property and
any interest therein, and (g) the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all reasonable attorneys’, paralegal and
law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
Lender in protecting its interest in the Property, the Leases and/or the Rents
and/or in enforcing its rights hereunder.
Section 6.16    No Waiver; Time of Essence. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Guaranty is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof.
Section 6.17    Legal Fees, Costs and Expenses. Each Guarantor further agrees to
pay upon demand all costs and expenses reasonably incurred by Lender or its
successors or assigns in connection with enforcing any of the rights or remedies
of Lender, or such successors or assigns, under or with respect to this Guaranty
including, but not limited to, attorneys’ fees and the out-of-pocket expenses
and disbursements of such attorneys. Any such amounts which are not paid within
fifteen (15) days of demand therefor shall bear interest at the Default Rate
from the date of demand until paid.
Section 6.18    Assignments By Lender. Lender may at its sole cost and expense,
without notice to, or consent of, Guarantors, sell, assign or transfer to or
participate with any entity or entities all or any part of the indebtedness
evidenced by the Note and secured by the Security Instrument, and each such
entity or entities shall have the right to enforce the provisions of this
Guaranty and any of the other Loan Documents as fully as Lender, provided that
Lender shall continue to have the unimpaired right to enforce the provisions of
this Guaranty and any of the other Loan Documents as to so much of the Loan that
Lender has not sold, assigned or transferred. Lender shall give notice to
Guarantors of the name, address, telephone number and contact person of any
assignee of Lender within a reasonable period of time after the effective date
of the assignment, provided, that failure to provide such notice shall in no way
affect the validity or effect of the assignment or Guarantors’ obligations
hereunder. In particular, Guarantors acknowledge and agree that Lender and its
successors and assigns may (i) sell the Loan, this Guaranty and each of the
other Loan Documents to one or more investors as a whole loan in a rated or
unrated public offering or private placement, (ii) grant participation interests
in the Loan, to one or more investors in a rated or unrated public offering or
private placement, (iii) deposit this Guaranty and each of the other Loan
Documents with a trust, which trust may sell certificates to investors
evidencing an ownership in the trust assets in a rated or unrated public
offering or private placement, or (iv) otherwise sell the Loan or any interest
therein to investors in a rated or unrated public offering or private placement.




--------------------------------------------------------------------------------




Section 6.19    California Specific Provisions.
(a)    Each Guarantor specifically agrees that such Guarantor shall not be
released from liability hereunder by any action taken by Lender including,
without limitation, a nonjudicial sale under the Security Instrument that would
afford Borrower a defense based on California’s anti-deficiency laws, in
general, and California Code of Civil Procedure Section 580d, in specific.
Without limiting the foregoing, each Guarantor expressly understands,
acknowledges and agrees as follows:
(i)    In the event of a non-judicial foreclosure (through the exercise of the
power of sale under the Security Instrument): (A) Borrower would not be liable
for any deficiency on the Note under California Code of Civil Procedure Section
580d, (B) Guarantor’s subrogation rights against the Borrower would thereby be
destroyed, (C) Guarantor would be solely liable for any deficiency to Lender
(without recourse against Borrower), and (D) Guarantor would thereby be deprived
of the anti-deficiency protections of said Section 580d;
(ii)    Were it not for Guarantor’s knowing and intentional waivers contained
herein, the destruction of Guarantor’s subrogation rights and anti-deficiency
protections would afford Guarantor a defense to an action against Guarantor
hereunder; and
(iii)    Notwithstanding the foregoing, Guarantor expressly waives any such
defense to any action against Guarantor hereunder following a nonjudicial
foreclosure sale or in any other circumstance under which Guarantor’s
subrogation rights against Borrower have been destroyed.
(b)    In the event of any default hereunder, Lender may maintain an action upon
this Guaranty whether or not action is brought against Borrower and whether or
not Borrower is joined in any such action. Lender may maintain successive
actions for other defaults, and Lender’s rights hereunder shall not be exhausted
or waived, and Lender shall not be estopped to proceed against each Guarantor
pursuant to this Guaranty by the exercise of any of Lender’s rights or remedies
or by any such action or by any number of successive actions, until and unless
the credit hereby guaranteed has been paid in full and each of Guarantors’
obligations hereunder has been fully performed or otherwise satisfied.
(c)    Each Guarantor expressly waives any and all benefits, rights and/or
defenses which might otherwise be available to such Guarantor under California
Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, 2953
and 3433.
(d)    Each Guarantor expressly waives any and all benefits, rights and/or
defenses which might otherwise be available to such Guarantor under California
Code of Civil Procedure Sections 580a, 580b, 580d and 726. In specific, but not
by way of limitation, each Guarantor expressly waives any and all fair value
rights under California Code of Civil Procedure Section 580a.
(e)    Any action, whether judicial or non-judicial or in pursuit of any
provisional remedy, taken by Lender against Borrower or against any collateral
or security held by Lender




--------------------------------------------------------------------------------




which shall impair or destroy any rights a Guarantor may have against Borrower
shall not act as a waiver or an estoppel of Lender’s rights to proceed against
and initiate any action against such Guarantor to enforce the terms of this
Guaranty.
(f)    Each Guarantor acknowledges that it has been made aware of the provisions
of California Civil Code Section 2856, has read and understands the provisions
of that statute, has been advised by its counsel as to the scope, purpose and
effect of that statute, and based thereon, and without limiting the foregoing
waivers, each Guarantor agrees to waive all suretyship rights and defenses
described in Civil Code Sections 2856(a) and (b). Without limiting any other
waivers herein, each Guarantor hereby gives the following waiver pursuant to
Section 2856(b) of the California Civil Code: Guarantor waives all rights and
defenses arising out of an election of remedies by Lender even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Guarantor’s rights of subrogation
and reimbursement against the Borrower by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.
(g)    As provided in California Civil Code Section 2856, each Guarantor waives
all rights and defenses that such Guarantor may have because the Borrower’s debt
is secured by real property. This means, among other things:
(i)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower.
(ii)    If Lender forecloses on any real property collateral pledged by
Borrower:
(A)    The amount of the debt may be reduced only by the price at which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the same price.
(B)    Lender may collect from Guarantor even if Lender, by foreclosing on the
real property collateral, has destroyed any right Guarantor may have to collect
from Borrower.
 


The foregoing is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because the Borrower’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based on Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
(h)    The benefit of any statute of limitations affecting the liability of the
Guarantors hereunder or the enforcement thereof, including, without limitation,
any rights arising under Section 359.5 of the California Code of Civil
Procedure;




--------------------------------------------------------------------------------




(i)    Each Guarantor assumes the responsibility for keeping informed of the
financial condition of the Borrower and of all other circumstances bearing upon
the risk of nonpayment of the Costs, and agrees that the Lender shall have no
duty to advise the Guarantors of any information known to the Lender regarding
any such financial condition or circumstances. Each Guarantor hereby irrevocably
waives any defense which, absent this waiver, such Guarantor would have that its
obligations under this Guaranty could be exonerated based upon Lender’s failure
to inform such Guarantor of the existing or ongoing financial condition of the
Borrower or of any other circumstances bearing upon the risk of nonpayment of
any amount guaranteed hereunder.
(j)    Without limiting the generality of any of the foregoing or any other
provision hereof, each Guarantor further expressly waives, to the extent
permitted by law, any and all rights and defenses, including without limitation
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to such Guarantor under California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433, or under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, or any of such sections.
Section 6.20    Consent to Waiver by Borrower. Each Guarantor consents to the
waiver by Borrower of all of its rights under California Civil Code Section
2822, which provides as follows, “(a) the acceptance, by a creditor, of anything
in partial satisfaction of an obligation, reduces the obligation of a surety
thereof, in the same measure as that of the principal, but does not otherwise
affect it. However, if the surety is liable upon only a portion of an obligation
and the principal provides partial satisfaction of the obligation, the principal
may designate the portion of the obligation that is to be satisfied; and (b) For
the purposes of this Section and Section 2819, an agreement by a creditor to
accept from the principal debtor a sum less than the balance owed on the
original obligation, without the prior consent of the surety and without any
other change to the underlying agreement between the creditor and principal
debtor, shall not exonerate the surety for the lesser sum agreed upon by the
creditor and principal debtor.”
Section 6.21    Unsecured Obligations. Each Guarantor acknowledges that,
notwithstanding any other provision of this Guaranty or any of the Loan
Documents to the contrary (including without limitation any non-recourse
provision under the Loan Documents) the obligations of Guarantors under this
Guaranty are unlimited personal obligations of Guarantors which are not secured
by the Security Instrument or any other security instrument. In this regard,
Lender’s appraisal of the value of the Property is such that Lender is not
willing to accept the consequences, under California’s “One Form of Action” Rule
(i.e., Section 726 of the California Code of Civil Procedure) and
“Anti-Deficiency Rules” (i.e., Sections 580a, 580b and 580d of the California
Code of Civil Procedure), of inclusion of this Guaranty among the obligations
secured by the Security Instrument. Each Guarantor acknowledges that Lender is
unwilling to accept such consequences and that Lender would not make the Loan
but for the personal unsecured liability undertaken by Guarantors.


[The Remainder of the Page is Intentionally Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has executed this Guaranty the day and year
first above written.
GUARANTORS:
HUDSON PACIFIC PROPERTIES, L.P. a Maryland limited partnership
By:
Hudson Pacific Properties, Inc., a Maryland corporation, its general partner

By:
    
Name:
Title:



[Signatures continue on the following page]




--------------------------------------------------------------------------------








M. DAVID PAUL VENTURES LLC,
a California limited liability company


                        
By:                        
Name: Jeffery M. Worthe
Title: Manager




[Signatures continue on the following page]




--------------------------------------------------------------------------------










HUDSON MC PARTNERS, LLC,
a Delaware limited liability company


                        
By:                        
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT B-2


FORM OF PINNACLE 1 ENVIRONMENTAL INDEMNITY


ENVIRONMENTAL INDEMNITY AGREEMENT
(UNSECURED)
This ENVIRONMENTAL INDEMNITY AGREEMENT (UNSECURED) (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), is made
jointly and severally as of November 8, 2012, by P1 HUDSON MC PARTNERS, LLC, a
Delaware limited liability company (together with its permitted successors and
assigns, collectively, “Borrower”), having an address at c/o Hudson Pacific
Properties, L.P., 11601 Wilshire Boulevard, Suite 1600, Los Angeles, California
90025, and HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited partnership
(“Hudson LP”), having an address at 11601 Wilshire Boulevard, Suite 1600, Los
Angeles, California 90025, HUDSON MC PARTNERS, LLC, a Delaware limited liability
company (“MC Partners”), having an address at c/o Hudson Pacific Properties,
L.P., 11601 Wilshire Boulevard, Suite 1600, Los Angeles, California 90025 and M.
DAVID PAUL VENTURES LLC, a California limited liability company (“MDP”), having
an address at 100 Wilshire Boulevard, Suite 1600, Santa Monica, California 90401
(MDP, Hudson LP and MC Partners are each referred to herein as a “Principal” and
collectively, “Principals”; and together with Borrower, each of Borrower and
Principal an “Indemnitor” and collectively, the “Indemnitors”), in favor of
JEFFERIES LOANCORE LLC, a Delaware limited liability company (together with its
successors and assigns, collectively, “Indemnitee”), having an address at c/o
LoanCore Capital, 80 Field Point Road, Greenwich, Connecticut 06830 and other
Indemnified Parties (defined below).
RECITALS:
A.    Indemnitee is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of One Hundred Twenty Nine Million and No/100 Dollars
($129,000,000.00) pursuant to a Loan Agreement of even date herewith between
Borrower and Indemnitee (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
which Loan shall be evidenced by that certain Promissory Note of even date
herewith given by Borrower in favor of Indemnitee (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Note”) and
secured by, among other things, that certain Deed of Trust, Security Agreement,
Assignment of Leases and Fixture Filing of even date herewith, given by Borrower
in favor of Indemnitee (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Security Instrument”)
encumbering the real property more particularly described therein (said real
property being referred to as the “Land”; the Land, together with all
structures, buildings and improvements now or hereafter located on the Land,
being herein collectively referred to as the “Property”).
B.    Each Principal acknowledges that it has a direct or indirect ownership
interest in Borrower and will receive substantial economic and other benefits
from Indemnitee’s making the Loan to Borrower.




--------------------------------------------------------------------------------




C.    Indemnitee is unwilling to make the Loan unless Indemnitors agree to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.
D.    Indemnitors are entering into this Agreement to induce Indemnitee to make
the Loan.
E.    All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby, jointly and severally, represent, warrant, covenant and
agree for the benefit of the Indemnified Parties as follows:
1.    Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I Environmental Site Assessment dated as of
September 21, 2012 by Global Realty Services Group with respect to the Property
delivered to Indemnitee by Indemnitors in connection with the origination of the
Loan (hereinafter referred to as the “Environmental Reports”), a copy of which
has been provided to Indemnitee, and based upon Indemnitors’ actual knowledge,
(A) there are no Hazardous Substances (defined below) or underground storage
tanks in, on, or under the Property, except those that are both (i) in
compliance with all Environmental Laws (defined below) and with permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing pursuant to
the Environmental Report(s); (B) there are no past, present or threatened
Releases (defined below) of Hazardous Substances in, on, under or from the
Property which have not been fully remediated in accordance with Environmental
Law; (C) there is no past or present non-compliance with Environmental Laws, or
with permits issued pursuant thereto, in connection with the Property which has
not been fully remediated in accordance with Environmental Laws; (D) Each
Indemnitor does not know of, and has not received, any written notice or other
written communication from any Person (including, but not limited to, a
Governmental Authority) relating to the threat of any Release of Hazardous
Substances migrating to the Property; (E) no Indemnitor knows of, nor has
received, any written notice or other written communication from any Person
(including, but not limited to, a Governmental Authority) relating to Hazardous
Substances or Remediation (defined below) thereof, of possible liability of any
Person pursuant to any Environmental Law, any other environmental conditions in
connection with the Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; (G) each
Indemnitor has truthfully and fully delivered to Indemnitee, in writing, any and
all information relating to conditions in, on, under or from the Property that
is known to such Indemnitor and all information that is contained in the files
and records of such Indemnitor regarding the same, including, but not limited
to, any reports relating to Hazardous Substances in, on, under or from the
Property and/or to the environmental condition of the Property; and (H) no Mold
(as defined below) is present in the indoor air of the Property at
concentrations exceeding ambient air levels and no visible Mold is present on
any building materials or surfaces at the Property for which any Governmental
Authority recommends or requires removal thereof by remediation professionals,
and Indemnitors are not aware of any conditions at the Property that are likely
to result in the presence of Mold in the indoor air at concentrations that
exceed ambient air levels or on building




--------------------------------------------------------------------------------




materials or surfaces that would require such removal, (I) to each Indemnitors’
knowledge, the Property has not been designated as Border Zone Property and
there has been no occurrence or condition on any real property adjoining or in
the vicinity of the Property that could cause the Property or any part thereof
to be designated as Border Zone Property. As used in this Agreement, the term
“Mold” means fungi that reproduces through the release of spores or the
splitting of cells or other means, including, but not limited to, mold, mildew,
fungi, fungal spores, fragments and metabolites such as mycotoxins and microbial
organic compounds.
2.    Environmental Covenants. Each Indemnitor covenants and agrees that: (A)
all uses and operations on or of the Property, whether by Indemnitors or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (B) there shall be no Releases of Hazardous Substances
in, on, under or from the Property, except those that are both (i) in compliance
with all Environmental Laws and with permits issued pursuant thereto and (ii)
disclosed to Indemnitee in writing; (C) there shall be no Hazardous Substances
in, on, or under the Property, except those that are both (i) in compliance with
all Environmental Laws and with permits issued pursuant thereto and (ii)
disclosed to Indemnitee in writing; (D) Indemnitors shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Indemnitors or any
other Person (the “Environmental Liens”); (E) Indemnitors shall, at their sole
cost and expense, fully and expeditiously cooperate in all activities pursuant
to Section 4 of this Agreement, including, but not limited to, providing all
relevant information and making knowledgeable Persons available for interviews;
(F) Indemnitors shall, at their sole cost and expense, subject to the rights of
Tenants under Leases, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property, by an
environmental consultant approved by Indemnitee pursuant to any reasonable
written request of Indemnitee (including, but not limited to, sampling, testing
and analysis of soil, water, air, building materials, and other materials and
substances whether solid, liquid or gas), and share with Indemnitee the reports
and other results thereof, and Indemnitee and the other Indemnified Parties
shall be entitled to rely on such reports and other results thereof; provided
that any such assessments or investigations shall be at Indemnitee’s sole cost
and expense, unless (x) an Event of Default has occurred and is continuing, or
(y) Indemnitee has reasonable cause to believe Hazardous Substances are present
at the Property in violation of Environmental Laws; (G) Indemnitors shall, at
their sole cost and expense, comply with all reasonable written requests of
Indemnitee to (i) effectuate Remediation of any Hazardous Substances present at
the Property in violation of Environmental Laws or obtain a no further action
letter for any condition (including, but not limited to, a Release of any
Hazardous Substances) in, on, under or from the Property, in full compliance of
Environmental Laws or reasonably required by Indemnitee based upon
recommendations and observations of an independent environmental consultant
reasonably approved by Indemnitee, (ii) comply with any Environmental Law, (iii)
comply with any directive from any Governmental Authority, and (iv) take any
other reasonable action necessary or appropriate for protection of human health
or the environment; (H) Indemnitors shall not do, or allow any Tenant or other
user of the Property to do, any act that materially increases the dangers to
human health or the environment, poses an unreasonable risk of harm to any
Person (whether on or off the Property), materially impairs or may be reasonably
expected to impair the value of the Property, is contrary to any requirement of
any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Property; (I) each




--------------------------------------------------------------------------------




Indemnitor shall use commercially reasonable efforts to enforce the applicable
provisions of the Leases in order to prevent Tenants or other users of the
Property from taking any action that violates any applicable Environmental Law,
materially impairs or may be reasonably expected to impair the value of the
Property, as contrary to any requirement of any Issuer, constitutes a public or
private nuisance, constitutes waste or violates any covenant, condition,
agreement or easement applicable to the Property; and (J) each Indemnitor shall,
upon any Indemnitor’s receipt of notice of the same, promptly notify Indemnitee
in writing of (i) any presence or Release or threatened Release of Hazardous
Substances in, on, under, from or migrating towards the Property, (ii) any
non-compliance with any Environmental Laws related in any way to the Property,
(iii) any actual or potential imposition of an Environmental Lien, (iv) any
required or proposed Remediation of environmental conditions relating to the
Property, and/or (v) any written or oral notice or other communication of which
any Indemnitor becomes aware from any source whatsoever (including, but not
limited to, a Governmental Authority) relating in any way to Hazardous
Substances or Remediation thereof at the Property, possible liability of any
Person pursuant to any Environmental Law related to the Property, other
environmental conditions in connection with the Property, the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any portion thereof to be designated
as Border Zone Property or any actual or potential administrative or judicial
proceedings in connection with the Property or Hazardous Substances in, on,
under, or around the Property.
3.    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that an environmental hazard exists on the
Property that does not, in the sole discretion of the Indemnified Parties, (i)
endanger any tenants or other occupants of the Property or their guests or the
general public or (ii) materially and adversely affect the value of the
Property, upon reasonable notice from the Indemnitee, Indemnitors shall, at
Indemnitors’ sole cost and expense, subject to the rights of Tenants under
Leases, promptly cause an engineer or consultant reasonably satisfactory to the
Indemnified Parties to conduct an environmental assessment or audit (the scope
of which shall be determined in the sole and absolute discretion of the
Indemnified Parties) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Indemnitee
and promptly deliver to Indemnitee the results of any such assessment, audit,
sampling or other testing; provided, however, if such results are not delivered
to the Indemnitee within a reasonable period or if the Indemnified Parties have
reason to believe that an environmental hazard exists on the Property that, in
the sole judgment of the Indemnified Parties, endangers any Tenant or other
occupant of the Property or their guests or the general public or may be
reasonably expected to materially and adversely affect the value of the
Property, upon reasonable notice to Borrower, the Indemnified Parties and any
other Person designated by the Indemnified Parties, including, but not limited
to, any receiver, any representative of a Governmental Authority, and/or any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Property at all reasonable times to assess any and all aspects of the
environmental condition of the Property and its use, including, but not limited
to, conducting any environmental assessment or audit (the scope of which shall
be determined in the sole and absolute discretion of the Indemnified Parties)
and taking samples of soil, groundwater or other water, air, or building
materials, and reasonably conducting other invasive testing. Indemnitors shall
cooperate with and provide the Indemnified Parties and any such Person
designated by the Indemnified Parties with access to the Property, subject to
the rights of Tenants under Leases.




--------------------------------------------------------------------------------




4.    Indemnification. Each Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold the Indemnified
Parties harmless from and against any and all Losses (defined below) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of any one or more of the following: (a) any presence of
any Hazardous Substances in, on, above, or under the Property in violation of
Environmental Laws; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from the Property in violation of
Environmental Laws; (c) any activity by any Indemnitor, any Person affiliated
with any Indemnitor, and/or any Tenant or other occupant or user of the Property
in connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Property of any Hazardous
Substances at any time located in, under, on or above the Property in violation
of Environmental Laws; (d) any activity by any Indemnitor, any Person affiliated
with any Indemnitor, and/or any Tenant or occupant or other user of the Property
in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action; (e)
any past, present or threatened non-compliance or violation of any Environmental
Laws (or permits issued pursuant to any Environmental Law) in connection with
the Property or operations thereon, including, but not limited to, any failure
by any Indemnitor, any Person affiliated with any Indemnitor, and/or any Tenant
or occupant or other user of the Property to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing, or the threatened imposition, recording or
filing, of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with Hazardous Substances in, on, under or about the Property; (h) any
past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with the Property, including, but not limited to,
costs to investigate and assess such injury, destruction or loss; (i) any acts
of any Indemnitor, any Person affiliated with any Indemnitor, and/or any Tenant
or occupant or other user of the Property in arranging for the disposal or
treatment, or arranging with a transporter for transport for the disposal or
treatment, of the Hazardous Substances at any facility or incineration vessel
containing such or similar Hazardous Substances; (j) any acts of any Indemnitor,
any Person affiliated with any Indemnitor, and/or any tenant or occupant or
other user of the Property in accepting any Hazardous Substances for transport
to disposal or treatment facilities, incineration vessels or sites from which
there is a Release, or a threatened Release of any Hazardous Substance which
causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death, or property or other damage arising under any statutory or
common law or tort law theory, including, but not limited to, damages assessed
for private or public nuisance or for the conducting of an abnormally dangerous
activity on or near the Property, and in each case relating to Hazardous
Substances in, on, under or about the Property; and (l) any misrepresentation or
inaccuracy in any representation or warranty or material breach or failure by
Indemnitor to perform any covenants or other obligations pursuant to this
Agreement; provided that the indemnity provided for herein shall not apply to
any matters or circumstances that Indemnitors prove to a court of competent
jurisdiction, evidenced by a final non-appealable order from such court, to have
first arisen after the date (i) Lender or any affiliate or designee thereof
acquires title to the Property through foreclosure, deed-in-lieu of foreclosure
or otherwise, or takes possession or control of the




--------------------------------------------------------------------------------




Property through receivership or otherwise, and (ii) Borrower has surrendered
possession of the Property.
5.    Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend any action or inquiry
commenced in respect of the presence or alleged presence of any Hazardous
Substances located in, on or near the Property (if requested by any Indemnified
Party, in the name of the Indemnified Party) by attorneys and other
professionals reasonably approved by the Indemnified Parties. Notwithstanding
the foregoing, any Indemnified Parties may, in their sole and absolute
discretion, engage their own attorneys and other professionals to defend or
assist them, and, at the option of the Indemnified Parties, their attorneys
shall control the resolution of any claim or proceeding, providing that no
compromise or settlement shall be entered without Indemnitors’ consent, which
consent shall not be unreasonably withheld. Upon demand, Indemnitors shall pay
or, in the sole and absolute discretion of the Indemnified Parties, reimburse,
the Indemnified Parties for the payment of the reasonable fees and disbursements
of attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.
6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
(a)    The term “Environmental Laws” means any present and future federal, state
and local laws, statutes, ordinances, rules, regulations and the like, as well
as common law, relating to protection of human health or the environment,
relating to Hazardous Substances, and/or relating to liability for or costs of
other actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues governing the use, ownership or operation of the
Property: the Comprehensive Environmental Response, Compensation and Liability
Act; the Emergency Planning and Community Right-to-Know Act; the Hazardous
Substances Transportation Act; the Resource Conservation and Recovery Act
(including but not limited to Subtitle I relating to underground storage tanks);
the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; the Oil Pollution Act of 1990; and the River and
Harbors Appropriation Act, Sections 25115, 25117, 25122.7, 25140, 25249.8,
25281, 25501 and 25316 of the California Health and Safety Code, Section
2782.6(d) of the California Civil Code and Chapter 11 of Title 22 of the
California Code of Regulations, and those relating to lead based paint. The term
“Environmental Laws” also includes, but is not limited to, any present and
future federal, state and local laws, statutes ordinances, rules, regulations,
permits or authorizations and the like, as well as common law, that: (a)
conditions transfer of property upon a negative declaration or other approval of
a Governmental Authority of the environmental condition of the Property; (b)
requires notification or disclosure of Releases of Hazardous Substances or other
environmental condition of the Property to any Governmental Authority or other
Person, whether or not in connection with any transfer of title to or interest
in such property; (c) imposes conditions or requirements in connection with




--------------------------------------------------------------------------------




permits or other authorization for lawful activity relating in any way to
Hazardous Materials; (d) relates to nuisance, trespass or other causes of action
related to the Property and Hazardous Materials; or (e) relates to wrongful
death, personal injury, or property or other damage in connection with any
physical condition or use of the Property, in each case solely to the extent
same relates in any way to Hazardous Materials.
(b)    The term “Hazardous Substances” includes, but is not limited to, (i) any
and all substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws, including, but not
limited to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, mold, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Property
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Laws, and (ii) mold, mycotoxins, microbial
matter, and/or airborne pathogens (naturally occurring or otherwise) which pose
an imminent threat to human health or the environment or adversely affect the
Property.
(c)    The term “Indemnified Parties” includes Indemnitee, any Person who is or
will have been involved in the origination of the Loan, any Person who is or
will have been involved with the servicing of the Loan, any Person in whose name
the encumbrance created by the Security Instrument is or will have been
recorded, Persons who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, Investors (defined below)
in the Securities (defined below), as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires, or will have held, a participation or other
full or partial interest in the Loan or the Property, whether during the term of
the Loan or as a part of, or following, a foreclosure of the Loan and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of Indemnitee’s assets and business).
(d)    The term “Investors” means collectively, any purchaser, transferee,
assignee, servicer, Rating Agency rating the Securities, participant or investor
of, or in, the Loan or the Securities (defined below).
(e)    The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
(f)    The term “Losses” includes any actual losses, damages (excluding punitive
damages and consequential damages (other than punitive damages or consequential
damages that are assessed against Lender, and other than any diminution in value
or lost revenues which are in any way related to Hazardous Substances or
Environmental Laws), costs, expenses, liabilities (including, without
limitation, strict liability), fees, claims, suits, judgments, awards,
obligations, debts, fines, penalties, charges (but solely to the extent such
fines, penalties and/or




--------------------------------------------------------------------------------




charges are imposed upon the Lender for any reason other than Lender’s gross
negligence or willful misconduct), costs of Remediation (whether or not
performed voluntarily), amounts paid in settlement, foreseeable and
unforeseeable consequential damages, litigation costs, reasonable attorneys’
fees, engineers’ fees, environmental consultants’ fees, and investigation costs
(including, but not limited to, costs for sampling, testing and analysis of
soil, water, air, building materials, and other materials and substances whether
solid, liquid or gas), of whatever kind or nature, and whether or not incurred
in connection with any judicial or administrative proceedings, actions, claims,
suits, judgments or awards.
(g)    The term “Release” with respect to any Hazardous Substance includes, but
is not limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing (including the abandonment or discharging of barrels,
containers or other closed receptacles containing Hazardous Materials) into the
environment or other movement of Hazardous Substances.
(h)    The term “Remediation” includes, but is not limited to, any response,
remedial, removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, or laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.
(i)    The term “Securities” includes, but is not limited to, mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement.
(j)    The term “Border Zone Property” means any property designated as “border
zone property” under the provisions of California Health and Safety Code,
Sections 25220 et seq., or any regulation adopted in accordance therewith.
7.    Unimpaired Liability. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions of
the Note, the Loan Agreement, the Security Instrument or any other Loan Document
to or with Indemnitee by Borrower or any Person who succeeds Borrower,
Principals or any Person as owner of the Property. In addition, the liability of
Indemnitors under this Agreement shall in no way be limited or impaired by: (a)
any extensions of time for performance required by the Note, the Loan Agreement,
the Security Instrument or any of the other Loan Documents; (b) any sale or
transfer of all or part of the Property; (c) except as provided herein, any
exculpatory provision in the Note, the Loan Agreement, the Security Instrument,
or any of the other Loan Documents limiting Indemnitee’s recourse to the
Property or to any other security for the Note, or limiting Indemnitee’s rights
to a deficiency judgment against any Indemnitor; (d) the accuracy or inaccuracy
of the representations and warranties made by Indemnitors herein and by Borrower
and/or Principals under the Note, the Loan Agreement, the Security Instrument or
any of the other Loan Documents or herein; (e) the release of any Indemnitor or
any other Person from performance or observance of any of the agreements,
covenants, terms




--------------------------------------------------------------------------------




or conditions contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise; (f) the release or substitution in
whole or in part of any security for the Note; or (g) Indemnitee’s failure to
record the Security Instrument or file any UCC financing statements (or
Indemnitee’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Note; and, in any or all of the foregoing cases, whether with
or without notice to any Indemnitor (except for notices expressly required to be
given pursuant to the terms of this Agreement or of any of the other Loan
Documents) and with or without consideration.
8.    Enforcement. Indemnified Parties may enforce the obligations of each
Indemnitor without first resorting to, or exhausting any security or collateral
under, or without first having recourse pursuant to, the Note, the Loan
Agreement, the Security Instrument, or any other Loan Documents or any of the
Property, through foreclosure proceedings or otherwise; provided, however, that
nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing, or exercising any power of sale under, the Security Instrument, or
exercising any other rights and remedies thereunder. This Agreement is not
collateral or security for the Obligations of Borrower pursuant to the Loan
Agreement, unless Indemnitee expressly elects in writing to make this Agreement
additional collateral or security for the Obligations of Borrower pursuant to
the Loan Agreement, which Indemnitee is entitled to do in its sole and absolute
discretion. It is not necessary for an Event of Default to have occurred
pursuant to and as defined in the Security Instrument or the Loan Agreement for
the Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Loan Agreement to the contrary (including
without limitation, Section 9.4 thereof), the obligations of each Indemnitor
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Loan Agreement and each Indemnitor expressly acknowledges and
agrees that it is fully and personally liable for such obligations, and such
liability is not limited to the original or amortized principal balance of the
Loan or the value of the Property.
9.    Survival. The obligations and liabilities of Indemnitors under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instrument.
10.    Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within ten (10) Business Days of such demand therefor, shall bear interest at
the Default Rate.
11.    Waivers. (a) Each Indemnitor hereby waives and relinquishes: (i) any
right or claim of right to cause a marshaling of such Indemnitor’s assets or to
cause Indemnitee or other Indemnified Parties to proceed against any of the
security for the Loan before proceeding under this Agreement against such
Indemnitor; (ii) all rights and remedies accorded by Legal Requirements to
indemnitors or guarantors, except any rights of subrogation which any Indemnitor
may have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever which may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights, including,
without limitation, any claim that such subrogation rights were abrogated by any
acts of




--------------------------------------------------------------------------------




Indemnitee or other Indemnified Parties; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or other Indemnified Parties;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon (unless notice is expressly required to be given pursuant to the terms of
this Agreement or of any of the other Loan Documents); (v) presentment for
payment, demand of payment, protest or notice of nonpayment or failure to
perform or observe, or other proof, or notice or demand (unless notice expressly
is required to be given pursuant to the terms of this Agreement or of any of the
other Loan Documents); and (vi) all homestead exemption rights against the
obligations hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, each Indemnitor
hereby agrees to postpone the exercise of any rights of subrogation with respect
to any collateral securing the Loan until the Loan shall have been paid in full.
(b)    EACH INDEMNITOR AND LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREE
THAT ANY ACTION TO RESOLVE A DISPUTE RELATING TO OR ARISING OUT OF THIS
AGREEMENT SHALL BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO SECTION 638, ET
SEQ., OF THE CALIFORNIA CODE OF CIVIL PROCEDURE AND EACH INDEMNITOR AND LENDER
SHALL ATTEMPT TO SELECT AND PROPOSE JOINTLY TO THE COURT A MUTUALLY AGREEABLE
RETIRED JUDGE AS A REFEREE AND, FAILING THAT, EACH OF EACH INDEMNITOR AND LENDER
SHALL RECOMMEND TO THE COURT A LIST OF RETIRED JUDGES WHO MAY SERVE AS THE
REFEREE. EACH INDEMNITOR AND LENDER KNOWINGLY AND IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION TO RESOLVE ANY DISPUTE RELATING
TO OR ARISING OUT OF THIS AGREEMENT OR ANY PART THEREOF; AND IN CONNECTION WITH
THIS AGREEMENT, EACH INDEMNITOR AND LENDER REPRESENTS THAT IT HAS DISCUSSED SUCH
WAIVER WITH ITS OWN INDEPENDENT COUNSEL AND HAS RELIED ON ADVICE OF ITS COUNSEL
AND MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY.
12.    Subrogation. Each Indemnitor hereby agrees to take any and all reasonable
actions, including institution of legal action against third parties, necessary
or appropriate to obtain reimbursement, payment or compensation from such
Persons responsible for the presence of any Hazardous Substances at, in, on,
under or near the Property or otherwise obligated by law to bear the cost. The
Indemnified Parties shall be and hereby are subrogated to all of Indemnitors’
rights now or hereafter in such claims.
13.    Indemnitors’ Representations and Warranties. Each Indemnitor represents
and warrants that:
(a)    (i) it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, (ii) the execution, delivery
and performance of this Agreement by such Indemnitor has been duly and validly
authorized, and (iii) all requisite action has been taken by such Indemnitor to
make this Agreement valid and binding upon such Indemnitor, enforceable in
accordance with its terms;




--------------------------------------------------------------------------------




(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement, or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or the Property is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which such Indemnitor or the
Property is subject;
(c)    to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of such
Indemnitor, or in any material impairment of the right or ability of such
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of such Indemnitor, or which would draw into
question the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of such Indemnitor contemplated herein, or which
would be likely to impair materially the ability of such Indemnitor to perform
under the terms of this Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person is required in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof.
14.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
15.    Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any written notice, advice or other communication to such party from any
Governmental Authority or any source whatsoever with respect to Hazardous
Substances on, from or affecting the Property, and (b) any legal action brought
against such party or related to the Property, with respect to which Indemnitors
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 19 hereof.
16.    Examination of Books and Records. The Indemnified Parties and their
accountants and other representatives shall have the right to examine the
records and books of any Indemnitor which reflect upon its financial condition,
at the Property or at the office regularly maintained by such Indemnitor where
the books and records are located. The Indemnified Parties and their accountants
and other representatives shall have the right to make copies and extracts from




--------------------------------------------------------------------------------




the foregoing records. In addition, at reasonable times and upon reasonable
notice (which may be given verbally), the Indemnified Parties and their
accountants and other representatives shall have the right to examine and audit
the books and records of each Indemnitor pertaining to the income, expenses and
operation of the Property during reasonable business hours at the office of such
Indemnitor where the books and records are located.
17.    Transfer of Loan. (a) Indemnitee may, at any time, sell, transfer, pledge
or assign its rights under the Note, the Loan Agreement, the Security
Instrument, this Agreement and the other Loan Documents to any Person, and any
or all servicing rights with respect thereto, or grant participations therein or
issue Securities. Indemnitee may forward to each Investor and prospective
Investor, all documents and information which Indemnitee now has or may
hereafter acquire relating to each Indemnitor and the Property, whether
furnished by such Indemnitor, any other guarantor or otherwise, as Indemnitee
determines reasonably necessary or desirable. Each Indemnitor agrees to
cooperate, subject to Sections 9.2 and 9.4 of the Loan Agreement, with
Indemnitee in connection with any transfer made or Securities issued pursuant to
this Section 17, including, without limitation, the delivery of an estoppel
certificate required in accordance with the Loan Agreement and such other
documents as may be reasonably requested by Indemnitee. Indemnitors shall also
furnish, and each Indemnitor hereby consents to Indemnitee furnishing to such
Investors or such prospective Investors, any and all information concerning the
financial condition of such the Indemnitor and any guarantor and any and all
information concerning the Property and the Leases as may be reasonably
requested by Indemnitee, any Investor or any prospective Investor in connection
with any sale, transfer or participation interest.
(b)    Upon any transfer or proposed transfer contemplated above and by Section
9.1 of the Loan Agreement, at Indemnitee’s request, Indemnitor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Indemnitee, such Investor or prospective Investor may
reasonably require.
18.    Taxes. Each Indemnitor has filed, and shall, throughout the Term, file
all federal, state, county, municipal, and city income and other tax returns
required to have been filed by it and has paid all taxes and related liabilities
which have become due pursuant to such returns or pursuant to any assessments
received by it, subject to the right, if any, to contest any such taxes pursuant
to the terms of the Loan Agreement. No Indemnitor has knowledge of any basis for
any additional assessment in respect of any such taxes and related liabilities
for prior years.
19.    Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or by reputable overnight courier, addressed to the party to be so notified at
its address hereinafter set forth, or to such other addresses as such party may
hereafter specify in accordance with the provisions of this Section 19. Any
Notice shall be deemed to have been received: (a) three (3) days after the date
such Notice is mailed, (b) on the date of delivery by hand if delivered during
business hours on a Business Day (otherwise on the next Business Day), and (c)
on the next Business Day if sent by an overnight commercial courier, in each
case addressed to the parties as follows:




--------------------------------------------------------------------------------




Borrower:
c/o Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides / Mark Lammas
Facsimile No.: (310) 445-5710

with a copy to :
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067
Attention: Jesse Sharf
Facsimile No.: (213) 229-6638

Principals:
Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600,
Los Angeles, California 90025
Attention: Alex Vouvalides and Mark Lammas
Facsimile No.: (310) 445-5710

with a copy to :
Steckbauer Weinhart Jaffe, LLP
333 South Hope Street, 36th Floor
Los Angeles, California 90071
Attention: Robert D. Jaffe
Facsimile No.: (213) 229-2870

and:
Hudson MC Partners, LLC
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides and Mark Lammas
Facsimile No.: (310) 445-5710

with a copy to :
Gibson, Dunn & Crutcher, LLP
2029 Century Park East
Los Angeles, California 90067
Attention: Jesse Sharf
Facsimile No.: (213) 229-6638

and:
M. David Paul Ventures LLC
100 Wilshire Boulevard, Suite 1600
Santa Moncia, California 90401
Attention: Jeffrey M. Worthe
Facsimile No.: (310) 458-2644

with copy to:
Skadden, Arps, Slate, Meagher & Flom, LLP
300 South Grand Avenue
Los Angeles, California 90071






--------------------------------------------------------------------------------




Attention: Meryl K Chae
Facsimile No.: (213) 621-5035


Indemnitee:        Jefferies LoanCore LLC
                c/o LoanCore Capital
80 Field Point Road
Greenwich, Connecticut 06830
Attention: Perry Gershon
Facsimile No. (203) 861-6006    
with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Stephen Gliatta, Esq.
Facsimile No. (212) 836-8689

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 19. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by any servicer which
Indemnitee empowers to send such Notices on its behalf.
20.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
21.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitors or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
22.    Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
23.    Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
comprising an Indemnitor from time to time, as the sense of a particular




--------------------------------------------------------------------------------




provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of such Indemnitor, all of whom
shall be bound by the provisions of this Agreement, provided that no obligation
of any Indemnitor may be assigned except with the written consent of Indemnitee.
Each reference herein to Indemnitee shall be deemed to include its successors
and assigns. This Agreement shall inure to the benefit of the Indemnified
Parties and their respective successors, permitted assigns, heirs and legal
representatives forever. The Indemnified Parties shall have the right to assign
or transfer their rights under this Agreement in connection with any assignment
of the Loan and the Loan Documents. Any assignee or transferee of any
Indemnified Party shall be entitled to all the benefits afforded to any
Indemnified Party under this Agreement. No Indemnitor shall have the right to
assign or transfer its rights or obligations under this Agreement without the
prior written consent of Indemnitee, and any attempted assignment without such
consent shall be null and void.
24.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
25.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Security Instrument, the Loan Agreement or the other Loan Documents or would
otherwise have at law or in equity.
26.    Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provision of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein
27.    Governing Law. (a) This Agreement shall be governed in accordance with
the terms and provisions of Section 10.3 of the Loan Agreement.
(b)    WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS
AGREEMENT (EACH, A “PROCEEDING”), EACH INDEMNITOR IRREVOCABLY (A) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION
IN THE CITY OF NEW YORK, COUNTY OF NEW YORK AND STATE OF NEW YORK, AND (B)
WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE INDEMNITEE FROM BRINGING A
PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN
ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER




--------------------------------------------------------------------------------




JURISDICTION. EACH INDEMNITOR FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY PROCEEDING IN ANY NEW YORK STATE OR UNITED STATES COURT
SITTING IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK MAY BE MADE BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO ANY INDEMNITOR AT THE
ADDRESS INDICATED IN THIS AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF ANY INDEMNITOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE
SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.
28.    Miscellaneous. (a) Wherever pursuant to this Agreement: (i) Indemnitee
(or any other Indemnified Party) exercises any right given to it to approve or
disapprove any matter; (ii) any arrangement or term is to be satisfactory to
Indemnitee (or any other Indemnified Party); or (iii) any other decision or
determination is to be made by Indemnitee (or any other Indemnified Party), the
decision of Indemnitee (or such other Indemnified Party) to approve or
disapprove such matter, all decisions that arrangements or terms are
satisfactory to Indemnitee (or such other Indemnified Party) or not satisfactory
and all other decisions and determinations made by Indemnitee (or such other
Indemnified Party), shall be in the sole and absolute discretion of Indemnitee
(or such other Indemnified Party) and shall be final and conclusive, except as
may be otherwise expressly and specifically provided herein.
(b)    Wherever pursuant to this Agreement it is provided that Indemnitors pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and disbursements of Indemnitee, whether
retained firms, the reimbursements for the expenses of the in-house staff or
otherwise.
29.    Joint and Several Liability. The obligations and liabilities of
Indemnitors hereunder shall be joint and several.
30.    Release of Hudson LP and MDP. Hudson LP and MDP shall be automatically
released from their obligations under this Agreement on the Guarantor Release
Date (as such term is defined in the Guaranty). Lender shall confirm in writing
that Hudson LP and MDP are released from their obligations hereunder upon
satisfaction of the conditions of the foregoing sentence pursuant to Lender’s
then standard form of release agreement with such changes as are requested by
Hudson LP and MDP and are reasonably satisfactory to Lender. In the event that
Hudson LP and MDP are released from their obligations hereunder, MC Partners
hereby acknowledges and agrees that it is liable as Indemnitor hereunder solely
in accordance with the terms and conditions hereof, whether or not such
liability arises as a result of the action or inaction of either of Hudson LP or
MDP.
31.    State Specific Provisions. In the event of any inconsistencies between
the other terms and conditions of this Agreement and this Section 31, the terms
and conditions of this Section 31 shall control and be binding.
(a)    Waiver of California Rights.




--------------------------------------------------------------------------------




(i)    Indemnitors specifically agree that Indemnitors shall not be released
from liability hereunder by any action taken by Lender including, without
limitation, a nonjudicial sale under the Security Instrument that might afford
Borrower a defense based on California’s anti-deficiency laws, in general, and
California Code of Civil Procedure Section 580d, in specific.
(ii)    In the event of any default hereunder, Lender may maintain an action
upon this Agreement whether or not such action is brought against Borrower and
whether or not Borrower is joined in any such action. Lender may maintain
successive actions for other defaults, and Lender’s rights hereunder shall not
be exhausted or waived, and Lender shall not be estopped to proceed against
Indemnitors pursuant to this Agreement, by the exercise of any of Lender’s
rights or remedies or by any such action or by any number of successive actions,
until and unless all Costs have been paid in full and each of Indemnitors’
obligations hereunder has been fully performed or otherwise satisfied.
(iii)    Indemnitors expressly waive any and all benefits, rights and/or
defenses which might otherwise be available to Indemnitor under California Civil
Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, 2953 and
3433.
(iv)    Indemnitors expressly waive any and all benefits, rights and/or defenses
which might otherwise be available to Indemnitors under California Code of Civil
Procedure Sections 580a, 580b, 580d and 726. In specific, but not by way of
limitation, Indemnitors expressly waive any and all fair value rights under
California Code of Civil Procedure Section 580a.
(v)    Any action, whether judicial or non-judicial or in pursuit of any
provisional remedy, taken by Lender against Borrower or against any collateral
or security held by Lender which shall impair or destroy any rights Indemnitors
may have against Borrower shall not act as a waiver or an estoppel of Lender’s
rights to proceed against and initiate any action against Indemnitor to enforce
the terms of this Agreement.
(vi)    Indemnitors expressly waive any defense or benefits arising out of any
voluntary or involuntary filing by or on behalf of Borrower for protection under
any federal or state bankruptcy, insolvency, or debtor relief laws, including
without limitation under Sections 364 or 1111(b)(2) of the United States
Bankruptcy Code.
(vii)    Indemnitors acknowledge that they has been made aware of the provisions
of California Civil Code Section 2856, have read and understand the provisions
of that statute, have been advised by their respective counsel as to the scope,
purpose and effect of that statute, and based thereon, and without limiting the
foregoing waivers, Indemnitors agree to waive all suretyship rights and defenses
described in Civil Code Sections 2856(a) and (b). Without limiting any other
waivers herein, Indemnitors hereby give the following waiver pursuant to Section
2856(b) of the California Civil Code: Indemnitors waive all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for an
indemnified obligation, has destroyed the Indemnitors’ rights of subrogation




--------------------------------------------------------------------------------




and reimbursement against the Borrower by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.
(viii)    As provided in California Civil Code Section 2856, Indemnitors waive
all rights and defenses that the Indemnitors may have because the Borrower’s
debt is secured by real property. This means, among other things:
(A)    Lender may collect from Indemnitors without first foreclosing on any real
or personal property collateral pledged by Borrower.
(B)    If Lender forecloses on any real property collateral pledged by Borrower:
(1)    The amount of the debt may be reduced only by the price of which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the same price.
(2)    Lender may collect from Indemnitor even if Lender, by foreclosing on the
real property collateral, has destroyed any right Indemnitor may have to collect
from Borrower.
(ix)    This is an unconditional and irrevocable waiver of any rights and
defenses Indemnitors may have because the Borrower’s debt is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based on Section 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.
(x)    Indemnitors waive the benefit of any statute of limitations affecting the
liability of the Indemnitors hereunder or the enforcement thereof, including,
without limitation, any rights arising under Section 359.5 of the California
Code of Civil Procedure;
(xi)    Indemnitors assume the responsibility for keeping informed of the
financial condition of the Borrower and of all other circumstances bearing upon
the risk of nonpayment of the Costs, and agrees that the Lender shall have no
duty to advise the Indemnitors of any information known to the Lender regarding
any such financial condition or circumstances. Indemnitors hereby irrevocably
waive any defense which, absent this waiver, Indemnitors would have that its
obligations under this Agreement could be exonerated based upon Lender’s failure
to inform Indemnitors of the existing or ongoing financial condition of the
Borrower or of any other circumstances bearing upon the risk of nonpayment of
the Costs.
(xii)    Without limiting the generality of the foregoing or any other provision
hereof, Indemnitors further expressly waive, to the extent permitted by law, any
and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to




--------------------------------------------------------------------------------




Indemnitors under California Civil Code Sections 2787 to 2855, inclusive, 2899
and 3433, or any such Sections.
(b)    Independent and Unsecured Obligations. Indemnitors acknowledge that,
notwithstanding any other provision of this Agreement or any of the Loan
Documents to the contrary (including without limitation any non-recourse
provision under the Loan Documents) the obligations of Indemnitor under this
Agreement are unlimited personal obligations of Indemnitors which are not
secured by the Security Instrument or any other security instrument. In this
regard, Lender’s appraisal of the value of the Property is such that Lender is
not willing to accept the consequences, under California’s “One Form of Action”
Rule (i.e., Section 726 of the California Code of Civil Procedure) and
“Anti-Deficiency Rules” (i.e., Sections 580a, 580b and 580d of the California
Code of Civil Procedure) of inclusion of this Agreement among the obligations
secured by the Security Instrument. Indemnitors acknowledge that Lender is
unwilling to accept such consequences and that Lender would not make the Loan
but for the personal unsecured liability undertaken by Indemnitors.
(c)    California Code Sections. Solely to the extent that, and despite the
express intent of the Indemnitors and Lender that the laws of the State of New
York govern this Agreement, a court of competent jurisdiction finds that the
laws of the State of California apply to this Agreement, this Agreement is
intended to be cumulative of any rights of Lender under California Code of Civil
Procedure Sections 564, 726.5 and 736 and under California Civil Code Section
2929.5. Indemnitors hereby waive any restrictions or limitations which such
statutes may impose on Indemnitors’ liability or Lender’s rights or remedies
under this Agreement.
[The Remainder of the Page is Intentionally Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Environmental Indemnity Agreement has been executed by
Indemnitors and is effective as of the day and year first above written.
INDEMNITORS:


P1 HUDSON MC PARTNERS, LLC, a Delaware limited liability company


By:
Hudson MC Partners, LLC, a Delaware limited liability company, its Sole Member





By:
                    
Name:
Title:





[Signatures continue on the following page]




--------------------------------------------------------------------------------






        
HUDSON PACIFIC PROPERTIES, L.P. a Maryland limited partnership


By:
Hudson Pacific Properties, Inc., a Maryland corporation, its general partner

By:
    
Name:
Title:

[Signatures continue on the following page]




--------------------------------------------------------------------------------






M. DAVID PAUL VENTURES LLC,
a California limited liability company
                        


By:                        
Name: Jeffery M. Worthe
Title: Manager




[Signatures continue on the following page]




--------------------------------------------------------------------------------






HUDSON MC PARTNERS, LLC,
a Delaware limited liability company
                        


By:                        
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT H-2


FORM OF REIMBURSEMENT AND INDEMNITY AGREEMENT (PINNACLE 2 LOAN)


This REIMBURSEMENT AND INDEMNITY AGREEMENT (this “Agreement”) is made and
entered into as of [**Date of Pinnacle 2 Loan Assumption to be inserted**], by
and among Hudson Pacific Properties, L.P., a Maryland limited partnership
(“HPP”) on the one hand, and, on the other hand, Media Center Partners, LLC, a
California limited liability company (“MCP”), Media Center Development, LLC, a
Delaware limited liability company (“MCD”) and M. David Paul Ventures, LLC, a
California limited liability company (“Sponsor Affiliate” and, together with MCP
and MCD, collectively, and jointly and severally, the “Sponsor Parties”).


WHEREAS, HPP’s wholly owned subsidiary, Hudson JW, LLC, a Delaware limited
liability company (“Hudson”), and each of MCP and MCD are members of Hudson MC
Partners, LLC, a Delaware limited liability company (the “Company”), which was
formed pursuant to that certain Certificate of Formation filed with the
Secretary of State of Delaware on October 16, 2012, and which is governed by
that certain Limited Liability Company Agreement of the Company dated as of
November __, 2012 (as amended, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Operating Agreement;


WHEREAS, on or about August 18, 2006, 3300 West Olive, LLC, a Delaware limited
liability company and an affiliate of the Sponsor Parties obtained a loan in the
original principal amount of $90,800,000 (the “Original Pinnacle 2 Loan”) from
Greenwich Capital Financial Products, Inc., a Delaware corporation (the
“Original Pinnacle 2 Lender”) pursuant to the terms of those certain documents
evidencing, securing and/or otherwise delivered in connection with the making of
the Original Pinnacle 2 Loan and set forth on Exhibit A hereof (the “Original
Pinnacle 2 Loan Documents”);


WHEREAS, as a condition to making the Original Pinnacle 2 Loan, the Original
Pinnacle 2 Lender required that M. David Paul Development LLC, a California
limited liability company (“MDP Development”) execute and deliver that certain
Guaranty of Recourse Obligations and Limited Payment Guaranty (the “Original
Pinnacle 2 Guaranty”);


WHEREAS, concurrently herewith, the Company’s wholly owned subsidiary, P2 MC
Hudson Partners, LLC, a Delaware limited liability company (“Pinnacle 2
Borrower”), is assuming the Original Pinnacle 2 Loan with an outstanding
principal balance of [**Current balance, including amortization, to be inserted
at time of the Loan Assumption**] (hereinafter, the “Pinnacle 2 Loan”) pursuant
to the terms of that certain [**Assumption and/or Amendment Documents finalized
pursuant to the terms of the JV Agreement to be inserted**] (the “Pinnacle 2
Loan Assumption Agreement”; the transactions contemplated by the Pinnacle 2 Loan
Assumption Agreement, collectively, the “Pinnacle 2 Loan Assumption”);


WHEREAS, in connection with the Pinnacle 2 Loan Assumption, Lender is requiring
that each of HPP and MDP Development execute and deliver, on a joint and several
basis, that certain [**Amended and Restated] Guaranty of Recourse Obligations**]
(the “Pinnacle 2 Replacement Guaranty”) in the form attached hereto as Exhibit B
to secure the obligations and matters described therein (collectively, the
“Obligations”);






--------------------------------------------------------------------------------




WHEREAS, the Pinnacle 2 Assumption Agreement, the Pinnacle 2 Replacement
Guaranty and the Original Pinnacle 2 Loan Documents as the same may have been
amended or modified by the Pinnacle 2 Assumption Agreement are collectively
referred to hereinafter as the “Pinnacle 2 Transaction Documents”;


WHEREAS, the parties hereto wish to allocate their respective maximum
obligations for the responsibilities for the Obligations;


NOW, THEREFORE, the parties hereto hereby agree as follows:


1.    Reimbursement Obligations.


(a)    Pursuant to the Pinnacle 2 Replacement Guaranties, HPP and MDP
Development are liable, on a joint and several basis, for 100% of the
Obligations. The parties hereto agree that each of the parties hereto shall have
liability with respect to the Obligations (with respect to each party, its
“Maximum Obligation”), regardless of any contrary language in the Operating
Agreement, the Pinnacle 2 Replacement Guaranty, or any of the other Pinnacle 2
Transaction Documents, as follows:


(i)     In the event that HPP at any time incurs Obligations, including
enforcement expenditures, under the Pinnacle 2 Replacement Guaranty or any of
the Pinnacle 2 Transaction Documents that are attributable to any breach of the
Original Pinnacle 2 Guaranty or any of the Pinnacle 2 Transaction Documents
which, in each case, arises or arose prior to the date of the Pinnacle 2 Loan
Assumption and the execution of the Pinnacle 2 Replacement Guaranty, or is a
result of the breach by Pinnacle 2 Borrower of any representations or warranties
made to Lender prior to, or any real property specific representations and
warranties made to Pinnacle 1 Lender concurrently with, the Pinnacle 2 Loan
Assumption (collectively, the “Historical Obligations”), then the Sponsor
Parties shall be 100% liable for such Obligations;


(ii)    In the event that either HPP or MDP Development at any time incurs
Obligations, including enforcement expenditures, under the Pinnacle 2
Replacement Guaranty that are attributable to any breach of the Pinnacle 2
Replacement Guaranty or of any Pinnacle 2 Transaction Document which, in each
case, first arises after the date of the Pinnacle 2 Loan Assumption and the
execution of the Pinnacle 2 Replacement Guaranties (“Going Forward
Obligations”), the parties hereto agree as follows:


(A)    In the event that either HPP or MDP Development incurs any Going Forward
Obligations (including enforcement expenditures) that are attributable solely to
the fraud, bad faith, willful misconduct, intentional misrepresentation or gross
negligence, or the knowing and willful act or omission, taken (or not taken, as
the case may be) with the intent in each case, to cause a breach under any
Pinnacle 2 Transaction Documents, of Sponsor, MDP Development or any of their
respective Affiliates, then the Sponsor Parties shall be liable for 100% of such
Going Forward Obligations;


(B)    In the event that either HPP or MDP Development incurs any Going Forward
Obligations (including enforcement expenditures) that are attributable solely to
the fraud, bad faith, willful misconduct, intentional misrepresentation or gross
negligence, or the knowing and willful act or omission, taken (or not taken, as
the case may be) with the intent in each case, to cause a breach under any
Pinnacle 2 Transaction Documents, of HPP, Hudson or




--------------------------------------------------------------------------------




any of their respective Affiliates, then HPP shall be liable for 100% of such
Going Forward Obligations;


(C)    In the event that either HPP or MDP Development incur any Going Forward
Obligations under the Pinnacle 2 Replacement Guaranty that are not covered by
Section 1(a)(ii)(A) or Section 1(a)(ii)(B) above, then HPP and the Sponsor
Parties shall be liable for pro rata share of such Going Forward Obligations,
based on, respectively, Hudson’s and, collectively, MCP and MDP’s aggregate
Percentage Interests as defined in the Operating Agreement and without regard to
any application of Section 4.02 of the Operating Agreement.


Notwithstanding anything to the contrary contained in this Agreement, nothing in
this Agreement shall affect the rights of any party under Article X of the
Operating Agreement.


(b)      If HPP, on the one hand, or any of the Sponsor Parties, on the other
hand, is called upon to pay and actually does pay amounts under or pursuant to
any of the Obligations in excess of such parties’ respective Maximum Obligation
as determined pursuant to Section 1(a) above (an “Overage Guarantor”) in such
Overage Guarantor’s discretion, the Sponsor Parties or HPP, respectively, hereby
absolutely, irrevocably and unconditionally agrees to reimburse the Overage
Guarantor upon demand an amount such that after giving effect to such
reimbursement the Overage Guarantor, in the aggregate, shall have borne only its
Maximum Obligation with respect to the Obligations owed to that date.


(c)    This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of each party, provided; however, that the sale,
assignment or other transfer (each, a “Transfer”), directly or indirectly, of
all or any portion of any Interest in the Company shall not result in a release
of any party of its liability under this Agreement, except that if any Member
makes a Transfer of its entire direct or indirect interest in the Company in
accordance with the terms and conditions of the Operating Agreement, then such
party shall have no liability under this Agreement with respect to Obligations
which arise from events occurring after the date of such Transfer.
Notwithstanding the foregoing, it is acknowledged and agreed that if Hudson
sells or assigns its direct interest in the Company, in part, to any Person, and
such Person is admitted as a Member of the Company, then Hudson and such Person
shall re-apportion Hudson’s liability hereunder among themselves pursuant to a
separate written agreement, and there shall be a corresponding release of
liability, but if Hudson sells or assigns its direct interest in the Company in
whole to one Person, and such Person is admitted as a Member of the Company,
then, as a condition of Hudson’s release, such Person shall assume the
obligations of Hudson hereunder.


2.    Remedies. In the event that HPP or the Sponsor Parties fail to reimburse
the other as required hereunder within five (5) business days following written
demand therefor, the party who is entitled to but does not receive payment (the
“Aggrieved Party”) may exercise any right or remedy available to it at law or in
equity, including the right to sue for specific performance hereof, and the
Aggrieved Party shall additionally be entitled to interest on the unpaid amount
accrued at a rate equal to the lower of twenty percent (20%) per annum and the
highest rate permitted by applicable law, and to recover from the other party
the Aggrieved Party's out-of-pocket costs incurred in connection with the
enforcement of this Agreement, including reasonable attorneys' fees and expenses
incurred before and at trial, at all levels, and whether or not suit is
instituted. Without limiting the foregoing, in the event that HPP or any Sponsor
Party fails to reimburse the other as required hereunder for any amount funded
by HPP (or, as applicable Sponsor Party) on behalf of the other party in
accordance with this Agreement, then the same shall be treated as a failure to
contribute Additional Capital pursuant to the terms of Section 4.02 of the
Operating Agreement on the part of Hudson or, as applicable, Sponsor and Hudson
(or, as




--------------------------------------------------------------------------------




applicable, Sponsor) shall have the rights and remedies set forth in Section
4.02 of the Operating Agreement.


3.    Guarantor Waivers. If and to the extent that any Sponsor Party or HPP or
any of them (for the purposes of this Section 3 only, being individually and
collectively referred to herein as “Guarantor”) would be deemed or construed to
be a guarantor or surety under applicable law with respect to its obligations
hereunder, Guarantor hereby agrees as follows:


(a)    Guarantor expressly agrees that until each and every term, covenant and
condition of this Agreement is fully performed, Guarantor shall not be released
by any act or event which might be deemed a legal or equitable discharge or
exoneration of a surety, or because of any waiver, extension, modification,
forbearance or delay or other act or omission of any Sponsor Party or HPP, as
applicable, or its failure to proceed promptly or otherwise as against HPP or
such Sponsor Party, respectively, or Guarantor, or because of any action taken
or omitted or circumstance which might vary the risk or affect the rights or
remedies of Guarantor as against HPP or any such Sponsor Party, as applicable,
or because of any further dealings between any Sponsor Party or HPP, as
applicable, whether relating to this Agreement or otherwise. Guarantor hereby
expressly waives and surrenders any defense to Guarantor's liability under this
Agreement based upon any of the foregoing acts, omissions, things, agreements,
waivers or any of them, except to the extent expressly provided in Section 1
hereof. It is the purpose and intent of this Agreement that the obligations of
Guarantor under it shall be absolute and unconditional under any and all
circumstances, subject to and in accordance with the terms and conditions of
this Agreement.


(b)    Each Guarantor waives:


(i)    all statutes of limitations as a defense to any action or proceeding
brought against any Sponsor Party or HPP, or by Guarantor, as applicable, to the
fullest extent permitted by law;


(ii)    any right it may have to require any Sponsor Party or HPP to proceed
against HPP or any Sponsor Party, respectively, or pursue any other remedy in
any Sponsor Party’s or HPP’s, as applicable, power to pursue, it being
acknowledged and agreed that the obligations of Guarantor hereunder are
independent of the obligations of the HPP and the Sponsor Parties, as
applicable, hereunder, and neither any Sponsor Party, nor HPP, shall be required
to make any demand upon, exercise any right to declare a default by, or proceed
against, HPP or any Sponsor Party, respectively, prior to proceeding against
Guarantor to the full extent of Guarantor’s obligations hereunder;


(iii)    any defense based on any legal disability of HPP or any Sponsor Party
and any discharge, release or limitation of the liability of HPP to any Sponsor
Party, or of Sponsor Party to HPP, as applicable, whether consensual or arising
by operation of law or any bankruptcy, reorganization, receivership, insolvency,
or debtor relief proceeding, or from any other cause, or any claim that
Guarantor's obligations exceed or are more burdensome than those of HPP or
Sponsor Parties, as applicable;


(iv)    all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Agreement and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind, except to the extent
expressly provided herein;






--------------------------------------------------------------------------------




(v)    any defense based on or arising out of any defense that HPP or Sponsor
Party, as applicable, may have to the payment or performance of any obligation
set forth in this Agreement; and


(vi)    until all obligations under this Agreement have been paid and performed
in full, all rights of subrogation and all rights to enforce any remedy that
Guarantor may have against HPP or Sponsor Party, as applicable, all regardless
of whether Guarantor may have made any payments to Sponsor Party or HPP, as
applicable.


(c)    Guarantor assumes full responsibility for keeping informed of the
financial condition and business operations of HPP and the Sponsor Parties, as
applicable, and all other circumstances affecting HPP and Sponsor Party’s
ability to pay for and perform its Obligations and/or its obligations to Sponsor
Parties or HPP, respectively, and agrees that the Sponsor Parties and HPP,
respectively, shall have no duty to disclose to Guarantor any information which
Sponsor Parties, on the one hand, and HPP, on the other hand, may receive about
the HPP or Sponsor Parties’ respective financial condition, business operations,
or any other circumstances bearing on its ability to perform.


4.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
conflicts of laws principles.


5.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, incorporates all prior
negotiations and understandings with respect to such subject matter and may be
amended solely by an instrument in writing executed by all of the parties.


6.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original but all of which together shall constitute
but one and the same agreement.


7.    Waiver of Jury. EACH OF SPONSOR AFFILIATE AND HPP, TO THE FULLEST EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF,
OR IN ANY WAY RELATING TO THIS AGREEMENT.


8.    Third Parties Not Benefited. Nothing in this Agreement shall confer any
rights or remedies under or by reason of this Agreement on any person or entity
other than the parties and their respective successors and assigns, nor shall
anything in this Agreement relieve or discharge the obligation or liability of
any third person to any party to this Agreement, nor shall any provision of this
Agreement give any third person any right of subrogation or action over or
against any party to this Agreement.


9.    Attorneys' Fees. If any action is brought hereunder or to enforce rights
hereunder, the prevailing party(ies) shall be entitled to recover its attorneys'
fees and costs from the other party(ies).


[The remainder of this page has been intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
[______________________________]
By: _________________________________
Name:
Title:


[___________________________],
a [_______________________]
By:_________________________________
                    Name:
                    Title:    
  






--------------------------------------------------------------------------------




EXHIBIT A
Pinnacle 2 Transaction Documents




--------------------------------------------------------------------------------




EXHIBIT B
Pinnacle 2 Replacement Guaranty
[Attached]




--------------------------------------------------------------------------------




EXHIBIT I-1
PINNACLE 1 PROPERTY MANAGEMENT AGREEMENT


PROPERTY MANAGEMENT AGREEMENT
For reference purposes only this Property Management Agreement (this
“Agreement”) is dated as of November __, 2012. This Agreement is entered into
between P1 Hudson MC Partners, LLC, a Delaware limited liability
company(“Owner”), and Hudson OP Management, LLC, a Delaware limited liability
company (“Manager”), who hereby agree as follows:
ARTICLE 1
APPOINTMENT AND TERM
Section 1.1    Appointment. Owner hereby appoints Manager to manage the office
building (and related land and other improvements) located at 3400 West Olive
Avenue, Burbank, California and commonly referred to as The Pinnacle 1 (herein
after referred to as the “Property”). Without limiting the generality of the
foregoing, Manager (or a designee thereof) shall act as the Maintenance Director
for the Property and for the Property commonly known as 3300 West Olive Avenue,
Burbank, California and adjacent to the Property, pursuant to, and as such term
is defined in, that certain Agreement for Grant of Easements and Establishment
of Covenants, Conditions and Restrictions which recorded November 24, 2003 (as
amended, the “REA”).
Section 1.2    Term. This Agreement is for a term (the “Term”) of approximately
ten (10) years commencing on the date hereof and ending on November __, 2022.
This Agreement shall then automatically renew and continue in full force and
effect for successive periods of twelve (12) months, unless sooner terminated
pursuant to Section 1.3 below.
Section 1.3    Termination. Both Owner and Manager agree that this Agreement
shall terminate upon the earlier of (a) the closing of a sale, transfer or
exchange by Owner (including foreclosure) of Owner’s entire interest in the
Property or it’s right to collect the income therefrom, unless the transferee
elects prior to such closing and by written notice consented to by Manager, to
assume the obligations of Owner pursuant to this Agreement accruing subsequent
to such closing, or (b) thirty (30) days prior written notice of such
termination from either party.
Section 1.4    Independent Contractor. Owner retains Manager as an independent
contractor to manage the Property. Manager shall be responsible for hiring
employees and determining methodology for management in accordance with this
Agreement. Except in emergency situations, Manager’s authority to act on behalf
of Owner is limited to that which is expressly delegated herein.
Section 1.5    Owner LLC Agreement. Capitalized terms used herein and not
otherwise defined shall be used herein with the meaning ascribed to such term in
that certain Limited Liability Company Agreement of Hudson MC Partners, LLC, a
Delaware limited liability company and the sole member of Owner, dated
substantially concurrently herewith and made by and between Hudson JW, LLC, a
Delaware limited liability company and Media Center Partners, LLC, a California
limited liability company (as amended, the “JV Agreement”).




--------------------------------------------------------------------------------




ARTICLE 2
MANAGEMENT
Section 2.1    Manager’s Duties. With regard to management of the Property,
Manager agrees, at the cost and expense of Owner, to:
(a)    manage and operate the Property in a commercially reasonable manner
consistent with local industry practices;
(b)    enforce all leases with tenants of the Property in accordance with their
terms (provided that Owner shall execute all leases);
(c)    enforce any “lock-box” or other lender requirements pursuant to any
Property Financings (hereafter defined);
(d)    execute service and other agreements which Manager deems necessary to
provide for the maintenance and operation of the Property subject to the
Budgetary Limitations (hereafter defined) and Major Decisions (hereinafter
defined), it being understood and agreed that all such service and other
agreements shall be executed by Owner;
(e)    notify Owner of any matter, which in the opinion of Manager is material
to the operation of the Property;
(f)    supervise the repair and maintenance of the Property subject to the
Budgetary Limitations and Major Decisions; and
(g)    provide for the normal maintenance and repair as provided in the then
current Budget.
Section 2.2    Budgetary Process. With regard to budgetary matters and Property
expenditures, Manager agrees, for Owner’s account, to:
(a)    Prepare and submit to Owner for approval, in the time and manner set
forth in Section 8.06 of the JV Agreement. Once the budget and/or operating plan
has been approved for a particular calendar year pursuant to the terms of the JV
Agreement, it shall be referred to herein as the “Budget and Operating Plan”;
and
(b)    implement and incur the obligations and expenditures provided for in the
Budget and Operating Plan. Manager shall not incur any obligation or expend any
sum which would exceed that provided for in any approved Operating Budget except
to the extent permitted pursuant to the JV Agreement, including, without
limitation, Section 7.03(b) and Section 8.06 thereof (collectively, the
“Budgetary Limitations”).
Section 2.3    Accounting and Reporting. Manager agrees to:
(a)    keep and maintain books of accounts and records with regard to management
of the Property. Such records and accounts shall be Owner’s property; and
(b)    provide the reports in the time and manner set forth in Section 8.01 and
Section 8.03 of the JV Agreement.




--------------------------------------------------------------------------------




Section 2.4    Collection and Disbursements. Manager agrees to:
(a)    subject to Section 2.1(c) above, collect all rents, security deposits and
other revenues from the Property and deposit all such collections in an
operating account (the “Operating Account”) with a bank approved by Owner.
Manager shall not commingle funds from the Property with other funds of Manager;
and
(b)    disburse funds from the Operating Account to pay expenditures incurred in
accordance with the terms of this Agreement, including compensation as provided
for in Article 3. A working capital balance shall be maintained in the Operating
Account of not less than three (3) month’s operating expenses for the Property
unless Owner otherwise specifies. Sums in the Operating Account from time to
time in excess of such minimum balance shall be disbursed to Owner. If funds on
hand are insufficient to pay expenses, Manager shall notify Owner and Owner will
deposit the required funds in the Operating Account promptly.
Section 2.5    General Standards.
(a)    Manager shall perform its duties hereunder in a commercially reasonable
manner consistent with local industry practices. With regard to handling of
funds, Manager shall account to Owner for all funds received and disbursed in
accordance with this Agreement; and
(b)    Owner shall have the right to inspect and make copies of all books and
records pertaining to the Property upon forty eight (48) hours prior written
notice to Manager during the normal business hours of Manager.
Section 2.6    Related Party Service. If any service provided with respect to
the Property is to be provided by a party affiliated with Manager, Manager shall
notify Owner thereof prior to acquiring such service and shall obtain Owner’s
express approval before proceeding with such service.
ARTICLE 3
LEASING
Section 3.1    Leasing. Manager shall be responsible to assist Owner and/or any
outside broker engaged by Owner in leasing available space at the Property
(including with respect to renewals of existing leases). Manager also shall be
responsible for administering all leases relating to the Properties. Manager’s
specific leasing duties shall be established by Owner from time to time. Manager
may, and Owner and Manager hereby acknowledge and agree that Manager has,
delegated the duties of Manager pursuant to this Section 3.1 to Worthe Real
Estate Group, Inc. a California corporation (“Leasing/Construction Manager”)
pursuant to that certain Sub Management and Leasing Agreement of even date
herewith made by and between Manager and Leasing/Construction Manager (the
“Sub-Management Agreement”).
ARTICLE 4
COMPENSATION
Section 4.1    Management Fee. For management services hereunder, Manager shall
be paid three percent (3%) of Gross Receipts (the “Management Fee”) actually
collected in respect of the Property during the applicable month. The term
“Gross Receipts” as used herein means all rents, reimbursement of operating
expenses, electricity and common area maintenance charges, any percentage rents
actually collected in cash b




--------------------------------------------------------------------------------




y Owner or by Manager from tenants of the Property, including but not limited to
late fees, parking fees and proceeds of business interruption insurance, but
excluding: security deposits (until such time as the security deposits are
applied to rent), interest income from managed bank accounts, any sales of
assets, condemnation proceeds, payments for physical installations or finish-out
work, payments in the nature of indemnification or compensation for loss,
damage, or liability sustained (including, without limitation, insurance
proceeds except as expressly addressed above), and all purchase discounts.
Section 4.2    Leasing Fee. For so long as the Sub-Management Agreement has not
been terminated pursuant to the terms thereof, Manager acknowledges that leasing
services shall be provided by Leasing/Construction Manager pursuant to the terms
of the Sub-Management Agreement and that Manager shall receive no compensation
therefor. In the event the Sub-Management Agreement is terminated pursuant to
the terms thereof, the Manager may either (1) perform the leasing services
previously delegated to the Leasing/Construction Manager, or (2) delegate such
leasing services to a replacement Leasing/Construction Manager, but, in all
events, subject to the terms of the JV Agreement (including, without limitation,
any applicable Major Decision limitations). For any leasing services as rendered
by Manager according to Article 3 hereto, Manager shall be paid by Owner
according to the provisions of Schedule 1 attached to this Agreement.
Section 4.3    Reimbursable Expenses. Manager may deduct from the Operating
Account or, if the Operating Account is deficient, Owner shall reimburse Manager
for all costs incurred by Manager in performing its duties related directly to
any Property, including, (a) reasonable wages, salaries and benefits of all
employees of Manager engaged in and necessary to the management of the Property
subject to the then current Budget and Operating Plan approved pursuant to
Section 2.2 of this Agreement (and if any employee is not engaged full-time in
the management of a Property, then such employee’s wages, salaries and benefits
shall be allocated to such Property on a reasonable basis based upon the amount
of time such employee devoted to such Property and the amount of time such
employee devoted to all other properties managed by Manager), (b) bookkeeping
and record keeping fees and administrative costs specific to the performance of
duties related to any Property (i.e., management information systems services,
human resources services, accounting services, telephone charges, utilities
charges, internet services, postage, delivery charges, stationery, and other
direct office materials and costs associated with any on-site management
office), and (c) rental amounts paid by Manager to Owner in connection with any
space leased by Manager from Owner in the Property in connection with the
management of the Property. The total amount of reimbursable administrative
costs shall be subject to the Budgetary Limitations and shall, in all events,
not exceed the amount comprising the Property Level Expense Portion from time to
time (as defined in the Sub-Management Agreement). Notwithstanding anything to
the contrary contained in this Agreement, including this Section 4.3, Manager
shall have the right to reasonably allocate costs among employees subject to
approval of Owner, not to be unreasonably withheld, conditioned or delayed.
Section 4.4    Construction Management Fee. For so long as the Sub-Management
Agreement has not been terminated pursuant to the terms thereof, Manager
acknowledges that construction management services shall be provided by
Leasing/Construction Manager pursuant to the terms of the Sub-Management
Agreement and that Manager shall receive no compensation therefor. In the event
the Sub-Management Agreement is terminated pursuant to the terms thereof, the
Manager may either (1) perform the construction management services previously
delegated to the Leasing/Construction Manager, or (2) delegate such construction
management services to a replacement Leasing/Construction Manager, but, in all
events, subject to the terms of the JV Agreement (including, without limitation,
any applicable Major Decision limitations). If and to the extent Manager
supervises the performance of any construction activities of any kind for the
Property (but not regular repair and maintenance), Manager shall be paid a fee
(the “Construction




--------------------------------------------------------------------------------




Management Fee”) Manager shall be paid by Owner according to the provisions of
Schedule 1 attached to this Agreement.
Section 4.5    Payment. Compensation for the Management Fee and reimbursable
expenses shall be payable monthly. Any Leasing Fee or Construction Management
Fee shall be paid as specified in Schedule 1 All such Fees shall be payable out
of the Operating Account or to the extent not paid out of the Operating Account,
paid by Owner to Manager on demand.
ARTICLE 5
INSURANCE AND INDEMNITY
Section 5.1    Insurance. Owner shall insure the Property. In addition to
property insurance, Owner shall also maintain general liability insurance and
umbrella liability insurance in reasonable amounts naming Manager as an
additional insured (it being understood and agreed that such insurance shall not
cover the errors and/or omissions of Manager). To the extent that Owner will
require Manager to pay the insurance premiums, the cost of insurance shall be
included in the Operating Budget.
Section 5.2    Indemnity. Owner shall indemnify, defend, and hold Manager
harmless from and against all loss, costs, expenses, claims, demands, or legal
proceedings (including costs, expenses, and reasonable attorneys fees) of any
kind or nature related to the Property and the management of the Property,
except with respect to claims arising out of Manager’s gross negligence, or
willful and/or intentional misconduct. Manager shall indemnify, defend and hold
Owner harmless from and against all loss, cost, expenses, claims, demands, or
legal proceedings (including costs, expenses, and reasonable attorney’s fees)
due to the gross negligence and/or willful or intentional misconduct of Manager.
The terms and conditions of this Section 5.2 shall survive the termination or
expiration of this Agreement.
ARTICLE 6
DEFAULT AND REMEDIES
Section 6.1    If either party defaults in performance of any of its obligations
hereunder, which default continues for a period of ten (10) days after receipt
of written notice thereof, then the non-defaulting party may immediately
terminate this Agreement by written notice to the other party and the
non-defaulting party may seek an action against the defaulting party for actual
damages only (and not for consequential damages, special damages, punitive
damages or lost profits). If within the ten (10) day period noted above, the
defaulting party diligently pursues a cure of the default, the non-defaulting
party will grant a thirty (30) day extension during which it will not terminate
this Agreement, so long as defaulting party continues to diligently pursue a
cure.
ARTICLE 7
DUTIES UPON TERMINATION OR EXPIRATION
Section 7.1    Manager’s Duties. Upon termination or expiration of this
Agreement, Manager shall promptly deliver to Owner complete copies of all books
and records maintained by Manager for the Property and all funds in possession
of Manager belonging to Owner or received by Manager with regard to the
Property. Any unpaid obligations incurred by Manager during the term of this
Agreement and related to the operation of the Property shall become the
obligation of and be payable by Owner.




--------------------------------------------------------------------------------




Section 7.2    Owner’s Duties. Owner shall compensate Manager for all fees
earned hereunder (in accordance with Article 3 hereof) through the date of
termination.
ARTICLE 8
MISCELLANEOUS PROVISIONS
Section 8.1    Notices. All notices given hereunder shall be made in writing and
given to the addressee at the address specified on the signature pages hereof or
such other address specified by notice given pursuant to this Section 8.1.
Notices shall be given by certified mail, return receipt requested, by hand
delivery, or by facsimile transfer and shall be effective upon receipt at the
address of the addressee.
Section 8.2    Assignment. Neither Manager nor Owner may assign its rights nor
delegate its duties hereunder without the prior written consent of Owner or
Manager, as applicable, which consent shall not be unreasonably withheld,
conditioned, or delayed. Upon any such assignment, the assigning party shall be
relieved of all obligation and liability accruing after the date of such
assignment. Notwithstanding the foregoing, this Agreement may be collaterally
assigned by Owner to any lender or subsequent purchaser in a foreclosure
transfer.
Section 8.3    Subordination. This Agreement, and any and all rights of Manager
hereunder, are and shall be subject and subordinate to any financing (whether
senior financing, mezzanine level financing, or preferred equity) respecting the
Property (or any portion thereof) (collectively, “Property Financings”), and any
ground or master lease with respect to the Property or any portion thereof
(collectively, “Ground Leases”), and all renewals, extensions, modifications,
consolidations and replacements thereof, and to each and every advance made or
hereafter to be made under any such Property Financings or Ground Leases. This
section shall be self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination, Manager shall promptly
execute, acknowledge and deliver any instrument that Owner, the landlord under
any of the Ground Leases or the holder of any such Property Financings or the
trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination. At
any time and from time to time, upon not less than ten (10) business days prior
notice from Manager or Owner, the certifying party shall furnish to the
requesting party, or a designee thereof, an estoppel certifying that this
Agreement is unmodified and in full force and effect (or that this Agreement is
in full force and effect as modified and setting forth the modifications), the
date to which Manager has been paid hereunder, that to the knowledge of the
certifying party, no default or an event of default has occurred and is
continuing or, if a default or an event of default shall exist, specifying in
reasonable detail the nature thereof and the steps being taken to remedy the
same, and such additional information as the requesting party may reasonably
request. Any subordination or estoppel furnished pursuant to this Section 8.3
may be relied upon by Owner, and its affiliates, lenders, and any prospective
landlord or lender of the Property or any portion thereof. Manager shall not
unreasonably withhold its consent to any amendment to this Agreement reasonably
required by such lender or lessor, provided that such amendment does not (i)
increase Manager’s financial obligations hereunder, or (ii) have a material
adverse effect upon Manager’s rights hereunder, or (iii) materially increase
Manager’s non-economic obligations hereunder.
Section 8.4    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California. All obligations of the
parties under this Agreement are to be performed in the county where the
Property is located.




--------------------------------------------------------------------------------




Section 8.5    Waiver of Subrogation. To the extent that Owner or Manager are
compensated by insurance for damages sustained by them as a result of any damage
to the Property, each party waives its right of recovery against the other and
agrees that no party shall have any right of recovery against the other by way
of subrogation or assignment, so long as the insurance policy provides for same.
Section 8.6    Entire Agreement, Beneficiaries. This Agreement represents the
entire agreement between Owner and Manager with regard to management of the
Property and all prior agreements are superseded hereby. This Agreement is for
the sole benefit of Owner and Manager and no other party is benefited hereby.
Section 8.7    Parties Bound. This Agreement will bind and inure to the benefit
of the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns except as this
Agreement states otherwise.
Section 8.8    Time of Essence. Time is of the essence with respect to this
Agreement.
Section 8.9    Non-Waiver. No delay or failure to exercise the right under this
Agreement, nor a partial or single exercise of a right under this Agreement,
will waive that right or any other right under this Agreement.
Section 8.10    Modification. No modification of this Agreement is valid unless
in writing and signed by both parties.
Section 8.11    Counterparts. This Agreement and all other copies of it are
considered one Agreement. This Agreement may be executed concurrently in one or
more counterparts, each of which will be considered an original, but all of
which together constitute one instrument.
Section 8.12    Legal Construction. If a court of competent jurisdiction holds
any one or more of the provisions of this Agreement to be invalid, illegal, or
unenforceable in any respect, the invalidity, illegality, or unenforceability
will not affect any other provision of this Agreement, which will be construed
as if it had never contained the invalid, illegal, or unenforceable provision.
Section 8.13    Attorneys Fees. If any action at law or in equity, including any
action for declaratory relief, is brought to enforce or interpret this
Agreement, the prevailing party is entitled to recover reasonable attorneys’
fees and costs from the other party in addition to any other relief that may be
awarded. The court may award attorneys fees and costs in a trial of the action
or in a separate action brought to litigate the issue of attorney’s fees and
costs.


In witness whereof, Owner and Manager have executed this Agreement as of the
date first above written.
[Signature Page Follows]






--------------------------------------------------------------------------------








OWNER:
P1 HUDSON MC PARTNERS, LLC, a Delaware
limited liability company
By: Hudson MC Partners, LLC,
   a Delaware limited liability company,
   its sole member
   By: ___________________
   Name:
   Its:


MANAGER:
HUDSON OP MANAGEMENT, LLC,
a Delaware limited liability company
By: Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
By: Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
By:                
Name:             
Title:             


Address: 11601 Wilshire Boulevard
   Suite 1600
   Los Angeles, California 90025
Phone: (310) 445-5700
Fax: (310) 445-5710
Address: 11601 Wilshire Boulevard
   Suite 1600
   Los Angeles, California 90025
Phone: (310) 445-5700
Fax: (310) 445-5710



















--------------------------------------------------------------------------------




SCHEDULE “2”


Leasing and Construction Management Fee
1.    Basic Terms:
1.1    Local Leasing Standards. For purposes of this Agreement, “Local Leasing
Standards” shall mean leasing commissions based on fair-market terms customary
for the leasing, renewal and/or expansion of space in first class office
buildings comparable to the Property in the Burbank, California area.
1.2    Leasing Fee.
(a)    For New Leases, Renewals, Extensions or Expansions of Existing Leases:
Two percent (2.0%) of the total base rent payable throughout the initial term
(or the applicable renewal, extension or expansion term) of the lease, provided,
however, if Manager is the sole broker (and the applicable tenant does not
utilize a tenant broker), then the Leasing Fee for new leases (or, as
applicable, any renewal, extension or expansion) shall be three percent (3.0%)
of the total base rent payable throughout the initial term (or the applicable
renewal, extension or expansion term) of the lease.
(b)    Notwithstanding the foregoing, if a lease term (or any renewal, extension
or expansion term) is in excess of five (5) years, then the Leasing Fee(s)
payable under this Paragraph 1.2 shall reduce by 50% for years six (6) through
ten (10). The Leasing Fee payable with respect to terms beyond ten (10) years
shall be reasonably negotiated by the parties and shall be consistent with Local
Leasing Standards.
1.3    Leasing Override Fee. Notwithstanding the foregoing, in the event Owner
determines that Owner desires to employ a third party broker in connection with
any leasing activity at the Property (and subject to the terms of the JV
Agreement), and Manager is not able to agree, following diligent, good faith
efforts to negotiate same, upon a leasing fee split with such third party broker
(provided, however, that Manager shall not reject any split of leasing fees
which is consistent with the then applicable Local Leasing Standards), then
Manager shall receive a leasing override fee, not to exceed 1.0% of the total
base rent payable throughout the initial term of the lease procured by such
third party broker or, as applicable, of the extension, renewal or expansion
term (the “Leasing Override Fee”), provided, further, however, if a lease term
(or any renewal or expansion term) is in excess of five (5) years, then the
Leasing Override Fee(s) payable under this Paragraph 1.2 shall reduce by fifty
percent (50%) for years six (6) through ten (10). The Leasing Override Fee
payable with respect to terms beyond ten (10) years shall be reasonably
negotiated by the parties, and shall be consistent with Local Leasing Standards.
1.4    Construction Management Fee. For construction projects either approved by
Owner, or set forth in Leases approved by Owner, in each case, pursuant to the
terms of the JV Agreement (including, without limitation, any applicable Major
Decisions):
(a)    Five percent (5.0%) of the costs actually incurred, up to $500,000;
(b)    Three percent (3.0%) of the costs actually incurred which are in excess
of $500,000;




--------------------------------------------------------------------------------




(c)    For construction projects, where the applicable tenant pursuant to the
terms of the applicable lease manages such construction project by, e.g.,
directly engaging consultants and/or contractors, a general oversight fee in the
amount of (1) three percent (3.0%) of the first $500,000 of the total design and
construction costs of the applicable tenant improvement project, but excluding
any tenant FF&E (collectively, “Tenant Improvement Project Costs”), and (2) two
percent (2.0%) of Tenant Improvement Project Costs in excess of $500,000.
2.    Payment. This paragraph 2 sets forth Owner’s and Manager’s agreements
concerning payment(s) of Leasing Fees, the Leasing Override Fees, Construction
Management Fees, and the terms and conditions thereto.
2.1    Payment Schedule of Leasing Fee/Leasing Override Fee.
(a)    One-half (1/2) of the Leasing Fee or of any applicable Leasing Override
Fee shall be payable upon the full execution and delivery of the lease by
landlord and tenant.
(b)    The remaining one-half (1/2) of the Leasing Fee or of any applicable
Leasing Override Fee shall be payable upon the date that the term of the lease
has commenced.
2.2    Payment Schedule of Construction Management Fee.
(a)    One hundred percent (100%) of the Construction Management Fee shall be
payable upon completion of the applicable construction projects, following
application for payment showing all costs and calculated fees derived therefrom,
together with such back-up information substantiating same as may be reasonably
requested by Owner.






--------------------------------------------------------------------------------




EXHIBIT I-2
PINNACLE 1 SUB MANAGEMENT/LEASING AGREEMENT


SUB MANAGEMENT AND LEASING AGREEMENT
For reference purposes only this Sub Management and Leasing Agreement (this
“Agreement”) is dated as of November __, 2012. This Agreement is entered into
between Hudson OP Management, LLC, a Delaware limited liability company (“Master
Manager”) and Worthe Real Estate Group, Inc. a California corporation
(“Leasing/Construction Manager”), who hereby agree as follows:
ARTICLE 1
APPOINTMENT AND TERM
Section 1.1    Appointment of Manager. Concurrently herewith, P1 Hudson MC
Partners, LLC, a Delaware limited liability company and owner (“Owner”) of that
certain office building (and related land and other improvements) located at
3400 West Olive Avenue, Burbank, California and commonly referred to as “The
Pinnacle 1”(herein after referred to as the “Property”) and Master Manager
entered into that certain Property Management Agreement (the “Master Agreement”)
pursuant to which Owner appointed Master Manager to manage the Property upon the
terms and conditions more particularly set forth in the Master Management
Agreement.
Section 1.2    Delegation of Certain Duties to Leasing/Construction Manager.
Master Manager now desires to delegate, and Leasing/Construction Manager desires
to assume, certain of the obligations of Master Manager under the Master
Management Agreement with respect to leasing activity and construction
management/oversight of tenant improvements pursuant to the leases at the
Property, in each case, upon terms and conditions more particularly set forth in
this Agreement.
Section 1.3    Term. This Agreement is for a term (the “Term”) of approximately
ten (10) years commencing on the date hereof and ending on November __, 2022.
This Agreement shall then automatically renew and continue in full force and
effect for successive periods of twelve (12) months, unless sooner terminated
pursuant to Section 1.4 below.
Section 1.4    Termination. Both Master Manager and Leasing Construction/Manager
agree that this Agreement shall terminate upon the earlier of (a) the closing of
a sale, transfer or exchange by Owner (including foreclosure) of Owner’s entire
interest in the Property or it’s right to collect the income therefrom, unless
the transferee elects prior to such closing and by written notice consented to
by Manager, to assume the obligations of Owner pursuant to this Agreement
accruing subsequent to such closing, (b) in connection with a “For Cause” event,
as such term is defined in that certain Limited Liability Company Agreement of
Hudson MC Partners, LLC of even date herewith (as amended, the “JV Agreement”),
or (c) in the event the Master Management Agreement is terminated by any lender
in connection with any Project Financings. .
Section 1.5    Independent Contractor. Master Manager retains
Leasing/Construction Manager as an independent contractor for the purposes
expressly set forth in this Agreement. Leasing/Construction Manager’s authority
to act on behalf of Master Manager is limited to that which is expressly
delegated herein. Leasing/Construction Manager shall have no right to delegate
any of the rights, duties or obligations of Leasing/Construction Manager to any
person without the consent of Manager.




--------------------------------------------------------------------------------




ARTICLE 2
MANAGEMENT
Section 2.1    Master Manager’s Duties. Leasing/Construction Manager
acknowledges and agrees that Master Manager shall have the exclusive authority
to manage the Property upon the terms and conditions more particularly set forth
in the Master Management Agreement and that Leasing/Construction Manager shall
have no authority to manage any aspect of the Property, or to receive any
compensation therefor, other than as expressly set forth in Section 3 and/or
Section 4 of this Agreement and Leasing/Construction Manager hereby expressly
disclaims any right thereto.
ARTICLE 3
LEASING/CONSTRUCTION MANAGEMENT
Section 3.1    Leasing. Leasing/Construction Manager shall be responsible to
assist Master Manager (on behalf of Owner) and/or any outside broker engaged by
Owner (or Manager on behalf of Owner consistent with the terms of the JV
Agreement) in leasing available space at the Property (including with respect to
renewals, expansions and/or amendments of existing leases), in all events,
subject to the terms of the JV Agreement, including, without limitation, all
Major Decisions as defined therein, a copy of which Leasing/Construction Manager
agrees it has received and reviewed. In connection with the performance of such
services, Leasing/Construction Manager shall have the right to engage a third
party leasing broker pursuant to a sub-leasing agreement between
Leasing/Construction Manager and such third party broker, it being understood
and agreed that (1) such arrangements shall provide that Owner shall be
responsible for payment of all such third party broker fees and/or commissions,
and (2) all such arrangements and the terms, form and substance of any
agreements memorializing the same shall be subject to the approval of Owner.
Section 3.2    Construction Management. If and to the extent any construction
activities of any kind (including, without limitation, any tenant improvements
in connection with any leases at the Property but excluding, in all events,
regular repair and maintenance) are commenced, in each case, for the avoidance
of doubt, in Owner’s determination, Leasing/Construction Manager shall be
responsible for the preparation of any project budgets, cash flow projections,
consultant and contractor payment application for processing, and similar
documents and/or other instruments in connection with such projects, for
processing by Master Manager. Without limiting the generality of the foregoing,
Leasing/Construction Manager shall provide Master Manager with such information
regarding the Property, to the extent in Leasing/Construction Manager’s
possession or control, as reasonably necessary to enable Master Manager to
prepare the Budget, the Operating Plan and/or the preparation of any other books
and/or records that Master Manager may be required to provide pursuant to the
Master Management Agreement.
ARTICLE 4
COMPENSATION
Section 4.1    Management Fee. Notwithstanding the foregoing, for so long as
this Agreement is in effect and the Master Management Agreement has not been
terminated pursuant to the terms thereof or of Section 1.4(c) hereof Master
Manager acknowledges and agrees that (1) a portion of the Management Fee paid to
Master Manager pursuant to Section 4.1 of the Master Management Agreement not to
exceed $250,000 per annum (but subject to upward adjustment in the same manner
as other expense items may be adjusted pursuant to the terms of the JV
Agreement) (the “Property Level Expense Portion”) shall be used




--------------------------------------------------------------------------------




by Master Manager to pay certain expenses of the Property more particularly set
forth in the Budget and Operating Plan (as defined in the Master Management
Agreement) for the Property, and (2) fifty percent (50%) of the excess (i.e. the
Management Fee paid to Master Manager pursuant to Section 4.1 of the Master
Management Agreement above the Property Level Expense Portion) shall be paid to
Leasing/Construction Manager. For the avoidance of doubt, Leasing/Construction
Manager acknowledges and agrees that the fees payable to Leasing/Construction
Manager are derivative of, and shall only be payable to Leasing/Construction
Manager, to the extent the Management Fee is actually paid to Master Manager.
Section 4.2    Leasing Fee. For so long as this Agreement is in effect, leasing
services, as rendered by Leasing/Construction Manager according to Article 3
hereto, Leasing/Construction Manager shall be paid by Owner according to the
provisions of Schedule 1 attached to this Agreement.
Section 4.3    Construction Management Fee. If and to the extent any
construction activities of any kind (including, without limitation, any tenant
improvements in connection with any leases at the Property but excluding, in all
events, regular repair and maintenance) are commenced, in each case, for the
avoidance of doubt, in Owner’s determination, Leasing/Construction Manager shall
have the right to supervise the performance of any such construction activities
and shall be paid a fee (the “Construction Management Fee”) as set forth in
Schedule 1 of this Agreement.
Section 4.4    Payment. Compensation for Leasing/Construction Manager’s share of
the Management Fee and reimbursable expenses, subject to the terms of Section
4.1, shall be payable monthly. The Leasing Fee (and/or any Leasing Override Fee)
shall be paid in accordance with Schedule 1 attached hereto. The Construction
Management Fee shall be paid as specified in Schedule 1 attached hereto . All
such Fees shall be payable out of the Operating Account or to the extent not
paid out of the Operating Account, paid by Owner to Leasing/Construction Manager
within ten (10) days of demand.
ARTICLE 5
INSURANCE AND INDEMNITY
Section 5.1    Insurance. Leasing/Construction Manager shall, at
Leasing/Construction Manager’s expense, provide professional liability insurance
in an amount no less than $1,000,000, naming each of Owner and Master Manager as
additional insured (it being understood and agreed that such insurance shall not
cover the errors and/or omissions of either Owner or Master Manager).
Section 5.2    Indemnity. Leasing/Construction Manager shall indemnify, defend,
and hold each of Manager and Owner harmless from and against all loss, costs,
expenses, claims, demands, or legal proceedings (including costs, expenses, and
reasonable attorneys fees) of any kind or nature related to the leasing activity
and/or construction management activities of Leasing/Construction Manager
pursuant to the terms of this Agreement, except with respect to claims arising
out of Owner’s or Master Manager’s gross negligence, willful and/or intentional
misconduct. Master Manager shall indemnify, defend and hold Owner harmless from
and against all loss, cost, expenses, claims, demands, or legal proceedings
(including costs, expenses, and reasonable attorney’s fees) due to the gross
negligence and/or willful or intentional misconduct of Master Manager. The terms
and conditions of this Section 5.2 shall survive the termination or expiration
of this Agreement.
ARTICLE 6
DEFAULT AND REMEDIES




--------------------------------------------------------------------------------




If either party defaults in performance of any of its obligations hereunder,
which default continues for a period of ten (10) days after receipt of written
notice thereof, then the non-defaulting party may immediately terminate this
Agreement by written notice to the other party and the non-defaulting party may
seek an action against the defaulting party for actual damages only (and not for
consequential damages, special damages, punitive damages or lost profits). If
within the ten (10) day period noted above, the defaulting party diligently
pursues a cure of the default, the non-defaulting party will grant a thirty (30)
day extension during which it will not terminate this Agreement, so long as
defaulting party continues to diligently pursue a cure.
ARTICLE 7
DUTIES UPON TERMINATION OR EXPIRATION
Section 7.1    Leasing/Construction Manager’s Duties. Upon termination or
expiration of this Agreement, Leasing/Construction Manager shall promptly
deliver to Master Manager complete copies of all books and records maintained by
Leasing/Construction Manager in connection with any leasing and/or construction
activity for the Property, if any, in connection with this Agreement and all
funds in possession of Leasing/Construction Manager belonging to Owner or
received by Leasing/Construction Manager, if any, with regard to the Property.
Section 7.2    Owner’s Duties. Owner shall compensate Leasing/Construction
Manager for all fees actually earned hereunder (in accordance with Article 3
hereof) through the date of termination.
ARTICLE 8
MISCELLANEOUS PROVISIONS
Section 8.1    Notices. All notices given hereunder shall be made in writing and
given to the addressee at the address specified on the signature pages hereof or
such other address specified by notice given pursuant to this Section 8.1.
Notices shall be given by certified mail, return receipt requested, by hand
delivery, or by facsimile transfer and shall be effective upon receipt at the
address of the addressee.
Section 8.2    Assignment. Leasing/Construction Manager may neither assign its
rights nor delegate its duties hereunder without the prior written consent of
Master Manager or Owner . Upon any such assignment, the assigning party shall be
relieved of all obligation and liability accruing after the date of such
assignment.
Section 8.3    Subordination. This Agreement, and any and all rights of
Leasing/Construction Manager hereunder, are and shall be subject and subordinate
to any financing (whether senior financing, mezzanine level financing, or
preferred equity) respecting the Property (or any portion thereof)
(collectively, “Property Financings”), and any ground or master lease with
respect to the Property or any portion thereof (collectively, “Ground Leases”),
and all renewals, extensions, modifications, consolidations and replacements
thereof, and to each and every advance made or hereafter to be made under any
such Property Financings or Ground Leases. This section shall be self-operative
and no further instrument of subordination shall be required. In confirmation of
such subordination, Leasing/Construction Manager shall promptly execute,
acknowledge and deliver any instrument that Master Manager, Owner, the landlord
under any of the Ground Leases or the holder of any such Property Financings or
the trustee or beneficiary of any deed of trust or any of their respective
successors in interest may reasonably request to evidence such subordination. At
any time and from time to time, upon not less than ten (10) business days prior
notice from Master Manager or Owner, Leasing/Construction Manager shall furnish
to the requesting party, or a designee thereof, an




--------------------------------------------------------------------------------




estoppel certifying that this Agreement is unmodified and in full force and
effect (or that this Agreement is in full force and effect as modified and
setting forth the modifications), the date to which Leasing/Construction Manager
has been paid hereunder, that to the knowledge of the certifying party, no
default or an event of default has occurred and is continuing or, if a default
or an event of default shall exist, specifying in reasonable detail the nature
thereof and the steps being taken to remedy the same, and such additional
information as the requesting party may reasonably request. Any subordination or
estoppel furnished pursuant to this Section 8.3 may be relied upon by Owner, and
its affiliates, lenders, and any prospective landlord or lender of the Property
or any portion thereof. Leasing/Construction Manager shall not unreasonably
withhold its consent to any amendment to this Agreement reasonably required by
such lender or lessor, provided that such amendment does not (i) increase
Leasing/Construction Manager’s financial obligations hereunder, or (ii) have a
material adverse effect upon Leasing/Construction Manager’s rights hereunder, or
(iii) materially increase Leasing/Construction Manager’s non-economic
obligations hereunder.
Section 8.4    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of California. All obligations of the
parties under this Agreement are to be performed in the county where the
Property is located.
Section 8.5    Waiver of Subrogation. To the extent that Master Manager or
Leasing/Construction Manager are compensated by insurance for damages sustained
by them as a result of any damage to the Property, each party waives its right
of recovery against the other and agrees that no party shall have any right of
recovery against the other by way of subrogation or assignment, so long as the
insurance policy provides for same.
Section 8.6    Entire Agreement, Beneficiaries. This Agreement represents the
entire agreement between Master Manager, Leasing/Construction Manager and Owner,
for the limited purposes set forth in this Agreement, with regard to the leasing
and construction management activities of the Property and all prior agreements
are superseded hereby. This Agreement is for the sole benefit of Master Manager
and Leasing/Construction Manager and no other party is benefited hereby.
Notwithstanding the foregoing, Owner is an intended third party beneficiary of
this Agreement. In the event of any inconsistency between the terms of this
Agreement and the terms of the Hudson MC Partners Operating Agreement, the terms
of the Hudson MC Partners Operating Agreement shall govern and control in all
respects.
Section 8.7    Parties Bound. This Agreement will bind and inure to the benefit
of the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns except as this
Agreement states otherwise.
Section 8.8    Time of Essence. Time is of the essence with respect to this
Agreement.
Section 8.9    Non-Waiver. No delay or failure to exercise the right under this
Agreement, nor a partial or single exercise of a right under this Agreement,
will waive that right or any other right under this Agreement.
Section 8.10    Modification. No modification of this Agreement is valid unless
in writing and signed by both parties.
Section 8.11    Counterparts. This Agreement and all other copies of it are
considered one Agreement. This Agreement may be executed concurrently in one or
more counterparts, each of which will be considered an original, but all of
which together constitute one instrument.




--------------------------------------------------------------------------------




Section 8.12    Legal Construction. If a court of competent jurisdiction holds
any one or more of the provisions of this Agreement to be invalid, illegal, or
unenforceable in any respect, the invalidity, illegality, or unenforceability
will not affect any other provision of this Agreement, which will be construed
as if it had never contained the invalid, illegal, or unenforceable provision.
Section 8.13    Attorneys Fees. If any action at law or in equity, including any
action for declaratory relief, is brought to enforce or interpret this
Agreement, the prevailing party is entitled to recover reasonable attorneys’
fees and costs from the other party in addition to any other relief that may be
awarded. The court may award attorneys fees and costs in a trial of the action
or in a separate action brought to litigate the issue of attorney’s fees and
costs.
In witness whereof, Master Manager and Leasing/Construction Manager have
executed this Agreement as of the date first above written.
[Signature Page Follows]






--------------------------------------------------------------------------------






 
MANAGER:
HUDSON OP MANAGEMENT, LLC,
a Delaware limited liability company
By: Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
By: Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
By:                
Name:             
Title:             


Address: 11601 Wilshire Boulevard
   Suite 1600
   Los Angeles, California 90025
Phone: (310) 445-5700
Fax: (310) 445-5710
Address: 11601 Wilshire Boulevard
   Suite 1600
   Los Angeles, California 90025
Phone: (310) 445-5700
Fax: (310) 445-5710

LEASING/CONSTRUCTION MANAGER:


WORTHE REAL ESTATE GROUP, INC.,
a California corporation
By:    __________________________
Name:
Its:






--------------------------------------------------------------------------------




Acknowledged and agreed to by Owner, for purposes of approving the delegation of
Master Manager’s duties to Leasing/Construction Manager pursuant to the terms of
this Agreement, for purposes of agreeing to pay the Leasing Fees, Leasing
Override Fees and Construction Management Fees set forth on Schedule 1, and for
purposes of binding Owner to this Agreement to the extent of any express
obligations and/or rights inuring to the benefit of Owner:
OWNER:
P1 HUDSON MC PARTNERS, LLC,
a Delaware limited liability company
By:    Hudson MC Partners, LLC,
a Delaware limited liability company,
its sole member
By:    _____________________
Name:
Its:












--------------------------------------------------------------------------------




SCHEDULE “1”
Leasing and Construction Management Fee
1.    Basic Terms:
1.1    Local Leasing Standards. For purposes of this Agreement, “Local Leasing
Standards” shall mean leasing commissions based on fair-market terms customary
for the leasing, renewal and/or expansion of space in first class office
buildings comparable to the Property in the Burbank, California area.
1.2    Leasing Fee.
(a)    For New Leases, Renewals, Extensions or Expansions of Existing Leases:
Two percent (2.0%) of the total base rent payable throughout the initial term
(or the applicable renewal, extension or expansion term) of the lease, provided,
however, if Leasing/Construction Manager is the sole broker (and the applicable
tenant does not utilize a tenant broker), then the Leasing Fee for new leases
(or, as applicable, any renewal, extension or expansion) shall be three percent
(3.0%) of the total base rent payable throughout the initial term (or the
applicable renewal, extension or expansion term) of the lease.
(b)    Notwithstanding the foregoing, if a lease term (or any renewal, extension
or expansion term) is in excess of five (5) years, then the Leasing Fee(s)
payable under this Paragraph 1.2 shall reduce by 50% for years six (6) through
ten (10). The Leasing Fee payable with respect to terms beyond ten (10) years
shall be reasonably negotiated by the parties and shall be consistent with Local
Leasing Standards.
1.3    Leasing Override Fee. Notwithstanding the foregoing, in the event Owner
determines that Owner desires to employ a third party broker in connection with
any leasing activity at the Property (and subject to the terms of the JV
Agreement), and Leasing/Construction Manager is not able to agree, following
diligent, good faith efforts to negotiate same, upon a leasing fee split with
such third party broker (provided, however, that Leasing/Construction Manager
shall not reject any split of leasing fees which is consistent with the then
applicable Local Leasing Standards), then Leasing/Construction Manager shall
receive a leasing override fee, not to exceed 1.0% of the total base rent
payable throughout the initial term of the lease procured by such third party
broker or, as applicable, of the extension, renewal or expansion term (the
“Leasing Override Fee”), provided, further, however, if a lease term (or any
renewal or expansion term) is in excess of five (5) years, then the Leasing
Override Fee(s) payable under this Paragraph 1.2 shall reduce by fifty percent
(50%) for years six (6) through ten (10). The Leasing Override Fee payable with
respect to terms beyond ten (10) years shall be reasonably negotiated by the
parties, and shall be consistent with Local Leasing Standards.
1.4    Construction Management Fee. For construction projects either approved by
Owner, or set forth in Leases approved by Owner, in each case, pursuant to the
terms of the JV Agreement (including, without limitation, any applicable Major
Decisions):
(a)    Five percent (5.0%) of the costs actually incurred, up to $500,000;
(b)    Three percent (3.0%) of the costs actually incurred which are in excess
of $500,000;
(c)    For construction projects, where the applicable tenant pursuant to the
terms of the applicable lease manages such construction project by, e.g.,
directly engaging consultants and/or contractors, a general oversight fee in the
amount of (1) three percent (3.0%) of the first $500,000 of the total design and




--------------------------------------------------------------------------------




construction costs of the applicable tenant improvement project, but excluding
any tenant FF&E (collectively, “Tenant Improvement Project Costs”), and (2) two
percent (2.0%) of Tenant Improvement Project Costs in excess of $500,000
2.    Payment. This paragraph 2 sets forth Owner’s and Leasing/Construction
Manager’s agreement concerning payment(s) of Leasing Fees and Construction
Management Fees, and the terms and conditions thereto.
2.1    Payment Schedule of Leasing Fee/Leasing Override Fee.
(a)    One-half (1/2) of the Leasing Fee or of any applicable Leasing Override
Fee shall be payable upon the full execution and delivery of the lease by
landlord and tenant.
(b)    The remaining one-half (1/2) of the Leasing Fee or of any applicable
Leasing Override Fee shall be payable upon the date that the term of the lease
has commenced.
2.2    Payment Schedule of Construction Management Fee.
(a)    One hundred percent (100%) of the Construction Management Fee shall be
payable upon completion of the applicable construction projects, following
application for payment showing all costs and calculated fees derived therefrom,
together with such back-up information substantiating same as may be reasonably
requested by Owner.






--------------------------------------------------------------------------------




EXHIBIT J
PINNACLE 1 INTERIM BUDGET AND OPERATING PLAN


12/02/11 RRF2
T H E R R E E F F U N D S
CM610R-B PAGE 1
11:05:11 QPADEV000S
 
V970826 RRFKHATMA1
 
BUDGETED DETAIL INC/EXP STMT BY COMPANY
 
Report BUACCO01B0
B85 THE PINNACLE
% ($) FISCAL 100 %
Number 002
Twelve Months Ending December 31, 2012
C12 12 (01..12)







 
 
Jan 12
Feb 12
Mar 12
Apr 12
May 12
Jun 12
Jul 12
Aug 12
Sep 12
Oct 12
Nov 12
Dec 12
Total
PSF
INCOME
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5011
Base Rent Income
1176522-
1165164-
1165164-
1165164-
1092104-
1106648-
1106648-
1093509-
1093509-
1093509-
1095532-
1095736-
13449209-
34.19
Total Base Rent
1176522-
1165164-
1165164-
1165164-
1092104-
1106648-
1106648-
1093509-
1093509-
1093509-
1095532-
1095736-
13449209-
34.19
5052
Parking
156003-
151003-
151003-
156003-
152583-
152583-
152583-
151823-
151823-
151348-
148893-
148893-
1824540-
4.64
5053
TeleCom Revenue
430-
430-
430-
430-
430-
430-
430-
430-
430-
430-
443-
443-
5191-
.01
5054
Storage Rent
8384-
8384-
8384-
8384-
8384-
8384-
8384-
8384-
8384-
8384-
8384-
8384-
100608-
.26
5430
Misc Income - Non-Tenant
0
0
250-
0
0
250-
0
0
250-
0
0
250-
1000-
.00
5450
Fitness Center Income
5400-
5400-
5400-
5400-
5400-
5400-
5400-
5400-
5400-
5400-
5400-
5400-
64800-
.16
Total Misc. Rental Income
170217-
165217-
165467-
170217-
166797-
167047-
166797-
166037-
166287-
165562-
163120-
163370- 1996139-
5.07
5511
Real Estate Tax Recovery
28164-
28164-
28164-
28164-
28164-
28164-
28164-
28164-
28164-
28164-
28164-
28164-
337964-
.86
5531
CAM Recovery
65001-
65001-
65001-
65001-
65001-
65001-
65001-
65001-
65001-
65001-
65001-
65001-
780014-
1.98
Total Recoveries
93165-
93165-
93165-
93165-
93165-
93165-
93165-
93165-
93165-
93165-
93165-
93165- 1117978-
2.84
5552
Utilities Reimbursements
49540-
44570-
47036-
50441-
55643-
51858-
52020-
55322-
53917-
53917-
49971-
50941-
615177-
1.56
5553
HVAC Reimbursements
1750-
1750-
1750-
1750-
1750-
1750-
1750-
1750-
1750-
1750-
1750-
1750-
21000-
.05
Total Reimbursements
51290-
46320-
48786-
52191-
57393-
53608-
53770-
57072-
55667-
55667-
51721-
52691-
636177-
1.62
  INCOME 
1491195-
1469866-
1472582-
1480738-
1409459-
1420468-
1420380-
1409783-
1408628-
1407903-
1403538-
1404962-
17199503-
43.72
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPERATING EXPENSES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6311
Electricity
47805
45387
47344
50191
56892
52246
53157
56451
55017
55017
50991
51981
622480
1.58
6331
Water and Sewer
9
12
8
19
8
11
13
12
12
12
12
12
143
.00
Total Utilities
47814
45400
47352
50210
56901
52258
53170
56464
55030
55030
51003
51993
622624
1.58







--------------------------------------------------------------------------------






12/02/11 RRF2
T H E R R E E F F U N D S
CM610R-B PAGE 2
11:05:11 QPADEV000S
 
V970826 RRFKHATMA1
 
BUDGETED DETAIL INC/EXP STMT BY COMPANY
 
Report BUACCO01B0
B85 THE PINNACLE
% ($) FISCAL 100 %
Number 002
Twelve Months Ending December 31, 2012
C12 12 (01..12)







 
 
Jan 12
Feb 12
Mar 12
Apr 12
May 12
Jun 12
Jul 12
Aug 12
Sep 12
Oct 12
Nov 12
Dec 12
Total
PSF
7017
Adv. & Promotions
0
200
1180
0
200
0
900
4880
0
0
200
7000
14560
.04
7051
Legal
0
500
0
0
500
0
0
500
0
0
500
0
2000
.01
7060
Bank Fees
800
800
800
800
800
800
800
800
800
800
800
800
9600
.02
7061
Accounting
225
225
225
225
225
225
225
225
225
225
225
225
2700
.01
7063
Professional Fees
0
0
0
0
0
0
0
1500
1500
0
0
0
3000
.01
7074
Leasing and Vacancy Prep
0
600
0
0
600
0
0
600
0
0
600
0
2400
.01
Total Administration Expenses
1025
2325
2205
1025
2325
1025
1925
8505
2525
1025
2325
8025
34260
.09
7008
Bad Debt Expense
7406
7299
7312
7354
6995
7048
7049
6996
6989
6986
6964
6970
85368
.22
Total Bad Debt Expense
7406
7299
7312
7354
6995
7048
7049
6996
6989
6986
6964
6970
85368
.22
8001
General Insurance
30213
30213
30213
30213
30213
30213
30213
30213
30213
30213
30213
32932
365278
.93
Total Insurance Expense
30213
30213
30213
30213
30213
30213
30213
30213
30213
30213
30213
32932
365278
.93
8111
Real Estate Taxes
138574
138324
138324
138433
138324
138324
141091
141091
141091
141091
141091
141091
1676849
4.26
8145
Sales & Use Tax
1991
1441
1441
1991
1991
1991
1991
1991
1991
1991
1815
1815
22440
.06
Total Taxes
140565
139765
139765
140424
140315
140315
143082
143082
143082
143082
142906
142906
1699289
4.32
7237
Fitness Center Expense
2707
2075
3167
1707
3075
2917
2707
2075
3167
2207
3075
2167
31046
.08
Total Maint. & Repair Interior
2707
2075
3167
1707
3075
2917
2707
2075
3167
2207
3075
2167
31046
.08
OPERATING EXPENSES
229731
227077
230015
230933
239824
233776
238146
247335
241006
238543
236486
244993
2837864
7.21
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8703
Telephone / Internet
537
537
537
537
537
537
537
537
537
537
537
537
6438
.02
8705
Electricity
78788
76244
62644
87591
70489
81483
80848
101162
106370
102116
87375
87375
1022483
2.60
8706
Gas and Oil
3286
2712
2349
2400
1712
1639
2508
1061
1030
2163
2987
4326
28173
.07
8707
Water and Sewer
1921
1889
1879
2881
2254
2020
2352
3187
2526
2425
2521
2486
28339
.07









--------------------------------------------------------------------------------






12/02/11 RRF2
T H E R R E E F F U N D S
CM610R-B PAGE 3
11:05:11 QPADEV000S
 
V970826 RRFKHATMA1
 
BUDGETED DETAIL INC/EXP STMT BY COMPANY
 
Report BUACCO01B0
B85 THE PINNACLE
% ($) FISCAL 100 %
Number 002
Twelve Months Ending December 31, 2012
C12 12 (01..12)







 
 
Jan 12
Feb 12
Mar 12
Apr 12
May 12
Jun 12
Jul 12
Aug 12
Sep 12
Oct 12
Nov 12
Dec 12
Total
PSF
8709
Electrical M & R
4057
2768
4042
4459
2768
2768
4057
3170
2768
4057
4868
4297
44081
.11
8710
Electrical Supplies
1793
1793
1793
1793
1793
1793
1793
1793
1793
1793
1793
1793
21521
.05
8713
Plumbing Supplies
260
260
260
260
260
260
260
260
260
260
260
260
3120
.01
8714
Plumbing M & R
2545
1020
0
2145
0
1000
1145
1000
1611
3775
322
1000
15563
.04
8717
HVAC-M & R
11250
30437
8868
25
5859
3416
25
9526
14144
25
47183
8016
138775
.35
8719
HVAC Supplies
573
500
573
500
573
500
573
500
573
500
10573
500
16440
.04
8722
HVAC-Contract
700
700
2167
3212
700
2167
700
700
4223
700
700
2167
18836
.05
8723
Security Supplies
2578
0
625
2578
0
0
2578
0
625
2578
0
0
11564
.03
8724
Security Contract
7149
7149
7149
7149
7149
7149
7149
7149
7149
7149
7149
7149
85783
.22
8725
Fire Sprinkler M & R
0
500
0
0
500
0
0
500
0
0
500
0
2000
.01
8726
Fire & Life Safety
0
1400
400
0
2700
400
0
1400
575
1116
2500
400
10891
.03
8728
Alarm M & R
125
0
0
125
0
0
125
0
0
125
0
0
500
.00
8729
Alarm Contract Services
175
70
70
175
70
70
175
70
70
175
70
70
1260
.00
8730
Pest Control
210
210
589
210
210
460
210
210
589
210
210
460
3775
.01
8731
Dues, License and Permit
7071
0
0
86-
422
0
97
0
0
0
0
2680
10183
.03
8735
Signs
500
0
0
193
0
0
500
0
0
193
0
0
1386
.00
8736
Office Supplies
309
309
309
309
309
309
309
309
309
309
309
309
3713
.01
8739
Third Party Management F
44424
43784
43858
44110
41972
42295
42299
41981
41939
41925
41794
41829
512211
1.30
8741
Building M & R Interior
400
1800
2200
2500
1800
0
400
1800
0
2500
4000
4000
21400
.05
8742
Building M & R Exterior
3295
1059
1501
13445
16059
3139
6445
1059
4050
1945
1510
1510
55019
.14
8743
Paint-Exterior
322
0
838
322
0
0
322
1976
0
322
0
0
4103
.01
8745
Elevator M & R
5171
607
349
1171
349
349
1171
607
349
1171
1986
349
13627
.03
8752
Landscape Supplies
0
177
0
177
0
177
0
177
0
177
0
177
1064
.00
8753
Landscape Contract
2297
3586
2297
2297
3586
2297
2651
3940
2651
2651
4327
2651
35230
.09
8754
Landscape M & R
719
1167
4825
10517
845
445
1170
1135
5150
719
1296
445
28431
.07
8755
Landscape M&R-Interior
688
688
688
688
688
688
688
688
688
688
688
688
8256
.02
8756
Engineering Supplies
100
100
100
100
100
100
100
100
100
100
100
100
1200
.00
8757
Trash Removal
2100
2100
2100
2100
2100
2100
2100
2100
2100
2100
2100
2100
25200
.06
8758
Parking Lot Sweeping
435
435
435
435
435
435
435
435
435
435
435
435
5221
.01
8759
Engineering Contract
5342
5342
5342
5342
5342
5342
5342
5342
5342
5342
5342
5342
64102
.16
8761
Elevator Contract Servic
4104
4104
4104
4268
4268
4268
4268
4268
4268
4268
4268
4268
50722
.13
8762
Janitorial Supplies
3697
3600
3697
3600
3697
3600
3697
3600
3697
3600
3697
3600
43780
.11
8763
Janitorial Contract
30925
31175
31977
30925
30925
31727
30925
30925
32227
30925
30925
31727
375312
.95







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






12/02/11 RRF2
T H E R R E E F F U N D S
CM610R-B PAGE 4
11:05:11 QPADEV000S
 
V970826 RRFKHATMA1
 
BUDGETED DETAIL INC/EXP STMT BY COMPANY
 
Report BUACCO01B0
B85 THE PINNACLE
% ($) FISCAL 100 %
Number 002
Twelve Months Ending December 31, 2012
C12 12 (01..12)







 
 
Jan 12
Feb 12
Mar 12
Apr 12
May 12
Jun 12
Jul 12
Aug 12
Sep 12
Oct 12
Nov 12
Dec 12
Total
PSF
8764
Window Washing Contract
0
0
0
9914
0
0
1150
0
0
7344
0
0
18408
.05
8766
Parking Supplies & Equip
116
1728
309
309
438
309
116
1728
503
116
438
309
6420
.02
8767
Parking Contract
11070
11070
11070
11070
11070
11070
11070
11070
11070
11070
11070
11070
132844
.34
8768
Transportation
0
0
0
3705
0
0
0
0
0
0
0
0
3705
.01
8777
Postage and Messenger
41
109
202
41
109
41
41
109
202
41
109
41
1086
.00
8779
Admin Expense & Supplies
5366
4374
184
1212
184
184
1498
184
184
1818
184
184
15553
.04
8782
Glass Repair
0
0
3000
0
0
0
3000
0
0
0
3000
0
9000
.02
8784
Roof Repair
0
0
4100
0
0
0
0
0
0
1700
4100
0
9900
.03
8786
Common Area M & R
73
1007
2522
369
556
3167
73
556
1620
26769
556
1620
38886
.10
Total CAM Expenses
244513
246509
219951
265074
222826
217702
224903
246313
261728
277933
291782
236270
2955503
7.51
Total Expenses
474243
473587
449966
496007
462651
451478
463049
493647
502734
516476
528268
481263
5793368
14.73
  NET OPERATING INCOME
1016951-
996280-
1022616-
984731-
946809-
968990-
957332-
916136-
905894-
891427-
875270-
923699-
11406135-
28.99
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LEVERAGED EXPENSES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8614
Interest Expense
392209
366906
392209
379558
392209
379558
392209
392209
379558
392209
379558
392209
4630602
11.77
Total Leveraged Expenses
392209
366906
392209
379558
392209
379558
392209
392209
379558
392209
379558
392209
4630602
11.77
LEVERAGED EXPENSES
392209
366906
392209
379558
392209
379558
392209
392209
379558
392209
379558
392209
4630602
11.77
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NON-OPERATING EXPENSES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8521
Tenant Improvement Amort
21821
19261
19261
5218
5218
5218
5455
3717
3717
3717
3717
3717
100037
.25













--------------------------------------------------------------------------------






12/02/11 RRF2
T H E R R E E F F U N D S
CM610R-B PAGE 5
11:05:11 QPADEV000S
 
V970826 RRFKHATMA1
 
BUDGETED DETAIL INC/EXP STMT BY COMPANY
 
Report BUACCO01B0
B85 THE PINNACLE
% ($) FISCAL 100 %
Number 002
Twelve Months Ending December 31, 2012
C12 12 (01..12)







 
 
Jan 12
Feb 12
Mar 12
Apr 12
May 12
Jun 12
Jul 12
Aug 12
Sep 12
Oct 12
Nov 12
Dec 12
Total
PSF
8522
Amort Exp-Acq Lease Orig
35356
35356
35356
35356
35356
35356
35356
35356
35356
35356
35356
35356
424274
1.08
8612
Deprec-Furn, Fixtures, &
256
256
256
256
256
256
256
256
256
256
256
256
3070
.01
8615
Depreciation Expense-Bld
489
489
489
489
489
489
489
489
489
489
489
489
5865
.01
8616
Depreciation - Building
263792
263792
263792
263792
263792
263792
263792
263792
263792
263792
263792
263792
3165505
8.05
8616.4
Depreciation-Bldg Acq Le
12728-
12728-
12728-
12728-
12728-
12728-
12728-
12728-
12728-
12728-
12728-
12728-
152739-
.39
8627
Amortization Exp Lease C
4983
4983
4983
1700
2103
2103
2552
2048
2419
2419
2419
2419
35132
.09
8629
Amort. Expense - Legal F
123
100
100
38
38
38
32
32
32
32
32
32
628
.00
8630
Amort Exp-Const Admin Fe
1209
1149
1149
173
173
173
145
145
145
145
145
145
4898
.01
Total Amortization Expense
315302
312659
312659
294294
294697
294697
295348
293106
293477
293477
293477
293477
3586669
9.12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NON-OPERATING EXPENSES
315302
312659
312659
294294
294697
294697
295348
293106
293477
293477
293477
293477
3586669
9.12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NET INCOME
309440-
316715-
317748-
310879-
259902-
294736-
269774-
230821-
232859-
205741-
202236-
238013-
3188864-
8.11
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*******************************
********
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
********
*****
B85
THE PINNACLE
309440-
316715-
317748-
310879-
259902-
294736-
269774-
230821-
232859-
205741-
202236-
238013-
3188864-
8.11
*******************************
********
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
*******
********
*****









--------------------------------------------------------------------------------




EXHIBIT K
RENT ROLL


DB REAL ESTATE THE PINNACLE L.P.
3400 W. Olive Avenue, Burbank, CA
The Pinnacle – Rent Roll (10/2/12)




 
 
 
 
 
 
Monthly
 
 
Rent Escalation
 
 
Monthly
Unreserved
Monthly
 
Tenant
Suite #
Commencement
Expiration
Rentable Sq. Ft.
 
Base Rent
 
PSF/Mo.
Date
Amount//Mo.
PSF/Mo.
Min. Parking
Pass Rate/Mo.
Storage Space
Comments
Warner Music Group Inc.
100
01/01/03
12/31/19
195,166
$
565,981.40
$
2.90
 
 
 
 
 
$
46,800.00
$
80.00
$
 
1, 2, 3, 4, 5,6
 
 
 
 
 
 
 
 
 
01/01/04
$
571,641.21
$
2.93
$
46,800.00
$
80.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/05
$
577,357.63
$
2.96
$
46,800.00
$
80.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/06
$
583,131.20
$
2.99
$
46,800.00
$
80.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/07
$
588,962.51
$
3.02
$
46,800.00
$
80.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/08
$
594,852.14
$
3.05
$
52,650.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/09
$
606,749.18
$
3.11
$
52,650.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/10
$
618,884.17
$
3.17
$
52,650.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/11
$
631,261.85
$
3.23
$
52,650.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/12
$
643,887.09
$
3.30
$
52,650.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/13
$
656,764.83
$
3.37
$
58,500.00
$
100.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/14
$
669,900.12
$
3.43
$
58,500.00
$
100.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/15
$
683,298.13
$
3.50
$
64,350.00
$
110.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/16
$
696,964.09
$
3.57
$
64,350.00
$
110.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/17
$
710,903.37
$
3.64
$
64,350.00
$
110.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/18
$
725,121.44
$
3.72
$
64,350.00
$
110.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/19
$
739,623.87
$
3.79
$
64,350.00
$
110.00
 
 
 
Sony Pictures Television Inc.
170/315
01/01/04
10/31/13
9,005
$
23,927.90
$
2.90
 
 
 
 
 
$
1,445.00
$
85.00
 
 
7, 8, 9, 10
 
 
 
 
 
 
 
 
 
01/01/05
$
23,927.90
$
2.90
$
1,445.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/06
$
24,406.46
$
2.96
$
1,445.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/07
$
24,894.59
$
3.02
$
1,445.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/08
$
25,392.48
$
3.08
$
1,530.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/09
$
25,900.33
$
3.14
$
1,530.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
05/01/09
$
33,768.75
$
3.75
$
1,530.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
05/01/10
$
35,119.50
$
3.90
$
1,530.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
11/01/11
$
33,768.75
$
3.75
$
1,620.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
11/01/12
$
34,781.81
$
3.86
$
1,620.00
$
95.00
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Monthly
 
 
Rent Escalation
 
 
Monthly
Unreserved
Monthly
 
Arnie Morton's of Chicago/Burbank LLC
180
11/04/02
11/03/17
8,257 *
$
22,706.75
$
2.75
 
 
 
 
 
 
 
 
 
 
 
11, 12, 13, 14, 15
 
 
 
 
 
 
 
 
 
11/04/07
$
24,771.00
$
3.00
 
 
 
 
 
 
 
Vacant (Restaurant)
190
 
 
7,612 *
 
 
 
 
11/04/12
$
26,835.25
$
3.25
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vacant (Office)
220
 
 
17,928
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NBC Enterprises
250/600
01/01/03
12/31/14
17,942
$
52,031.80
$
2.90
 
 
 
 
 
$
2,700.00
$
75.00
 
 
16, 17, 18, 19, 20, 21
 
 
 
 
19,124
$
55,459.60
$
2.90
01/01/04
$
108,532.04
$
2.93
$
6,290.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/05
$
110,702.68
$
2.99
$
6,290.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/06
$
112,916.73
$
3.05
$
6,290.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/07
$
115,175.07
$
3.11
$
6,290.00
$
85.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/08
$
117,478.57
$
3.17
$
6,660.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/09
$
119,828.14
$
3.23
$
6,660.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/10
$
122,224.70
$
3.30
$
6,660.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/11
$
124,669.20
$
3.36
$
7,030.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/12
$
127,162.58
$
3.43
$
7,030.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/13
$
129,705.83
$
3.50
 
74 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
01/01/14
$
132,299.95
$
3.57
 
74 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vacant (Office)
320
 
 
3,413
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Starz Entertainment LLC (Assignee from
330
10/01/10
04/30/14
4,040
$
14,544,00
$
3.60
 
 
 
 
 
$
720.00
$
90.00
 
 
22, 23, 24
Starz Media, LLC)
 
 
 
 
 
 
 
 
11/01/10
$
14,544.00
$
3.60
$
720.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
05/01/11
$
14,544.00
$
3.60
$
760.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
05/01/12
$
14,948.00
$
3.70
$
760.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
05/01/13
$
15,396.44
$
3.81
 
8 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMFM (On-Line & Music)
340
06/01/05
09/30/16
2,217
$
6,694.00
$
3.02
 
 
 
 
 
$
560.00
$
80.00
$
1,440.75
25, 26, 27, 28, 29, 30
 
 
 
 
 
 
 
 
 
01/01/06
$
6,694.00
$
3.02
$
560.00
$
80.00
$
1,469.57
 
 
 
 
 
 
 
 
 
 
01/01/07
$
6,827.44
$
3.08
$
630.00
$
90.00
$
1,498.96
 
 
 
 
 
 
 
 
 
 
01/01/08
$
6,963.99
$
3.14
$
630.00
$
90.00
$
1,528.94
 
 
 
 
 
 
 
 
 
 
01/01/09
$
7,103.27
$
3.20
$
630.00
$
90.00
$
1,559.51
 
 
 
 
 
 
 
 
 
 
01/01/10
$
7,245.33
$
3.27
$
630.00
$
90.00
$
1,590.70
 
 
 
 
 
 
 
 
 
 
01/01/11
$
7,390.24
$
3.33
$
665.00
$
95.00
$
1,622.52
 
 
 
 
 
 
 
 
 
 
01/01/12
$
7,538.04
$
3.40
$
665.00
$
95.00
$
1,654.97
 
 
 
 
 
 
 
 
 
 
01/01/13
$
7,688.81
$
3.47
 
7 x Prevailing
$
Prevailing
$
1,688.07
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Monthly
 
 
Rent Escalation
 
 
Monthly
Unreserved
Monthly
 
 
 
 
 
 
 
 
 
 
01/01/14
$
7,842.58
$
3.54
 
7 x Prevailing
$
Prevailing
$
1,721.83
 
 
 
 
 
 
 
 
 
 
01/01/15
$
7,999.43
$
3.61
 
7 x Prevailing
$
Prevailing
$
1,756.27
 
 
 
 
 
 
 
 
 
 
01/01/16
$
8,159.42
$
3.68
 
7 x Prevailing
$
Prevailing
$
1,791.39
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMFM Operating, Inc.
350 (3rd Floor)
01/01/04
09/30/16
100,545
$
291,580.50
$
2.90
 
 
 
 
 
$
24,160.00
$
80.00
$
3,750.00
31, 32, 33, 34, 35, 36,
 
450 (4th Floor)
 
 
 
 
 
 
 
01/01/05
$
297,412.11
$
2.96
$
24,160.00
$
80.00
$
3,750.00
37, 38, 39
 
550 (5th Floor)
 
 
 
 
 
 
 
01/01/06
$
303,360.35
$
3.02
$
24,160.00
$
80.00
$
3,902.00
 
 
 
 
 
 
 
 
 
 
01/01/07
$
309,427.56
$
3.08
$
24,160.00
$
80.00
$
3,980.00
 
 
 
 
 
 
 
 
 
 
01/01/08
$
315,616.11
$
3.14
$
27,810.00
$
90.00
$
4,059.00
 
 
 
 
 
 
 
 
 
 
01/01/09
$
321,928.43
$
3.20
$
27,810.00
$
90.00
$
4,140.00
 
 
 
 
 
 
 
 
 
 
01/01/10
$
328,367.00
$
3.27
$
27,180.00
$
90.00
$
4,223.00
 
 
 
 
 
 
 
 
 
 
01/01/11
$
334,934.34
$
3.33
$
28,690.00
$
95.00
$
4,308.00
 
 
 
 
 
 
 
 
 
 
01/01/12
$
341,633.03
$
3.40
$
28,690.00
$
95.00
$
4,394.00
 
 
 
 
 
 
 
 
 
 
01/01/13
$
348,465.69
$
3.47
$
302 x Prevailing
 
Prevailing
$
4,482.00
 
 
 
 
 
 
 
 
 
 
01/01/14
$
355,435.00
$
3.54
 
302 x Prevailing
 
Prevailing
$
4,571.00
 
 
 
 
 
 
 
 
 
 
01/01/15
$
362,543.70
$
3.61
 
302 x Prevailing
 
Prevailing
$
4,663.00
 
 
 
 
 
 
 
 
 
 
01/01/16
$
369,794.58
$
3.68
 
302 x Prevailing
 
Prevailing
$
4,756.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Vacant
370
 
 
3,209
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AMFM Operating, Inc.
390
01/30/06
09/30/16
4,953
$
14,958.06
$
3.02
 
 
 
 
 
$
1,200.00
$
80.00
 
 
40, 41
 
 
 
 
 
 
 
 
 
01/01/07
$
15,257.22
$
3.08
$
1.200.00
$
80.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/08
$
15,562.37
$
3.14
$
1,350.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/09
$
15,873.62
$
3.20
$
1,350.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/10
$
16,191.07
$
3.27
$
1,350.00
$
90.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/11
$
16,514.91
$
3.33
$
1,425.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/12
$
16,845.19
$
3.40
$
1,425.00
$
95.00
 
 
 
 
 
 
 
 
 
 
 
 
01/01/13
$
17,182.12
$
3.47
 
15 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
01/01/14
$
17,525.74
$
3.54
 
15 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
01/01/15
$
17,876.29
$
3.61
 
15 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
01/01/16
$
18,233.81
$
3.68
 
15 x Prevailing
 
Prevailing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
* Indicates Usable Sq.Ft. Figure
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Monthly
 
 
Rent Escalation
 
 
Monthly
Unreserved
Monthly
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL BUILDING
 
 
 
393,411
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT L
CLOSING STATEMENT
Pinnacle 1
HPP / Media Center Partners, LLC – Equity Split Calculation
Media Center Partners LLC Retained Equity(1)
4,448,230.00


 
1. HPP / Media Center Partners Initial Equity (Before Credits and Abatements @
$212.5 million purchase price
Purchase Price
212,500,000.00


 
Less Debt:
129,000,000.00


 
Equity Value
83,500,000.00


 
Media Center Partners, LLC
4,448,230.00


5.3
%
HPP
79,051,770.00


94.7
%
 
83,500,000.00


100.0
%
2. HPP / Media Center Partners Equity After WMG Rent Abatement Credit
 
Media Center Partners, LLC Equity
4,448,230.00


 
Less: WMG Rent Abatement Credit to Buyer (Pro rated)
(4,568,168.860)


 
Plus: $2.5 million equity credit ($215.0 million PP vs. $212.5 million PP)
2,500,000.00


 
Revised Media Center Partners, LLC Equity
2,380,061.14


2.9
%
Revised HPP Equity
81,119,938.86


97.1
%
 
83,500,000.00


100.0
%
3. HPP / Media Center Partners Equity After HPP Credit for funding JV closings
costs
 
HPP Equity
81,119,938.86


 
JV Costs funded by HPP(2)
1,015,848.49


 
Media Center Partners, LLC Equity
2,380,061.14


2.8
%
Revised HPP Equity
82,135,787.35


97.2
%
 
84,515,848.49


100.0
%
4. HPP / Media Center Partners Equity After Prorations
 
Prorations: Net Credit to Buyer(3)
928,065.90


 
HPP's Pro Rata Share of Proration Credit
901,930.53


 
 
 
 
FINAL EQUITY SPLITS @ PINNACLE I CLOSING
 
 
HPP Equity
83,037,717.88


98.25
%
Media Center Partners Equity
1,478,130.61


1.75
%
 
84,515,848.49


100.0
%





--------------------------------------------------------------------------------




HPP EQUITY CHECK CALCULATION
 
 
Total Equity Funded by Hudson at Closing
82,599,700.00


 
Less Loan Reserves
(3,355,863.750)


 
Less: HPP Transaction Expenses
(466,217.760)


 
Less: HPP Funded JV Costs
(1,015,848.490)


 
Plus: Rate Lock Deposit Credit
1,290,000.00


 
Hudson Initial Equity
79,051,770.00


 
Check:
 
 
Media Center Partners, LLP – Share of Reserves Owed to HPP
 
 
Total Loan Reserves at Closing
3,355,863.75


 
Media Center Partners, LLP % Percentage
1.7
%
 
Pro Rata Share of Loan Reserves Owed to HPP
58,692.01


 

Notes:
1.    Number from Chicago Title Settlement Statement;
2.    Represents costs funded at closing by HPP that were for the benefit of the
joint-venture, including loan fees;
3.    Represents prorations between Buyer & Seller including rents, operating
expenses, taxes, etc.



33

--------------------------------------------------------------------------------








